[wtm_q12020ex10001.jpg]
Exhibit 10 EXECUTION VERSION FOURTH AMENDMENT dated as of April 7, 2020 (this
“Amendment”), among NSM INSURANCE GROUP, LLC, a Delaware limited liability
company (the “U.S. Borrower”), NSM INSURANCE HOLDCO, LLC, a Delaware limited
liability company (“Holdings”), NSM UK HOLDINGS LTD, a company incorporated in
England and Wales with registered number 12498389 and having its registered
office at Level 15, 30 St Mary Axe, London, EC3A 8EP (the “U.K. Borrower”), the
other LOAN PARTIES party hereto, ARES CAPITAL CORPORATION, a Maryland
corporation (“Ares”), as administrative agent (in such capacity, the
“Administrative Agent”), and the LENDERS party hereto. WHEREAS, reference is
made to the Credit Agreement, dated as of May 11, 2018, as amended by the First
Amendment dated as of December 3, 2018, the Second Amendment dated as of April
1, 2019, and the Third Amendment dated as of June 28, 2019 (as so amended, the
“Existing Credit Agreement”), among the U.S. Borrower, Holdings, the Lenders
party thereto (the “Existing Lenders”), the L/C Issuers party thereto and the
Administrative Agent. WHEREAS, reference is also made to the Sale and Purchase
Agreement dated as of 21 March 2020 (the “Kingsbridge Acquisition Agreement”),
among, inter alia, the U.K. Borrower, and the management shareholders and
institutional shareholders party thereto, pursuant to which the U.K. Borrower
will acquire shares in Kingsbridge Group Limited, a private limited company
incorporated in England and Wales with company number 9948075 and having its
registered office at 9 Miller Court, Severn Drive, Tewkesbury Business Park,
Tewkesbury, Gloucestershire GL20 8DN as set forth therein (the “Kingsbridge
Acquisition”). WHEREAS, in connection with the Kingsbridge Acquisition, the U.S.
Borrower and, with respect to clause (c) below, the U.K. Borrower have requested
that, on the Fourth Amendment Effective Date (as defined below): (a) each
Existing Lender that holds any Initial Term Loans, any Delayed Draw Term Loans,
any First Amendment Incremental Term Loans, any Second Amendment Incremental
Term Loans or any Third Amendment Incremental Term Loans (collectively, the
“Existing Dollar Term Loans”, and such Existing Lenders being collectively
referred to as the “Existing Dollar Term Loan Lenders”) agree to convert the
entire principal amount of its Existing Dollar Term Loans into a term loan
denominated in Dollars in a like principal amount (such term loans being
collectively referred to as the “Dollar Term Loans” and such conversion being
referred to as the “Conversion”), which Dollar Term Loans will have the terms
set forth with respect thereto in the Amended Credit Agreement (as defined
below); (b) the aggregate amount of the Revolving Credit Commitments be
increased by $5,000,000; (c) the U.K. Borrower become a party to the Credit
Agreement and the Sterling Term Loan Lenders (as defined below) provide to the
U.K. Borrower term loans denominated in Sterling in an aggregate principal
amount of £42,500,000 (the “Sterling Term Loans”), which will have the terms and
conditions set forth in the Amended Credit Agreement and the proceeds of which
shall be used to finance a portion of the consideration payable for the
Kingsbridge Acquisition and to pay fees and expenses in connection with the
Kingsbridge Acquisition and this Amendment; and [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10002.jpg]
(d) the Existing Credit Agreement be amended as set forth in this Amendment (the
Existing Credit Agreement, as so amended, being referred to as the “Amended
Credit Agreement”; the Existing Credit Agreement and the Amended Credit
Agreement are sometimes referred to as the “Credit Agreement”). The transactions
described in clauses (a) though (d) above are collectively referred to as the
“Fourth Amendment Transactions”). WHEREAS, (a) each Existing Dollar Term Loan
Lender is willing to participate in the Conversion with respect to the entire
principal amount of its Existing Dollar Term Loans, (b) each Person whose name
is set forth on Schedule I hereto under the heading “Incremental Revolving
Credit Commitments” (each such Person, an “Incremental Revolving Credit Lender”)
is willing to increase its Revolving Credit Commitment by, or extend a new
Revolving Credit Commitment equal to, the amount set forth opposite its name on
Schedule I hereto under such heading, (c) each Person whose name is set forth on
Schedule I hereto under the heading “Sterling Term Loan Commitments” (each such
Person, a “Sterling Term Loan Lender”) is willing to extend a commitment to make
a Sterling Term Loan to the U.K. Borrower in an aggregate principal amount not
to exceed the amount set forth opposite its name on Schedule I hereto under such
heading (such commitment being, with respect to any Sterling Term Loan Lender,
its “Sterling Term Loan Commitment”) and (d) the Administrative Agent, the
Existing Dollar Term Loan Lenders, the Incremental Revolving Credit Lenders and
the Sterling Term Loan Lenders hereby agree to amend the Existing Credit
Agreement as set forth herein, in each case, on the terms and subject to the
conditions set forth herein. WHEREAS, capitalized terms used and not defined
herein shall have such meanings ascribed thereto in the Existing Credit
Agreement or the Amended Credit Agreement, as the context implies. NOW,
THEREFORE, the parties hereto agree as follows: SECTION 1. Dollar Term Loans.
(a) Subject to the terms and conditions set forth herein, the U.S. Borrower and
each Existing Dollar Term Loan Lender agree that, on the Fourth Amendment
Effective Date, the entire aggregate principal amount of the Existing Dollar
Term Loan of such Existing Dollar Term Loan Lender shall convert into a Dollar
Term Loan in a like principal amount (and, upon such conversion, shall cease to
be outstanding as an Initial Term Loan, a Delayed Draw Term Loan, a First
Amendment Incremental Term Loan, a Second Amendment Incremental Term Loan or a
Third Amendment Incremental Term Loans, as applicable, under the Amended Credit
Agreement), and shall continue to be outstanding under the Amended Credit
Agreement as a Dollar Term Loan on the terms and conditions set forth therein.
Each Converting Term Lender agrees that the transactions contemplated by this
Section 1(a) shall not be subject to Section 2.16(a) of the Credit Agreement.
(b) The terms of the Dollar Term Loans to which the Existing Dollar Term Loans
shall have been converted to pursuant to Section 1(a) above shall be as set
forth in the Amended Credit Agreement. Notwithstanding anything to the contrary
in the Credit Agreement, the Dollar Term Loans shall initially be Eurocurrency
Rate Loans that have an Interest Period equal to the remaining duration of the
Interest Period applicable to the Existing Dollar Term Loans on the Fourth
Amendment Effective Date, and thereafter may be converted or continued as set
forth in Section 2.10 of the Amended Credit Agreement. 2 [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10003.jpg]
(c) The parties hereto acknowledge and agree that (i) the Dollar Term Loans (A)
shall constitute Obligations and have all of the benefits thereof, (B) shall be
secured by the Liens granted to the Administrative Agent for the benefit of the
Secured Parties under the Credit Agreement or any other Loan Document and (C)
shall be “Term Loans” and “Loans” for all purposes under the Loan Documents and
(ii) each Existing Dollar Term Loan Lender shall have all of the rights,
remedies, privileges and protections applicable to the “Dollar Term Loan
Lenders” and the “Lenders” under, and as defined in, the Credit Agreement and
the other Loan Documents. SECTION 2. Incremental Revolving Credit Commitments.
(a) Subject to the terms and conditions set forth herein, the U.S. Borrower and
each Increasing Revolving Credit Lender agree that, on the Fourth Amendment
Effective Date, the Revolving Credit Commitment of such Increasing Revolving
Credit Lender shall increase by (or, if such Person is not already a Revolving
Credit Lender, such Increasing Revolving Credit Lender shall extend a Revolving
Credit Commitment equal to) the amount set forth opposite its name on Schedule I
hereto under the heading “Incremental Revolving Credit Commitments”. (b) Each
party hereto acknowledges and agrees that, on the Fourth Amendment Effective
Date, the Pro Rata Shares of all the Revolving Credit Lenders shall
automatically be adjusted to give effect to the provisions of Section 2(a).
Without limiting the foregoing, each Increasing Revolving Credit Lender further
acknowledges and agrees that, on the Fourth Amendment Effective Date and without
any further action on the part of any Person, each L/C Issuer shall be deemed to
have granted to such Increasing Revolving Credit Lender, and such Increasing
Revolving Credit Lender shall have acquired from such L/C Issuer Bank, an
undivided interest and participation in each Letter of Credit and the related
L/C Obligations outstanding issued by such L/C Issuer and outstanding on the
Fourth Amendment Effective Date equal to such Increasing Revolving Credit
Lender’s Pro Rata Share (as so automatically redetermined on the Fourth
Amendment Effective Date) of such L/C Obligations. (c) The parties hereto
acknowledge and agree that (i) any loans made pursuant to any Revolving Credit
Commitment increased pursuant hereto (or a new Revolving Credit Commitment
provided pursuant hereto) (A) shall constitute Obligations and have all of the
benefits thereof, (B) shall be secured by the Liens granted to the
Administrative Agent for the benefit of the Secured Parties under the Collateral
Documents and (C) shall be “Revolving Loans” and “Loans” for all purposes under
the Loan Documents and (ii) each Increasing Revolving Credit Lender shall have
all of the rights, remedies, privileges and protections applicable to the
“Revolving Credit Lenders” and the “Lenders” under, and as defined in, the
Credit Agreement and the other Loan Documents. SECTION 3. Sterling Term Loans.
(a) Subject to the terms and conditions set forth herein, each Sterling Term
Loan Lender agrees, severally and not jointly, to make a Sterling Term Loan to
the U.K. Borrower on the Fourth Amendment Effective Date in a principal amount
not to exceed its Sterling Term Loan Commitment. Amounts paid or prepaid in
respect of the Sterling Term Loans may not be reborrowed. (b) The terms of the
Sterling Term Loans shall be as set forth in the Amended Credit Agreement. (c)
On the Fourth Amendment Effective Date, each Sterling Term Loan Lender shall,
promptly after the satisfaction of the conditions set forth in Section 5 hereof,
make available to the Administrative Agent at its address referred to in Section
11.11 of the Amended Credit Agreement, in immediately available funds, such
Lender’s Pro Rata Share of the Borrowing of the Sterling Term Loans 3
[[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10004.jpg]
requested in the Borrowing Notice referred to in Section 5(j), and upon receipt
thereof the Administrative Agent shall make the same available, in immediately
available funds, to the U.K. Borrower. The parties hereto agree that the
provisions of Sections 2.2(a), 2.2(b) and 3.2 of the Credit Agreement shall not
apply to the making of the Sterling Term Loans. (d) The Sterling Term Loan
Commitments shall automatically terminate on the earlier of (i) the making of
the Sterling Term Loans on the Fourth Amendment Effective Date and (ii) 5:00
p.m., New York City time, on April 7, 2020. (e) The parties hereto acknowledge
and agree that (i) the Sterling Term Loans (A) shall constitute Obligations and
have all of the benefits thereof, (B) shall be secured by the Liens granted to
the Administrative Agent for the benefit of the Secured Parties under the Credit
Agreement or any other Loan Document and (C) shall be “Term Loans” and “Loans”
for all purposes under the Loan Documents, and (ii) each Sterling Term Loan
Lender shall have all of the rights, remedies, privileges and protections
applicable to the “Sterling Term Loan Lenders” and the “Lenders” under, and as
defined in, the Credit Agreement and the other Loan Documents. SECTION 4.
Amendments to Existing Credit Agreement. (a) Effective on the Fourth Amendment
Effective Date, the Existing Credit Agreement (other than, except as set forth
below, the Exhibits and Schedules thereto) is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the single-underlined text (indicated textually in the
same manner as the following example: single-underlined text) as set forth in
the blackline changed pages attached as Exhibit A hereto. (b) Effective on the
Fourth Amendment Effective Date, (i) Schedule I to the Existing Credit
Agreement, insofar as such Schedule relates to the Revolving Credit Commitments,
is hereby amended and restated to be in the form set forth on Schedule I hereto
under the caption “Total Revolving Credit Commitments”, (ii) Schedule II to the
Existing Credit Agreement is hereby amended and restated in its entirety to be
in the form on Schedule II hereto, (iii) Schedules 3.1(a), 4.2 and 7.12 to the
Existing Credit Agreement are hereby deleted in their entirety, (iv) each of
Exhibits A, B, C, D, E, F, G, I and J to the Existing Credit Agreement is hereby
amended and restated in its entirety to be in the form of Exhibit A, B, C, D, E,
F, G, I or J, respectively, attached hereto and (v) Exhibit H to the Existing
Credit Agreement is hereby deleted in its entirety. SECTION 5. Conditions to
Effectiveness. This Amendment shall become effective on the first date (the
“Fourth Amendment Effective Date”) on which the following conditions are
satisfied: (a) Amendment. The Administrative Agent shall have received from
Holdings, the U.S. Borrower, the U.K. Borrower, each other Person set forth on
Schedule III hereto, each Existing Dollar Term Lender, each Incremental
Revolving Credit Lender and each Sterling Term Loan Lender (and the foregoing,
collectively, shall represent at least the Required Lenders under the Existing
Credit Agreement) either (i) a counterpart of this Amendment signed on behalf of
such Person or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile transmission) that such Person has signed a counterpart of
this Amendment. (b) Guaranty Agreement. The Administrative Agent shall have
received from each of Holdings, the U.S. Borrower and each other Person set
forth on Schedule III hereto either (i) a counterpart of the Guaranty Agreement
signed on behalf of such Person or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission) that such
Person has signed a counterpart of the Guaranty Agreement. 4 [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10005.jpg]
(c) U.S. Collateral Document. The Administrative Agent shall have received from
Holdings, the U.S. Borrower and each other Person set forth on Schedule III
hereto that is a Domestic Subsidiary (i) a counterpart of the U.S. Security
Agreement signed on behalf of such Person or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission) that such
Person has signed a counterpart of the U.S. Security Agreement. (d) U.K.
Collateral Documents. The Administrative Agent shall have received: (i) from the
U.K. Borrower (A) a counterpart of the U.K. Debenture signed on behalf of the
U.K. Borrower or (B) evidence satisfactory to the Administrative Agent (which
may include a facsimile transmission) that the U.K. Borrower has signed a
counterpart of the U.K. Debenture; and (ii) from the U.S. Borrower (A) a
counterpart of the U.K. Share Pledge signed on behalf of the U.S. Borrower or
(B) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that the U.S. Borrower has signed a counterpart of the
U.K. Share Pledge. (e) Security Perfection Deliverables. The Administrative
Agent shall have received: (i) A copy of all notices required to be sent by the
U.K. Borrower on the date hereof pursuant to the U.K. Debenture. (ii) All share
certificates, transfers and stock transfer forms or equivalent duly executed by
the U.S. Borrower in blank in relation to the assets subject to or expressed to
be subject to the U.K. Share Pledge and other documents of title or perfection
documents required to be provided by the U.K. Borrower under the Collateral
Documents on the date hereof. (iii) Either: (A) a certificate of an authorised
signatory of the U.K. Borrower certifying that (x) it has complied within the
relevant timeframe with any notice it has received pursuant to Part 21A of the
Companies Act 2006 and (y) no “warning notice” or “restrictions notice” (in each
case as defined in Schedule 1B of the Companies Act 2006) has been issued in
respect of its Stock that constitutes Collateral, together with a copy of the
“PSC register” (within the meaning of section 790C(10) of the Companies Act
2006) of the U.K. Borrower which is certified by an authorised signatory of the
U.K. Borrower to be correct, complete and not amended or superseded as at a date
no earlier than the date of this Agreement; or (B) a certificate of an
authorised signatory of the U.K. Borrower certifying that the U.K. Borrower is
not required to comply with Part 21A of the Companies Act 2006. (f) Fees and
Expenses. All reasonable and reasonably documented out-of-pocket costs and
expenses payable to the Administrative Agent under the Loan Documents and the
fees payable under that certain Fee Letter dated April 7, 2020, between the U.S.
Borrower and Ares, shall have been (or shall be substantially concurrently with
the occurrence of the transactions contemplated hereby) paid to the extent then
due; provided that, with respect to such costs and expenses, an invoice shall
have been provided to the U.S. Borrower at least one Business Day prior to the
Fourth Amendment Effective Date. (g) Secretary’s Certificates and Good Standing
Certificates. The Administrative Agent shall (i) have received (A) a certificate
of each of Holdings, the U.S. Borrower, the U.K. Borrower and each other Person
set forth on Schedule III hereto, each dated the Fourth Amendment Effective Date
and executed by a secretary, assistant secretary or other Responsible Officer
thereof, which shall certify that (1) attached thereto is a true and complete
copy of the certificate or articles of incorporation, 5 [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10006.jpg]
formation or organization (or equivalent) of such Person, certified by the
relevant authority of its jurisdiction of organization (if such certification is
applicable in such jurisdiction), (2) the certificate or articles of
incorporation, formation or organization (or equivalent) of such Person attached
thereto have not been amended (except as attached thereto) since the date
reflected thereon, (3) attached thereto is a true and correct copy of the
by-laws or operating, management, partnership or similar agreement of such
Person (if applicable), together with all amendments thereto as of the Fourth
Amendment Effective Date, and such by-laws or operating, management, partnership
or similar agreement are in full force and effect as of the Fourth Amendment
Effective Date, (4) attached thereto is a true and complete copy of the
resolutions or written consent, as applicable, of its board of directors, board
of managers, sole member or other applicable governing body authorizing the
execution and delivery of this Amendment, which resolutions or consent have not
been modified, rescinded or amended (other than as attached thereto) and are in
full force and effect and (5) in the case of the U.K. Borrower, borrowing or
securing the Sterling Term Loan Commitment would not cause any borrowing or
securing or similar limit binding on it to be exceeded and (B) identify by name
and title and bear the signatures of the officers, managers, or directors or
authorized signatories of such Person authorized to sign this Amendment and (ii)
a good standing (or equivalent) certificate as of a recent date for each of
Holdings, the U.S. Borrower, and each other Person set forth on Schedule III
hereto from the relevant authority of its jurisdiction of organization (to the
extent applicable in such jurisdiction). (h) Opinion of Counsel. The
Administrative Agent shall have received customary legal opinions, dated the
Fourth Amendment Effective Date, of (i) Cravath, Swaine & Moore LLP, in its
capacity as special New York counsel for the Loan Parties, (ii) Richards, Layton
& Finger, PA, in its capacity as special Delaware counsel for the U.S. Loan
Parties, (iii) Holland & Knight LLP, in its capacity as special Texas, Ohio and
Illinois counsel for the U.S. Loan Parties, and (iv) Proskauer Rose LLP, in its
capacity as special English counsel for the Administrative Agent. (i)
Kingsbridge Acquisition. The Kingsbridge Acquisition shall have been (or
substantially concurrently with the consummation of the transactions
contemplated hereby shall be) consummated on the terms and conditions set forth
in the Kingsbridge Acquisition Agreement. (j) Notice of Borrowing. The
Administrative Agent shall have received, not later than 1:00 p.m. (New York
time) on the third Business Day prior to the Fourth Amendment Effective Date, an
executed Notice of Borrowing, provided that such Notice of Borrowing (i) may be
conditioned on the consummation of the Kingsbridge Acquisition on the date
specified therein as the date of borrowing of the Sterling Term Loans and (ii)
shall not require any representations or warranties to be set forth therein. (k)
Officer’s Certificate. The Administrative Agent shall have received an executed
certificate of a Responsible Officer of the U.S. Borrower, dated the Fourth
Amendment Effective Date, to the effect that (i) the conditions precedent in
paragraph (i) of this Section 5 shall have been satisfied, (ii) the
representations and warranties set forth in Section 6 hereof are true and
correct and (iii) the Consolidated Total Leverage Ratio as of December 31, 2019,
calculated on a Pro Forma Basis after giving effect to the Kingsbridge
Acquisition, the transactions contemplated hereby (including the making of the
Sterling Term Loans on the Fourth Amendment Effective Date) and payment of fees
and expenses relating thereto, does not exceed 4.10:1.00. (l) Solvency. The
Administrative Agent shall have received a solvency certificate in the form of
Exhibit J to the Existing Credit Agreement from the chief financial officer (or
other officer with equivalent duties) of the U.S. Borrower, dated as of the
Fourth Amendment Effective Date. 6 [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10007.jpg]
(m) KYC. To the extent requested by the Administrative Agent not less than ten
(10) days prior to the Fourth Amendment Effective Date, the Administrative Agent
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act. SECTION 6.
Representations and Warranties. Each of Holdings and the U.S. Borrower, on
behalf of itself and the other Loan Parties, represents and warrants to the
Administrative Agent and each Lender party hereto that, after giving effect to
this Amendment, the transactions contemplated hereby (including the making of
the Sterling Term Loans on the Fourth Amendment Effective Date) and the
Kingsbridge Acquisition, (a) the representations and warranties of the Loan
Parties set forth in any Loan Document are true and correct in all material
respects (or to the extent modified by materiality or “Material Adverse Effect”,
in all respects) on and as of the Fourth Amendment Effective Date or, to the
extent such representations and warranties expressly relate to an earlier date,
on and as of such earlier date, and (b) no Default or Event of Default has
occurred and is continuing as of the Fourth Amendment Effective Date. SECTION 7.
Reaffirmation by U.S. Loan Parties. Without limitation with respect to the entry
into of new Collateral Documents as of the Fourth Amendment Effective Date, each
of the U.S. Loan Parties, as debtor, grantor, pledgor, guarantor, assignor, or
in other any other similar capacity in which such U.S. Loan Party grants liens
or security interests in its property or acts as a guarantor, hereby (a)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect hereto) and (b) to the extent such U.S. Loan Party granted
liens on or security interests in any of its property pursuant to any such Loan
Document as security for, or guaranteed, the Obligations under the Loan
Documents, ratifies and reaffirms such grant of security interests and liens and
such guarantee and confirms and agrees that such security interests and liens
hereafter secure all of the Obligations as amended hereby. Each of the U.S. Loan
Parties hereby acknowledges that each of the Loan Documents remains in full
force and effect and is hereby ratified and reaffirmed; provided that,
notwithstanding the foregoing or anything to the contrary set forth in any of
the Loan Documents, from and after the Fourth Amendment Effective Date, the
terms and conditions of the Guaranty and Security Agreement shall be deemed to
be replaced in their entirety by the terms and conditions of the U.S. Security
Agreement, and the Guaranty and Security Agreement shall cease to have any force
and effect; provided, however, that such replacement not extinguish any of the
Obligations or any Liens created under the Guaranty and Security Agreement,
which remain in full force and effect under the terms of the U.S. Security
Agreement. SECTION 8. Post-Closing Obligations. The U.S. Borrower agrees to
take, or cause to be taken, the actions set forth on Schedule IV hereto within
the applicable periods set forth therein. SECTION 9. Joinder of the U.K.
Borrower. By executing and delivering this Amendment, the U.K. Borrower hereby
becomes a party to the Amended Credit Agreement as the “U.K. Borrower” and a
“Borrower” thereunder with the same force and effect as if it shall have
executed an original counterpart thereof and orignially named as a “Borrower”
therein and, without limiting the generality of the foregoing, the U.K. Borrower
agrees to be bound by all provisions of the Amended Credit Agreement applicable
to the “U.K. Borrower” or a “Borrower” as defined thereunder. SECTION 10. No
Novation. Except as expressly set forth herein, this Amendment shall not
extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement or discharge or release the Liens or priority of any
Collateral Document or any other security therefor. Except as expressly set
forth herein, nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement, the
Collateral Documents or the other Loan Documents or a novation of the Existing
Credit Agreement or any other Loan Document. 7 [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10008.jpg]
The obligations outstanding under or of the Existing Credit Agreement and
instruments securing the same shall remain in full force and effect, except to
any extent modified hereby or by instruments executed concurrently herewith and
except to the extent repaid as provided herein. SECTION 11. Miscellaneous. (a)
This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Amendment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof. (b) The illegality or unenforceability of any provision of
this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.
(c) The captions and headings of this Amendment are for convenience of reference
only and shall not affect the interpretation of this Amendment. (d) Except as
expressly provided by this Amendment, all of the terms and provisions of the
Credit Agreement and the other Loan Documents remain in full force and effect.
Except as expressly set forth herein, the execution of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Lenders or the L/C Issuers, constitute a waiver of any provision of any of
the Loan Documents or serve to effect a novation of the Obligations. The
amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Credit Agreement or the other Loan Documents or for
any purpose except as expressly set forth herein or a consent to any further or
future action on the part of any Loan Party that would require the waiver or
consent of the Lenders. (e) This Amendment constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties or any of them with respect to the subject matter hereof. (f)
This Amendment shall be deemed to be a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents. On and after the date hereof,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. (g)
This Amendment and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York. [Signature Pages Follow] 8 [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10009.jpg]




--------------------------------------------------------------------------------



 
[wtm_q12020ex10010.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written. NSM INSURANCE HOLDCO, LLC, as Holdings By: Name: Title: NSM
INSURANCE GROUP, LLC, as the U.S. Borrower By: Name: Title: Signed by Marc
Castellucci for and on behalf of NSM UK HOLDINGS LTD, as the U.K. Borrower
___________________________ Director [Fourth Amendment Signature Page]
[[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10011.jpg]




--------------------------------------------------------------------------------



 
[wtm_q12020ex10012.jpg]




--------------------------------------------------------------------------------



 
[wtm_q12020ex10013.jpg]
ARES CAPITAL CORPORATION, as Administrative Agent By: Name: David Schwartz
Title: Authorized Signatory [Fourth Amendment Signature Page] [[5207641]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10014.jpg]
AC AMERICAN FIXED INCOME IV, L.P. By: Ares Capital Management LLC, its
investment manager By: Name: David Schwartz Title: Authorized Signatory FEDERAL
INSURANCE COMPANY By: Ares Capital Management LLC, its investment manager By:
Name: David Schwartz Title: Authorized Signatory SC ACM PRIVATE DEBT FUND L.P.
By: Ares Capital Management LLC, its investment manager By: Name: David Schwartz
Title: Authorized Signatory SA REAL ASSETS 20 LIMITED By: Ares Management LLC,
its investment manager By: Ares Capital Management LLC, as subadvisor By: Name:
David Schwartz Title: Authorized Signatory BLUE EAGLE 2016-1, LTD. By: Global
Atlantic Financial Company, its collateral manager By: Ares Capital Management
LLC, its investment manager By: Name: David Schwartz Title: Authorized Signatory
[Fourth Amendment Signature Page] [[5207641]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10015.jpg]
ARES ND CSF HOLDINGS LLC By: Ares Capital Management LLC, as servicer By: Name:
David Schwartz Title: Authorized Signatory BOWHEAD IMC LP By: Ares Capital
Management LLC, its investment manager By: Name: David Schwartz Title:
Authorized Signatory ARES CENTRE STREET PARTNERSHIP, L.P. By: Ares Centre Street
GP, Inc., as general partner By: Name: David Schwartz Title: Authorized
Signatory AN CREDIT STRATEGIES FUND, L.P. By: Ares Capital Management LLC, its
investment manager By: Name: David Schwartz Title: Authorized Signatory ADF I
HOLDINGS LLC By: Ares Capital Management LLC, as servicer By: Name: David
Schwartz Title: Authorized Signatory [Fourth Amendment Signature Page]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10016.jpg]
GREAT AMERICAN LIFE INSURANCE COMPANY By: Ares Capital Management LLC, its
investment manager By: Name: David Schwartz Title: Authorized Signatory GREAT
AMERICAN INSURANCE COMPANY By: Ares Capital Management LLC, its investment
manager By: Name: David Schwartz Title: Authorized Signatory ARES CAPITAL CP
FUNDING, LLC By: Name: David Schwartz Title: Authorized Signatory ARES JASPER
FUND HOLDINGS, LLC By: Ares Capital Management LLC, as servicer By: Name: David
Schwartz Title: Authorized Signatory DIVERSIFIED LOAN FUND - PRIVATE DEBT A
S.A.R.L. By: Name: David Schwartz Title: Authorized Signatory [Fourth Amendment
Signature Page]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10017.jpg]
NATIONWIDE LIFE INSURANCE COMPANY By: Ares Capital Management LLC, its
investment manager By: Name: David Schwartz Title: Authorized Signatory
NATIONWIDE MUTUAL INSURANCE COMPANY By: Ares Capital Management LLC, its
investment manager By: Name: David Schwartz Title: Authorized Signatory ARES
EUROPEAN CREDIT STRATEGIES FUND VIII (BUMA), L.P. By: Ares Management Limited,
its investment manager By: Ares Capital Management LLC, its subadvisor By: Name:
David Schwartz Title: Authorized Signatory ARES CSIDF HOLDINGS, LLC By: Ares
Capital Management LLC, as servicer By: Name: David Schwartz Title: Authorized
Signatory [Fourth Amendment Signature Page]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10018.jpg]
DocuSign Envelope ID: 8822660A-D4B3-4BA4-9D2B-4786FF9B7039 CDPQ REVENU FIXE INC.
By: Name: Jerome Marquis Title: Managing Director, Corporate Credit By: Name:
Jean-Pierre Jetté Title: Managing Director [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10019.jpg]
DocuSign Envelope ID: C0DAB0FD-E301-4025-86E6-EE45DFB9B780 IVY HILL MIDDLE
MARKET CREDIT FUND IV, LTD. By: Ivy Hill Asset Management, L.P., as Portfolio
Manager By: Name: Kevin Braddish Title: Authorized Signatory IVY HILL MIDDLE
MARKET CREDIT FUND V, LTD. By: Ivy Hill Asset Management, L.P., as Portfolio
Manager By: Name: Kevin Braddish Title: Authorized Signatory IVY HILL MIDDLE
MARKET CREDIT FUND VII, LTD. By: Ivy Hill Asset Management, L.P., as Portfolio
Manager By: Name: Kevin Braddish Title: Authorized Signatory IVY HILL MIDDLE
MARKET CREDIT FUND VIII, LTD. By: Ivy Hill Asset Management, L.P., as Portfolio
Manager By: Name: Kevin Braddish Title: Authorized Signatory IVY HILL MIDDLE
MARKET CREDIT FUND XII, LTD. By: Ivy Hill Asset Management, L.P., as Asset
Manager By: Name: Kevin Braddish Title: Authorized Signatory [Fourth Amendment
Signature Page, NSM] [[5207641]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10020.jpg]
DocuSign Envelope ID: C0DAB0FD-E301-4025-86E6-EE45DFB9B780 IVY HILL MIDDLE
MARKET CREDIT FUND XIV, LTD. By: Ivy Hill Asset Management, L.P., as Portfolio
Manager By: Name: Kevin Braddish Title: Authorized Signatory FEDERAL INSURANCE
COMPANY By: Ivy Hill Asset Management, L.P., its investment manager By: Name:
Kevin Braddish Title: Authorized Signatory [Fourth Amendment Signature Page,
NSM]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10021.jpg]




--------------------------------------------------------------------------------



 
[wtm_q12020ex10022.jpg]
SCHEDULE I Incremental Revolving Credit Commitments Incremental Revolving Credit
Lender Incremental Revolving Credit Commitment LAKE FOREST BANK & TRUST COMPANY,
$5,000,000 N.A. TOTAL $5,000,000 Total Revolving Credit Commitments Revolving
Credit Lender Revolving Credit Commitment LAKE FOREST BANK & TRUST COMPANY,
$15,000,000 N.A. TOTAL $15,000,000 Sterling Term Loan Commitments Sterling Term
Loan Lender Sterling Term Loan Commitment CDPQ REVENU FIXE INC. £42,500,000
TOTAL £42,500,000 [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10023.jpg]
SCHEDULE II Addresses for Notices Administrative Agent and/or L/C Issuer Ares
Capital Corporation 245 Park Avenue, 44th Floor New York, New York 10167
Attention: Raymond L. Wright Tel: (212) 750-1777 Email: agency@aresmgmt.com with
a copy of notices (that will not constitute notice) to: Proskauer Rose LLP
Eleven Times Square New York, NY 10036 Attention: Justin Breen, Esq. Telecopy:
(212) 969-2900 Telephone: (212) 969-3055 L/C Issuer and/or Swingline Lender Lake
Forest Bank & Trust Company, N.A. 727 N. Bank Lane Lake Forest, Illinois 60045
Attention: Christopher Baker Telecopy: 847-234-4717 Telephone: 847-615-4046 and
Shane Bryant Telecopy: 847-234-4717 Telephone: 847-939-9617 with a copy (that
will not constitute notice) to: Proskauer Rose LLP Eleven Times Square New York,
NY 10036 Attention: Justin Breen, Esq. Telecopy: (212) 969-2900 Telephone: (212)
969-3055 CDPQ Revenu Fixe Inc. CDPQ Revenu Fixe Inc. 1000 Jean Paul Riopelle PL,
Montreal, Quebec H2Z 2B3 Attention: Mohammad Kaddaha Tel: 514 673-6812
[[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10024.jpg]
Email: dettecorpo@cdpq.com; affairesjuridiques@cdpq.com with a copy of notices
(that will not constitute notice) to: Proskauer Rose LLP Eleven Times Square New
York, NY 10036 Attention: Justin Breen, Esq. Telecopy: (212) 969-2900 Telephone:
(212) 969-3055 U.S. Borrower NSM Insurance Group, LLC 555 North Ln. Suite 6060
Conshohocken, PA 19428 Attention: Felix DiFiore, CFO Fax: 610-941-9889
FSDiFiore@nsminc.com with a copy to: White Mountains Catskill Holdings, Inc. 23
South Main Street Hanover, NH 03755 Attention: General Counsel Facsimile: (603)
643-4562 E-mail: rseelig@whitemountains.com; jlichtenstein@whitemountains.com
cdelehanty@whitemountains.com wbell@whitemountains.com [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10025.jpg]
SCHEDULE III Subsidiary Guarantors Subsidiary Guarantors Jurisdiction of
Organization American Collectors Insurance LLC Delaware Cleverland Holdings LLC
Ohio Embrace Pet Insurance Agency, LLC Ohio Embrace Pet Management, LLC Illinois
NSM Insurance Services, LLC Texas [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10026.jpg]
SCHEDULE IV Post-Closing Obligations 1. Within 60 days after the Fourth
Amendment Effective Date (or such later date as the Administrative Agent may
reasonably agree), each of Batson Bidco Limited, Batson Midco Limited, Dinghy
Limited, Dinghy Tech Limited, Dinghy UK Limited, Kingsbridge Group Limited, KRS
Lion Bidco Limited, Larsen Howie Group Limited and Soar Newco Limited shall
deliver to the Administrative Agent (i) an executed counterpart to a Supplement
(as defined in the Guaranty Agreement) and (ii) an executed counterpart to a
Security Accession Deed (as defined in the U.K. Debenture). [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10027.jpg]
EXHIBIT A Amendments to the Credit Agreement [Attached] [[5332992]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10028.jpg]
EXHIBIT A PROPOSED AMENDMENTS REFLECTING FOURTH AMENDMENT ADDED TEXT SHOWN
UNDERSCORED, DELETED TEXT SHOWN STRIKETHROUGH BASED ON COMPOSITE COPY REFLECTING
THE FIRST AMENDMENT DATED AS OF DECEMBER 3, 2018, THE SECOND AMENDMENT DATED AS
OF APRIL 1, 2019 AND THE THIRD AMENDMENT DATED AS OF JUNE 28, 2019 CREDIT
AGREEMENT Dateddated as of May 11, 2018, among NSM INSURANCE GROUP, LLC, as the
U.S. Borrower, NSM UK HOLDINGS LTD, as the U.K. Borrower, NSM INSURANCE HOLDCO,
LLC, as Holdings, ARES CAPITAL CORPORATION, as Administrative Agent, and THE
LENDERS AND L/C ISSUERS PARTY HERETO FROM TIME TO TIME ♦ ♦ ♦ ARES CAPITAL
MANAGEMENT LLC, as Sole Bookrunner and Sole Lead Arranger and LAKE FOREST BANK &
TRUST COMPANY, N.A., as Documentation Agent [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10029.jpg]
TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING
TERMS 1 SectionSECTION 1.1 Defined Terms 1 SectionSECTION 1.2 UCC Terms 4954
SectionSECTION 1.3 Accounting Terms and Principles 4954 SectionSECTION 1.4
Payments 5156 SectionSECTION 1.5 Interpretation 5156 SectionSECTION 1.6 Currency
Equivalents Generally 5258 Section 1.7 Effectuation of Transactions 53 SECTION
1.7 Divisions 58 ARTICLE 2 THE FACILITIES 5358 SectionSECTION 2.1 The
Commitments 5358 SectionSECTION 2.2 Borrowing Procedures 5358 SectionSECTION 2.3
Swingline Loans 5560 SectionSECTION 2.4 Letters of Credit 5661 SectionSECTION
2.5 Reduction and Termination of the Commitments 5864 SectionSECTION 2.6
Repayment of Loans 5964 SectionSECTION 2.7 Optional Prepayments 5964
SectionSECTION 2.8 Mandatory Prepayments 5965 SectionSECTION 2.9 Interest 6368
SectionSECTION 2.10 Conversion and Continuation Options 6469 SectionSECTION 2.11
Fees 6469 SectionSECTION 2.12 Application of Payments 6570 SectionSECTION 2.13
Payments and Computations 6772 SectionSECTION 2.14 Evidence of Debt 6874
SectionSECTION 2.15 Suspension of EurodollarEurocurrency Rate Option 6975
SectionSECTION 2.16 Breakage Costs; Increased Costs; Capital Requirements 7076
SectionSECTION 2.17 Taxes 7278 SectionSECTION 2.18 Substitution of Lenders 7684
SectionSECTION 2.19 Incremental Facilities 7785 i [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10030.jpg]
SectionSECTION 2.20 Extensions/Modifications of Loans 79 SectionSECTION 2.21
Defaulting Lenders 8291 SECTION 2.22 U.K. Borrower. 93 ARTICLE 3 CONDITIONS TO
LOANS AND LETTERS OF CREDIT 8494 SectionSECTION 3.1 Conditions Precedent to
Funding of Loans and Letters of Credit on the Closing Date 8494 SectionSECTION
3.2 Conditions Precedent to Funding of Loans and Letters of Credit after the
Closing Date 8694 Section 3.3 Determinations of Initial Borrowing Conditions 87
Section 3.4 Conditions Precedent to Delayed-Draw Term Loans 87 ARTICLE 4
REPRESENTATIONS AND WARRANTIES 8894 SectionSECTION 4.1 Corporate Existence;
Compliance with Law 8895 SectionSECTION 4.2 Loan Documents 8895 SectionSECTION
4.3 Ownership of Group Members 8995 SectionSECTION 4.4 Financial Statements 8996
SectionSECTION 4.5 Material Adverse Effect 8996 SectionSECTION 4.6 Solvency 9096
SectionSECTION 4.7 Litigation 9096 SectionSECTION 4.8 Taxes 9096 SectionSECTION
4.9 Margin Regulations 9096 SectionSECTION 4.10 No Defaults 9097 SectionSECTION
4.11 Investment Company Act 9097 SectionSECTION 4.12 Labor Matters 9097
SectionSECTION 4.13 ERISA 9197 SectionSECTION 4.14 Environmental Matters 9197
SectionSECTION 4.15 Intellectual Property 9198 SectionSECTION 4.16 Title; Real
Property 9298 SectionSECTION 4.17 Full Disclosure 9298 SectionSECTION 4.18
Patriot Act 9298 SectionSECTION 4.19 Foreign Assets Control Regulations
andSanctions, Anti-Money Laundering 93 and Anti-Corruption 99 SECTION 4.20
Centre of Main Interests and Establishments 99 ii [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10031.jpg]
ARTICLE 5 FINANCIAL COVENANT 9399 SectionSECTION 5.1 Maximum Consolidated Total
Leverage Ratio 9399 SectionSECTION 5.2 Borrower’s Right to Cure 9499 ARTICLE 6
REPORTING COVENANTS 95100 SectionSECTION 6.1 Financial Statements 95100
SectionSECTION 6.2 Other Events 97102 SectionSECTION 6.3 Copies of Notices and
Reports 97102 Section 6.4 Taxes 97 Section 6.5 Labor Matters 97 Section 6.6
ERISA Matters 98 Section 6.7 Environmental Matters 98 Section 6.8 SECTION 6.4
Other Information 98102 ARTICLE 7 AFFIRMATIVE COVENANTS 99102 SectionSECTION 7.1
Maintenance of Corporate Existence 99102 SectionSECTION 7.2 Compliance with
Laws, Etc. 99103 SectionSECTION 7.3 Payment of Obligations 99103 SectionSECTION
7.4 Maintenance of Property 99 and Rights 103 SectionSECTION 7.5 Maintenance of
Insurance 99103 SectionSECTION 7.6 Keeping of Books 100103 SectionSECTION 7.7
Access to Books and Property 100104 SectionSECTION 7.8 Environmental 100104
SectionSECTION 7.9 Use of Proceeds 100104 SectionSECTION 7.10 Additional
Collateral and Guaranties 101105 SectionSECTION 7.11 Deposit Accounts 103107
Section 7.12 Post Closing Matters 103 Section SECTION 7.12 PSC Register 107
SECTION 7.13 OFAC/Patriot Act 103108 SectionSECTION 7.14 Designation of
Subsidiaries 104108 iii [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10032.jpg]
ARTICLE 8 NEGATIVE COVENANTS 104109 SectionSECTION 8.1 Indebtedness 104109
SectionSECTION 8.2 Liens 108112 SectionSECTION 8.3 Investments 111115
SectionSECTION 8.4 Asset Sales 115120 SectionSECTION 8.5 Restricted Payments
117122 SectionSECTION 8.6 Prepayment of Junior Financing 120124 SectionSECTION
8.7 Fundamental Changes 121126 SectionSECTION 8.8 Change in Nature of Business
122127 SectionSECTION 8.9 Transactions with Affiliates 124129 SectionSECTION
8.10 Third-Party Restrictions on Liens or Restricted Payments 126131
SectionSECTION 8.11 Modification of Certain Documents 127132 SectionSECTION 8.12
Accounting Changes; Fiscal Year 127132 SectionSECTION 8.13 Margin Regulations
128133 Section 8.14 Compliance with ERISA 128 ARTICLE 9 EVENTS OF DEFAULT 128133
SectionSECTION 9.1 Definition 128133 SectionSECTION 9.2 Remedies 130135
SectionSECTION 9.3 Actions in Respect of Letters of Credit 130135 ARTICLE 10 THE
ADMINISTRATIVE AGENT 130135 SectionSECTION 10.1 Appointment and Duties 130135
SectionSECTION 10.2 Binding Effect 131136 SectionSECTION 10.3 Use of Discretion
132137 SectionSECTION 10.4 Delegation of Rights and Duties 132137 SectionSECTION
10.5 Reliance and Liability 132137 SectionSECTION 10.6 Administrative Agent
Individually 133138 SectionSECTION 10.7 Lender Credit Decision 133138
SectionSECTION 10.8 Expenses; Indemnities 134139 SectionSECTION 10.9 Resignation
of Administrative Agent or L/C Issuer 134140 SectionSECTION 10.10 Release of
Collateral or Guarantors 135140 iv [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10033.jpg]
SectionSECTION 10.11 Additional Secured Parties 136141 SectionSECTION 10.12
Intercreditor Agreements 136141 ARTICLE 11 MISCELLANEOUS 136142 SectionSECTION
11.1 Amendments, Waivers, Etc. 136142 SectionSECTION 11.2 Assignments and
Participations; Binding Effect 140145 SectionSECTION 11.3 Costs and Expenses
145151 SectionSECTION 11.4 Indemnities 146152 SectionSECTION 11.5 Survival
147153 SectionSECTION 11.6 Limitation of Liability for Certain Damages 147153
SectionSECTION 11.7 Lender-Debtor Relationship 147153 SectionSECTION 11.8 Right
of Setoff 148153 SectionSECTION 11.9 Sharing of Payments, Etc. 148154
SectionSECTION 11.10 Marshaling; Payments Set Aside 148154 SectionSECTION 11.11
Notices 149154 SectionSECTION 11.12 Electronic Transmissions 149155
SectionSECTION 11.13 Governing Law 150156 SectionSECTION 11.14 Jurisdiction
150156 Section 11.15 Waiver of Jury Trial 151 Section SECTION 11.15 WAIVER OF
JURY TRIAL 157 SECTION 11.16 Severability 151157 SectionSECTION 11.17 Execution
in Counterparts 151157 SectionSECTION 11.18 Entire Agreement 151157
SectionSECTION 11.19 Acceptable Intercreditor Agreements 151157 SectionSECTION
11.20 Non-Public Information; Confidentiality 152159 SectionSECTION 11.21
Patriot Act Notice 153160 SectionSECTION 11.22 Release of Guarantors 154160
SectionSECTION 11.23 Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions 154160 SECTION 11.24 Conversion of Currencies. 161
SECTION 11.25 Acknowledgement Regarding Any Supported QFCs. 161 v [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10034.jpg]
SCHEDULES AND EXHIBITS Schedule I - Commitments Schedule II - Addresses for
Notices Schedule 2.4 - Existing Letters of Credit Schedule 3.1(a) - Other
Collateral Documents Schedule 4.2 - Permits, Filings, Consents and Notices
Schedule 4.3 - Ownership of Group Members; Subsidiaries; Capitalization Schedule
4.12 - Labor Matters Schedule 4.14 - Environmental Matters Schedule 4.16 - Real
Property Schedule 7.12 - Post-Closing Matters Schedule 8.1 - Indebtedness
Schedule 8.2 - Liens Schedule 8.3 - Investments Schedule 8.9 - Affiliate
Transactions Exhibit A - Form of Assignment Exhibit B - Form of [Revolving
Loan][Dollar Term Loan][Sterling Term Loan] Note Exhibit C - Form of Notice of
Borrowing Exhibit D - Form of Swingline Loan Request Exhibit E - Form of L/C
Request Exhibit F - Form of Notice of Conversion or Continuation Exhibit G -
Form of Compliance Certificate Exhibit H - Form of Guaranty and Security
Agreement[Reserved] Exhibit I - Form of Affiliated Lender Assignment and
Assumption Exhibit J - Form of Solvency Certificate vi [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10035.jpg]
This CREDIT AGREEMENT, dated as of May 11, 2018, is entered into among NSM
INSURANCE GROUP, LLC, a Delaware limited liability company (the “U.S.
Borrower”), NSM UK HOLDINGS LTD, a company incorporated in England and Wales
with registered number 12498389 and having its registered office at Level 15, 30
St Mary Axe, London, EC3A 8EP (the “U.K. Borrower”), NSM INSURANCE HOLDCO, LLC,
a Delaware limited liability company (“Holdings”), the LENDERS, the L/C ISSUERS
and ARES CAPITAL CORPORATION (“Ares”), as administrative agent for the Lenders
and the L/C Issuers (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrative Agent”). W I T N E S S E
T H: WHEREAS, pursuant to the Borrower has requested, and the LendersExisting
Credit Agreement (as this and other capitalized terms used in these preliminary
statements are defined in Section 1.1 below) have agreed, that (a) the Lenders
make Initial Term Loans on the Closing Datethe Lenders party thereto have
extended certain credit facilities to the U.S. Borrower in an aggregate amount
equal to $100,000,000, (b) the Lenders commit to making Delayed-Draw Term Loans
in an aggregate principal amount equal to $51,000,000 and (c) the Lenders
provide the Revolving Credit Facility in an aggregate amount of $10,000,000,
including the letter of credit subfacility, in each case on the terms and
subject to the conditions set forth in this Agreement;. WHEREAS, the Borrower
will use the proceeds of the Initial Term Loans, the Delayed-Draw Term Loans and
the Initial Revolving Borrowing, if any, to (i) consummate the Refinancing, (ii)
finance the Leo Acquisition and (iii) pay the fees and expenses incurred in
connection with the transactions contemplated hereby; and WHEREAS, on the
Closing Date, White Mountains Catskill Holdings, Inc., a Delaware corporation
(the “Buyer”), a wholly owned subsidiary of White Mountains Insurance Group,
Ltd., a Bermuda exempted limited liability company, will purchase certain Stock
and Stock Equivalents in Holdings from the Sellers (the “Acquisition”) pursuant
to the terms of the Acquisition Agreement. WHEREAS, the U.S. Borrower has
requested, and the Lenders party to the Fourth Amendment have agreed, that the
Existing Credit Agreement be amended, effective as of the Fourth Amendment
Effective Date, as set forth herein, including (a) to join the U.K. Borrower as
a party hereto and (b) to provide for, as of the Fourth Amendment Effective
Date, (i) the Dollar Term Loan Facility in an aggregate principal amount of
$220,739,023.40, (ii) the Sterling Term Loan Facility in an aggregate principal
amount of £42,500,000 and (iii) the Revolving Credit Facility in an aggregate
committed amount of $15,000,000. NOW, THEREFORE, in consideration of the mutual
agreements, provisions and covenants contained herein, the parties hereto agree
as follows: ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS SECTION
1.1 Section 1.1 Defined Terms. As used in this Agreement, the following terms
have the following meanings: “Acceptable Intercreditor Agreement” means (i) any
intercreditor or subordination agreement or arrangement (which may take the form
of a “waterfall” or similar provision), as applicable, the terms of which are
consistent with market terms (as determined by the U.S. Borrower and the
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10036.jpg]
Administrative Agent in good faith) governing arrangements for the sharing
and/or subordination of Liens and/or arrangements relating to the distribution
of payments, as applicable, at the time the relevant intercreditor or
subordination agreement or arrangement is proposed to be established in light of
the type of Indebtedness subject thereto or (ii) any other intercreditor or
subordination agreement or arrangement (which may take the form of a “waterfall”
or similar provision), as applicable, the terms of which are reasonably
acceptable to the U.S. Borrower and the Administrative Agent. “Acquisition” has
the meaning specified in the recitals.means the purchase or other acquisition
(in one transaction or a series of transactions, including pursuant to any
merger or consolidation) by the U.S. Borrower or any Restricted Subsidiary of
(a) Stock in a Person if, as a result of the consummation thereof, such Person
will become a Restricted Subsidiary of the U.S. Borrower or (b) all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, brand, program or product line or line
of business of), any Person. “Acquisition Agreement” means the Unit Purchase
Agreement, dated as of March 31, 2018, by and among the Sellers, Holdings, the
Buyer, Parent and ABRY Partners VIII, L.P., a Delaware limited partnership,
solely in its capacity as the Seller Representative (as defined therein).
“Acquisition Agreement Representations” means the representations and warranties
regarding Holdings set forth in Article 3 of the Acquisition Agreement a breach
of which would be materially adverse to the interests of the Lenders.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any U.K. Financial Institution. “Affected Lender” has the meaning specified in
Section 2.18(a). “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person; provided, however, that none of the Administrative
Agent nor any Lender shall be an Affiliate of theany Borrower (other than
Affiliated Lenders in accordance with the terms hereof). For purpose of this
definition, “control” means the power to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
“Affiliated Debt Fund” means (a) any Affiliate of Parent that is a bona fide
bank, debt fund, distressed asset fund, hedge fund, mutual fund, insurance
company, financial institution or an investment vehicle that is engaged in the
business of investing in, acquiring or trading commercial loans, bonds and
similar extensions of credit in the ordinary course, in each case, that is not
organized primarily for the purpose of making equity investments, and (b) any
investment fund or account of an Affiliate of Parent managed by third parties
(including by way of a managed account, a fund or an index fund in which an
Affiliate of Parent has invested) that is not organized or used primarily for
the purpose of making equity investments, in the case of each of the preceding
clauses (a) and (b), with respect to which neither Parent nor any Permitted
Investor directly or indirectly possesses the power to direct or cause the
direction of the investment policies of such entity. In no event shall Holdings
or any of its Subsidiaries be deemed an Affiliated Debt Fund. “Affiliated
Lender” means, at any time, any Lender that is Parent or any of its Affiliates
(other than Holdings, theany Borrower or any of their respective Subsidiaries).
2 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10037.jpg]
“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 11.2(g)(i)(A). “Agreement” means this Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time. “Agreement
Currency” has the meaning specified in Section 11.24(b). “AIG” means AIG
Property Casualty U.S., Inc., a Delaware corporation. “AIG Renewal Rights” means
the obligations of the Loan Parties under the Renewal Rights Agreement. “All-In
Yield” means, as to any Indebtedness, the yield thereof, whether in the form of
interest rate, margin, original issue discount, upfront fees, or interest rate
floor (with such interest rate floor equated to interest margins for purposes of
determining any increase to the Applicable Marginsubject to the proviso set
forth below); provided that original issue discount and upfront fees shall be
equated to interest rates in a manner consistent with generally accepted
financial practice assuming a 4-year life to maturity (or, if less, the stated
life to maturity at the time of its incurrence of the applicable Indebtedness);
provided, further, that (a) if such Indebtedness includes any “LIBOR” floor and,
at the time of determination, such floor is greater than the Eurocurrency Base
Rate for the applicable currency for an Interest Period of three months on such
date, such excess amount shall be equated to interest rate margins for purposes
of calculating the All-In Yield with respect to such Indebtedness, (b) “All-In
Yield” shall not include (i) bona fide arrangement fees, structuring fees,
underwriting fees, commitment fees, ticking fees or any other fees similar to
the foregoing (regardless of how such fees are computed and whether paid in
whole or in part to any or all lenders) paid to arrangers or underwriting
lenders for(or equivalent) in connection with such Indebtedness or commitments
in respect thereof, and shall not include(ii) customary and bona fide consent
fees paid generally to consenting lenders and (iii) any other fees that are not
paid directly by the Borrowers or any of their Affiliates to the lenders of such
Indebtedness and (c) if the Term Loans under any Term Loan Facility shall have
been incurred with different amounts of original issue discount or upfront fees,
then the All-In Yield with respect to the Term Loans under such Term Loan
Facility will be determined on the basis of the weighted average of the amounts
of the original issue discount and/or upfront fees with respect to all the Term
Loans under such Term Loan Facility. “Applicable Creditor” has the meaning
specified in Section 11.24(b). “Applicable Margin” means : (a) with respect to
the InitialDollar Term Loans, First Amendment Incremental Term Loans, Second
Amendment Incremental Term Loans, Third Amendment Incremental Term Loans,
Delayed-Draw Term Loans,the Revolving Loans and the Swingline Loans, (i) from
the ClosingFourth Amendment Effective Date until the third Business Day
following the date of the delivery to the Administrative Agent of the
consolidated financial statements pursuant to Section 6.1(b) for the Fiscal
Quarter ending June 30, 2018March 31, 2021 and the related Compliance
Certificate pursuant to Section 6.1(d), 4.505.75% per annum in the case of
EurodollarEurocurrency Rate Loans and 3.504.75% in the case of Base Rate Loans
and (ii) thereafter, the rate per annum as set forth in the table below, from
and after under the caption “Applicable Margin for Eurocurrency Rate Loans ($)”
or “Applicable Margin for Base Rate Loans”, as the case may be, based upon the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
Test Period; 3 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10038.jpg]
(b) with respect to the Sterling Term Loans, (i) from the Fourth Amendment
Effective Date until the third Business Day afterfollowing the date on whichof
the delivery to the Administrative Agent shall have receivedof the
applicableconsolidated financial statements pursuant to Section 6.1(b) for the
Fiscal Quarter ending March 31, 2021 and the related Compliance Certificate
pursuant to Section 6.1(d), 6.25% per annum and (ii) thereafter, the rate per
annum as set forth in the table below under the caption “Applicable Margin for
Eurocurrency Rate Loans (£)”, based upon the Consolidated Total Leverage Ratio
as of the last day of the most recently ended Test Period; and (c) with respect
to Loans under any other Facility, the rate per annum specified in the
Incremental Amendment, the Extension/Modification Amendment or the amendment
with respect to Replacement Loans, as the case may be, establishing Loans under
such Facility; provided, in the case of clauses (a)(i) and (b)(i) above, that if
the Consolidated Total Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter for which the consolidated financial statements pursuant to
Section 6.1(b) or 6.1(c) and the related Compliance Certificate pursuant to
Section 6.1(d) calculating the Consolidated Total Leverage Ratio with respect to
the period of four consecutive Fiscal Quarters ended on the last day of such
Fiscal Quarter and (b) with respect to Loans of any other tranche, the rate per
annum specified in the Incremental Amendment, the Extension/Modification
Amendment or in any amendment with respect to Replacement Loans, as the case may
be, establishing Loans of such trancheshall have been delivered to the
Administrative Agent shall be greater than 4.50:1.00, then, from and after the
third Business Day after the date of the delivery thereof and until the third
Business Day after the next such delivery, the Applicable Margin shall be
determined in accordance with clause (a)(ii) or (b)(ii) above, as applicable, it
being understood, however, that Pricing Level III set forth in the table below
shall not be available until the expiration of the period referred to in clause
(a)(i) or (b)(i) above, as applicable. Applicable Applicable Consolidated
Applicable Margin for Margin for Margin for Pricing Total EurodollarEurocurrency
Base Rate Eurocurrency Level Leverage Ratio Rate Loans ($) Loans Rate Loans (£)
I > 4.50:1.00 4.75%6.00% 5.00% 3.75%6.50% II ≤ 4.50:1.00 5.75% 4.50%4.75%
3.50%6.25% but > 3.50:1.00 III ≤ 3.50:1.00 5.50% 4.25%4.50% 3.25%6.00% At any
time the Borrower has not submitted toEach change in the Applicable Margin
arising from a change in the Consolidated Total Leverage Ratio shall be
effective from and after the third Business Day after the date on which the
Administrative Agent the applicableshall have received the consolidated
financial statements as and when required underpursuant to Section 6.1(b) andor
6.1(c) and the related Compliance Certificate as and when required underpursuant
to Section 6.1(d), the Applicable Margin shall be determined based on the rates
set forth in Pricing Level I. Within one Business Day of receipt of the
applicable information underconsolidated financial statements and related
Compliance Certificate pursuant to Section 6.1(b), 6.1(c) andor 6.1(d), as
applicable, the Administrative Agent shall give theeach Borrower and each Lender
facsimile or telephonic notice (confirmed in writing) of the Applicable Margin
in effect from such date. 4 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10039.jpg]
If the U.S. Borrower has not delivered to the Administrative Agent the
applicable consolidated financial statements as and when required pursuant to
Section 6.1(b) or 6.1(c) or the Compliance Certificate as and when required
pursuant to Section 6.1(d), the Applicable Margin shall be determined based on
the rates set forth in Pricing Level I until such consolidated financial
statements or such Compliance Certificate is delivered. In the event that any
consolidated financial statement or Compliance Certificate delivered pursuant to
Section 6.1(b), 6.1(c) or 6.1(d) is determined to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then, if such determination of
inaccuracy occurs prior to the repayment in full of the Loans and termination of
the Commitments, (x) the U.S. Borrower shall as promptly as reasonably
practicable following such determination deliver to the Administrative Agent
correct consolidated financial statements and the related Compliance Certificate
required by Section 6.1(b), 6.1(c) andor 6.1(d), as applicable, for such
Applicable Period, (y) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio were determined based on
the amounts set forth in such correct consolidated financial statements and
certificatesuch Compliance Certificate and (z) the applicable Borrower shall
promptly (and in any event within ten (10) Business Days) following delivery of
such corrected consolidated financial statements and certificatesuch Compliance
Certificate pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Margin for such Applicable
Period. “Approved Fund” means, with respect to any Lender, any Person (other
than a natural Personperson) that (a) is or will be engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and (b) is advised
or managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individuala natural person) or any Affiliate of any Person
(other than an individuala natural person) that administers or manages such
Lender. “Ares” has the meaning set forth in the introductory paragraphpreamble
hereto. “Ares Capital” means Ares Capital Management LLC, together with its
managed funds and accounts. “Assignment” means an assignment agreement entered
into by a Lender, as assignor, and any Person, as assignee, pursuant to the
terms and provisions of Section 11.2 (with the consent of any party whose
consent is required by Section 11.2), and accepted by the Administrative Agent
in, which shall be substantially in the form of Exhibit A, or any other form
approved by the Administrative Agent and, to the extent such other form
adversely affects the interests of theany Borrower, by thesuch Borrower.
“Available Excluded Contribution Amount” means, at any time, (a) the aggregate
amount of any capital contribution in respect of Qualified Capital Stock or the
aggregate proceeds of any issuance of Qualified Capital Stock received in cash
or Cash Equivalents by the U.S. Borrower or any of its Restricted Subsidiaries,
plus (b) the aggregate amount of the fair market value (as reasonably determined
by the U.S. Borrower) of other property received by the U.S. Borrower or any
Restricted Subsidiary as a capital contribution in respect of Qualified Capital
Stock or in return for any issuance of Qualified Capital Stock (in each case of
the foregoing clauses (a) and (b), to the extent not otherwise applied and other
than any amounts (xi) constituting a Specified Equity Contribution or included
as part of the Cumulative Available Amount or specified as excluded from the
calculation of the Available Excluded Contribution Amount hereunder or (yii)
received from the U.S. Borrower or any Restricted 5 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10040.jpg]
Subsidiary), in each case, during the period from and including the day
immediately following the Closing Date through and including such time. “Bail-In
Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution. “Bail-In Legislation” means, (a) with respect
to any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law, regulation, rule or requirement for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule and (b) with
respect to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as
amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their Affiliates (other than
through liquidation, administration or other insolvency proceedings). “Banking
Services” means each and any of the following bank services: commercial credit
cards, stored value cards, purchasing cards, treasury management services,
netting services, overdraft protections, check drawing services, automated
payment services (including depository, overdraft, controlled disbursement, ACH
transactions, return items and interstate depository network services), employee
credit card programs, cash pooling services and any arrangements or services
similar to any of the foregoing and/or otherwise in connection with cash
management and deposit accounts. “Banking Services Obligations” means any and
all obligations of any Loan PartyGroup Member, whether absolute or contingent
and however and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under any arrangement in connection with Banking Services (a) between any Loan
PartyGroup Member and a counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or the Lead Arranger or (b) under any
arrangement by any Loan PartyGroup Member with any counterparty that havehas
been designated to the Administrative Agent in writing by the U.S. Borrower as
being Banking Services Obligations for the purposes of the Loan Documents, it
being understood that each counterparty thereto shall be deemed (Ai) to appoint
the Administrative Agent as its agent under the applicable Loan Documents and
(Bii) to agree to be bound by the provisions of Article 10, Section 11.3,
Section 11.13, Section 11.14 and Section 11.15 and any Acceptable Intercreditor
Agreement as if it were a Lender. “Bankruptcy Code” means the Federal Bankruptcy
Reform Act of 1978 (11 U.S.C. §101, et seq.), as amended and in effect from time
to time and the regulations issued from time to time thereunder. “Base Rate”
means, for any day, a rate per annum equal to the highest of (a) the rate last
quoted by The Wall Street Journal as the “Prime Rate” in the United States (or,
if The Wall Street Journal ceases quoting a prime rate of the type described,
either (i) the per annum rate quoted as the base rate on such corporate loans in
a different nationally recognized financial publication as reasonably selected
by the Administrative Agent in consultation with the U.S. Borrower or (ii) the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the bank prime loan rate or its equivalent), (b) the sum of 0.5% per
annum and the Federal Funds Rate and (c) the sum of (x) the
EurodollarEurocurrency Base Rate calculated for each such day based onfor a
deposit in Dollars for an Interest Period of three monthsone month, determined
at 11:00 a.m. (London, England time,) two (2) Business Days prior to such day,
plus 1.00%. For purposes of clause (c) above, the EurodollarEurocurrency Base
Rate on any day shall be based on the Eurodollar Base Rate and theapplicable
Screen Rate (or, if the applicable Screen Rate is 6 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10041.jpg]
not available for such one month maturity, the Interpolated Screen Rate, if
available). Any change in the Base Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the “Prime Rate”, the
Federal Funds Rate or the Eurodollar Rate for an Interest Period of three
monthsEurocurrency Base Rate. Notwithstanding the foregoing, in no event shall
the Base Rate be less than (x) in the case of Dollar Term Loans, 2.25% per annum
and (y) in the case of Revolving Loans, 2.00% per annum. “Base Rate Loan” means
any Loan that bears interest based on the Base Rate. “Benefit Plan” means any
employee benefit plan as defined in Section 3(3) of ERISA (whether governed by
the laws of the United States or otherwise), other than a Multiemployer Plan, to
which any Group Member incurs or otherwise has any obligation or liability,
contingent or otherwise. “BHC Act Affiliate” means, with respect to any Person,
an “affiliate” (as such term is defined under, and interpreted in accordance
with, 12 U.S.C. § 1841(k)) of such Person. “Borrower” has the meaning set forth
in the introductory paragraph hereto.means the U.S. Borrower or the U.K.
Borrower. “Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly
completed and filed by the U.K. Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the applicable Lender to the U.K. Borrower or the Administrative Agent.
“Borrowing” means a borrowing consisting of Loans (other than Swingline Loans
and Loans deemed made pursuant to Section 2.3 or 2.4) made inunder one Facility
on the same day by the Lenders according to their respective Commitments under
such Facility. “Borrowing Multiple” means (a) in the case of Loans denominated
in Dollars, $100,000 and (b) in the case of Loans denominated in Sterling,
£100,000. “Business Day” means any day of the year that is not a Saturday,
Sunday or a day on which banks are required or authorized to closeremain closed
in New York City and, when determined in connection with notices and
determinations in respect of any Eurodollarthe Eurocurrency Rate or
Eurodollarany Eurocurrency Rate Loan or any funding, conversion, continuation,
Interest Period or payment of any EurodollarEurocurrency Rate Loan, that is also
a day on which dealings in Dollar deposits in the applicable currency are
carried on in the London interbank market. “Capital Expenditures” means, for any
Person for any period, the aggregate of all expenditures, whether or not made
through the incurrence of Indebtedness, by such Person and its Restricted
Subsidiaries during such period for the acquisition, leasing (pursuant to a
Capital Lease), construction, replacement, repair, substitution or improvement
of fixed or capital assets or additions to equipment, in each case required to
be capitalized under GAAP on a Consolidated balance sheet of such Person.
“Capital Lease” means, with respect to any Person, and subject to Section 1.3,
any lease of, or other arrangement conveying the right to use, any property
(whether real, personal or mixed) by such Person as lessee that has been or
should be accounted for as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP. 7 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10042.jpg]
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, the amount of all obligations of such Person that is required to be
capitalized on a balance sheet of such Person prepared in accordance with GAAP.
“Captive Insurance Subsidiary” means any Subsidiary of the U.S. Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof). “Cash
Collateral Account” means a deposit account or securities account in the name of
a Group Member and under the sole control (as defined in the applicable UCC) of
the Administrative Agent and (a) in the case of a deposit account, from which a
Group Member may not make withdrawals except as permitted by the Administrative
Agent and (b) in the case of a securities account, with respect to which the
Administrative Agent shall be the entitlement holder and the only Person
authorized to give entitlement orders with respect thereto. “Cash Equivalents”
means: (a) any readily-marketable securities (i) issued by, or directly,
unconditionally and fully guaranteed or insured by, the United States federal
government or the United Kingdom government or (ii) issued by any agency of the
United States federal government or the United Kingdom government, the
obligations of which are fully backed by the full faith and credit of the United
States federal government or the United Kingdom government; (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government or the United Kingdom government, any state or
territory of the United States or the United Kingdom or any political
subdivision of any such state or territory or any public instrumentality
thereof, in each case having a rating of at least “A-2” from S&P or at least
“P-2” from Moody’s; (c) any commercial paper rated at least “A-2” by S&P or
“P-2” by Moody’s and issued by any Person organized under the laws of any state
or territory of the United States or the United Kingdom; (d) any
Dollar-denominated or eurodollar denominated time deposit, insured certificate
of deposit, overnight bank deposit or bankers’ acceptance issued or accepted by
(i) any Lender or (ii) any commercial bank that is (A) organized under the laws
of the United States, the United Kingdom or any state or territory thereof or
the District of Columbia, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $100,000,000; (e) shares
of any United States money market fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clause
(a), (b), (c) or (d) above with maturities as set forth in the proviso below,
(ii) has net assets in excess of $250,000,000 and (iii) has obtained from either
S&P or Moody’s the highest rating obtainable for money market funds in the
United States or the United Kingdom; provided, however, that the maturities of
all obligations specified in any of clauses (a), (b), (c), and (d) and (e) above
shall not exceed 365 days; (f) instruments equivalent to those referred to in
any of clauses (a), (b), (c), (d) and (e) above denominated in any foreign
currency comparable in credit quality and tenor to Dollars and customarily used
by corporations or other business entities for cash management purposes in 8
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10043.jpg]
any jurisdiction outside the United States or the United Kingdom to the extent
required in connection with any business conducted by any Group Member in such
jurisdiction; and (g) solely with respect to any Captive Insurance Subsidiary,
any investment that such Captive Insurance Subsidiary is not prohibited to make
in accordance with applicable law. “CERCLA” means the United States
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§§ 9601 et seq.). “CFC” means (a) any Person that is a “controlled foreign
corporation” (within the meaning of Section 957), but only if a “United States
person” (within the meaning of Section 7701(a)(30)) that is an Affiliate of a
Loan Party is, with respect to such Person, a “United States shareholder”
(within the meaning of Section 951(b)) described in Section 951(a)(1); and (b)
each Subsidiary of any Person described in clause (a). For purposes of this
definition, all Section references are to the Code. “CFC Holdco” means a
Domestic Subsidiary that has no material assets other than the equity interests
(or equity interests and indebtedness) of one or more Foreign Subsidiaries that
are CFCs or other CFC Holdcos. “CFC Loan Party” means any Loan Party that is a
CFC Holdco or a Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary. “Change of Control” means the occurrence of any of the
following: (a) at any time prior to a Qualifying IPO, Parent ceases to be the
beneficial owner, in the aggregate, directly or indirectly, of Stock of Holdings
representing at least a majority of the aggregate total voting power represented
byof all the issued and outstanding Voting Stock of Holdings; (b) at any time on
or after a Qualifying IPO, any Person or Persons (in each case, other than
Parent, any employee benefit plan of Holdings and its Subsidiaries, any person
or entityPerson acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, and any other holder of Stock as of the Closing
Date and their respective Affiliates) that together constitute a “group” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934) shall become the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934) of more than the greater of (i) 35%
of the total voting power of all of the outstanding Voting Stock for the
election of the directors of Holdings and (ii) the percentage of the total
voting power of all of the outstanding Voting Stock of Holdings owned, directly
or indirectly, beneficially by Parent; or (c) Holdings(i) the U.S. Borrower
shall cease to own and control legally and beneficially all of the economic and
voting rights associated with ownership of all outstanding Stock and Stock
Equivalents of the Borrower (be a direct Wholly Owned Subsidiary of Holdings,
subject to any transaction permitted by Section 8.7), or (ii) the U.K. Borrower
shall cease to be a direct or indirect Wholly Owned Subsidiary of the U.S.
Borrower. “Closing Date” means May 11, 2018. “Code” means the U.S. Internal
Revenue Code of 1986, as amended. 9 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10044.jpg]
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document. “Collateral
Documents” means, collectively, the Guaranty andU.S. Security Agreement, the
U.K. Security Documents, the Mortgages, eachthe Control AgreementAgreements and
all other security agreements, pledge agreements, intellectual property security
agreements and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of pursuant to which any Loan Parties pledgingParty pledges or grantinggrants a
Lien on any Collateral, and any Lender or to the Administrative Agent for the
benefit of the Secured Parties now or hereafter delivered to the Lenders or the
Administrative Agent pursuant to or in connection with the transactions
contemplated herebyas security for all or any portion of the Obligations, in
each case, solely to the extent, and for so long as, it is in effect in
accordance with its terms, as any of the foregoing may be amended, restated
and/, supplemented or otherwise modified from time to time. “Commitment” means,
with respect to any Lender, such Lender’s Revolving Credit Commitment and Term
Loan Commitment. “Commodity Exchange Act” means the Commodity Exchange Act (7
U.S.C. § 1 et seq.). “Compliance Certificate” means a certificate substantially
in the form of Exhibit G, with such modifications to such form as may be
reasonably agreed by the Administrative Agent and the U.S. Borrower.
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Restricted Subsidiaries consolidated in accordance with GAAP.
“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets of such Person and its Restricted Subsidiaries
at such date other thanthat should be classified as current assets on a
Consolidated balance sheet of such Person, provided that Consolidated Current
Assets shall exclude (i) cash, and Cash Equivalents, (ii) current deferred tax
assets and, (iii) any Indebtedness owing to such Person or any of its Restricted
Subsidiaries by Affiliates of such Person and (iv) any premiums to the extent
required to be remitted to insurance companies and, furthermore, excluding the
effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Related Transactions or any consummated acquisitionAcquisition.
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Restricted Subsidiaries at such
date that should be classified as current liabilities on a Consolidated balance
sheet of such Person;, provided, however, that “Consolidated Current
Liabilities” shall exclude (i) the principal amount of the Loans then
outstanding, (ii) obligations in respect of revolving loans under any working
capital credit facility, (iii) the current portion of any Indebtedness (other
than the Loans) of the U.S. Borrower and its Restricted Subsidiaries (and
accrued interest thereon), (iv) current deferred tax liabilities and any current
accrued interest and, (v) premiums payable to insurance companies and (vi)
liabilities in respect of unpaid earn-outs or other similar deferred
consideration payable in connection with Permitted Acquisitions or other
Permitted Investments, and, furthermore, excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting
or purchase accounting, as the case may be, in relation to the Transaction or
any consummated acquisitionAcquisition. 10 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10045.jpg]
“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a first priority Lien on any
Collateral. “Consolidated First Lien Leverage Ratio” ofmeans, with respect to
any Person as of any date means, the ratio of (a) Consolidated First Lien Debt
of such Person outstanding as of the last day of the Test Period then most
recently ended, less Unrestricted Cash as of such dateday, to (b) LTM EBITDA of
such Person for such PersonTest Period. “Consolidated Interest Expense” means,
for any Person for any period, without duplication, determined on a Consolidated
basis, (a) Consolidated total interest expense of such Person and its Restricted
Subsidiaries for such period and including, in any event, (i) interest
capitalized during such period and net costs, (ii) the interest component of any
payment under any Capital Lease (regardless of whether accounted for as interest
expense under GAAP) of such Person or its Restricted Subsidiaries during such
period, (iii) any costs associated with obtaining, or breakage costs in respect
of, or any payment obligation arising under, any Interest Rate ContractsContract
of such Person or its Restricted Subsidiaries and any non-cash interest expense
attributable to any movement in the mark to market valuation of any obligation
under any such Interest Rate Contract, in each case, for such period and, (iiiv)
all periodic fees with respect to letters of credit and banker’s acceptances,
and all fees payable to any administrative agent, collateral agent or similar
Person in respect of any Indebtedness, payable by such Person and its Restricted
Subsidiaries during such period minus (b) the sum of (i) Consolidated net gains
of such Person and its Restricted Subsidiaries under Interest Rate Contracts for
such period and (ii) Consolidated interest income of such Person and its
Subsidiaries for such period plus (cand (v) any payments with respect to
make-whole, prepayment or repayment premiums or other breakage costs of any
Indebtedness, in each case, paid or incurred by such Person or its Restricted
Subsidiaries during such period, plus (b) any cash dividendRestricted Payments
paid or payable in respect of Disqualified Stock of such Person or its
Restricted Subsidiaries during such period, other than to such Person or any
Loan Partyof its Restricted Subsidiaries, plus (dc) any net losses, charges,
expenses or obligations arising under any Interest Rate ContractsContract of
such Person or its Restricted Subsidiaries for such period. For purposes of this
definition, interest in respect of any Capital Lease shall be deemed to accrue
at an interest rate reasonably determined by such Person to be the rate of
interest implicit in such Capital Lease in accordance with GAAP. “Consolidated
Net Income” means, with respect to any Person for any period, the Consolidated
net income (or loss) of such Person and its Restricted Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income (or loss) of any other Person that is not a majority-owned Subsidiary of
such Person (which interest does not cause the net income of such other Person
to be Consolidated into the net income ofPerson (other than such specified
Person and its Restricted Subsidiaries), except, in the case of net income, to
the extent of the amount of dividends or distributions paid to such specified
Person or its Restricted SubsidiarySubsidiaries, (b) solely for purposes of
calculating the Cumulative Available Amount, the net income of any Restricted
Subsidiary (other than a Guarantor) of such PersonLoan Party) that is, on the
last day of such period, subject to any restriction or limitation on the payment
of dividends or the making of other distributions, to the extent of such
restriction or limitation, (c) solely for purposes of calculating Excess Cash
Flow, and subject to the pro forma adjustments set forth in the definition of
LTM EBITDA, the net income (or loss) of any other Person arising prior to such
other Person becoming a Restricted Subsidiary of such specified Person or
merging or consolidating with or into such specified Person or its Restricted
Subsidiaries and (d) any gain (or loss) resulting from any early extinguishment
of Indebtedness (including any Permitted Loan Retirement) or early termination
of any Hedging Agreement. 11 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10046.jpg]
“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any Collateralassets of
such Person or its Restricted Subsidiaries. “Consolidated Secured Leverage
Ratio” ofmeans, with respect to any Person as of any date means, the ratio of
(a) Consolidated Secured Debt of such Person outstanding as of the last day of
the Test Period then most recently ended, less Unrestricted Cash as of such
dateday, to (b) LTM EBITDA of such Person for such PersonTest Period.
“Consolidated Total Debt” of any Person as of any date means all Indebtedness of
a type described in clause (a), (b), (d) or (f) of the definition thereof (it
being understood that obligations in respect of Banking Services do not
constitute Consolidated Total Debt) and all non-contingent reimbursement
obligations with respect to draws on letters of credit, bank guaranties or
bankers’ acceptances, in each case, of such Person and its Restricted
Subsidiaries on a Consolidated basis as of such date, less unrestricted cash and
Cash Equivalents of such Person and its Restricted Subsidiaries held in accounts
located in the United States or the United Kingdom; provided that (a) the AIG
Renewal Rights shall, to the extent it would otherwise be included herein, be
excluded from Consolidated Total Debt for so long as Parent is providing a
guarantee with respect thereto in form and substance reasonably satisfactory to
the Administrative Agent (it being acknowledged that the guarantee in place as
of the Closing Date is reasonably acceptable to the Administrative Agent) and
(b); provided that “earn-outs” and other similar deferred consideration payable
in connection with Permitted Acquisitions or other Permitted Investments shall
be included in Consolidated Total Debt only to the extent such consideration is
due and payable but has not yet been paid. Notwithstanding the foregoing, the
amount of commissions held in trust accounts shall be deemed to be unrestricted
cash. “Consolidated Total Leverage Ratio” ofmeans, with respect to any Person as
of any date means, the ratio of (a) Consolidated Total Debt of such Person
outstanding as of the last day of the Test Period then most recently ended, less
Unrestricted Cash as of such dateday, to (b) LTM EBITDA of such Person for such
PersonTest Period. “Constituent Documents” means, with respect to any Person,
collectively and, in each case, together with any modification of any term
thereof, (a) the articles of incorporation, certificate of incorporation,
constitution or certificate of formation of such Person, (b) the bylaws,
operating agreement or joint venture agreement of such Person, and (c) any other
equivalent constitutive, organizationalorganization or governing document of
such Person and (d) any other document setting forth the manner of election or
duties of the directors, officers or managing members of such Person or the
designation, amount or relative rights, limitations and preferences of any Stock
of such Person. “Contractual Obligation” means, with respect to any Person, any
provision of any Security issued by such Person or of any document or
undertaking (other than a Loan Document) to which such Person is a party or by
which it or any of its property is bound or to which any of its property is
subject. “Control Agreement” means, with respect to any deposit account, any
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Administrative Agent, the financial institution
or other Person at which such account is maintained or with which such
entitlement or contract is carried and the Loan Party maintaining such account,
entitlement or contract, effective to grant “control” (as defined under the
applicable UCC) over such account, securities entitlement or commodity contract
to the Administrative Agent. 12 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10047.jpg]
“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith. “Covered Party” has the meaning specified in Section 11.25(b). “CTA”
means the United Kingdom Corporation Tax Act 2009. “Cumulative Available Amount”
means, on any date of determination, the sum of (without duplication): (a)
$5,000,000; plus (b) Excess Cash Flow for each Fiscal Year of the U.S. Borrower
not required to be applied to prepay Term Loans pursuant to Section 2.8(a),
commencing with the Fiscal Year of the U.S. Borrower ended December 31,
20192020; plus (c) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the U.S. Borrower or any
Restricted Subsidiary in respect of any Investments made pursuant to Section
8.3(q); plus (d) Eligible Equity Proceeds (other than to the extent (i) used to
fund Specified Equity Contributions or constituting an Available Excluded
Contribution Amount or (ii) received from the U.S. Borrower or any Restricted
Subsidiary); plus (e) an amount equal to the sum of (Ai) to the extent not
already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the Investments of
pursuant to Section 8.3(g) made by the U.S. Borrower and its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary or that has been merged or consolidated with or into the
U.S. Borrower or any of its Restricted Subsidiaries (up to the fair market value
(as determined in good faith by the U.S. Borrower) of the original Investments
by the U.S. Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiary) and (Bii) the fair market value (as determined in good faith by the
U.S. Borrower) of the assets of any Unrestricted Subsidiary that have been
transferred, conveyed or otherwise distributed to the U.S. Borrower or any of
its Restricted Subsidiaries (up to the fair market value (as determined in good
faith by the U.S. Borrower) of the original Investments by the U.S. Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary); plus (f) any
amount of mandatory prepayments required to be prepaid pursuant to Section 2.8
that have been declined by Lenders pursuant to Section 2.8(h) and retained by
the U.S. Borrower pursuant to Section 2.8(h); in each case, to the extent Not
Otherwise Applied. “Customary Permitted Liens” means, with respect to any
Person, any of the following: 13 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10048.jpg]
(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case, imposed by law or
arising in the ordinary course of business (and (x) for each of, in the case of
Liens described in clause (i) above, for amounts that are not delinquent for
more than thirty (30) days or (y), in the case of Liens described in clause (ii)
above, for amounts that are not delinquent for more than ninety (90) days) or,
in each case, that are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP); (b) bankers liens orLiens (including rights or setoffof set-off) in
favor of banks and other financial institutions arising as a matter of law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a bank or other financial institution, in each case, incurred in
the ordinary course of business, including Liens of a collection bank on items
in the course of collection arising under Section 4-208 of the UCC as in effect
in the State of New York or any similar section under any applicable UCC or any
similar Requirement of Law of any foreign jurisdiction; (c) pledges or cash
deposits madeLiens arising in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits (other than any Lien imposed by ERISA), (ii) to secure the
performance of bids, tenders, leases (other than Capital Leases), statutory
obligations (other than taxes), licenses, sales or other trade contracts (other
than for the repayment of borrowed money), (iii) within favor of the owner or
lessor of premises leased by the U.S. Borrower or any of its Subsidiaries in the
ordinary course of business of the Borrower and such Subsidiary to secure the
performance of the U.S. Borrower’s or such Subsidiary’s obligations under the
terms of the lease for such premises , in each case, incurred in the ordinary
course of business or (iv) made in lieu of, or to secureconnection with the
performance of, surety, customs, reclamation or performance bonds (in each case
not related to judgments or litigation); (d) judgment liens (other than for the
payment of taxes, assessments or other governmental charges) securing judgments
and other proceedings not constituting an Event of Default under Section 9.1(e)
and pledges or cash deposits made in lieu of, or to secure the performance of,
judgment or appeal bonds in respect of such judgments and proceedings; (e) Liens
(i) arising by reason of zoning restrictions, easements, licenses, reservations,
restrictions, covenants, rights-of-way, encroachments, minor defects or
irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) not prohibited by Section 8.4 that, for each of
the Liens in clauses (i) and (ii) above, do not, in the aggregate, materially
(x) impair the value or marketability of such real property or (y) interfere
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property; (f) Liens of landlords and mortgagees of landlords (i)
arising by statute or under any lease or related Contractual Obligation entered
into in the ordinary course of business, (ii) on fixtures and movable tangible
property located on the real property leased or subleased from such landlord,
(iii) for amounts not yet due or that are being contested in good faith by
appropriate proceedings diligently conducted and (iv) for which adequate
reserves or other appropriate provisions are maintained on the books of such
Person in accordance with GAAP; 14 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10049.jpg]
(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property; (h) Liens in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and with respect to
which adequate reserves or other appropriate provisions are maintained on the
books of such Person in accordance with GAAP; (i) Liens on cash collateral
posted in favor of insurance carriers to secure obligations under a Group
Member’s insurance policies not to exceed one year’s cost of premiums
thereunder; (j) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into in the
ordinary course of business; (k) Liens deemed to exist in connection with
Investments in repurchase agreements under Section 8.3 and reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts maintained in the ordinary course
of business and not for speculative purposes; and (l) Liens imposed by law or
incurred pursuant to customary reservations or retentions of title (including
contractual Liens in favor of sellers and suppliers of goods) incurred in the
ordinary course of business for sums not constituting borrowed money that are
not overdue for a period of more than sixty (60) days or that are being
contested in good faith by appropriated proceedings and for which adequate
reserves have been established in accordance with GAAP (if so required).;
“Deemed LTM EBITDA Adjustment Date” has the meaning specified in the definition
of “LTM EBITDA”. “Deemed LTM EBITDA Amounts” has the meaning specified in the
definition of “LTM EBITDA”. (m) Liens that are contractual rights of setoff or
netting; (n) Liens arising out of receipt of customer deposits or advance
payments from customers, or deposits required by suppliers, in each case, in the
ordinary course of business; and (o) Liens securing obligations (other than
obligations representing Indebtedness), which Liens are customary in the
operation of the business of the U.S. Borrower and/or its Restricted
Subsidiaries in the ordinary course. “Default” means any Event of Default and
any event that, with the passing of time or the giving of notice or both, would,
unless cured or waived, become an Event of Default. “Default Rate” means an
interest rate equal to (a) in the case of any Loans, 2.0% per annum plus the
rate otherwise applicable hereunder to such Loans and (b) in the case of any
other Loan Document Obligations that are past due, (i) in the case of past due
interest, the Default Rate applicable to the Loans giving rise to such interest
and (ii) in the case of all other Loan Document Obligations, the Applicable
Margin for Revolving Loans that are Base Rate Loans plus 2.0% per annum. 15
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10050.jpg]
“Default Right” has the meaning assigned to such term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “Defaulting Lender” shall mean (x) any Person, as determined by the
Administrative Agent, that (a) has failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans required to be funded by
it hereunder within one (1) Business Day of the date required to be funded by it
hereunder, (b) has notified the Administrative Agent, the L/C Issuer, the
Swingline Lender, any Lender or theany Borrower in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) has failed, within two (2) Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit or Swingline Loans, (d)
has otherwise failed to pay over to the Administrative Agent, any L/C Issuer or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due or, (e) has become (or any parent
company thereof has become) insolvent or been determined by any Governmental
Authority having regulatory authority over such Person or its assets, to be
insolvent, or the assets or management of which has been taken over by any
Governmental Authority or (ef)(i) become (or any parent company thereof has
become) either the subject of (A) a bankruptcy or insolvency proceeding or (B) a
Bail-In Action, (ii) has had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or custodian, appointed for it, or
(iii) has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment, unless in
the case of any Person subject to this clause (ef), the U.S. Borrower and the
Administrative Agent have each determined that such Person intends, and has all
approvals required to enable it (in form and substance satisfactory to the U.S.
Borrower and the Administrative Agent), to continue to perform its obligations
hereunder; provided that no Person shall be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Stock in such
LenderPerson or its parent by any Governmental Authority; provided that such
action does not result in or provide such LenderPerson with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement to which such Person is a party or (y) any L/C Issuer that has
failed to honor any drawing under a Letter of Credit in accordance with its
terms. “Delayed-Draw Commitment Fee” has the meaning specified in Section
2.11(c). “Delayed-Draw Commitment Termination Date” means July 1, 2018.
“Delayed-Draw Effective Date” means any date on which the conditions set forth
in Section 3.4 with respect to the Delayed-Draw Term Loans have been satisfied
and a Delayed-Draw Term Loan is made. “Delayed-Draw Expiration Date” means the
earliest of (i) the date on with the Delayed-Draw Term Loans Commitments are $0
and (ii) the Delayed-Draw Commitment Termination Date. “Delayed-Draw Term Loan”
has the meaning specified in Section 2.1(c). “Delayed-Draw Term Loan Commitment”
means (a) as to any Lender with a Delayed-Draw Term Loan Commitment, the
commitment of such Lender to make its Pro Rata Share of the Delayed-Draw Term
Loans, and (b) as to all Lenders with Delayed-Draw Term Loan Commitments, the 16
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10051.jpg]
aggregate commitment of all Lenders to make the Delayed-Draw Term Loans, which
aggregate commitment shall be $51,000,000 on the Closing Date. “Delayed-Draw
Term Loan Facility” means the Delayed-Draw Term Loan Commitments and the
provisions herein related to the Delayed-Draw Term Loans. “Delayed-Draw Term
Loan Lenders” means, as of any date of determination, Lenders having
Delayed-Draw Term Loan Commitments. “Designated Non-Cash Consideration” means
the fair market value (as determined by the U.S. Borrower in good faith) of
non-cash consideration received by the U.S. Borrower or any Restricted
Subsidiary in connection with any Sale pursuant to Section 8.4(e) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of the U.S. Borrower, setting forth the basis of such
valuation (which amount will be reduced by the amount of cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to cash or Cash Equivalents). “Disclosure
Documents” means, collectively, all documents filed by any Group Member with the
United States Securities and Exchange Commission. “Disqualified Lender” means
(without retroactive application): (a) (1) the bona fide competitors of the U.S.
Borrower and its Subsidiaries identified in writing by the U.S. Borrower or
Parent to the Initial LendersLead Arranger on or prior to the ClosingFourth
Amendment Effective Date, or from time to time after the ClosingFourth Amendment
Effective Date to the Administrative Agent, (b) (2) those particular banks,
financial institutions and other institutional lenders identified in writing by
the U.S. Borrower or Parent to the Lead Arranger prior to the ClosingFourth
Amendment Effective Date, and (c) (3) any Affiliate of the entities described in
the preceding clauses (1a) or (2b), in each case, that are either reasonably
identifiable as such on the basis of their name or are identified as such in
writing by the U.S. Borrower or Parent to the Lead Arranger on or prior to the
ClosingFourth Amendment Effective Date, or after the ClosingFourth Amendment
Effective Date to the Administrative Agent from time to time; provided that (x)
in no event shall any Affiliates that are banks, financial institutions, bona
fide debt funds, investment vehicles, regulated banking entities or
non-regulated lending entities, in each case, that are engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and/or
similar extensions of credit in the ordinary course or business be a
Disqualified Lender unless such Affiliate is identified under clause (2b) above
and (y) any Person that is a Lender and subsequently becomes a Disqualified
Lender (but was not a Disqualified Lender on the ClosingFourth Amendment
Effective Date or at the time it became a Lender) shall be deemed to not be a
Disqualified Lender hereunder. The list of Disqualified Lenders shall be made
available to all Lenders by the Administrative Agent upon request. “Disqualified
Stock” means any Stock or Stock Equivalents that, by its terms, or upon the
happening of any event or condition, (a) mandatorily matures or is mandatorily
redeemable, (b) is redeemable at the option of the holder thereof in whole or in
part, (c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or 17 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10052.jpg]
any other equity interestsStock or Stock Equivalents, in each case prior to the
date that is 90 days after the final maturity date of the Facilitieslatest
Maturity Date; provided that the foregoing shall not apply to (i) a redemption,
conversion or exchange into equity interestsStock or Stock Equivalents that do
not themselves constitute Disqualified Stock, (ii) any offer to redeem or
repurchase made in connection with a Change“change of Controlcontrol” or an
“asset sale” or (iii) Stock or Stock Equivalents that are issued pursuant to a
plan for the benefit of future, current or former employees, directors, or
officers of Holdings, the U.S. Borrower or its Subsidiaries or by any such plan
to such employees, directors or officers solely because they may be required to
be repurchased by Holdings, the U.S. Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s, director’s or officer’s termination, death or disability. “Dollar
Equivalent” means, on any date of determination, the amount in Dollars for any
amount denominated in Dollars and the Equivalent Amount in Dollars at the time
in effect of any amount denominated in any other currency. “Dollar Term Loan
Facility” means the Dollar Term Loans and the provisions set forth herein
relating to the Dollar Term Loans. “Dollar Term Loan Lender” means each Lender
that holds a Dollar Term Loan. “Dollar Term Loans” has the meaning assigned to
the term “Dollar Term Loans” in the Fourth Amendment. “Dollars” and the sign “$”
each mean the lawful money of the United States of America. “Domestic Person”
means any “United States person” under and as defined in Section 7701(a)(30) of
the Code. “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of the United States, any state thereof or the District of Columbia.
“E-Fax” means any system used to receive or transmit faxes electronically. “ECF
Payment Date” has the meaning specified in Section 2.8(a). “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. 18 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10053.jpg]
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service. “Eligible Assignee” means (a) any Lender, (b) any commercial
bank, insurance company, or finance company, financial institution, any fund
that invests in loans or any other “accredited investor” (as defined in
Regulation D of the Securities Act), (c) any Affiliate of any Lender, (d) any
Approved Fund of any Lender and (e) to the extent permitted under Section 11.2,
any Affiliated Lender; provided that, in any event, “Eligible Assignee” shall
not include (i) any natural person or (ii) any Disqualified Lender. “Eligible
Equity Proceeds” means the sum, without duplication, of (a) (i) the cash
proceeds received by the U.S. Borrower or any of its Restricted Subsidiaries
after the Closing Date from any sale or issuance of any Stock or Stock
Equivalents (other than Disqualified Stock) by the U.S. Borrower, or any of its
Restricted Subsidiaries or Stock or Stock Equivalents of Holdings or any parent
thereof or from any equity contributions in respect of Stock or Stock
Equivalents (other than Disqualified Stock) of the Borrower, Holdings or any
parent thereof plus the fair market value (as reasonably determined by the
Borrower) of other property received by theU.S. Borrower or any of its
Restricted Subsidiaries as a capitalor Stock or Stock Equivalents of Holdings or
any parent thereof (for the avoidance of doubt, in the case of any such sale,
issuance or contribution in respect of any Stock or Stock Equivalents (other
than Disqualified Stock) or in return for any issuance of StockHoldings or Stock
Equivalents (other than Disqualified Stock)any parent thereof, to the extent
such cash proceeds, equity contributions or other property are actually received
by, the U.S. Borrower or any of its Restricted Subsidiaries (or, if only a
portion thereof is so contributed and received, to the extent of such portion),
plus (ii) the fair market value (as reasonably determined by the U.S. Borrower)
of other property received by the U.S. Borrower or any of its Restricted
Subsidiaries as a capital contribution in respect of any Stock or Stock
Equivalents (other than Disqualified Stock) or in return for any issuance of
Stock or Stock Equivalents (other than Disqualified Stock), and (b) the
aggregate principal amount of any Indebtedness (including any Disqualified
Stock) of the U.S. Borrower or any Restricted Subsidiary issued after the
Closing Date (other than Indebtedness or such Disqualified Stock issued to the
U.S. Borrower or any Restricted Subsidiary), which that has been converted into
or exchanged for Stock or Stock Equivalents (other than Disqualified Stock) of
the U.S. Borrower or any Restricted Subsidiary or for Stock or Stock Equivalents
of Holdings or any parent thereof, together with the aggregate amount of any
cash or Cash Equivalents and the fair market value (as reasonably determined by
the U.S. Borrower) of any other assets received by the U.S. Borrower or such
Restricted Subsidiary upon such exchange or conversion. “Embrace Acquisition”
has the meaning specified in the Second Amendment. “Environmental Laws” means
all Requirements of Law and Permits imposing liability or standards of conduct
for or relating to the regulation and protection of human health and safety from
Hazardous Materials and/or protection of the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.) (to the extent related to worker exposure
to Hazardous Materials), the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et
seq.), all regulations promulgated under any of the foregoing, all analogous
state Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.). 19 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10054.jpg]
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of environmental
investigation and feasibility studies) that may be imposed on, incurred by or
asserted against any Group Member as a result of, or related to, any claim,
suit, action, investigation, proceeding or demand by any Person, whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law or otherwise, to the extent arising under any
Environmental Law or in connection with any environmental condition or any
health or safety condition arising from actual or potential exposure to
Hazardous Materials or with any Release and resulting from the ownership, lease,
sublease or other operation or occupation of property by any Group Member,
whether on, prior or after the date hereof. “Equity Contribution” means the cash
equity contribution made by Parent to the Buyer in an aggregate amount equal to,
when combined with the fair market value of any capital contributions and
investments by management and existing equity holders of Holdings rolled over or
invested in connection with the Related Transactions (the “Rollover Equity”),
not less than 40% (the “Minimum Equity Contribution”) of the sum of (i) the
aggregate principal amount of the Initial Term Loans made on the Closing Date
and (ii) the amount of the Equity Contribution and the Rollover Equity on the
Closing Date. “Equivalent Amount” means, on any date of determination, with
respect to obligations or valuations denominated in one currency (the “first
currency”), the amount of another currency (the “second currency”) which would
result from the conversion of the relevant amount of the first currency into the
second currency, at the rate used by the Administrative Agent’s treasury
function on such date or, if such date is not a Business Day, on the Business
Day immediately preceding such date of determination, or at such other rate as
may have been agreed in writing between the U.S. Borrower, as the case may be,
and the Administrative Agent. “Equivalent Percentage” means, with respect to any
dollar amount, suchthe percentage of Trailing EBITDA asthat such dollar amount
represents of LTM EBITDA of Holdings, the Borrower and its Restricted
Subsidiaries for the four quarters ended March 31, 2018, rounded to the nearest
half-integral percentage. LTM EBITDA of Holdings, the Borrower and its
Restricted Subsidiaries for the four quarters ended March 31, 2018 for such
purpose shall be deemed to be equal to (i) prior to the consummation of the Leo
Acquisition, $26,000,000 and (ii) if the Leo Acquisition is consummated,
$31,500,000. “ERISA” means the United States Employee Retirement Income Security
Act of 1974. “ERISA Affiliate” means, collectively, any Group Member, and any
Person under common control, or treated as a single employer, with any Group
Member, within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 412 of the Code, Section 414 (m) or (o) of the Code. “ERISA
Event” means any of the following: (a) a reportable event described in Section
4043(c) of ERISA (unless the 30-day notice requirement has been duly waived
under the applicable regulations) with respect to a Title IV Plan, (b) the
withdrawal of any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under Section
4041A of ERISA, (e) the filing of a notice of intent to terminate a Title IV
Plan (or treatment of a plan amendment as termination) under Section 4041 of
ERISA, (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due, (h) the
imposition of a lien under 20 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10055.jpg]
Section 412 or 430(k) of the Code or Section 302, 303(k) or 4068 of ERISA on any
property (or rights to property, whether real or personal) of any ERISA
Affiliate or a violation of Section 436 of the Code with respect to a Title IV
Plan, (i) the failure of a Benefit Plan or any trust thereunder intended to
qualify for tax exempt status under Section 401 or 501 of the Code to qualify
thereunder, and (j) any other event or condition that would reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of any liability upon any ERISA
Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent. “E-Signature” means the process of attaching to or logically
associating with an Electronic Transmission an electronic symbol, encryption,
digital signature or process (including the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission. “E-System” means any
electronic system, including Intralinks® and ClearPar® and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any of its Related Persons or any other Person,
providing for access to data protected by passcodes or other security system.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “EurodollarEurocurrency Base Rate” means, with respect to any
Interest Period for any EurodollarEurocurrency Rate Loan, the greater of (i) (a)
(i) with respect to the Dollar Term Loans and the Sterling Term Loans, 1.001.25%
per annum and (bii) with respect to the Revolving Loans, 0.001.00% per annum and
(iib) the offered rate per annum for deposits in Dollarsthe applicable currency
in the London interbank market for the applicable Interest Period equal to the
ICE LIBOR Rate, as published on the applicable Bloomberg screen page (or such
other commercially available source providing quotations of ICE LIBOR as may be
designated by the Administrative Agent from time to time) as of 11:00 a.m.
(London, England time) on the day which is two Business Days prior to the first
day of each Interest Period adjusted for reserve requirements (Quotation Day
(the rate referred to in this clause (ii), the “Screen Rate”). If no Screen Rate
shall be available for a particular period but Screen Rates shall be available
for maturities both longer and shorter than such period, than the Screen Rate
for such period shall be the Interpolated Screen Rate. If no such Screen Rate
exists, such rate will be the rate of interest per annum, as determined by the
Administrative Agent, at which deposits of Dollarsin the applicable currency in
immediately available funds are offered at 11:00 a.m. (London, England time) two
(2) Business Days prior to the first day of such Interest Periodon the Quotation
Day by major financing institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such Interest Period for
an amount equal or comparable to the principal amount on such date of
determination. “EurodollarEurocurrency Rate” means, with respect to any Interest
Period and, (a) for any EurodollarEurocurrency Rate Loan denominated in Dollars,
an interest rate per annum determined as the ratio of (ai) the
EurodollarEurocurrency Base Rate with respect to such Interest Period for such
EurodollarEurocurrency Rate Loan to (bii) the difference between the number one
and the EurodollarEurocurrency Reserve Requirements with respect to such
Interest Period and for such EurodollarEurocurrency Rate Loan and (b) for any
Eurocurrency Rate Loan denominated in Sterling, an interest rate per annum equal
to the Eurocurrency Base Rate with respect to such Interest Period for such
Eurocurrency Rate Loan. 21 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10056.jpg]
“EurodollarEurocurrency Rate Loan” means any Revolving Loan or Term Loan (or any
portion thereof) that bears interest based on the EurodollarEurocurrency Rate.
“EurodollarEurocurrency Reserve Requirements” means, with respect to any
Interest Period and for any EurodollarEurocurrency Rate Loan denominated in
Dollars, a rate per annum equal to the aggregate, without duplication, of the
maximum rates (expressed as a decimal number) of reserve requirements in effect
two (2) Business Days prior to the first day of such Interest Period (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Federal Reserve Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D of the Federal Reserve Board) maintained by a member bank of the
United States Federal Reserve System. “Event of Default” has the meaning
specified in Section 9.1. “Excess Cash Flow” means, for any Fiscal Year,: (a)
LTM EBITDA of the U.S. Borrower for such Fiscal Year, minus (b) without
duplication, (i) any cash principal payment on and cash payments of penalties,
premiums, prepayment or closing fees in connection with the Loans (including
pursuant to a Permitted Loan Retirement) during such Fiscal Year or prior to the
ECF Payment Date (but only, in the case of payment in respect of Revolving
Loans, to the extent that the Revolving Credit Commitments are permanently
reduced by the amount of such payment) other than (x) any mandatory prepayment
required pursuant to Section 2.8(a) because of the existence of Excess Cash Flow
and (y) the amount of any voluntary prepayment which reduces the prepayment
required under Section 2.8(a), (ii) any scheduled or other mandatory cash
principal payment made by the U.S. Borrower or any of its Restricted
Subsidiaries during such Fiscal Year or prior to the ECF Payment Date and cash
payments of penalties, premiums or prepayment fees in connection with any
Capitalized Lease Obligation or other Indebtedness (but only, if such
Indebtedness may be reborrowed, to the extent such payment results in a
permanent reduction in commitments thereof), (iii) any Capital Expenditure made
by such Person or any of its Restricted Subsidiaries during such Fiscal Year or
prior to the ECF Payment Date, excluding any such Capital Expenditure to the
extent financed through the incurrence of Capitalized Lease Obligations or
incurrence of any long-term Indebtedness (other than the Revolving Loans), (iv)
the Consolidated Interest Expense of such Person for such Fiscal Year paid or
payable in cash, (v) any cash losses from extraordinary items, (vi) any cash
payment made during such Fiscal Year to satisfy obligations for income taxes or
other taxes measured by net income and franchise taxes, 22 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10057.jpg]
(vii) any increase in the Working Capital of Holdingsthe U.S. Borrower during
such Fiscal Year (measured as the excess of such Working Capital at the end of
such periodFiscal Year over such Working Capital at the beginning of such Fiscal
Year and measured without giving effect to any (A) Permitted Acquisitions or any
other Acquisitions permitted hereunder, (B) extraordinary or non-recurring Sales
outside the ordinary course of business, or (C) the effect of fluctuations in
currency exchange rates), (viii) cash purchase price payments made in connection
with Permitted Acquisitions or any other Acquisitions permitted hereunder during
such Fiscal Year or prior to the ECF Payment Date, excluding any such Permitted
Acquisition or other Acquisition to the extent financed through the incurrence
of any long-term Indebtedness (other than the Revolving Loans), (ix) “earn outs”
paid in cash in connection with any Permitted Acquisition or any other
Acquisitions permitted hereunder during such Fiscal Year or prior to the ECF
Payment Date, excluding any such payments to the extent financed through the
incurrence of any long-term Indebtedness (other than the Revolving Loans), (x)
any aggregate net loss on the Sale of property (other than accounts and
inventory) outside the ordinary course of business, (xi) (x) Restricted Payments
permitted by Section 8.5 paid in cash during such Fiscal Year or prior to the
ECF Payment Date and (y) Investments permitted by Section 8.3 paid in cash
during such Fiscal Year or prior to the ECF Payment Date, in each case excluding
any such Restricted Payments and Investments to the extent financed through the
incurrence of any long-term Indebtedness (other than the Revolving Loans), (xii)
in each case, to the extent paid in cash during such Fiscal Year, amounts added
back in determining LTM EBITDA pursuant to clauses (iii), (vii), (viii), (ix),
(x), (xi), (xii), (xiii) and (xv) of the definition thereof, in each case, to
the extent deducted in determining Consolidated Net Income, (xiii) without
duplication of clause (xi), the amount of Investments made in reliance on
Section 8.3(e)(iv) during such Fiscal Year or prior to the ECF Payment Date, but
only to the extent such Investments are not made with proceeds of any long-term
Indebtedness (other than Revolving Loans) or the sale of any Stock or Stock
Equivalents or constitute Permitted Reinvestments, (xiv) the aggregate amount of
any premium, make-whole or penalty payments actually paid in cash during such
Fiscal Year or prior to the ECF Payment Date that are required to be made in
connection with any prepayment of Indebtedness, and (xv) (A) the amount of
contingent revenue included in Consolidated Net Income in such Fiscal Year, less
(B) the amount of cash received by a Loan Party in such Fiscal Year in respect
of contingent revenue that was excluded from Excess Cash Flow pursuant to the
preceding clause (A) in a prior Fiscal Year with respect to which a payment
pursuant to Section 2.8(a) was required, plus (c) without duplication, 23
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10058.jpg]
(i) to the extent included in the calculation of LTM EBITDA pursuant to clause
(b)(i) of the definition thereof, any provision for United States federal income
taxes or other taxes measured by net income,[reserved], (ii) any decrease in the
Working Capital of Holdingsthe U.S. Borrower during such Fiscal Year (measured
as the excess of such Working Capital at the beginning of such Fiscal Year over
such Working Capital at the end thereofof such Fiscal Year and measured without
giving effect to (A) Permitted Acquisitions or any other Acquisitions permitted
hereunder, (B) extraordinary and non-recurring Sales outside the ordinary course
of business, or (C) the effect of fluctuations in currency exchange rates), and
(iii) any aggregate net gain from the sale or other disposition of property
(other than accounts receivable and inventory) out of the ordinary course of
business,; (iv) (A) the amount of any contingent expenses included in
Consolidated Net Income in such Fiscal Year, less (B) the amount of cash
received by a Loan Party in such Fiscal Year in respect of contingent expenses
that were excluded from Excess Cash Flow pursuant to the preceding clause (A) in
a prior Fiscal Year with respect to which a payment pursuant to Section 2.8(a)
was required. provided that, in the case of clauses (b)(i), (b)(ii), (b)(iii),
(b)(viii), (b)(ix), (b)(xi), (b)(xiii) and (b)(xiv) above, (A) any amount
committed to be paid or made within such time period that reduces Excess Cash
Flow in such Fiscal Year pursuant to such clause will not be deducted again in
the calculation of Excess Cash Flow for any subsequent Fiscal Year and (B) to
the extent any such amount committed to be paid or made after the end of such
Fiscal Year is not actually paid or made in cash within such time period, such
unpaid amount will, to the extent applicable, be added to the calculation of
Consolidated Excess Cash Flow for the immediately succeeding Fiscal Year.
“Excluded Accounts” has the meaning specified in Section 7.11(a). “Excluded
Subsidiary” means (a) any Subsidiary that is not a Wholly Owned Subsidiary of
the U.S. Borrower or a Guarantor, (b) (i) any Foreign Subsidiary of the U.S.
Borrower or of, except if any direct or indirect Domestic Subsidiary or Foreign
SubsidiaryLoan Document Obligations of the U.K. Borrower shall be outstanding,
(cii) any CFC Holdco, except if any Loan Document Obligations of the U.K.
Borrower shall be outstanding, and (diii) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a direct or indirect Foreign Subsidiary (other
than, for so long as any Loan Document Obligations of the U.K. Borrower that is
a CFC,shall be outstanding, any U.K. Subsidiary) of the U.S. Borrower, (ec) any
Subsidiary that is prohibited or restricted by applicable law (including in
connection with any capital requirements) or by a binding contractual
obligationContractual Obligation from providing a guaranty under the Loan
Documents (provided that such contractual obligationContractual Obligation is
not entered into by the U.S. Borrower or its Subsidiaries principally for the
purpose of qualifying such Subsidiary as an “Excluded Subsidiary” under this
definition) or if such guaranty would require governmental (including
regulatory) or third party (other than a Loan Partythe U.S. Borrower or an
Affiliateany of a Loan Partyits Affiliates) consent, approval, license or
authorization, (fd) any special purpose securitization vehicle (or similar
entity), (ge) any Subsidiary that is a not-for-profit organization, (hf) any
Captive Insurance Subsidiary, (ig) Subsidiaries subject to regulation as a
broker-dealer, (jh) any Subsidiary a guaranty by which under the Loan Documents
would result in material adverse tax consequences to the U.S. Borrower and its
Restricted Subsidiaries, as reasonably determined by the U.S. Borrower in
consultation with the Administrative Agent, (ki) any Unrestricted Subsidiary,
(lj) eachany Immaterial Subsidiary and (mk) any 24 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10059.jpg]
other Subsidiary to the extent the Administrative Agent and the U.S. Borrower
mutually determine that the cost or burden of obtaining the guaranty thereof
under the Loan Documents (including any adverse tax consequences) outweigh the
benefit to the Lenders. Notwithstanding the foregoing or anything else herein to
the contrary, the U.S. Borrower may, in its sole discretion, cause any
Restricted Subsidiary that is not required to be a Subsidiary Guarantor to
guarantee the Obligations by causing such Subsidiary to become a party to the
Guaranty Agreement. “Excluded Swap Obligation” means, with respect to any
Guarantor, any Swap Obligation if, and to the extent that, all or a portion of
the guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guaranty of such Guarantor or the
grant of such security interest would otherwise have become effective with
respect to such related Swap Obligation but for such Guarantor’s failure to
constitute an “eligible contract participant” at such time. If any Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guaranty or security interest is or becomes
illegal. “Existing Credit Agreement” means the Credit Agreement, dated as of
September 1, 2016, among the Borrower, Ares, as a Lender, L/C Issuer and the
Administrative Agent, and the other Lenders and L/C Issuers from time to time
party thereto. “Excluded U.K. Taxes” means Taxes imposed by the United Kingdom
on interest (a) that would not have arisen if the Person beneficially entitled
to the payment to which such Taxes relate had been a Qualifying U.K. Lender, but
on the date on which the payment is made such recipient is not or has ceased to
be a Qualifying U.K. Lender other than as a result of any change after the date
such recipient became a Lender in (or in the interpretation, administration, or
application of) any law or U.K. Treaty or any published practice or published
concession of any relevant taxing authority, (b) in circumstances where an
officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to a payment to which
such Taxes relate, and the payment could have been made to the recipient without
any such Taxes if that Direction had not been made, or (iii) in circumstances
where a Lender has not given a U.K. Tax Confirmation to the relevant U.K. Loan
Party and the payment to which such Taxes relate could have been made without
any such Taxes if such Lender had given a U.K. Tax Confirmation to the relevant
U.K. Loan Party, on the basis that the U.K. Tax Confirmation would have enabled
the U.K. Loan Party making such payment to have formed a reasonable belief that
such payment was an “excepted payment” for the purpose of section 930 of the
ITA. “Existing Letters of Credit Agreement” means the Letters of Creditthis
Agreement as in effect immediately prior to the Fourth Amendment Effective Date.
“Existing Dollar Term Loans” has the meaning specified in the Fourth Amendment.
“Existing Letters of Credit” means the letters of credit specified on Schedule
2.4. “Extended/Modified Commitments” has the meaning specified in Section
2.20(a). 25 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10060.jpg]
“Extended/Modified Facility” means, collectively, any Extended/Modified
Revolving Credit CommitmentsLoans and/or Extended/Modified Term Commitments, in
each case, resulting from an Extension/Modification Offer with respect to any
one Facility, and the provisions set forth herein related to such
Extended/Modified Loans and/or Extended/Modified Commitments. “Extended/Modified
Loans” means, collectively, Extended/Modified Revolving Loans and
Extended/Modified Term Loans. “Extended/Modified Revolving Credit Commitments”
means the Revolving Credit Commitments held by an Extending/Modifying Lender.
“Extended/Modified Revolving Loans” meanshas the Revolving Loans made pursuant
to Extended/Modified Revolving Credit Commitmentsmeaning specified in Section
2.20(a). “Extended/Modified Term CommitmentsLoans” means the Term Loan
Commitments held by an Extending/Modifying LenderExtended/Modified Loans
resulting from an Extension/Modification Offer with respect to any Term Loan
Facility. “Extended/Modified Term Loans” means the Term Loans made pursuant to
Extended/Modified Term Commitments. “Extending/Modifying Lender” means each
Lender accepting an Extension/Modification Offer. “Extension/Modification” has
the meaning specified in Section 2.20(a).Section 2.20(a).
“Extension/Modification Amendment” has the meaning specified in Section 2.20(b).
“Extension/Modification Facility” means any Extended/Modified Term Loans and/or
Extended/Modified Revolving Loans and the provisions herein related to such
Extended/Modified Term Loans and/or Extended/Modified Revolving Loans.
“Extension/Modification Offer” has the meaning specified in Section 2.20(a).
“Facilities” means (a) the InitialDollar Term Loan Facility, (b) the
Delayed-DrawSterling Term Loan Facility, (c) the Revolving Credit Facility, (d)
any Incremental Facility and (e) any Extension/ModificationExtended/Modified
Facility. “FATCA” means Sections 1471 through 1474 of the Code, as in effect on
the date hereof, and any current or future applicable United States Treasury
regulations promulgated thereunder or published administrative guidance or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement. “FCA” means the Financial Conduct Authority acting
in accordance with Part 6 of the UK Financial Services and Markets Act 2000. 26
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10061.jpg]
“Federal Funds Rate” means, for any periodday, a fluctuating interestthe rate
per annum equal for each day during such period to the weighted average of the
rates on overnightcalculated by the Federal Reserve Bank of New York based on
such day’s federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokersby depositary institutions, as determined byin
such manner as the Administrative Agent in its sole discretionFederal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day; provided further that the Federal Funds Rate shall be
no less than 0.00%. “Federal Reserve Board” means the Board of Governors of the
United States Federal Reserve System and any successor thereto. “Fee
LetterLetters” means (a) the Fee Letter, dated as of May 11, 2018, among the
BuyerU.S. Borrower and the Administrative Agent, as amended, restated, modified
or supplemented from time to time in accordance with the terms thereof, and (b)
the Fee Letter, dated April 7, 2020, among the U.S. Borrower and the
Administrative Agent, as amended, restated, modified or supplemented from time
to time in accordance with the terms thereof. “Financial Statement” means each
financial statement described in or delivered pursuant to Section 4.4 or 6.1.
“First Amendment” means the First Amendment dated as of December 3, 2018, to
this Agreement, among Holdings, the Borrower, the other Loan Parties party
thereto, the Administrative Agent and the Lenders party thereto. “First
Amendment Effective Date” means December 3, 2018. “First Amendment Incremental
Term Loans” means the Incremental Term Loans provided pursuant to the First
Amendment. “Fiscal Month” means any of the monthly accounting periods of the
U.S. Borrower. “Fiscal Quarter” means each period of three (3) Fiscal Month
periodMonths ending on March 31, June 30, September 30 or December 31. “Fiscal
Year” means the twelve-montheach period of twelve (12) months ending on December
31. “Fixed Amount” has the meaning specified in Section 1.1(d)(ii). “Fixed
Incremental Amount” means (i) at any time prior to the consummation of the Leo
Acquisition, $26,000,000 and (ii) if the Leo Acquisition is consummated,
$31,500,000. “Foreign Subsidiary” means any Subsidiary of the U.S. Borrower that
is not a Domestic Subsidiary. 27 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10062.jpg]
“Fourth Amendment” means the Fourth Amendment dated as of April 7, 2020, to this
Agreement, among Holdings, the U.S. Borrower, the U.K. Borrower, the other Loan
Parties party thereto, the Administrative Agent and the Lenders party thereto.
“Fourth Amendment Effective Date” means April 7, 2020. “GAAP” means generally
accepted accounting principles in the United States of America, as in effect
from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board and in such other statements by such other entity as may be in
general use by significant segments of the accounting profession that are
applicable to the circumstances as of the date of determination. Subject to
Section 1.3, all references to “GAAP” shall be to GAAP applied consistently with
the principles used in the preparation of the Financial Statements described in
Section 4.4(a), including, without limitation, those qualifications to GAAP set
forth on the disclosure schedules to the Acquisition Agreement. “Governmental
Authority” means any nation, sovereign or government, any state or other
political subdivision thereof, any agency, authority or instrumentality thereof
and any entity or authority exercising executive, legislative, taxing, judicial,
regulatory or administrative functions of or pertaining to government. “Gross
Invested Equity Capital” means, at any time, the sum, without duplication, of
(a) the cash proceeds received by the U.S. Borrower from any sale or issuance of
any Stock or Stock Equivalents (other than Disqualified Stock) by the U.S.
Borrower or from any equity contributions in respect of Stock or Stock
Equivalents (other than Disqualified Stock) of the U.S. Borrower, plus (b) the
fair market value (as reasonably determined by the U.S. Borrower) of other
property received by the U.S. Borrower as a capital contribution in respect of
any Stock or Stock Equivalents (other than Disqualified Stock) of the U.S.
Borrower or in return for any issuance of Stock or Stock Equivalents (other than
Disqualified Stock) of the U.S. Borrower, in each case, on or after the Closing
Date and immediately prior to such time. The parties acknowledge that as of the
Fourth Amendment Effective Date the amount of the Gross Invested Equity Capital
is $509,300,000. “Gross Payment Direction” has the meaning specified in Section
2.17(l). “Group Members” means, collectively, the U.S. Borrower and its
Restricted Subsidiaries. “Group Members’ Accountants” means Wipfli LLP or any
other nationally- or regionally- recognized independent registered certified
public accountants. “Guarantor” means Holdings, each Wholly Owned Subsidiary of
the Borrower listed on Schedule 4.3 that is not an Excluded Subsidiary and each
other Person that becomes a party to the Guaranty and Security Agreement
pursuant to Section 7.10 after the Closing Date, provided that only Subsidiaries
that are not Excluded Subsidiaries shall be required to become a party to the
Guaranty and Security Agreement. For the avoidance of doubt, the Borrower may,
in its sole discretion, cause any Domestic Subsidiary that is not required to be
a Guarantor to guarantee the Obligations by causing such Subsidiary to become a
party to the Guaranty and Security Agreement. “Guarantors” means Holdings, the
U.S. Borrower and each of the Subsidiary Guarantors. 28 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10063.jpg]
“Guaranty and Security Agreement” means the guaranty and security agreement, in
the form of Exhibit HGuaranty Agreement dated as of April 7, 2020, among
Holdings, the Borrowers, the other Loan Parties and the Administrative Agent,
the Borrower and Guarantorsas amended, restated, supplemented or otherwise
modified from time to time party thereto, as amended. “Guaranty Obligation”
means, as applied to any Person, any direct or indirect liability, contingent or
otherwise, of such Person for any Indebtedness, lease, dividend or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
if the purpose or intent of such Person in incurring such liability, or the
economic effect thereof, is to guarantee such primary obligation or provide
support, assurance or comfort to the holder of such primary obligation or to
protect or indemnify such holder against loss with respect to such primary
obligation, including (a) the direct or indirect guaranty, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of any primary
obligation, (b) the incurrence of reimbursement obligations with respect to any
letter of credit or bank guarantee in support of any primary obligation, (c) the
existence of any Lien, or any right, contingent or otherwise, to receive a Lien,
on the property of such Person securing any part of any primary obligation and
(d) any liability of such Person for a primary obligation through any
Contractual Obligation (contingent or otherwise) or other arrangement (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
security therefor or to provide funds for the payment or discharge of such
primary obligation (whether in the form of a loan, advance, stock purchase,
capital contribution or otherwise), (ii) to maintain the solvency, working
capital, equity capital or any balance sheet item, level of income or cash flow,
liquidity or financial condition of anythe primary obligor for the purpose of
enabling the primary obligor to satisfy such primary obligation or to protect
the holder of such primary obligation against loss, (iii) to make take-or-pay or
similar payments, if required, regardless of non-performance by any other party
to any Contractual Obligation primarily for the purpose of enabling the primary
obligor to satisfy such primary obligation or to protect the holder of such
primary obligation against loss, (iv) to purchase, sell or lease (as lessor or
lessee) any property, or to purchase or sell services, primarily for the purpose
of enabling the primary obligor to satisfy such primary obligation or to protect
the holder of such primary obligation against loss or (v) to supply funds to or
in any other manner invest in, such the primary obligor (including to pay for
property or services irrespective of whether such property is received or such
services are rendered) primarily for the purpose of enabling the primary obligor
to satisfy such primary obligation or to protect the holder of such primary
obligation against loss; provided, however, that “Guaranty Obligations” shall
not include (x) endorsements for collection or deposit in the ordinary course of
business and, (y) product warranties given in the ordinary course of business
and (z) bona fide and customary indemnity and similar obligations entered into
in connection with any Acquisition, Sale or other transaction permitted under
this Agreement (other than such obligations with respect to or constituting
Indebtedness). The outstanding amount of any Guaranty Obligation shall equal the
outstanding amount of the primary obligation so guaranteed or otherwise
supported or, if lower, the stated maximum amount for which such Person may be
liable under such Guaranty Obligation. “Hazardous Material” means any substance,
material or waste regulated under Environmental Law or that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances. “Hedging Agreement” means
any Interest Rate Contract, foreign exchange, swap, option or forward contract,
spot, cap, floor or collar transaction, any other derivative instrument and any
other 29 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10064.jpg]
similar speculative transaction and any other similar agreement or arrangement
designed to alter the risks of any Person arising from fluctuations in any
underlying variable. “HMRC DT Treaty Passport Scheme” means the Board of H.M.
Revenue and Customs Double Taxation Treaty Passport scheme. “Holdings” has the
meaning specified in the introductory paragraphpreamble hereto. “Immaterial
Subsidiary” means, as of any date, any Subsidiary that (a) did not, as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered, have assets with a value in excess of 5.0% of the consolidated
total assets of the U.S. Borrower or revenues representing in excess of 5.0% of
totalconsolidated revenues of the U.S. Borrower for the period of four
consecutive fiscal quarters for which such financial statements have been
delivered, in each case, as of the last day of or for the most recently ended
Test Period, calculated on a consolidated basis in accordance with GAAP and (b)
when combined with all other Immaterial Subsidiaries, satisfies the following
conditions: (i) the aggregate amount of assets held by all Immaterial
Subsidiaries shall not exceed 5.0% of the consolidated total assets of the U.S.
Borrower and the aggregate amount of revenues of all Immaterial Subsidiaries
shall not exceed 5.0% of the consolidated total assetsrevenues of the U.S.
Borrower for the period of four consecutive fiscal quarters for which such
financial statements have been delivered, in each case, as of the last day of or
for the most recently ended Test Period, calculated on a consolidated basis in
accordance with GAAP. “Incremental Amendment” shall havehas the meaning
specified in Section 2.19(f). “Incremental Cap” means: (a) the Fixed Incremental
Amount, plus (b) the sum of (i) the amount of any optional prepayment of any
Term Loan in accordance with Section 2.7 and/or, the amount of any permanent
reduction of any Revolving Credit Commitment and/or the amount of any permanent
prepayment, redemption or repurchase of any Incremental Equivalent Debt, (ii)
the amount of any optional prepayment, redemption or repurchase of any
Replacement Loans previously applied to the permanent prepayment of any Term
Loan, so long as no Incremental Facility was previously incurred in reliance on
clause (b)(i) above as a result of such prepayment, and (iii) the amount paid in
cash in respect of any reduction in the outstanding principal amount of any term
loan that is secured on a pari passu basis with the Obligations, but Term Loan
(excluding any Term Loan incurred under clause (c) below,) resulting from any
assignment of such Term Loan to (and/or assignment and/or purchase of such Term
Loan by) Holdings, the U.S. Borrower and/or any Restricted Subsidiary, provided
that for each of clauses (i), (ii) and (iii), the relevant prepayment,
redemption, repurchase or assignment and/or purchase was not funded with the
proceeds of any long-term Indebtedness (other than revolving Indebtedness), plus
(c) an unlimited amount so long as, in the case of this clause (c), on a Pro
Forma Basis after giving effect to the incurrence of any suchthe applicable
Incremental Facility or Incremental Term Loan, the effectiveness of any such
Incremental Revolving Credit CommitmentEquivalent Debt (and after giving effect
to any acquisitionAcquisition consummated simultaneously therewith and any other
application of the proceeds thereof and assuming, in the case of any increase in
theIncremental Revolving Credit CommitmentsFacility or Incremental Equivalent
Debt in the form of a revolving credit facility, that all such 30 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10065.jpg]
Incremental Revolving Credit Commitments are fully utilized on such Incremental
Facility Closing Date) or the issuance of anyor commitments with respect to such
Incremental Equivalent Debt, as in the case may beform of a revolving credit
facility thereunder are fully drawn), (i) if such Incremental Facility or
Incremental Equivalent Debt is secured by a lien on the Collateral that is pari
passu with the Lien securing the Obligations, the pro forma Consolidated First
Lien Leverage Ratio as of the last day of the most recently ended Test Period
shall be no greater than (1) with respect to Incremental Facilities or
Incremental Equivalent Debt incurred to finance Permitted Acquisitions or other
Permitted Investments, 4.75:1.00 or (2) with respect to all other Incremental
Facilities or Incremental Equivalent Debt, 4.50:1.00, (ii) if such Incremental
Facility or Incremental Equivalent Debt is secured by a lienLien on the
Collateral that is junior to the lienLien securing the Obligations, the pro
forma Consolidated Secured Leverage Ratio as of the last day of the most
recently ended Test Period shall be no greater than (1) with respect to
Incremental Facilities or Incremental Equivalent Debt incurred to finance
Permitted Acquisitions or other Permitted Investments, 5.25:1.00 or (2) with
respect to all other Incremental Facilities or Incremental Equivalent Debt,
5.00:1.00 and (iii) if such Incremental Facility or Incremental Equivalent Debt
is unsecured or secured by assets that are not Collateral, the pro forma
Consolidated Total Leverage Ratio as of the last day of the most recently ended
Test Period shall be no greater than (1) with respect to Incremental Facilities
or Incremental Equivalent Debt incurred to finance Permitted Acquisitions or
other Permitted Investments, 5.25:1.00 or (2) with respect to all other
Incremental Facilities or Incremental Equivalent Debt, 5.00:1.00; provided that:
(i) any Incremental Facility and/or Incremental Equivalent Debt, or any portion
thereof, may be incurred under one or more of clauses (a) through (c) of this
definition, as selected by the U.S. Borrower in its sole discretion; and (ii) if
any Incremental Facility or Incremental Equivalent Debt, or any portion thereof,
is intended to be incurred under clause (c) of this definition and any other
clause of this definition in a single transaction or series of related
transactions, (A) the permissibility of the portion of such Incremental Facility
or Incremental Equivalent Debt to be incurred or implemented under clause (c) of
this definition shall first be determined without giving effect to any
Incremental Facilities or Incremental Equivalent Debt to be incurred or
implemented under any other clause of this definition, but giving full pro forma
effectPro Forma Effect to the use of proceeds of the entire amount of such
Incremental Facility or Incremental Equivalent Debt and the related
transactions, and (B) the permissibility of the portion of such Incremental
Facility or Incremental Equivalent Debt to be incurred or implemented under the
other applicable clauses of this definition shall be determined thereafter. It
is understood that if, for purposes of determining capacity under this
definition, the entire committed amount of any Indebtedness with respect to
which Incremental Cap is being determined has been tested, such committed amount
may thereafter be borrowed and, in the case of any revolving credit
Indebtedness, reborrowed, in whole or in part, from time to time, without any
further testing under this definition. Any portion of any Incremental Facility
or Incremental Equivalent Debt that is incurred under clauses (a) and (b) of
this definition will, unless the U.S. Borrower otherwise elects, automatically
be reclassified as having been incurred under clause (c) of this definition if,
at any time after the incurrence thereof, such portion of such Incremental
Facility or Incremental Equivalent Debt would, using the figures as of the end
of the most recently ended Test Period, be 31 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10066.jpg]
permitted under the Consolidated First Lien Leverage Ratio, Consolidated Secured
Leverage Ratio or Consolidated Total Leverage Ratio test, as applicable, set
forth in clause (e) of this definition. “Incremental Commitment” means any
Incremental Term Loan Commitment or any Incremental Revolving Credit Commitment.
“Incremental Equivalent Debt” means Indebtedness in the form of pari passu
senior secured notes or loans or junior secured or unsecured notes or loans
and/or commitments in respect of any of the foregoing issued, incurred or
implemented in lieu of loans under an Incremental Facility; provided, that: (a)
the aggregate outstanding principal amount thereof shall not exceed the
Incremental Cap as in effect at the time of determination; (b) the Weighted
Average Life to Maturity applicable to such Indebtedness shall be no shorter
than the remaining Weighted Average Life to Maturity of any then-existing
tranche of Term LoansLoan Facility; provided that such Indebtedness may be in
the form of customary bridge loans with a final maturity date of no longer than
one year, so long as any Indebtedness for which such loans are exchanged for or
that otherwise replaces such loans satisfies the requirements of this clause
(b); (c) the final maturity date with respect to such Indebtedness shall be no
earlier than the Term Loan Maturity Date on the date of the issuance or
incurrence, as applicable, thereof; provided that such Indebtedness may be in
the form of customary bridge loans with a final maturity date of no longer than
one year, so long as any Indebtedness for which such loans are exchanged for or
that otherwise replaces such loans satisfies the requirements of this clause
(c); (d) subject to clauses (b) and (c), the amortization schedule and
Applicable Margin for such Indebtedness shall be determined by the U.S. Borrower
and the holders of such Indebtedness; (e) if such Indebtedness is (i) secured on
a pari passu basis with the Obligations that are secured on a first lien basis,
(ii) secured on a junior basis as compared to the Obligations that are secured
on a first lien basis or (iii) unsecured and subordinated to the Obligations,
then the holders of such Indebtedness shall be party to an Acceptable
Intercreditor Agreement; (f) no such Indebtedness may be (Ai) guaranteed by any
Person that is not a Loan Party, (Bii) secured by any assets other than the
Collateral or (Ciii) issued, incurred or implemented by any Person other than
theany Borrower; (g) the All-In Yield (and the components thereof) applicable to
such Indebtedness shall be determined by the U.S. Borrower and the holders of
such Indebtedness; provided that, with respect to such Indebtedness whichthat is
pari passu with the Initial Term Loans in right of payment and with respect to
security, (i) (A) if such Indebtedness is denominated in Dollars and the All-In
Yield applicable to such Indebtedness (determined on the date of the incurrence
thereof) shall exceed the All-In Yield at such time on the InitialDollar Term
Loans (determined on such date but prior to any adjustment under this clause
(g)) by more than 0.50% (any such excess, the “Yield Differential”) the, then
the Applicable Margin then in effect for the existing InitialDollar Term Loans,
First Amendment Incremental Term Loans, Second Amendment Incremental Term Loans,
Third Amendment Incremental Term Loans and 32 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10067.jpg]
Delayed-Draw Term Loans, as applicable, shall automatically be increased byto
the Yield Differential, effective upon the issuance or incurrence, as
applicable, ofextent required in order for the All-In Yield on the Dollar Term
Loans to be not more than 0.50% lower than the All-In Yield on such Indebtedness
and (B) if such Indebtedness is denominated in Sterling and the All-In Yield
applicable to such Indebtedness (determined on the date of the incurrence
thereof) shall exceed the All-In Yield at such time on the Dollar Term Loans
(determined on such date but prior to any adjustment under this clause (g)) by
more than 1.00%, then the Applicable Margin then in effect for the Dollar Term
Loans shall automatically be increased to the extent required in order for the
All-In Yield on the Dollar Term Loans to be not more than 1.00% lower than the
All-In Yield on such Indebtedness;, provided, furtherin each case, that any
increase in the All-In Yield applicable to any Initialthe Dollar Term Loan,
First Amendment Incremental Term Loan, Second Amendment Incremental Term Loan,
Third Amendment Incremental Term Loan or Delayed-Draw Term Loan, as
applicable,Loans due to the application or imposition of an Base Rate or
Eurodollar Rate “any interest rate floor” on any with respect to such
Indebtedness may, at the election of the U.S. Borrower, be effected through an
increase in Base Rate or Eurodollar Rate “floor” applicable to such Initial Term
Loans, First Amendment Incremental Term Loans, Second Amendment Incremental Term
Loans, Third Amendment Incremental Term Loans or Delayed-Draw Term Loans; the
corresponding interest rate floor with respect to the Dollar Term Loans, and
(ii) if such Indebtedness is denominated in Sterling and the All-In Yield
applicable to such Indebtedness (determined on the date of the incurrence
thereof) shall exceed the All-In Yield at such time on the Sterling Term Loans
(determined on such date but prior to any adjustment under this clause (g)) by
more than 0.50%, then the Applicable Margin then in effect for the Sterling Term
Loans shall automatically be increased to the extent required in order for the
All-In Yield on the Sterling Term Loans to be not more than 0.50% lower than the
All-In Yield on such Indebtedness; provided that any increase in the All-In
Yield applicable to the Sterling Term Loans due to the application of any
interest rate floor with respect to such Indebtedness may, at the election of
the U.K. Borrower, be effected through an increase in the corresponding interest
rate floor with respect to the Sterling Term Loans; (h) except as otherwise
permitted herein, the terms of such Indebtedness (excluding, to the extent
applicable, pricing, interest rate margin, fees, discounts, rate floors and
optional prepayment or redemption terms, all of which shall be determined by the
U.S. Borrower), (x) are substantially identical to, or are not materially more
restrictive on the U.S. Borrower and its Restricted Subsidiaries (as determined
by the U.S. Borrower), when taken as a whole, than those applicable to the
then-existing Term Loans (except for covenants or other provisions applicable
only to periods after the Term Loan Maturity Date) or (y) otherwise reasonably
acceptable to the Administrative Agent; and (i) at the time of the incurrence of
such Indebtedness, except as provided in and subject to Section 1.3(c) with
respect to any LCA Election, no Event of Default shall exist. “Incremental
Facility” means any Incremental Term Loan Facility and any Incremental Revolving
LoanCredit Facility. “Incremental Facility Closing Date” shall havehas the
meaning specified in Section 2.19(f). 33 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10068.jpg]
“Incremental Loans” means the Incremental Revolving Loans and the Incremental
Term Loans. “Incremental Revolving Credit Commitment” shall haveCommitments” has
the meaning specified in Section 2.19(a). “Incremental Revolving Credit
Facility” has the meaning specified in Section 2.19(a). “Incremental Revolving
Loan” means any Revolving Loan made by a Revolving Credit Lender pursuant to its
Incremental Revolving Credit Commitment. “Incremental Term Loan” means any Term
Loan made by a Term Loan Lender pursuant to its Incremental Term Loan
Commitment. “Incremental Term Loan Commitment” shall have the meaning specified
in “Incremental Term Loan Commitments” has the meaning specified in Section
2.19(a). “Incremental Term Loan Facility” has the meaning specified in Section
2.19(a). “Incremental Term Loan Maturity Date” means, with respect to any
Incremental Term Loan, the date that ansuch Incremental Term Loan is originally
scheduled to mature. “Incremental Revolving Loan Facility” means any Incremental
Revolving Loans and the provisions herein related to such Incremental Revolving
Loans. “Incremental Term Loan Facility” means any Incremental Term Loans and the
provisions herein related to such Incremental Term Loans. “Incurrence-Based
Amount” has the meaning specified in Section 1.1(d)(ii). “Indebtedness” of any
Person means, without duplication, any of the following, whether or not matured:
(a) all indebtedness for borrowed money, (b) all obligations evidenced by notes,
bonds, debentures or similar instruments, (c) all reimbursement and all
obligations with respect to (i) letters of credit, bank guarantees or bankers’
acceptances or (ii) surety, customs, reclamation or performance bonds, (in each
case, not related to judgments or litigation) and other than those entered into
in the ordinary course of business, (d) all obligations to pay the deferred
purchase price of property or services, including all “earn-outs” and other
similar deferred consideration payable in connection with any Permitted
Acquisition or other Investment (but only to the extent such obligations are
required to be treated as liabilities on such Person’s balance sheet in
accordance with GAAP), other than (i) trade payables or similar obligations
incurred in the ordinary course of business or consistent with past practice
(including with respect to insurance premiums) or, (ii) accruals for payroll,
employee compensation and similar liabilities incurred in the ordinary course of
business or consistent with past practice and (iii) customary liabilities
associated with customer prepayments and deposits or funds held in trust for any
broker, in each case, incurred in the ordinary course of business, (e) all
obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not 34 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10069.jpg]
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Disqualified Stock or Stock Equivalents relating to Disqualified
Stock prior to the date that is 90 days after the Scheduledlatest Maturity Date,
valued at, in the case of redeemable preferred Disqualified Stock, the greater
of the voluntary liquidation preference and the involuntary liquidation
preference of such Disqualified Stock, plus accrued and unpaid dividends, (h)
net obligations under Hedging Agreement and (i) all Guaranty Obligations for
obligations of any other Person constituting Indebtedness of such other Person;
provided, however, that the items in each of clauses (a) through (i) above shall
constitute “Indebtedness” of such Person solely to the extent, directly or
indirectly, (x) such Person is liable for any part of any such item, (y) any
such item is secured by a Lien on such Person’s property or (z) any other Person
has a right, contingent or otherwise, to cause such Person to become liable for
any part of any such item or to grant such a Lien; provided, further, that (i)
in no event shall obligations under any Hedging Agreement be deemed
“Indebtedness” for any calculation of the Consolidated Total Leverage Ratio, the
Consolidated First Lien Leverage Ratio, the Consolidated Secured Leverage Ratio
or any other financial ratio under this Agreement and (ii) notwithstanding
anything herein to the contrary, the term “Indebtedness” shall not include, and
shall be calculated without giving effect to, the effects of Accounting
Standards Codification Topic 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivatives created
by the terms of such Indebtedness (it being understood that any such amounts
that would have constituted Indebtedness hereunder but for the application of
this proviso shall not be deemed an incurrence of Indebtedness hereunder). The
amount of any net obligation under any Hedging Agreement on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e), to the extent recourse is
limited to the property encumbered thereby, shall be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value (as determined by such Person in good faith) of the property
encumbered thereby as determined by such Person in good faith. “Indemnified
Matters” has the meaning specified in Section 11.4(a). “Indemnitee” has the
meaning specified in Section 11.4(a). “Initial Lenders” means Ares Capital (and
funds affiliated with Ares Capital) and Lake Forest Bank. “Initial Revolving
Borrowing” means one or more borrowings of Revolving Loans (exclusive of Letters
of Credit) on the Closing Date to pay the Transaction Expenses and for working
capital purposes not exceeding $3,000,000; provided that, without limitation,
Letters of Credit may be issued on the Closing Date to backstop or replace
letters of credit, guarantees and performance or similar bonds outstanding on
the Closing Date. “Initial Term Loans” has the meaning specified in Section
2.1(b). “Initial Term Loan Commitment” means, with respect to each Initial Term
Loan Lender, the commitment of such Lender to make Initial Term Loans to the
Borrower, which commitment is in the amount set forth opposite such Lender’s
name on Schedule I under the caption “Initial Term Loan Commitment”, as amended
to reflect Assignments and as such amount may be reduced pursuant to this
Agreement. The aggregate amount of the Initial Term Loan Commitments on the
Closing Date shall be $100,000,000. 35 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10070.jpg]
“Initial Term Loan Facility” means the Initial Term Loan Commitments and the
provisions herein related to the Initial Term Loans. “Initial Term Loan Lender”
means each Lender that has an Initial Term Loan Commitment or that holds Initial
Term Loans. “Insolvency Proceeding” means (a) any case, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors;, in each case in clauses (a) and (b) above, undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code. “Intellectual
Property” means all rights, title and interests in intellectual property arising
under any Requirement of Law and all IP Ancillary Rights associated therewith,
including all Copyrights, Patents, Trademarks, Internet Domain Names and Trade
Secrets. “Interest Period” means, with respect to any EurodollarEurocurrency
Rate Loan, the period commencing on the date such EurodollarEurocurrency Rate
Loan is made or converted to a EurodollarEurocurrency Rate Loan or, if such
loanLoan is continued, on the last day of the immediately preceding Interest
Period therefor and, in each case, ending 1, 2, 3, or 6 months (or, to the
extent consented to by all affected Lenders, a shorter period or 12 months)
thereafter, as selected by the applicable Borrower (or the U.S. Borrower on its
behalf) pursuant hereto; provided, however, that (a) if any Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day, unless the result of such
extension would be to extend such Interest Period into another such Business Day
that falls in the next calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day, (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month, (c) the
applicable Borrower (or the U.S. Borrower on its behalf) may not select any
Interest Period (i) in the case of Revolving Loans, ending after the Scheduled
Revolving Credit Termination Date and (ii) in the case of Term Loans, ending
after the Term Loan Maturity Date and (d) there shall be outstanding at any one
time no more than 10 Interest Periods. “Interest Rate Contracts” means all
interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements and interest rate insurance. “Internet Domain Names” means all
rights, title and interests (and all related IP Ancillary Rights) arising under
any Requirement of Law in internet domain names. “Interpolated Screen Rate”
means, with respect to any period, a rate per annum that results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
longest maturity for which a Screen Rate with respect to the applicable currency
is available that is shorter than such period and (b) the applicable Screen Rate
for the shortest maturity for which a Screen Rate with respect to the applicable
currency is available that is longer than such period, in each case, as of the
time the Interpolated Screen Rate is required to be determined in accordance
with the other provisions hereof. “Investment” means, with respect to any
Person, directly or indirectly, (a) to own, purchase or otherwise acquire, in
each case whether beneficially or otherwise, any investment in, including any
interest in, any Security of any other Person (other than any evidence of any
Obligation), (b) to purchase or otherwise acquire, whether in one transaction or
in a series of transactions, all or 36 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10071.jpg]
substantially all of the property of any other Person or a business conducted by
any other Person or all or substantially all of the assets constituting the
business of a division, branch, brand or other unit operation of any other
Person, (c) to incur, or to remain liable under, any Guaranty Obligation for
Indebtedness of any other Person, to assume the Indebtedness of any other Person
or to make, hold, purchase or otherwise acquire, in each case directly or
indirectly, any deposit, loan, advance, commitment to lend or advance, or other
extension of credit, excluding deposits with financial institutions available
for withdrawal on demand, prepaid expenses, accounts receivable and similar
items created in the ordinary course of business or (d) to make, directly or
indirectly, any contribution to the capital of any other Person. The amount of
any Investment shall be the original cost of such Investment, plus the cost of
any addition thereto that otherwise constitutes an Investment, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto, but giving effect to any repayments of
principal in the case of any Investment in the form of a loan or, advance or
other extension of credit and any return of capital or return on Investment in
the case of any equity Investment (whether as a distribution, dividend,
redemption or saleSale but not in excess of the amount of the relevant initial
Investment). “IP Ancillary Rights” means, with respect to the subject
Intellectual Property, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, as applicable, such Intellectual Property and all
income, royalties, proceeds and Liabilities at any time due or payable or
asserted under or with respect to any of the foregoing or otherwise with respect
to such Intellectual Property, including all rights to sue or recover at law or
in equity for any past, present or future infringement, misappropriation,
dilution, violation or other impairment thereof, and, in each case, all rights
to obtain any other IP Ancillary Right. “IP License” means all Contractual
Obligations, whether written or oral, granting any right to use any Intellectual
Property. “IRS” means the Internal Revenue Service of the United States and any
successor thereto. “Issue” means, with respect to any Letter of Credit, to
issue, extend the expiration date of, renew (excluding automatic renewal of
evergreen Letters of Credit), increase the face amount of, or reduce or
eliminate any scheduled decrease in the face amount of, such Letter of Credit,
or to cause any Person to do any of the foregoing. The terms “Issued” and
“Issuance” have correlative meanings. “ITA” means the United Kingdom Income Tax
Act 2007. “Judgment Currency” has the meaning specified in Section 11.24(b).
“Junior Financing” means Indebtedness of the types described in clauses (a) and
(b) of the definition of “Indebtedness” of a Loan Party that is secured by a
junior lienLien on Collateral that is expressly junior to the Liens securing the
Obligations, is unsecured or is Subordinated Debt, other than, in each case,
Indebtedness among the Loan Parties. “KBKKingsbridge Acquisition” has the
meaning specified in the FirstFourth Amendment. “Lake Forest Bank” means Lake
Forest Bank & Trust Company, N.A. “L/C Cash Collateral Account” means any Cash
Collateral Account (a) specifically designated as such by the U.S. Borrower in a
notice to the Administrative Agent, and (b) from and after 37 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10072.jpg]
the effectiveness of such notice, not containing any funds other than those
required under the Loan Documents to be placed therein. “L/C Issuer” means (a)
Lake Forest Bank or any of its Affiliates, (b) Ares or any of its Affiliates and
(c) each Person that hereafter becomes an L/C Issuer with the approval of, and
pursuant to an agreement with and in form and substance reasonably satisfactory
to, the Administrative Agent and the U.S. Borrower, in each case in their
capacity as an issuer of Letters of Credit hereunder and, together with their
successors in such capacity. “L/C Obligations” means, for any Letter of Credit
at any time, the sum of (a) the L/C Reimbursement Obligations outstanding at
such time for such Letter of Credit and (b) the aggregate maximum undrawn face
amount of such Letter of Credit outstandingthat remains available for drawing at
such time. “L/C Reimbursement Agreement” has the meaning specified in Section
2.4(a)(iii). “L/C Reimbursement Date” has the meaning specified in Section
2.4(e). “L/C Reimbursement Obligation” means, for any Letter of Credit, the
obligation of the U.S. Borrower to the L/C Issuer thereof, as and when matured,
to pay all amounts drawn under such Letter of Credit. “L/C Request” has the
meaning specified in Section 2.4(b). “L/C Sublimit” means $7,500,000. “LCA
Election” has the meaning specified in Section 1.3(c). “LCA Test Date” has the
meaning specified in Section 1.3(c). “Lead Arranger” means Ares Capital.
“Lender” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereofto
the Fourth Amendment as a “Lender” or (b) from time to time becomes a party
hereto by execution of an Assignment or pursuant to an Incremental Amendment, in
each case for so long as such Person holds a Loan or Commitment hereunder.
Notwithstanding the foregoing, no Disqualified Lender that purports to become a
Lender hereunder in violation of the proviso to Section 11.2(b) shall be
entitled to any of the rights or privileges enjoyed by the other Lenders
(including with respect to voting, information and lender meetings) and shall be
deemed for all purposes to be a Defaulting Lender, until such time as such
Disqualified Lender no longer owns any Loans or Commitments. “Leo Acquisition”
means the acquisition of 100% of the equity interests of Fresh Insurance
Services Group Limited by Vantage Holdings Limited. “Letter of Credit” means any
letter of credit Issued (or deemed Issued) pursuant to Section 2.4.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, fines, penalties, sanctions, commissions, and related reasonable and
documented out-of-pocket costs and expenses, in each case of any kind or nature
(including interest accrued thereon or as a result thereof and reasonable
out-of-pocket fees, charges and disbursements of legal counsel and financial and
other 38 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10073.jpg]
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise. “Lien” means
any mortgage, deed of trust, pledge, hypothecation, collateral assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever in the
nature of a security interest, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing. For the avoidance of doubt, “Lien” shall not be
deemed to include any exclusive license or sublicense of Intellectual Property,
each of which shall constitute a Sale, or any operating lease. “Limited
Condition Acquisition” means any Permitted Acquisition or other Investment
permitted hereunder by the U.S. Borrower or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing. “Loan” means any loan made or deemed made by
any Lender hereunder. “Loan Document Obligations” means all amounts,
obligations, liabilities, covenants and duties of every type and description
owing by any Loan Party to the Administrative Agent, any Lender, any L/C Issuer
or any Indemnitee under any Loan Document, whether direct or indirect
(regardless of whether acquired by assignment), absolute or contingent, due or
to become due, whether liquidated or not, now existing or hereafter arising and
however acquired, and whether or not evidenced by any instrument or for the
payment of money, including (a) if such Loan Party is a Borrower, all Loans and
L/C Obligations, as applicable, (b) all interest, whether or not accruing after
the filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and (c)
all fees, expenses (including fees, charges and disbursement of counsel),
charges, costs, disbursements, indemnities and reimbursement of amounts paid and
other sums chargeable to such Loan Party under any Loan Document (including
those payable to L/C Issuers as described in Section 2.11). “Loan Documents”
means, collectively, this Agreement, any Notes, the Guaranty and Security
Agreement, the Mortgages, the Control AgreementsCollateral Documents, the Fee
Letter and the L/C Reimbursement Agreements (if any), together with any
modification of any term, or any waiver with respect to, any of the foregoingin
each case, as amended, restatement, supplemented or otherwise modified from time
to time. “Loan Party” means each Borrower and each Guarantor. “LTM EBITDA”
means, with respect to any Person for the trailing four Fiscal Quarter period
most recently ended for which Financial Statements have been delivered, any
period: (a) the Consolidated Net Income of such personPerson for such period,
plus (b) the sum of, in each case to the extent deducted in the calculation of
such Consolidated Net Income (other than with respect to clause (xvii)) but
without duplication,: (i) any provision for income taxes or other taxes measured
by income and franchise taxes during such period, 39 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10074.jpg]
(ii) Consolidated Interest Expense for such period, and to the extent not
reflected in such Consolidated Interest Expense, plus any losses duringfor such
period (and minus any gains for such period) on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk arising hereunder during such period, to the extent deducted (or included)
in determining Consolidated Net Income, (iii) extraordinary, unusual or
non-recurring items, not exceeding (with respect to such items reflected in the
U.S. Borrower’s Financial Statementsconsolidated financial statements after the
Closing Date), when combined with any add-backs pursuant to clauses (vii), and
(xii) and adjustments pursuant to clause (2) below, 25% of LTM EBITDA infor any
trailing four Fiscal Quarter periodTest Period (calculated prior to giving
effect to any such add-backs), or such greater amount as may be approved by the
Required Lenders; provided that for periods following the Closing Date, items
related to category 4 and 5 storms shall not be considered “extraordinary,
unusual or non-recurring” for purposes of this clause (iii) (it being understood
that any such items up to an aggregate amount of $2,700,000 shall be considered
“extraordinary, unusual or non-recurring” for such purposes for all applicable
periods prior to the Closing Date), (iv) any depreciation, depletion and
amortization duringfor such period, (v) any aggregate net loss on the sale or
other disposition of property (other than accounts receivable and inventory)
outside the ordinary course of business duringfor such period, (vi) any other
non-cash charges or expenses (including any impairment charges), including any
reduction in net income on account of any write-up of assets as a result the
application of purchase accounting in connection with theany Permitted
Acquisition or any acquisition (or less gains or income)other Acquisition
permitted hereunder, deducted in the determination of Consolidated Net Income
for thesuch period and for which no cash outlay (or cash receipt) is foreseeable
during the twelve (12) month period after the last day of such period (provided
that if any such non-cash charges or expenses represent an accrual or reserve
for potential cash items in any future period, (i) such Person may determine not
to add back such non-cash charge or expense in the current period and (ii) to
the extent such Person does decide to add back such non-cash charge or expense,
the cash payment in respect thereof in such future period shall be subtracted
from LTM EBITDA to such extent,) and excluding amortization of a prepaid cash
item that was paid in a prior period), (vii) severance, relocation costs and
expenses, integration costs and restructuring costs and other items reflecting
costs and other items to be eliminated included in the determination of
Consolidated Net Income duringfor such period not exceeding (with respect to
such items reflected in the U.S. Borrower’s Financial Statementsconsolidated
financial statements after the Closing Date), when combined with any add-backs
pursuant to clauses (iii), and (xii) and adjustments pursuant to clause (2)
below, 25% of LTM EBITDA infor any trailing twelve month periodTest Period
(calculated prior to giving effect to any such add-backs), or such greater
amount as may be approved by the Required Lenders, 40 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10075.jpg]
(viii) during such period, fees, charges and expenses (including Transaction
Expenses, amortization of debt discount and commissions, representation and
warranty insurance, finders’ fees and employee bonuses in connection with
acquisitionsAcquisitions) (and including fees and expenses payable to Parent in
accordance with this Agreement) with respect to the Related Transactions and any
acquisitionAcquisition, Investment, Restricted Payment, equity issuance,
disposition, Indebtedness or amendments of the foregoing permitted (or that
would have been permitted) hereunder, whether or not consummated, to the extent
deducted in determining Consolidated Net Income, for such period, (ix)
consulting fees, directors compensation, merger and acquisition fees to
consultants, directors and advisors (that are not Parent), and non-compete fees
(or similar fees), including to former employees, (x) expenses associated with
discontinued operations, (xi) expenses, charges and losses during such period in
connection with “earn-outs” and other deferred payments in connection with
Permitted Acquisitions or other Permitted Investments (including Investments
consummated prior to the Closing Date), to the extent required to be
includeddeducted in the calculation of Consolidated Net Income in accordance
with GAAP, (xii) costs, fees and expenses paid in connection with new market
start-up activities, opening facilities, signing, retention and completion
bonuses, relocation expenses, facility openings, employee searches, travel and
housing costs and related legal and accounting fees, costs and expenses, and
costs, fees and expenses incurred in connection with any strategic or new
initiatives, and other business optimization expenses, not exceeding (with
respect to such items reflected in the U.S. Borrower’s Financial
Statementsconsolidated financial statements after the Closing Date), when
combined with any add-backs pursuant to clauses (iii), and (vii) and adjustments
pursuant to clause (2) below, 25% of LTM EBITDA infor any four Fiscal Quarter
periodTest Period (calculated prior to giving effect to any such add-backs),
(xiii) fees and expenses payable to Parent to the extent such payment is
permitted under Section 8.9(h) or (i),[reserved], (xiv) all customary and
reasonable deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness, (xv) costs or expenses pursuant to any management equity plan,
profits interest or stock option plan or any other Stock-based management or
Stock-based employee benefit plan or any stock subscription, stockholders or
partnership agreement, (xvi) any non-cash rent expense, and (xvii) cash receipts
(or any netting arrangements resulting in reduced cash expenditures) not
representing LTM EBITDA or Consolidated Net Income of such Person in any period
to the extent non-cash gains relating to such incomereceipts were 41 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10076.jpg]
deducted during the four Fiscal Quarter period immediately preceding the date of
such cash receipt in the calculation of LTM EBITDA of such Person for any
previous period and not added back; minus (c) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income and without
duplication,: (i) any credit for United States federal income taxes or other
taxes measured by net income during such period, (ii) any gain from
extraordinary items duringfor such period, (iii) any aggregate net gain from the
sale or other disposition of property (other than accounts receivable and
inventory) out ofoutside the ordinary course of business by such person
duringfor such period, (iv) any other non-cash gain, including any reversal of a
charge referred to in clause (b)(vi) above by reason of a decrease in the value
of any stockStock or stock equivalent duringStock Equivalent for such period,
(v) any other cash payment during such period in respect of expenditures,
charges and losses that have been added to LTM EBITDA of such Person pursuant to
clause (b)(vi) above in any prior period, and (vi) income during such period in
connection with “earn-outs” and other deferred payments in connection with
Permitted Acquisitions, to the extent required to be included in the calculation
of Consolidated Net Income in accordance with GAAP; all determined on a
consolidated basis in accordance with GAAP; provided that for purposes of
calculating LTM EBITDA of the Borrower for any period that includes any of the
fiscal quarters ended March 31, 2018, June 30, 2018, September 30, 2018 and
December 31, 2018, LTM EBITDA of Holdings for such fiscal quarters shall be
deemed to be $11,481,956, $14,372,450, $12,281,093 and $8,700,589, respectively
(such amounts, the “Deemed LTM EBITDA Amounts”), in each case, as may be subject
to add-backs and adjustments as set forth in the following paragraph. In
addition, for purposes of calculating LTM EBITDA (except for the calculation of
Excess Cash Flow): (1) acquisitionsAcquisitions that have been made by the U.S.
Borrower or any of its Restricted Subsidiaries, including through mergers or
consolidations, the acquisition of assets constituting a business unit, line of
business or division of another Person or a facility, oror by any Person or any
of its Restricted Subsidiaries acquired by the U.S. Borrower or any of its
Restricted Subsidiaries, and including any related financing transactions and
including increases in ownership of Restricted Subsidiaries, during the four
Fiscal Quarter reference period or, except as otherwise set forth in Section
1.3(b), subsequent to such reference period and on or prior to the calculation
date will be calculated on a Pro Forma Basis as if they had occurred on the
first day of thesuch four Fiscal Quarter reference period (such pro forma
calculations shall be determined in good faith by the chief financial officer
(or other financial officer) of the U.S. Borrower and based on assumptions
believed by the U.S. Borrower to be reasonable at the time 42 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10077.jpg]
made, it being understood that, in the case of any such acquisition consummated
on or prior to the Second Amendment Effective Date, the provisions of this
clause (1) shall not apply with respect to the fiscal quarters ended March 31,
2018, June 30, 2018, September 30, 2018 and December 31, 2018); (2) LTM EBITDA
shall be increased by the amount of “run-rate” cost savings, operating expense
reductions and synergies (including revenue synergies related to
acquisitionsAcquisitions consummated in the previous twelve (12) months)
projected by the U.S. Borrower in good faith to be realized as a result of
specified actions that have been taken (or for which substantial steps have been
taken) (calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of the four
Fiscal Quarter reference period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions
(such cost savings and synergies, “Specified Transaction Adjustments”); provided
that (A) such Specified Transaction Adjustments are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the U.S.
Borrower, and (B) such cost savings, operating expense reductions and synergies
are expected to be realized no later than twelve (12) months after the date on
which such action has been taken; provided, further that projected cost savings,
operating expense reductions and synergies to be included in LTM EBITDA in any
four Fiscal Quarter period shall not exceed (with respect to such items
reflected in the U.S. Borrower’s Financial Statementsconsolidated financial
statements after the Closing Date), when combined with any add-backs pursuant to
clauses (iii), (vii) and (xii) above, 25% of LTM EBITDA for any Test Period
(calculated prior to giving effect to any such projected cost savings, operating
expense reductions and synergies); (3) the net income (or loss) attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
calculation date, will be excluded for the period of four Fiscal Quarters for
which Financial Statements have been delivered ending on or most recently prior
to the calculation date; (4) if any Indebtedness the incurrence of which is
accounted for on a Pro Forma Basis bears a floating rate of interest, the
interest expense on such Indebtedness will be calculated as if the rate in
effect on the calculation date had been the applicable rate for the entire
period (taking into account any hedging obligation applicable to such
Indebtedness if such hedging obligation has a remaining term as at the
calculation date in excess of twelve (12) months); (5) any unrealized currency
translation gains or losses in respect of Indebtedness of any Person denominated
in a currency other than the functional currency of such Person and any
unrealized exchange gains or losses relating to translation of assets and
liabilities denominated in currencies other than the Dollar shall be excluded;
(6) any unrealized currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the U.S. Borrower or any of its
Restricted Subsidiaries owing to the U.S. Borrower or any Restricted
Subsidiaries shall be excluded; and 43 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10078.jpg]
(7) for purposes of calculating LTM EBITDA, contingent revenue will not be
considered a non-cash gain and contingent expenses will not be considered a
non-cash expense or loss pursuant to clauses (b)(vi), (b)(xvii), (c)(iv) and
(c)(v) above. “Majority in Interest” means, at any time with respect to any
Facility, (a) in the case of any Term Loan Facility, Lenders holding or having
at such time more than 50% of the sum of the aggregate amount of unused Term
Loan Commitments and the aggregate principal amount of the Term Loans under such
Term Loan Facility, in each case, in effect or outstanding at such time, but
disregarding in such calculations the amounts held by any Defaulting Lender, and
(b) in the case of the Revolving Facility, the Required Revolving Lenders.
“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise)condition, business, performance, operations or property
of the Group Members, taken as a whole, (b) the ability of the Loan Parties,
(taken as a whole), to perform their material obligations under the Loan
Documents, (c) the validity or enforceability against the Loan Parties of any
Loan Document or (d) the material rights and remedies of the Administrative
Agent, the Lenders and the other Secured PartiesL/C Issuers under the Loan
Documents. “Material Environmental Liabilities” means Environmental Liabilities
in excess of $7,500,000. “Minimum Equity Contribution” has the meaning specified
in the definition of “Equity Contribution”. “Maturity Date” means the Scheduled
Revolving Credit Termination Date, the Term Loan Maturity Date, each Incremental
Term Loan Maturity Date or the final scheduled maturity of any other Facility
hereunder. “Moody’s” means Moody’s Investors Service, Inc. “Mortgage” means any
mortgage, deed of trust or equivalent document executed or required herein to be
executed by any Loan Party and granting a security interest over fee-owned real
property in favor of the Administrative Agent as security for the Obligations.
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of owned real property owned by a U.S. Loan Party, each document (including
title policies or marked-up unconditional insurance binders (in each case,
together with copies of all documents referred to therein), maps, ALTA/NSPS (or
TLTA, if applicable) as-built surveys (in form and as to date that is
sufficiently acceptable to the title insurer issuing title insurance to the
Administrative Agent for such title insurer to deliver endorsements to such
title insurance as reasonably requested by the Administrative Agent; provided
that, in lieu of a zoning endorsement, the Administrative Agent will accept a
zoning report), environmental assessments and reports in form and substance
reasonably acceptable to the Administrative Agent (in the case of owned real
property acquired after the Closing Date having a fair market value on the date
of acquisition in excess of $7,500,000) and evidence regarding recording and
payment of fees, insurance premium and taxes) and customary legal opinions of
local counsel for the relevant U.S. Loan Party in such real property is located
that the Administrative Agent may reasonably request, to create, register,
perfect, maintain, evidence the existence, substance, form or validity of or
enforce a valid lien on such parcel of real property in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
Permitted Liens such Liens as the Administrative Agent may approve. 44
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10079.jpg]
“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise. “Net Cash Proceeds” means (a)
proceeds received in cash from any Sale of, or Property Loss Event with respect
to, property (including casualty insurance (excluding (i) at all times, business
interruption insurance proceeds in an aggregate amount of up to $2,000,000 and
(ii) unless an Event of Default has occurred and is continuing, all business
interruption insurance proceeds) and condemnation proceeds), net of (i) the
reasonable out-of-pocket cash costs, fees and expenses paid or required to be
paid in connection therewith (including reasonable out-of-pocket attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees), (ii) Taxes paid or reasonably estimated to be payable as
a result thereof, (iii) any amount required to be applied to the repayment of
Indebtedness (other than the Loans and Indebtedness owing to Holdings or any
Group Member) (including any principal, premium, penalty and interest) secured
by the property subject of such Sale or Property Loss Event, (iv) in the case of
a taking, the reasonable out-of-pocket costs of putting any affected property in
a safe and secure position and (v) any amounts provided as a reserve, in
accordance with GAAP, against any liabilities in respect of any indemnification
obligations or, purchase price adjustmentadjustments or similar contingent
liabilities associated with such Sale (provided that, to the extent and at any
time such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds), and (v) customary Cash escrows (until released from escrow
to the U.S. Borrower or any of its Restricted Subsidiaries) from the sale price
for such Sale or Property Loss Event; or (b) proceeds received in cash from any
incurrence of Indebtedness, net of brokers’, advisors’ and investment banking
fees and other reasonable out-of-pocket underwriting discounts, commissions and
reasonable out-of-pocket cash costs, fees and expenses (including reasonable
out-of-pocket attorneys’ fees, accountants’ fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees), in each case incurred in connection with such
transaction; provided, however, that any such proceeds received by any
Subsidiary of the U.S. Borrower that is not a Wholly Owned Subsidiary of the
U.S. Borrower shall constitute “Net Cash Proceeds” only to the extent of the
aggregate direct and indirect beneficial ownership interest of the U.S. Borrower
therein. “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender at such time. “Non-Excluded Taxes” has the meaning specified
in Section 2.17(a). “Non-U.S. Lender Party” means each of the Administrative
Agent, each Lender, each L/C Issuer, each SPV and each participant, in each
case, that is not a Domestic Person. “Non-U.S. Loan Party” means any U.K. Loan
Party and any other Loan Party that is a Foreign Subsidiary. “Not Otherwise
Applied” means amounts that were not previously applied in connection with a
Restricted Payment pursuant to Section 8.5(h), prepayment of Junior Financing
pursuant to Section 8.6(e) or a Permitted Investment pursuant to Section 8.3(q).
“Note” means a promissory note of the applicable Borrower, in substantially the
form of Exhibit B, payable to a Lender or its registered assigns in any Facility
in a principal amount equal to the 45 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10080.jpg]
amount of such Lender’s Commitment under such Facility (or, in the case of the
Term Loan Facility, the aggregate initial principal amount of the Term Loans).
“Notice of Borrowing” has the meaning specified in Section 2.2(a). “Notice of
Conversion or Continuation” has the meaning specified in Section 2.10(b).
“Notice of Intent to Cure” has the meaning specified in Section 5.2.
“Obligations” means, with respect to any (a) the Loan Party,Document
Obligations, (b) all Banking Services Obligations and (c) all amounts,
obligations, liabilities, covenants and duties of every type and description
owing by suchany Loan Party to the Administrative Agent, any Lender, any L/C
Issuer, any other Indemnitee or any Secured Hedging Counterparty or provider of
Banking Services Obligations, arising out of, under, or in connection with, any
Loan DocumentSecured Hedging Agreement, whether direct or indirect (regardless
of whether acquired by assignment), absolute or contingent, due or to become
due, whether liquidated or not, now existing or hereafter arising and however
acquired, and whether or not evidenced by any instrument or for the payment of
money, including (a) if such Loan Party is the Borrower, all Loans and L/C
Obligations, (b) all interest, whether or not accruing after the filing of any
petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, and (c) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Loan Party under any Loan
Document (including those payable to L/C Issuers as described in Section 2.11);
provided, however, that (i) Excluded Swap Obligations shall not be deemed
Obligations and (ii) when the term “Obligations” is used in reference to any
Non-U.S. Loan Party or any CFC Loan Party, the term “Obligations” shall be
limited to Loan Document Obligations with respect to or on account of the
Sterling Term Loans. “Offer” has the meaning specified in the definition of the
term “Permitted Loan Retirement”. “Original Credit Agreement” means this
Agreement as in effect on the Closing Date. “Other Applicable Indebtedness” has
the meaning specified in Section 2.8(a). “Other Taxes” has the meaning specified
in Section 2.17(c). “Outstanding Amount” means (a) with respect to Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any extension of a Letter of
Credit occurring on such date and any other changes in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursements
by the Borrower of payments made by the L/C Issuer in respect of a Letter of
Credit. “Parent” means, collectively, White Mountains Insurance Group, Ltd. and
its controlled Affiliates. 46 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10081.jpg]
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in letters patent and applications
therefor. “PBGC” means the United States Pension Benefit Guaranty Corporation
and any successor thereto. “PSC Register” means “PSC register” within the
meaning of section 790C(10) of the Companies Act 2006. “PSC Registrable Person”
means a “registrable person” or “registrable relevant legal entity”. “Permit”
means, with respect to any Group Member, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from any Governmental Authority that are material to, or otherwise
required in any material respects by applicable Lawlaw for, the operation of its
business as currently conducted. “Permitted Acquisition” means any
Proposedproposed Acquisition satisfying each of the following conditions: (a)
except with respect to an acquisitionAcquisition in which the acquisition
consideration is less than $7,500,000, (i) the U.S. Borrower shall have provided
the Administrative Agent with a reasonably detailed description of such
Proposedproposed Acquisition at least ten (10) days prior to the consummation of
such Proposedproposed Acquisition (or such later date as may be agreed by the
Administrative Agent) and (ii) solely to the extent that they have been prepared
for such Proposedproposed Acquisition, have been made available to the U.S.
Borrower on or prior to the closing of such Proposedproposed Acquisition and
have been reasonably requested by the Administrative Agent no less than eight
(8) days prior to the consummation of such Proposedproposed Acquisition, the
Administrative Agent shall have received copies of the acquisition agreement and
related material Contractual Obligations to be executed in connection therewith
and other diligence documents, in each case, (subject, in each case, to any
confidentiality obligations imposed under the documentation governing the
Proposedproposed Acquisition); (b) the Proposed Acquisition Target is in the
same line of business as the U.S. Borrower and its Restricted Subsidiaries (or a
business permitted by Section 8.8(a)); (c) after giving effect to such
Permittedproposed Acquisition and any Indebtedness incurred, assumed or repaid
in connection therewith and the use of the proceeds thereof, on a Pro Forma
Basis, the U.S. Borrower’s Consolidated Total Leverage Ratio as of the last day
of the most recently ended Fiscal Quarter for which Financial Statements have
been deliveredTest Period shall not exceed the greater of (x) 5.00:1.00 and (y)
the then applicable maximum Consolidated Total Leverage Ratio covenant set forth
under Section 5.1 as of the last day of the most recently ended Fiscal Quarter
for which Financial Statements have been delivered6.00:1.00; (d) [reserved]; (e)
the U.S. Borrower and its Restricted Subsidiaries shall comply with all
requirements of Section 7.10 with respect to any Restricted Subsidiary (and any
assets of such 47 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10082.jpg]
Restricted Subsidiary) or assets acquired in such Proposedproposed Acquisition,
to the extent applicable, within the time periods specified therein; (f) in the
case of any Proposedproposed Acquisition for which the LTM EBITDA for the
Proposed Acquisition Target is more than $3,000,000, the Required Lenders shall
have received a quality of earnings report (to the extent such report has been
prepared and is available to the U.S. Borrower on or prior to the closing of
such Proposedproposed Acquisition); (g) after giving effect to such
Proposedproposed Acquisition on a Pro Forma Basis, no Default or Event of
Default shall have occurred and be continuing; and (h) the aggregate amount of
such purchases and acquisitions made in Personsconsideration paid for the
acquisition of any Person that dodoes not become a Loan Parties orParty
(including as a result of a merger or consolidation with or into a Loan Party),
inor for the case of a purchase or acquisition of assets (other than Stock), by
a Restricted Subsidiary that is not owned by a Loan Party, shall not exceed,
after giving Pro Forma Effect to such purchase or acquisition, the sum of (i)
the greater of (ix) $25,000,000 and (iiy) an amount equal to the Equivalent
Percentage of the amount set forth in clause (ix) multiplied by Trailing EBITDA
as of the applicable date of determination at such time; provided that (x) in
the event that the Borrower or any Restricted Subsidiary makes one or more
Investments pursuant to Section 8.3(d) in any Person that is or becomes a
non-wholly-owned Restricted Subsidiary, and as a result of any subsequent
Investment in such Person, such Person becomes a Loan Party, then all
Investments in such Person made in reliance on Section 8.3(d) shall be deemed
automatically at such time to no longer have been made in reliance on Section
8.3(d) but instead in reliance on Section 8.3(e)(iv) and (y) the limitation
described in this clause (h) shall not apply to any acquisition or Investment to
the extent (i) the consideration therefor is financed with the proceeds of sales
of the Qualified Capital Stock of, or capital contributions in respect of
Qualified Capital Stock to, the Borrower or any Restricted Subsidiary, in each
case, that are not otherwise applied and other than (A) any Specified Equity
Contribution, Cumulative Available Amount or Available Excluded Contribution
Amount or (B) proceeds received from the sale of Qualified Capital Stock to, or
contributions from, the Borrower or any Restricted Subsidiary and and/or (ii)
the Person so acquired (or the Person owning the assets so acquired) becomes a
Guarantor even though such Person is not otherwise required to become a
Guarantor and (ii) amounts otherwise available under Sections 8.3(q) and
8.3(jj). Notwithstanding the foregoing, each of the Leo Acquisition, the KBK
Acquisition and the Embrace Acquisition (in each case, as defined in the
Existing Credit Agreement) and the Kingsbridge Acquisition shall be deemed to be
a Permitted Acquisition. “Permitted Indebtedness” means any Indebtedness of any
Group Member that is permitted by Section 8.1. “Permitted Investment” means any
Investment of any Group Member that is permitted by Section 8.3. “Permitted
Investors” means, collectively, Parent and each other direct or indirect holder
of Stock or Stock Equivalents in Holdings on the Closing Date (after giving
effect to the Acquisitiontransactions consummated on the Closing Date).
“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is permitted by Section 8.2. 48 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10083.jpg]
“Permitted Loan Retirement” means any transaction pursuant to which theany
Borrower (a) purchases all or any portion of the Term Loans under any Facility
with cash of the U.S. Borrower and its Restricted Subsidiaries (other than the
proceeds of any Revolving Loans), as certified by a Responsible Officer of the
U.S. Borrower, pursuant to one or more offers made, on terms and conditions
(including the form of notice thereof) reasonably agreed to by the U.S. Borrower
and the Administrative Agent (each, an “Offer”) , to the Term Loan Lenders under
such Facility on a pro rata basis according to the principal amount of the Term
Loans under such Facility then held by thesuch Term Loan Lenders and (b)
substantially concurrent with such purchase, forgives all Indebtedness
represented by such Term Loans purchased thereby, as evidenced by a written
instrument delivered to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent and made available to the
Term Loan Lenders; provided, however, that (i) the applicable Borrower shall
have delivered a notice of each such Offer to the Administrative Agent and all
Term Loan Lenders no later than noon12:00 p.m. (New York City time) at least
five (5) Business Days in advance of the proposed consummation date of such
Offer, in form and substance reasonably acceptable to the Administrative Agent,
(ii) the aggregate principal amount of the Term Loans purchased and retired
pursuant to such Offer shall be no less than $(A) in the case of the Term Loans
denominated in Dollars, $1,000,000 and (B) in the case of Term Loans denominated
in Sterling, £1,000,000 and (iii) both immediately prior to and after giving
effect to such transaction, no Default or Event of Default shall have occurred
or be continuing; provided, further, that any Permitted Loan Retirement may be
consummated on a non-pro-rata basis. “Permitted Refinancing” means, in respect
of any Indebtedness (the “Original Indebtedness”), any Indebtedness incurred
(including by means of the extension or renewal of existingsuch Original
Indebtedness) to refinance, refund, extend, defease, discharge, renew or replace
Permittedsuch Original Indebtedness (or any Permitted Refinancing in respect
thereof); provided that such Indebtedness (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
PermittedOriginal Indebtedness outstanding at the time of such refinancing or,
refunding, extension , defeasance, discharge, renewal or replacement, plus the
amount of any premiums, make-whole amounts or penalties and accrued and unpaid
interest paid thereon and fees (including any closing fees and original issue
discount) and expenses, in each case, associated with such refinancing,
refunding, extension, defeasance, discharge, renewal or replacement, (b) other
than in the case of Original Indebtedness outstanding in reliance on Section
8.1(c) has a Weighted Average Life to Maturity (no shorter, and final maturity
no earlier, than that of such Original Indebtedness, in each case, measured as
of the date of such refinancing or, refunding, extension) and maturity no
shorter than that of such Permitted Indebtedness (other than with respect of
Permitted Indebtedness incurred in reliance on Section 8.1(c) and other than,
defeasance, discharge, renewal or replacement; provided that this clause (b)
shall not apply to customary bridge loans with a maturity date of not longer
than one year,; provided, however, that any loans, notes, securities or other
Indebtedness which are exchanged for or otherwise replace such bridge loans
shall be subject to the requirements of this clause (b)), (c) [reserved], (d) is
not secured by Liens on any property or any Lienassets other than those
securingthe assets that secured (or, in the case of after-acquired assets, would
be required to secure pursuant to the terms thereof) such PermittedOriginal
Indebtedness or have any guarantors that did not guaranty (or, in the case of
after-acquired Subsidiaries, would be required to guaranty pursuant to the terms
thereof) such Original Indebtedness, and (ed) is otherwise on terms (but
excluding terms relating to interest rate marginmargins, fees, discounts, rate
floors and optional prepayment, redemption or subordination) (i) no less
favorable to the Group Members, taken as a whole, than those of such
PermittedOriginal Indebtedness or (ii) reflect market terms and conditions
(taken as a whole) at the time of incurrence or issuancethereof (as determined
by the U.S. Borrower in its reasonable discretion); provided, however, that,
notwithstanding the foregoing, (x) the terms of such Permitted Indebtedness may
be modified as part of such Permitted Refinancing if such modification 49
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10084.jpg]
would have been permitted pursuant to Section 8.11 (to the extent applicable)
and (y) no Guaranty Obligation for such Indebtedness shall constitute part of
such Permitted Refinancing unless similar Guaranty Obligations with respect to
such Permitted Indebtedness existed and constituted Permitted Indebtedness prior
to such refinancing or extension. “Permitted Reinvestment” means, with respect
to the Net Cash Proceeds of any Sale or Property Loss Event, the acquisition,
repair, replacement, improvement or construction of, to the extent otherwise
permitted hereunder, property or other assets useful in the business of the U.S.
Borrower or any of its Subsidiaries (including through any
acquisitionAcquisition or other Investment permitted by this Agreement, Capital
Expenditure or the acquisition of any new programs) or, if such Property Loss
Event involves loss or damage to property, to repair such loss or damage.
“Permitted Seller Debt” shall meanmeans unsecured Indebtedness (other than
“earn-outs” and similar deferred consideration) of the U.S. Borrower or any of
its Restricted Subsidiaries incurred in connection with, or as part of the
consideration payable in respect of, any Permitted Acquisition or other
acquisition of any Person that becomes a Restricted Subsidiary of the Borrower
or of all or substantially all of the assets of another PersonAcquisition
permitted hereunder. “Person” means any individual, partnership, corporation
(including a business trust and a public benefit corporation), joint stock
company, estate, association, firm, enterprise, trust, limited liability
company, unincorporated association, joint venture and any other entity or
Governmental Authority. “Pro Forma Basis” and “Pro Forma Effect” means, with
respect to any determination for any period and any Pro Forma Transaction, that
such determination shall be made by giving pro forma effect to such Pro Forma
Transaction in the manner contemplated inby Section 1.3(b) and the definition of
LTM EBITDA. “Pro Forma Transaction” means (xa) any transaction consummated as
part of the Acquisition,(i) any Permitted Acquisition, or any acquisitionother
Acquisition that is apermitted hereunder, or any other Permitted Investment
hereunder,that results in a Person becoming a Subsidiary, (ii) any sale,
transfer or other disposition of all or substantially all of the assets or Stock
of any Restricted Subsidiary of the Borrower or the dispositionor of any
business unit, division, brand, program or product line or line of business or
division of the U.S. Borrower or any ofand its Restricted Subsidiaries or, (iii)
the designation of aany Subsidiary as a Restricted Subsidiary or as an
Unrestricted Subsidiary and (iv) any other transaction where the consummation
thereof, or the determination of whether such transaction is permitted to be
consummated under this Agreement, requires that a financial ratio or test be
calculated on a Pro Forma Basis or after giving Pro Forma Effect to such
transaction, in each case, together with each other transaction relating or
incidental thereto and consummated in connection therewith and including the
incurrence, assumption or repayment of Indebtedness in connection therewith, and
(yb) to the extent required to be determined on a Pro Forma Basis other than by
Section 1.3(b), any incurrence or repayment of Indebtedness. “Proceeding” means
any action, litigation, suits, arbitration, claim, demand, mediation,
investigation, audit, charge, inquiry or similar proceeding. “Projections” means
any document delivered pursuant to Section 6.1(e). “Property Loss Event” means,
with respect to any property, any loss of or damage to such property or any
taking of such property or condemnation thereof. 50 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10085.jpg]
“Proposed Acquisition” means a purchase or acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, a facility or Stock in a Person that, upon
the consummation thereof, will be a Restricted Subsidiary of the Borrower
(including as a result of a merger or consolidation) or, in the case of a
purchase or acquisition of assets (other than Stock), will be owned by the
Borrower or a Restricted Subsidiary of the Borrower. “Proposed Acquisition
Target” means any Person that is, or any brand, line ofthe assets of which (or
the assets of a business unit, division, branch, operating division or other
unit operationbrand, program or product line or line of business of which) is,
the subject of any Personproposed Acquisition. “Pro Rata Outstandings”, of any
Lender at any time, means (a) in the case of theany Term Loan Facility, the
outstanding principal amount of the Term Loans under such Term Loan Facility
owing to such Lender and (cb) in the case of the Revolving Credit Facility, the
sum of (i) the outstanding principal amount of the Revolving Loans owing to such
Lender and, (ii) the amount of the funded and unfunded risk participations of
such Lender in the outstanding Swingline Loans and (iii) the amount of the
participation of such Lender in the L/C Obligations outstanding with respect to
all Letters of Credit. “Pro Rata Share” means, with respect to any Lender and
any Facility or Facilities at any time, the percentage obtained by dividing (a)
the sum of the Commitments (or, if suchthe Commitments inunder any such Facility
are terminated, the Pro Rata Outstandings thereinthereunder) of such Lender then
in effect under such Facility or Facilities by (b) the sum of the Commitments
(or, if suchthe Commitments inunder any such Facility are terminated, the Pro
Rata Outstandings thereinthereunder) of all Lenders then in effect under such
Facility or Facilities; provided, however, that, if there are no Commitments and
no Pro Rata Outstandings in any of such Facilities, such Lender’s Pro Rata Share
in such Facilities shall be determined based on the Pro Rata Share in such
Facilities most recently in effect, after giving effect to any subsequent
assignment and any subsequent non-pro rata payments of any Lender pursuant to
Section 2.18. For the purposes of Section 2.19(e), Pro Rata Share for any Term
Loan Lender means a percentage of the proposed Incremental Term Loans equal to a
percentage thereof equal to a fraction, the numerator of which is the principal
amount of the Term Loans held by such Term Loan Lender at the time the notice of
the Incremental Term Loans is issued by the Borrower and the denominator is the
aggregate outstanding amount of the Term Loans at such time. “QFC” has the
meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D). “QFC Credit Support”
has the meaning assigned to such term in Section 11.25(a). “Qualified Capital
Stock” means Stock that is not Disqualified Stock. “Qualifying IPO” means the
issuance by Holdings or any direct or indirect parent thereof of its common
Stock in an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Exchange Act of 1934, as amended (whether alone
or in connection with a secondary public offering). “Qualifying U.K. Lender”
means a Lender that is beneficially entitled to interest payable to such Lender
in respect of a Loan and is (a) a Lender which is a bank (as defined for the
purpose of section 879 of the ITA) making a Loan and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of such Loan or would be 51 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10086.jpg]
within such charge as respects such payments apart from section 18A of the CTA,
(b) a Lender in respect of a Loan made by a Person that was a bank (as defined
for the purpose of section 879 of the ITA) at the time that such Loan was made
and is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of such Loan, (c) a Lender that is (i) a
company resident in the United Kingdom for United Kingdom tax purposes, (ii) a
partnership each member of which is either (A) a company so resident in the
United Kingdom or (B) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that Loan that falls to it by reason of Part 17 of the CTA, or (iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of such Loan in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company, or (d) a U.K.
Treaty Lender. “Quarterly Compliance Date” means, with respect to any event, (a)
if such event occurs during the first three Fiscal Quarters of any Fiscal Year,
the later of (i) the date on which the consolidated financial statements of the
U.S. Borrower are required to be delivered pursuant to Section 6.1(b) for the
Fiscal Quarter in which such event occurs and (ii) sixty (60) days after the
date on which such event occurs or (b) if such event occurs during the fourth
Fiscal Quarter of any Fiscal Year, the date that is sixty (60) days after the
end of such Fiscal Quarter (or, in the case of each of clauses (a) and (b), such
later date as the Administrative Agent may reasonably agree to). “Quotation Day”
means (a) with respect to Dollars for any Interest Period, two Business Days
prior to the first day of such Interest Period and (b) with respect to Sterling
for any Interest Period, the first day of such Interest Period, in each case
unless market practice differs in the London interbank market for such currency,
in which case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice in the London interbank
market (and if quotations would normally be given by leading banks in the London
interbank market on more than one day, the Quotation Day shall be the last of
those days). “Recipient” means (a) the Administrative Agent, (b) any Lender and
(c) any L/C Issuer. “Refinanced Loans” has the meaning specified in Section
11.1(d). “Refinancing” means the repayment in full of all principal of and
accrued and unpaid interest on all outstanding loans under the Existing Credit
Agreement, and all accrued and unpaid fees and other amounts outstanding under
the Existing Credit Agreement and the termination, discharge and release of all
commitments, Guaranty Obligations and Liens existing in connection with the
Existing Credit Agreement. “Refunding Capital Stock” has the meaning specified
in Section 8.5(k). “Register” has the meaning specified in Section 2.14(b).
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, (a) the amount of such Net Cash
Proceeds less (b) any amount paid or required to be paid by any Group Member to
make Permitted Reinvestments with such Net Cash Proceeds pursuant to a
Contractual Obligation entered into prior to such Reinvestment Prepayment Date
with any Person that is not an Affiliate of theany Borrower. 52 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10087.jpg]
“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the 365th
day after the completion of the portion of such Sale or Property Loss Event
corresponding to such Net Cash Proceeds, or, to the extent the U.S. Borrower or
any Subsidiary shall have entered into a binding commitment to make Permitted
Reinvestments with such Net Cash Proceeds within such 365-day period, the 180th
day following the entering into of such commitment and (b) the date that is 5
Business Days after the date on which the U.S. Borrower shall have notified the
Administrative Agent of the applicable Borrower’s determination not to make
Permitted Reinvestments with such Net Cash Proceeds. “Related Person” means,
with respect to any Person, each Affiliate of such Person and each director,
officer, employee, agent, trustee, representative, attorney, accountant and each
insurance, environmental, legal, financial and other advisor (including those
retained in connection with the satisfaction or attempted satisfaction of any
condition set forth in Article III3) and other consultants and agents of or to
such Person or any of its Affiliates, together with, if such Person is the
Administrative Agent, each other Person or individual designated, nominated or
otherwise mandated by or helping the Administrative Agent pursuant to and in
accordance with Section 10.4 or any comparable provision of any Loan Document.
“Related Transactions” means, collectively, the consummation of the Acquisition,
the consummation of the Equity Contribution, the consummation of the Leo
Acquisition and the Transactions. “Release” means any release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material into or through the environment. “Remedial Action” means all actions,
to the extent required under Environmental Law, to (a) clean up, remove, treat
or in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material. “Renewal Rights Agreement” means the Renewal Rights,
Assignment and Amendment Agreement dated as of September 1, 2016 and amended as
of March 31, 2018, among the U.S. Borrower, Care Providers Insurance Services,
LLC, American Collectors Insurance, LLC, AIG, and National Union Fire Insurance
Company of Pittsburgh, PA. “Replacement Loans” has the meaning specified in
Section 11.1(d). “Repricing Transaction” means (a) any prepayment or repayment
of the Initial Term Loans, the First Amendment Incremental Term Loans, the
Second Amendment Incremental Term Loans, the Third Amendment Incremental Term
Loans or the Delayed-Draw Term Loans with the proceeds of, or any conversion of
the Initial Term Loans, the First Amendment Incremental Term Loans, the Second
Amendment Incremental Term Loans, the Third Amendment Incremental Term Loans or
the Delayed-Draw Term Loans into, any new or replacement tranche of term loans
(including any Replacement Loans) bearing interest at All-In Yield less than
All-In Yield applicable to the Initial Term Loans, the First Amendment
Incremental Term Loans, the Second Amendment Incremental Term Loans, the Third
Amendment Incremental Term Loans or the Delayed-Draw Term Loans (determined
consistent with generally accepted financial practice) and (b) any amendment to
the Term Loan Facility that directly or indirectly reduces the All-In Yield
applicable to the Initial Term Loans, the First Amendment 53 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10088.jpg]
Incremental Term Loans, the Second Amendment Incremental Term Loans, the Third
Amendment Incremental Term Loans or the Delayed-Draw Term Loans; provided that
the primary purpose of such prepayment, repayment, conversion or amendment was
to reduce the All-In Yield applicable to the Initial Term Loans, the First
Amendment Incremental Term Loans, the Second Amendment Incremental Term Loans,
the Third Amendment Incremental Term Loans or the Delayed-Draw Term Loans;
provided, further, that in no event shall any prepayments, repayments,
conversions or amendments in connection with (i) a Qualifying IPO, (ii) a Change
of Control or (iii) a material acquisition that is not a Permitted Acquisition
constitute a Repricing Transaction. “Required Lenders” means, at any time,
Lenders having at such time in excess of 50% of the sum of the aggregate (a)
Revolving Credit Commitments, the sum of the amounts of the participations in
Swingline Loans, the principal amount of unparticipated portions of the
Swingline Loans and the Pro Rata Outstandings in the Revolving Credit Facility
and (b) Term Loan Commitments and the Pro Rata Outstandings in the Term Loan
Facility then in effect, ignoring, in such calculation, the amounts held by any
Defaulting Lender. “Required Revolving “Required Lenders” means, at any time,
Lenders having at such time in excess of 50% of the sum of the aggregate
Revolving Credit Commitments, the sum of the amounts of the participations in
Swingline Loans, the principal amount of unparticipated portions of the
Swingline Loans and the Pro Rata Outstandings in the Revolving Credit Facility
then in effect, ignoring, in such calculation, the amounts held by any
Defaulting Lender. “Required Term Loan Lenders” means, at any time, Lenders
having at such time in excess of 50% of the aggregate Term Loan Commitments and
the Pro Rata Outstandings in the Term Loan Facility then in effect, ignoring, in
such calculation, the Commitments and Pro Rata Outstandings of any Defaulting
Lender.or holding at such time more than 50% of the sum of (a) the aggregate
amount of unused Revolving Credit Commitments, the aggregate principal amount of
the Revolving Loans, the aggregate amount of the funded and unfunded risk
participations in the Swingline Loans and the aggregate amount of the
participations in the L/C Obligations and (b) the aggregate amount of unused
Term Loan Commitments and the aggregate principal amount of the Term Loans, in
each case, in effect or outstanding at such time, but disregarding in such
calculations the amounts held by any Defaulting Lender. “Required Revolving
Lenders” means, at any time, Lenders having at such time more than 50% of the
sum of the aggregate amount of unused Revolving Credit Commitments, the
aggregate principal amount of the Revolving Loans, the aggregate amount of the
funded and unfunded risk participations in the Swingline Loans and the aggregate
amount of the participations in the L/C Obligations, in each case, in effect or
outstanding at such time, but disregarding in such calculations the amounts held
by any Defaulting Lender. “Requirements of Law” means, with respect to any
Person, collectively, the common law and all federal, state, local, foreign,
multinational or international laws, statutes, codes, treaties, standards, rules
and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject. 54 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10089.jpg]
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority. “Responsible Officer”
means, with respect to any Person, any of the president, chief executive
officer, treasurer, assistant treasurer, controller, managing member or general
partner of such Person but, in any event, with respect to financial matters, any
such officer that is responsible for preparing the Financial
Statementsconsolidated financial statements of the U.S. Borrower and, with
respect to documents delivered on the ClosingFourth Amendment Effective Date and
documents delivered pursuant to Section 7.10, the secretary or assistant
secretary of such Person or any other officer responsible for maintaining the
corporate and similar records of such Person. “Restricted Debt Payments” has the
meaning specified in Section 8.6. “Restricted Payment” means (a) any dividend,
return of capital or distribution, whether direct or indirect (including through
the use of Hedging Agreements, the making, repayment, cancellation or
forgiveness of Indebtedness and similar Contractual Obligations) and whether in
cash, Securities or other property, in each case, on account of any Stock or
Stock Equivalent of Holdings, the U.S. Borrower or any of its Restricted
Subsidiaries, in each case now or hereafter outstanding, including with respect
to a claim for rescission of a Sale of such Stock or Stock Equivalent and (b)
any redemption, retirement, termination, defeasance, cancellation, purchase or
other acquisition for value, whether direct or indirect (including through the
use of Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations), of any Stock or Stock
Equivalent of any Group Member or of any direct or indirect parent entity
ofHoldings, the U.S. Borrower or any of its Restricted Subsidiaries, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise; provided that any Investment permitted under Section
8.3 shall be deemed not to be a Restricted Payment. “Restricted Subsidiary”
means any Subsidiary of the U.S. Borrower other than an Unrestricted Subsidiary.
“Revolving Commitment Fee Rate” means (a) with respect to the initial Revolving
Credit Commitments, (i) from the Closing Date until the third Business Day
following the date of the delivery of the financial statements pursuant to
Section 6.1(b) for the Fiscal Quarter ending June 30, 2018, 0.50% per annum and
(ii) thereafter,rate per annum as set forth in the table below, from and after
the third Business Day after the date on which the Administrative Agent shall
have received the applicable financial statements pursuant to Section 6.1(b) or
6.1(c) and the Compliance Certificate pursuant to Section 6.1(d) calculating
based upon the Consolidated Total Leverage Ratio with respect to the period of
four consecutive Fiscal Quarters ended onas of the last day of such Fiscal
Quarterthe most recently ended Test Period and (b) with respect to Revolving
Credit Commitments ofrevolving credit commitments under any other
trancheFacility, the rate per annum specified in the Incremental Amendment, or
the Extension/Modification Amendment, as the case may be, establishing
Commitments ofrevolving credit commitments under such trancheFacility. Pricing
Level Consolidated Total Leverage Ratio Revolving Commitment Fee Rate I >
3.50:1.00 0.50% II ≤ 3.50:1.00 0.375% 55 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10090.jpg]
At any time the Borrower has not submitted to the Administrative Agent the
applicable financial statements as and when required under Section 6.1(b) and
6.1(c) and the Compliance Certificate as and when required under Section
6.1(d),Each change in the Revolving Commitment Fee Rate shall be determined
based on the rates set forth in Pricing Level Iarising from a change in the
Consolidated Total Leverage Ratio shall be effective from and after the third
Business Day after the date on which the Administrative Agent shall have
received the consolidated financial statements pursuant to Section 6.1(b) or
6.1(c) and the related Compliance Certificate pursuant to Section 6.1(d). Within
one Business Day of receipt of the applicable information underconsolidated
financial statements and related Compliance Certificate pursuant to Section
6.1(b), 6.1(c) andor 6.1(d), as applicable, the Administrative Agent shall give
the U.S. Borrower and each Revolving Credit Lender facsimile or telephonic
notice (confirmed in writing) of the Revolving Commitment Fee Rate in effect
from such date. If the U.S. Borrower has not delivered to the Administrative
Agent the applicable consolidated financial statements as and when required
pursuant to Section 6.1(b) or 6.1(c) or the Compliance Certificate as and when
required pursuant to Section 6.1(d), the Revolving Commitment Fee Rate shall be
determined based on the rates set forth in Pricing Level I until such
consolidated financial statements or such Compliance Certificate is delivered.
In the event that any consolidated financial statement or Compliance Certificate
delivered pursuant to Section 6.1(b), 6.1(c) or 6.1(d) is determined to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Revolving Commitment Fee Rate for any period (an “Applicable
Period”) than the Revolving Commitment Fee Rate applied for such Applicable
Period, then, if such determination of inaccuracy occurs prior to the repayment
in full of the Loans and termination of the Commitments, (x) the U.S. Borrower
shall as promptly as reasonably practicable following such determination deliver
to the Administrative Agent correct consolidated financial statements and the
related Compliance Certificate required by Section 6.1(b), 6.1(c) andor 6.1(d),
as applicable, for such Applicable Period, (y) the Revolving Commitment Fee Rate
for such Applicable Period shall be determined as if the Consolidated Total
Leverage Ratio were determined based on the amounts set forth in such correct
consolidated financial statements and certificatesuch Compliance Certificate and
(z) the U.S. Borrower shall promptly (and in any event within ten (10) Business
Days) following delivery of such corrected consolidated financial statements and
certificatesuch Compliance Certificate pay to the Administrative Agent the
accrued additional interestfees owing as a result of such increased Revolving
Commitment Fee Rate for such Applicable Period. “Revolving Credit Commitment”
means, with respect to each Revolving Credit Lender, the commitment of such
Lender to make Revolving Loans and to acquire interests in other
Revolvingparticipations in Swingline Loans and Letters of Credit Outstandings,
which, as such commitment is in the amount set forth opposite such Lender’s name
on Schedule I hereto under the caption “Revolving Credit Commitment”, as amended
to reflect Assignments or in the Incremental Amendment pursuant to which such
Lender became a party hereto, and as such amountcommitment may be (a) reduced
from time to time pursuant to this AgreementSection 2.5 or increased from time
to time pursuant to Section 2.19 or (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.2. The
aggregate amount of the Revolving Credit Commitments on the date hereof equals
$10,000,000. Incremental Revolving Credit Commitments shall constitute Revolving
Credit CommitmentsFourth Amendment Effective Date is $15,000,000. “Revolving
Credit Facility” means the Revolving Credit Commitments and the provisions set
forth herein related to the Revolving Loans, the Swingline Loans and the Letters
of Credit. 56 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10091.jpg]
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swingline Loan or
Letter of Credit. “Revolving Credit Obligations” means all Obligations arising
(a) under or with respect to the Revolving Credit Facility and (b) under any
Secured Hedging Agreement that is provided by the Administrative Agent or any
Affiliate thereof or by a Revolving Credit Lender. “Revolving Credit
Outstandings” means, at any time, the sum of, in each case to the extent
outstanding at such time, (a) the aggregate principal amount of the Revolving
Loans and the Swingline Loans and (b) the L/C Obligations for all Letters of
Credit. “Revolving Credit Termination Date” shall meanmeans the earliest of (a)
the Scheduled Revolving Credit Termination Date, (b) the date of termination of
the Revolving Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date
on which the Loan Document Obligations become due and payable pursuant to
Section 9.2. “Revolving Creditor” means each Revolving Credit Lender, the
Swingline Lender, each L/C Issuer, and to the extent its claims arises in
connection with the Revolving Credit Facility, each other Indemnitee and holder
of a Revolving Credit Obligation of a Loan Party, including Secured Hedging
Counterparties. “Revolving Loan” has the meaning specified in Section 2.1(a).
“S&P” means Standard & Poor’s Rating Services. “Sale and Leaseback Transaction”
means, with respect to any Person (the “obligor”), any Contractual Obligation or
other arrangement with any other Person (the “counterparty”) consisting of a
lease by such obligor of any property that, directly or indirectly, has been or
is to be Sold by the obligor to such counterparty or to any other Person to whom
funds have been advanced by such counterparty based on a Lien on, or an
assignment of, such property or any obligations of such obligor under such
lease. “Scheduled Maturity Date” means the later of the Scheduled Revolving
Credit Termination Date, the Term Loan Maturity Date and each Incremental Term
Loan Maturity Date. “Scheduled Revolving Credit Termination Date” means
MayNovember 11, 20232025. “Screen Rate” has the meaning specified in the
definition of “EurodollarEurocurrency Base Rate”. “Second Amendment” means the
Second Amendment dated as of April 1, 2019, to this Agreement, among Holdings,
the Borrower, the other Loan Parties party thereto, the Administrative Agent and
the Lenders party thereto. “Second Amendment Effective Date” means April 1,
2019. “Second Amendment Incremental Term Loans” means the Incremental Term Loans
provided pursuant to the Second Amendment. “Secured Hedging Agreement” means any
Hedging Agreement that (a) has been entered into by a Loan Party with a Secured
Hedging Counterpartyany Person, (b) in the case of a Hedging 57 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10092.jpg]
Agreement not entered into with or provided or arranged by the Administrative
Agent or an Affiliate of the Administrative Agent, is expressly identified as
being a “Secured Hedging Agreement” hereunder in a joint notice from such Loan
Party and such Person delivered to the Administrative Agent reasonably promptly
after the execution of such Hedging Agreement and (c) meets the requirements of
Section 8.1(f). “Secured Hedging Counterparty” means each counterparty to a
Secured Hedging Agreement with a Loan Party the obligations under which
constitute Obligations, provided that any counterparty to a Hedging Agreement
that has been designated to the Administrative Agent in writing by the U.S.
Borrower as being a Secured Hedging Agreement for the purposes of the Loan
Documents shall be deemed (a) to appoint the Administrative Agent as its agent
under the applicable Loan Documents and (b) to agree to be bound by the
provisions of Article 10, Section 11.3, Section 11.13, Section 11.14 and Section
11.15 and any Acceptable Intercreditor Agreement as if it were a Lender.
“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
any Secured Hedging Counterparty, each provider of Banking Services to any Loan
PartyGroup Member the obligations under which constitute Banking Services
Obligations, each other Indemnitee and any other holder of any Obligation of any
Loan Party. “Security” means all Stock, Stock Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security. “Sell”
means, with respect to any property, to sell, convey, transfer, assign, license
(as licensor), lease (as lessor) or otherwise dispose of, any interest therein
or to permit any Person to acquire any such interest, including, in each case,
through a Sale and Leaseback Transaction or through a sale, factoring at
maturity, collection of or other disposal, with or without recourse, of any
notes or accounts receivable. Conjugated forms thereof and the noun “Sale” have
correlative meanings. “Sellers” has the meaning specified in the Acquisition
Agreement. “Similar Business” means any Person the majority of the revenues of
which are derived from a business that would be permitted by Section 8.8 if the
references to “Group Member” and “Restricted Subsidiaries” in Section 8.8 were
read to refer to such Person(a). “Solvent” means, with respect to any Person as
of any date of determination, that, as of such date, (a) the value of the assets
of such Person (both at fair value and present fair saleable value) is greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person, (b) such Person is able to pay all liabilities of
such Person as such liabilities mature and (c) other than in the case of any
U.K. Loan Party, such Person does not have unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. “Specified Acquisition”
has the meaning specified in Section 5.1(b). “Specified Equity Contribution” has
the meaning specified in Section 5.2. “Specified Representations” means those
representations and warranties made by the Loan Parties on the Closing Date (as
a condition precedent pursuant to Section 3.1) in Sections 4.2(a)(i), 58
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10093.jpg]
4.2(a)(ii)(A), 4.2(b), 4.6, 4.9, 4.11, 4.18 (solely as it relates to use of
proceeds) and 4.19 (solely as it relates to use of proceeds) hereof and Section
4.2 of the Guaranty and Security Agreement ((i) only with respect to Collateral
Documents required to be delivered on the Closing Date pursuant to Section 3.1
and (ii) subject to any Permitted Liens). “SPV” means any special purpose
funding vehicle identified as such in a writing by any Lender to the
Administrative Agent. “Sterling” or “₤” means the lawful currency of the United
Kingdom. “Sterling Overnight Rate” means, for any day, (a) the offered rate per
annum for overnight deposits in Sterling in the London interbank market equal to
the ICE LIBOR Rate, as published on the applicable Bloomberg screen page (or
such other commercially available source providing quotations of ICE LIBOR as
may be designated by the Administrative Agent from time to time) as of 11:00
a.m. (London, England time) on such day or (b) if the rate referred to in clause
(a) is not available for Sterling, a rate per annum at which overnight deposits
in Sterling would be offered on such day in the London interbank market, as such
rate is determined by the Administrative Agent by such means as the
Administrative Agent shall determine to be reasonable. Notwithstanding the
foregoing, in no event shall the Sterling Overnight Rate be less than 1.25% per
annum. “Sterling Term Loan Commitment” has the meaning assigned to the term
“Sterling Term Loan Commitment” in the Fourth Amendment. “Sterling Term Loan
Facility” means the Sterling Term Loans and the provisions set forth herein
relating to the Sterling Term Loans. “Sterling Term Loan Lender” means each
Lender that has a Sterling Term Loan Commitment or holds a Sterling Term Loan.
“Sterling Term Loans” has the meaning assigned to the term “Sterling Term Loans”
in the Fourth Amendment. “Stock” means all shares of capital stock (whether
denominated as common stock or preferred stock), equity interests, beneficial,
partnership or membership interests, limited liability company interests or
units, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting. “Stock Equivalents”
means all securities convertible into or exchangeable for Stock or any other
Stock Equivalent and all warrants, options or other rights to purchase,
subscribe for or otherwise acquire any Stock or any other Stock Equivalent,
whether or not presently convertible, exchangeable or exercisable. “Subordinated
Debt” means any Indebtedness that is subordinated to the Obligations as to right
and time of payment and as to other rights and remedies thereunder, the
subordination terms thereof being reasonably satisfactory to the Administrative
Agent. “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company, association or other
entity, the management of which is, directly or indirectly, controlled by, or of
which an aggregate of more than 50% of the outstanding Voting Stock is, 59
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10094.jpg]
at the time, owned or controlled directly or indirectly by, such Person or one
or more Subsidiaries of such Person. “Subsidiary Guarantor” means each
Restricted Subsidiary of the U.S. Borrower that is a party to the Guaranty
Agreement on the Fourth Amendment Effective Date or becomes a party thereto
after the Fourth Amendment Effective Date. “Supported QFC” has the meaning
assigned to such term in Section 11.25(a). “Swap Termination Value” means, in
respect of any one or more Hedging Agreements, after taking into account the
effect of any legally enforceable netting agreement relating to such Hedging
Agreements, (a) for any date on or after the date such Hedging Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Hedging Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedging
Agreements (which may include a Lender or any Affiliate of a Lender).
“Substitute Lender” has the meaning specified in Section 2.18(a). “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act. “SWDA” means
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.). “Swingline Commitment”
means $1,500,000. “Swingline Lender” means, each in its capacity as Swingline
Lender hereunder, Lake Forest Bank or, upon the resignation ofif Lake Forest
Bank asceases to be a Revolving Credit Lender hereunder, any Lender (or
Affiliate or Approved Fund of any Lender) that agrees, with the reasonable
consent of the Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lendersnot to be unreasonably withheld,
delayed or conditioned) and the U.S. Borrower, to act as the Swingline Lender
hereunder, in each case, in its capacity as the lender of Swingline Loans
hereunder. “Swingline Loan” has the meaning specified in Section 2.3(a).
“Swingline Request” has the meaning specified in Section 2.3(b). “Swingline
Loan” has the meaning specified in Section 2.3(a). “Tax Affiliate” means,
Holdings, the U.S. Borrower and its Subsidiaries. “Tax Returns” has the meaning
specified in Section 4.8. “Taxes” has the meaning specified in Section 2.17(a).
“Term Creditor” means each Term Loan Lender, each other holder of a Term Loan
Obligation and, to the extent its claims arise in connection with the Term Loan
Facility, each other Indemnitee. 60 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10095.jpg]
“Term Loan Commitment” means, with respect to each Term Loan Lender, its
InitialSterling Term Loan Commitment, Delayed-Draw Term Loan Commitment, or
Incremental Term Loan Commitment and Extended/Modified Term Commitment. “Term
Loan Facility” means the InitialDollar Term Loan Facility, the
Delayed-DrawSterling Term Loan Facility, theany Incremental Term Loan Facility
and theany Extended/Modified Facility in respect of Extended/Modified Term
Loans. “Term Loan Lender” means each Lender that has a Term Loan Commitment or
that holds a Term Loan. “Term Loan Maturity Date” means May 11, 20242026.
“Termination Date” means the means the first date on which (Aa) theall
Commitments have expired or terminated, (Bb) the principal of and interest on
each Loan and all Loansfees, all L/C Reimbursement Obligationsexpenses and all
other Obligations (including Obligations arising under Secured Hedging
Agreements) that the Administrative Agent has been notified in writing are then
due and payable by the holder of such Obligationamounts payable under any Loan
Document (other than contingent indemnification and yield protection obligations
for which no claim or demand has been made) have been paid and satisfied in full
and (C)in cash collateral with respect to all contingent Obligations has been
deposited (or, in the case of any L/C Obligation, aand (c) all Letters of Credit
have expired or have been terminated (or have been collateralized or
back-upstopped by a letter of credit has beenor otherwise, or deemed issued and
delivered to the Administrative Agent, or in the case of contingent Obligations
arising under Secured Hedging Agreements, any other arrangementsunder another
agreement, in each case, in a manner reasonably satisfactory to the applicable
Secured Hedging Counterparty shall have been made) in amountsL/C Issuers) and on
terms and conditions and with parties satisfactory to the Administrative Agent
(or, in the case of contingent Obligations arising under Secured Hedging
Agreements, satisfactory to the applicable Secured Hedging Counterparty). “Term
Loan Obligations” means all Obligations arising (a) under or in respect of the
Initial Term Loan Facility, the Delayed-Draw Term Loan Facility, the Incremental
Term Loan Facility and the Extended/Modified Facility in respect of
Extended/Modified Term Loans, and (b) under any Secured Hedging Agreement that
are not Revolving Credit Obligations.all drawings under any Letter of Credit
have been reimbursed. “Term Loans” means the InitialDollar Term Loans, the
Delayed-DrawSterling Term Loans, the Incremental Term Loans (including the First
Amendment Incremental Term Loans, the Second Amendment Incremental Term Loans
and the Third Amendment Incremental Term Loans) and the Extended/Modified Term
Loans. “Third Amendment” means the Third Amendment dated as of June 28, 2019, to
this Agreement, among Holdings, the Borrower, the other Loan Parties party
thereto, the Administrative Agent and the Lenders party thereto. “Third
Amendment Effective Date” means June 28, 2019. “Third Amendment Incremental Term
Loans” means the Incremental Term Loans provided pursuant to the Third
Amendment. “Test Period” means, as of any date, the period of four consecutive
Fiscal Quarters then most recently ended for which consolidated financial
statements of the U.S. Borrower have 61 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10096.jpg]
been delivered (or are required to have been delivered) under Section 6.1(b) or
6.1(c), as applicable. “Title IV Plan” means a pension plan subject to Title IV
of ERISA, other than a Multiemployer Plan, to which any ERISA Affiliate incurs
or otherwise has any obligation or liability, contingent or otherwise.
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers and, in
each case, all goodwill associated therewith, all registrations and recordations
thereof and all applications in connection therewith. “Trade Secrets” means all
right, title and interest (and all related IP Ancillary Rights) arising under
any Requirement of Law in trade secrets. “Trailing EBITDA” means, as of any date
of determination, LTM EBITDA of the U.S. Borrower and its Restricted
Subsidiaries for the four consecutive Fiscal QuartersTest Period most recently
ended prior to such date for which financial statements and corresponding
Compliance Certificates have been delivered (or were required to have been
delivered) pursuant to Section 6.1(b) or 6.1(c) (or, in the case of a
determination date that occurs prior to the first such delivery pursuant to such
Section, for the four consecutive fiscal quarters ended as of March 31, 2018).
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Related Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby. “Transactions” means, collectively, (a) the Refinancing,
(b)execution, delivery and performance by the fundingLoan Parties of the Initial
Term Loans on the Closing Date, (c) the funding of the Initial Revolving
Borrowing on the Closing Date, (d) the consummation of any other transactions in
connection with the foregoing and (eLoan Documents to which they are a party and
the borrowing of the Loans and the obtainment of the Letters of Credit and (b)
the payment of the fees and expenses incurred in connection with any of the
foregoing. “Transfer” has the meaning specified in Section 11.2(b). “Treasury
Capital Stock” has the meaning specified in Section 8.5(k). “Type”, when used in
reference to any Loan, refers to whether the rate of interest on such Loan is
determined by reference to the Base Rate or the Eurocurrency Rate. “UCC” means
the Uniform Commercial Code of any applicable jurisdiction and, if the
applicable jurisdiction shall not have any Uniform Commercial Code, the Uniform
Commercial Code as in effect in the State of New York. “U.K.” means the United
Kingdom. “U.K. Borrower” has the meaning specified in the preamble hereto. 62
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10097.jpg]
“U.K. Debenture” means the Debenture dated as of April 7, 2020, among the U.K.
Borrower, the other U.K. Loan Parties and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time. “U.K. Financial
Institution” means any BRRD Undertaking (as such term is defined under the PRA
Rulebook (as amended form time to time) promulgated by the United Kingdom
Prudential Regulation Authority) or any Person falling within IFPRU 11.6 of the
FCA Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain Affiliates of such credit institutions or
investment firms. “U.K. Loan Party” means the U.K. Borrower and any other Loan
Party that is a U.K. Subsidiary. “U.K. Resolution Authority” means the Bank of
England or any other public administrative authority having responsibility for
the resolution of any U.K. Financial Institution. “U.K. Security Documents”
means the U.K. Debenture and the U.K. Share Pledge. “U.K. Share Pledge” means
the Share Pledge dated as of April 7, 2020, between the U.S. Borrower and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time. “U.K. Subsidiary” means any Restricted Subsidiary of the U.S.
Borrower that is incorporated in England and Wales. “U.K. Tax Confirmation”
means a written confirmation by a Lender that the Person beneficially entitled
to interest payable to such Lender in respect of a Loan is (a) a company
resident in the United Kingdom for United Kingdom tax purposes, (b) a
partnership each member of which is either a company so resident in the United
Kingdom or a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of such
Loan that falls to it by reason of Part 17 of the CTA, or (c) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of such Loan in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company. “U.K. Treaty” means a double taxation
agreement with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest. “U.K. Treaty Lender” means a
Lender that (a) is treated as a resident of a U.K. Treaty State for the purposes
of the relevant U.K. Treaty, (b) does not carry on a business in the United
Kingdom through a permanent establishment with which such Lender’s participation
in the applicable Loan is effectively connected and (c) meets all requirements
in the relevant U.K. Treaty for full exemption from tax imposed by the United
Kingdom on interest assuming the completion of any procedural process. “U.K.
Treaty State” means a jurisdiction having a U.K. Treaty. “United States” means
the United States of America. 63 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10098.jpg]
“Unused Commitment Fee” has the meaning specified in Section 2.11(a).
“Unrestricted Cash” means, as to any Person as of any date of determination, the
aggregate amount of cash and Cash Equivalents of such Person and its Restricted
Subsidiaries on a Consolidated basis as of such date. For the avoidance of
doubt, the amount of commissions held in trust accounts by such Person and its
Restricted Subsidiaries in excess of the amount thereof required to be held in
trust shall be deemed to be Unrestricted Cash. “Unrestricted Subsidiary” means
any Subsidiary of the U.S. Borrower designated by the U.S. Borrower as an
Unrestricted Subsidiary pursuant to Section 7.14 subsequent to the date hereof,
in each case, until such Person ceases to be an Unrestricted Subsidiary of the
Borrower in accordance with Section 7.14 or ceases to be a Subsidiary of the
U.S. Borrower. “U.S. Borrower” has the meaning specified in the preamble hereto.
“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case, that is a Domestic
Person. “U.S. Loan Party” means Holdings, the U.S. Borrower and each Subsidiary
Guarantor that is a Domestic Subsidiary. “U.S. Security Agreement” means the
U.S. Security Agreement dated as of April 7, 2020, among Holdings, the U.S.
Borrower, the other U.S. Loan Parties and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time. “U.S. Special
Resolution Regimes” has the meaning assigned to such term in Section 11.25(a).
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency). “Weighted Average Life to
Maturity” means, when applied to any Indebtedness at any date, the number of
years obtained by dividing: (a) the sum of the products obtained by multiplying
(i) the amount of each then remaining installment, sinking fund, serial maturity
or other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended (the “Applicable Indebtedness”), the effects of any prepayments made on
such Applicable Indebtedness prior to the date of the applicable modification,
refinancing, refunding, renewal, replacement or extensiondetermination shall be
disregarded. “Wholly Owned Subsidiary” of any Person means any Subsidiary of
such Person, all of the Stock of which (other than nominal holdings and
director’s qualifying shares) is owned by such Person, either directly or
through one or more Wholly Owned Subsidiaries of such Person. “Withdrawal
Liability” means, at any time, any liability incurred (whether or not assessed)
by any ERISA Affiliate and not yet satisfied or paid in full at such time with
respect to any Multiemployer Plan pursuant to Section 4201 of ERISA. 64
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10099.jpg]
“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. “Yield Differential” has the meaning specified in Section
2.19(c)(v)., and (b) with respect to the United Kingdom, any powers of the
applicable Resolution Authority under the Bail-In Legislation to cancel,
transfer or dilute shares issued by any U.K. Financial Institution, to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
such Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers. SECTION 1.2
Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”. SECTION 1.3 Section 1.3 Accounting Terms and Principles. (a) (a)
GAAP. All terms of accounting nature herein shall be construed, and accounting
determinations required to be made pursuant hereto shall be made, in each case,
unless expressly otherwise provided herein, be made in accordance with GAAP. No
as in effect from time to time; provided that if the U.S. Borrower notifies the
Administrative Agent that the U.S. Borrower requests an amendment to any
provision hereof to eliminate the effect of any change inoccurring after the
accounting principles used in the preparation of any Financial Statement
hereafter adopted by HoldingsFourth Amendment Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the U.S. Borrower that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be giveninterpreted on the basis of GAAP as in effect ifand
applied immediately before such change would affect a calculation that measures
compliance with any provision of Article V or VIII unless thebecomes effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further that if such an amendment is requested by
the U.S. Borrower or the Required Lenders, then the U.S. Borrower, the
Administrative Agent and the Required Lenders agree to modify such provisions to
reflect such changes in GAAP and, unless such provisions are modified, all
Financial Statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect
toshall negotiate in good faith to enter into an amendment of the relevant
affected provisions (without the payment of any amendment or similar fee to the
Lenders) to preserve the original intent thereof in light of such change in GAAP
or the application thereof. Notwithstanding any other provision contained
herein, (i) Capitalized Lease Obligations shall be excluded for purposes of any
restriction, basket, covenant or carve-out, in each case, to the extent such
Capitalized Lease Obligations would have been characterized as operating leases
in accordance with GAAP as of the Closing Date, but shall instead be treated as
operating leases, (ii) all 65 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10100.jpg]
terms of an accounting nature used herein shall be construed, and all accounting
computations of amounts and ratios referred to herein shall be maderequired to
be made pursuant hereto shall be made (i) unless otherwise elected by the U.S.
Borrower by written notice to the Administrative Agent, without giving effect to
(A)any change as a result of the adoption of the provisions set forth in the
Accounting Standards Update 2016-02, Leases (Topic 842) (or any other amendments
to the Accounting Standards Codifications issued by the Financial Accounting
Standards Board in connection therewith), in each case if such change would
require the recognition of right-of-use assets and lease liabilities for leases
or similar agreements that would not be classified as Capital Leases under GAAP
as in effect prior to January 1, 2019, (ii) without giving effect to any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the U.S. Borrower
or any Subsidiary at “fair value,” as defined therein, and (Biii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. (b) Pro Forma Basis. All
components of financial calculations made to determine compliance with Sections
5.1Notwithstanding anything to the contrary contained herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
(including Section 5.1), the Consolidated First Lien Leverage Ratio, the
Consolidated Secured Leverage Ratio, the Total Net Leverage Ratio and any other
financial ratio shall be adjusted on acalculated giving Pro Forma Basis to
include or exclude, as the case may be, without duplication, such components of
such calculations attributableEffect to anyeach Pro Forma Transaction
consummated after the first day ofoccurring during the applicable period of
determination and prior tofour consecutive Fiscal Quarters to which such
calculation relates or after the end of such period or suchof four consecutive
Fiscal Quarters but not later than the date of such calculation (notwithstanding
that such ratio may be said to be determined as of the last day of a Test
Period), all as determined in good faith by the U.S. Borrower based on
assumptions expressed therein and that the U.S. Borrower believes at the time
are reasonable based on the information available to the U.S. Borrower at the
time of preparationsuch calculation; provided that, notwithstanding the
foregoing, when calculating any leverage ratio for purposes of (i) determining
the Compliance Certificate setting forth such calculations. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in Article V and Article VIII shall be made, without giving effect
to any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Loan Party or any Subsidiary of any
Loan Party at “fair valueApplicable Margin, the Revolving Commitment Fee Rate or
the applicable percentage set forth in Section 2.8(a) and (ii) determining
actual compliance (and not compliance after giving Pro Forma Effect or on a Pro
Forma Basis) with Section 5.1, any Pro Forma Transactions that occurred
subsequent to the end of the applicable period of four consecutive Fiscal
Quarters shall not be given Pro Forma Effect.” (c) Limited Condition
Acquisitions. Notwithstanding anything in this Agreement or any Loan Document to
the contrary, when (i) calculating any applicable ratio in connection with
incurrence of Indebtedness, the creation of Liens, the making of any Sale, the
making of an Investment, the making of a Restricted Payment or the repayment of
Indebtedness, (ii) determining compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred (other 66
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10101.jpg]
than an Event of Default under Section 9.1(a) or 9.1(d)), is continuing or would
result therefrom, (iii) determining compliance with any provision of this
Agreement which requires compliance with any representations and warranties set
forth herein or (iv) the satisfaction of all other conditions precedent to the
incurrence with of Indebtedness, the creation of Liens, the making of any Sale,
the making of an Investment, the designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, the making of a Restricted Payment or
the repayment of Indebtedness, in each case in connection with a Limited
Condition Acquisition, the date of determination of such ratio, determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom, determination of compliance with any representations or
warranties or satisfaction of any other condition shall, at the option of the
U.S. Borrower (the U.S. Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”). If on a Pro Forma Basis after giving
effect to such Limited Condition Acquisition and the other related transactions
to be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) such ratios and other provisions
are calculated as if such Limited Condition Acquisition or other transactions
had occurred at the beginning of the most recent period of four consecutive
Fiscal Quarters ending prior to the LCA Test Date for which financial statements
are available, the U.S. Borrower or its Restricted Subsidiaries could have taken
such action on the relevant LCA Test Date in compliance with the applicable
ratios or other provisions, such provisions shall be deemed to have been
complied with, unless an Event of Default under Section 9.1(a) or 9.1(d) shall
be continuing on the date such Limited Condition Acquisition is consummated. For
the avoidance of doubt, (i) if any of such ratios or other provisions are
exceeded or breached as a result of fluctuations in such ratio (including due to
fluctuations in LTM EBITDA) or other provisions at or prior to the consummation
of the relevant Limited Condition Acquisition, such ratios and other provisions
will not be deemed to have been exceeded as a result of such fluctuations solely
for purposes of determining whether the Limited Condition Acquisition isand the
related transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) are permitted
hereunder and (ii) such ratios and compliance with such conditions shall not be
tested at the time of consummation of such Limited Condition Acquisition or the
related transactions to be entered into in connection therewith, unless on such
date an Event of Default under Section 9.1(a) or 9.1(d) shall have occurred and
be continuing. Notwithstanding anything herein to the contrary, in the event
that the U.S. Borrower makes an LCA Election as described above, following such
election and until the earlier of the date on which such Limited Condition
Acquisition is consummated or the definitive agreement for such Limited
Condition Acquisition is terminated, subject to the proviso below, all
subsequent calculations of any ratios under this Agreement in connection with
incurrence of Indebtedness, the creation of Liens, the making of any Sale, the
making of an Investment, the designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, the making of a Restricted Payment or
the repayment of Indebtedness (and for the avoidance of doubt, excluding with
respect to the calculation of anythe covenant in Section 5.1) shall be (x)
calculated on a pro forma basisPro Forma Basis assuming such Limited Condition
Acquisition and other pro forma eventsthe related transactions to be entered in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (y) calculated on a pro forma basis
assuming such Limited Condition Acquisition and other pro forma eventsthe
transactions to be entered in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have not been consummated (and for
the avoidance of doubt, must satisfy both clauses (x) and (y)). SECTION 1.4
Section 1.4 Payments. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party or any L/C
Issuer. Any such determination or redetermination by the 67 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10102.jpg]
Administrative Agent shall be conclusive and binding for all purposes, absent
manifest error. No determination or redetermination by any Secured Party or Loan
Party and no other currency conversion shall change or release any obligation of
any Loan Party or of any Secured Party (other than the Administrative Agent and
its Related Persons) under any Loan Document, each of which agrees to pay
separately for any shortfall remaining after any conversion and payment of the
amount as converted. The Administrative Agent may round up or down, and may set
up appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds. SECTION 1.5 Section 1.5 Interpretation. (a) (a) Certain Terms.
Except as set forth in any Loan Document, all accounting terms not specifically
defined herein shall be construed in accordance with GAAP (except for the term
“property”, which shall be interpreted as broadly as possible, including, in any
case, cash, Securities, other assets, rights under Contractual Obligations and
Permits and any right or interest in any property). The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole. In the computation of
periods of time from a specified date to a later specified date in any Loan
Document, the terms “from” means “from and including” and the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.” In any other case, the term “including” when used in any Loan
Document means “including without limitation.” The term “documents” means all
writings, however evidenced and whether in physical or electronic form,
including all documents, instruments, agreements, notices, demands,
certificates, forms, financial statements, opinions and reports. The term
“incur” means incur, create, make, issue, assume or otherwise become directly or
indirectly liable in respect of or responsible for, in each case whether
directly or indirectly, and the terms “incurrence” and “incurred” and similar
derivatives shall have correlative meanings. It is understood and agreed that
any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment, Contractual
Obligation, Investment, Sale and/or AffiliateThe terms “property” and “assets”
shall be deemed to have the same meaning, and shall be interpreted to include
cash, Securities, rights under Contractual Obligations and Permits and any right
or interest in any property or asset. The terms “merge” and “consolidate” when
used in the context of a corporate transaction need notshall be permitted solely
by reference to one category of permitted Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Contractual Obligation, Investment, Sale
and/or Affiliate transaction under Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.9 or
8.10, respectively, but may instead be permitted in part under any combination
thereofdeemed to include the term “amalgamate”. (b) Certain References. Unless
otherwise expressly indicated, references (i) in this Agreement to an Exhibit,
Schedule, Article, Section or clause refer to the appropriate Exhibit or
Schedule to, or Article, Section or clause in, this Agreement and (ii) in any
Loan Document, to (A) any agreement shall include all exhibits, schedules,
appendixes and annexes to such agreement and, unless the prior consent of any
Secured Party required therefor under this Agreement is not obtained, any
modification, amendment or restatement to any term of such agreement, and (B)
any statute shall be to such statute as modified from time to time and to any
successor legislation thereto, in each case as in effect at the time any such
reference is operative and (C) any time of day shall be a reference to New York
time. Titles of articles, sections, clauses, exhibits, schedules and annexes
contained in any Loan Document are without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
Unless otherwise expressly indicated, the meaning of any term defined (including
by reference) in any Loan Document shall be equally applicable to both the
singular and plural forms of such term. (c) Laws. References to any statute or
regulation may be made by using either the common or public name thereof or a
specific citation reference and are to be construed as including all 68
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10103.jpg]
statutory and regulatory provisions relating thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation. (d) Certain
Calculations and Tests. (i) For purposes of determining the permissibility of
any action, change, transaction or event that requires a calculation of any
financial ratio or test, such financial ratio or test shall be calculated
(subject to Section 1.3 above) at the time such action is taken (subject to
Section 1.3 above), such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after such calculation. (ii) Notwithstanding anything to the
contrary herein, with respect to any amount incurred or transaction entered into
(or consummated) in reliance on a provision of this Agreement that does not
require compliance with a financial ratio (any such amount, a “Fixed Amount”)
substantially concurrently with any amount incurred or transaction entered into
(or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio (any such amount, an “Incurrence-Based
Amount”), it is understood and agreed that (i) any Fixed Amount (even if part of
the same transaction or, in the case of Indebtedness the same tranche, as any
Incurrence-Based Amount) shall be disregarded in the calculation of the
financial ratio applicable to the relevant Incurrence-Based Amount and (ii), but
giving full pro forma effect to any increase in the amount of LTM EBITDA or
Trailing EBITDA or consolidated total assets of the U.S. Borrower (or any
component thereof) resulting from the applicable transaction consummated in
reliance on (or, in the case of Indebtedness, with the use of proceeds of) such
Fixed Amount. In connection with any Fixed Amount that is measured on the basis
of Trailing EBITDA, the applicable Trailing EBITDA shall be givendetermined
giving pro forma effect to any increase in the entireamount thereof resulting
from the applicable transaction consummated in reliance on (or, in the case of
Indebtedness, with the use of proceeds of) such Fixed Amount. (iii) The increase
in any amount secured by any Lien by virtue of the accrual of interest, the
accretion of accreted value, the payment of interest or a dividend in the form
of additional Indebtedness, amortization of original issue discount and/or any
increase in the amount of Indebtedness outstanding solely as a result of any
fluctuation in the exchange rate of any applicable currency will not be deemed
to be the granting of a Lien for purposes of Section 8.2.It is understood and
agreed that any Indebtedness, Lien, Investment, Sale, Restricted Payment,
Restricted Debt Payment, Affiliate transaction or Contractual Obligation need
not be permitted solely by reference to one clause or subclause of Section 8.1,
8.2, 8.3, 8.4, 8.5, 8.6, 8.8 or 8.10, respectively, but may instead be permitted
in part under any combination of clauses or subclauses of such Section. SECTION
1.6 Section 1.6 Currency Equivalents Generally. (a) Any amount specified in this
Agreement (other than in Article II2, or as set forth in clause (b) of this
Section, or as expressly provided for in Article VIII8) or any of the other Loan
Documents to be in Dollars shall also include the Dollar Equivalentequivalent of
such amount in any currency other than Dollars. (b) For purposes of determining
compliance under SectionsSection 5.1, and for calculating any financial ratio
set forth in this Agreement or any other Loan Document, any amount in a 69
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10104.jpg]
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating net income in the U.S. Borrower’s Financial
Statements delivered pursuantconsolidated financial statements referred to in
Section 4.4(a). Section 1.7 Effectuation of Transactions. Each of the
representations and warranties contained in this Agreement (and all
corresponding definitions) is made after giving effect to the Related
Transactions, unless the context otherwise requires. SECTION 1.7 Divisions. For
all purposes under the Loan Documents, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Stock at such time. ARTICLE 2 THE FACILITIES SECTION 2.1
Section 2.1 The Commitments. (a) (a) Revolving Credit Commitments. On the terms
and subject to the conditions contained in this Agreement, each Revolving Credit
Lender severally, but not jointly, agrees to make loans (such loans, the
“Revolving Loans”) in Dollars to the U.S. Borrower from time to time on any
Business Day during the period from the date hereof until the Revolving Credit
Termination Date (the loans borrowed under this Section 2.1(a), including any
Incremental Revolving Loans and any Extended/Modified Revolving Loans, the
“Revolving Loans”, and each a “Revolving Loan”) in an aggregate principal amount
at any time outstanding for all such loans by such Lender not to exceed such
Lender’s Revolving Credit Commitment; provided, however, that at no time shall
any Revolving Credit Lender be obligated to make a Revolving Loan in excess of
such Lender’s Pro Rata Share of the amount by which the then effectiveaggregate
amount of Revolving Credit Commitments in effect at such time exceeds the
aggregate Revolving Credit Outstandings atimmediately prior to such time. Within
the limits set forth in the first sentence of this clause (a), amounts of
Revolving Loans repaid may be reborrowed under this Section 2.1. No Revolving
Loans will be made on the Closing Date other than the Initial Revolving
Borrowings. (b) InitialDollar Term Loan CommitmentsLoans. On the terms and
subject to the conditions contained in this Agreementthe Fourth Amendment, each
InitialDollar Term Loan Lender severally, but not jointly, agrees to make loans
(the “Initial Term Loans”) in Dollars to the Borrower on the Closing Date, in an
amount not to exceed such Lender’s Initialparty thereto agreed to convert its
Existing Dollar Term Loans to, and has converted to, a Dollar Term Loan
Commitment. Amounts of Initialthe Dollar Term Loans repaid may not be
reborrowed. (c) Delayed-DrawSterling Term Loan CommitmentsLoans. Subject toOn
the terms and subject to the conditions hereofcontained in the Fourth Amendment,
each Delayed-DrawSterling Term Loan Lender agreesparty thereto agreed to make
available to Borrower from time to time beginning one Business Day after the
Closing Date until the Delayed-Draw Commitment Termination Date loans (the
“Delayed-Draw Term Loans”) in an aggregate amount not to exceed such Lender’s
Delayed-Draw, and has made, a Sterling Term Loan Commitment. The obligations of
each Delayed-Draw Term Loan Lender hereunder shall be several and not joint.
Amounts of Delayed-Drawthe Sterling Term Loans repaid may not be reborrowed.
Such Delayed-Draw Term Loans 70 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10105.jpg]
shall be added to (and constitute a part of, be of the same tranche and have the
same Interest Period as) the Initial Term Loans; it being acknowledged that the
application of this clause (c) may result in the Delayed-Draw Term Loans having
an Interest Period (the duration of which may be less than one month) that
begins during an Interest Period then applicable to outstanding Initial Term
Loans and which ends on the last day of such Interest Period. SECTION 2.2
Section 2.2 Borrowing Procedures. (a) (a) Notice From thea Borrower. Each
Borrowing shall be made on notice given by the applicable Borrower to the
Administrative Agent not later than (i) 11:00 a.m. (New York City time) on the
first Business Day prior to the date of the proposed Borrowing, in the case of a
Borrowing of Base Rate Loans, and (ii) 1:00 p.m. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing, in the case of a
Borrowing of EurodollarEurocurrency Rate Loans (or 12:00 p.m. (New York time) on
the first Business Day prior to the date of the proposed Borrowing, in theeach
case of a Borrowing of Eurodollar Rate Loans to be made on the Closing Dateunder
clause (i) or (ii), such later time as may be approved by the Administrative
Agent or, with respect to Loans to be made under any Incremental Amendment, as
may be provided in the applicable Incremental Amendment); provided that each
such noticesnotice may be conditioned on the occurrence of the Closing Dateone
or on the occurrence of any other transaction utilizing such Loansmore events
set forth therein, in which case such notice may be withdrawn by the applicable
Borrower by notice to the Administrative Agent if such conditions shall not have
been satisfied. Each such notice may be made in a writing substantially in the
form of Exhibit C (a “Notice of Borrowing”) duly completed or by telephone if
confirmed promptly, but in any event within one Business Day and prior to such
Borrowing, with such a Notice of Borrowing. Loans denominated in Dollars shall
be made as Base Rate Loans unless, outside of a suspension period pursuant to
Section 2.15, the Notice of Borrowing specifies that all or a portion thereof
shall be EurodollarEurocurrency Rate Loans. Loans denominated in Sterling shall
be made as Eurocurrency Rate Loans. Each Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000the Borrowing Multiple. (b)
Notice to Each Lender. The Administrative Agent shall give to each Lender prompt
notice of the Administrative Agent’s receipt of a Notice of Borrowing and, if
EurodollarEurocurrency Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate. Each Lender under the
applicable Facility shall, before 11:00 a.m. (New York City time) on the date of
the proposed Borrowing, make available to the Administrative Agent, at its
address referred to in Section 11.11, such Lender’s Pro Rata Share of such
proposed Borrowing. Upon fulfillment or due waiver (i) on the Closing Date, of
the applicable conditions set forth in Section 3.1 and (ii) any time thereafter,
of the applicable conditions set forth in Section 3.2to such Borrowing, the
Administrative Agent shall make available to the applicable Borrower the Initial
Term Loans or any Revolving Loan, as applicable. Upon fulfillment or due waiver
on the Delayed-Draw Effective Date of the applicable conditions set forth in the
relevant provisions of Section 3.4, the Administrative Agent shall make
available to the Borrower the Delayed-Draw Term Loans.proceeds of such
Borrowing. (c) Non-Funding of Loans. Unless the Administrative Agent shall have
received notice from any Lender prior to the date such Lender is required to
make any payment hereunder with respect to any Loan or any participation in any
Swingline Loan or Letter of Credit that such Lender will not make such payment
(or any portion thereof) available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such payment available
to the Administrative Agent on the date such payment is required to be made in
accordance with this Article II2 and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount. The applicable Borrower agrees to repay to the
Administrative Agent on demand such amount (until repaid by such Lender) with
interest thereon for 71 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10106.jpg]
each day from the date such amount is made available to thesuch Borrower until
the date such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent made available such amount to thesuch Borrower had such
Lender made a corresponding payment available; provided, however, that such
payment shall not relieve such Lender of any obligation it may have to thesuch
Borrower, the Swingline Lender or any L/C Issuer. In addition, any Lender that
shall not have made available to the Administrative Agent any portion of any
payment described above shall be deemed to be a Defaulting Lender and agrees to
pay such amount to the Administrative Agent on demand, together with interest
thereon, for each day from the date such amount is made available to the
applicable Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of a payment denominated in Dollars, the Federal Funds
Rate for the first Business Day and thereafter (iA) in the case of a payment in
respect of a Loan, at the interest rate applicable at the time to such Loan and
(iiB) otherwise, at the interest rate applicable to Base Rate Loans under the
Revolving Creditapplicable Facility and (ii) in the case of a payment
denominated in Sterling, the interest rate reasonably determined by the
Administrative Agent to reflect its cost of funds for the amount advanced by the
Administrative Agent on behalf of such Lender (which determination shall be
conclusive absent manifest error, it being understood that the Administrative
Agent may, in its sole discretion, for such purpose deem its cost of funds to be
equal to the Sterling Overnight Rate). Such repayment shall then constitute the
funding of the corresponding Loan (including any Loan deemed to have been made
hereunder with such payment) or participation. The existence of any Defaulting
Lender shall not relieve any other Lender of its obligations under any Loan
Document, but no other Lender shall be responsible for the failure of any
Defaulting Lender to make any payment required under any Loan Document. SECTION
2.3 Section 2.3 Swingline Loans. (a) (a) Availability. On the terms and subject
to the conditions contained in this Agreement, the Swingline Lender shall make
loans in Dollars (each, a “Swingline Loan”) available to the U.S. Borrower under
the Revolving Credit Facility from time to time on any Business Day during the
period from the date hereof until the Revolving Credit Termination Date in an
aggregate principal amount at any time outstanding not to exceed its Swingline
Commitment; provided, however, that the Swingline Lender may not make any
Swingline Loan (x) to the extent that after giving effect to such Swingline
Loan, the aggregate Revolving Credit Outstandings would exceed the aggregate
amount of the Revolving Credit Commitments and (y) in the period commencing on
the first Business Day after it receives notice from the Administrative Agent
that one or more of the conditions precedent contained in Section 3.2 are not
satisfied and ending when such conditions are satisfied or duly waived. In
connection with the making of any Swingline Loan, the Swingline Lender may but
shall not be required to determine that, or take notice whether, the conditions
precedent set forth in Section 3.2 have been satisfied or waived. Each Swingline
Loan shall be a Base Rate Loan and must be repaid in full on the earliest of (i)
the funding date of any Borrowing of Revolving Loans and (ii) the Revolving
Credit Termination Date. Within the limits set forth in the first sentence of
this clause (a), amounts of Swingline Loans repaid may be reborrowed under this
clause (a). (b) Borrowing Procedures. In order to request a Swingline Loan, the
U.S. Borrower shall give to the Administrative Agent a notice to be received not
later than 1:00 p.m. (New York City time) on the day of the proposed borrowing,
which may be made in a writing substantially in the form of Exhibit D duly
completed (a “Swingline Request”) duly completed or by telephone if confirmed
promptly but, in any event, prior to such borrowing, with such a Swingline
Request. In addition, if any Notice of Borrowing requests a Borrowing of
Revolving Loans that are Base Rate Loans, the Swingline Lender may,
notwithstanding anything else to the contrary in Section 2.2, make a Swingline
Loan available to the U.S. Borrower in an aggregate amount not to exceed such
proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swingline
Loan. The Administrative Agent shall promptly notify the Swingline 72
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10107.jpg]
Lender of the details of the requested Swingline Loan. Upon receipt of such
notice and subject to the terms of this Agreement, the Swingline Lender mayshall
make a Swingline Loan available to the U.S. Borrower by making the proceeds
thereof available to the Administrative Agent and, in turn, the Administrative
Agent shall make such proceeds available to the U.S. Borrower on the date set
forth in the relevant Swingline Request. (c) Refinancing Swingline Loans. The
Swingline Lender may at any time forward a demand to the Administrative Agent
(which the Administrative Agent shall, upon receipt, forward to each Revolving
Credit Lender) that each Revolving Credit Lender pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Credit Lender’s
Pro Rata Share of all or a portion of the outstanding Swingline Loans. Each
Revolving Credit Lender shall pay such Pro Rata Share to the Administrative
Agent for the account of the Swingline Lender. Upon receipt by the
Administrative Agent of such payment (other than during the continuation of any
Event of Default under Section 9.1(d)), such Revolving Credit Lender shall be
deemed (other than for purposes of Section 3.2) to have made a Revolving Loan to
the U.S. Borrower, which, upon receipt of such payment by the Swingline Lender
from the Administrative Agent, the U.S. Borrower shall be deemed to have used in
whole to refinancerepay such Swingline Loan. In addition, regardless of whether
any such demand is made, upon the occurrence of any Event of Default under
Section 9.1(d), each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in each
Swingline Loan in an amount equal to such Lender’s Pro Rata Share of such
Swingline Loan. If any payment made by any Revolving Credit Lender as a result
of any such demand is not deemed a Revolving Loan, such payment shall be deemed
a funding by such Lender of such participation. Such participation shall not be
otherwise required to be funded. Upon receipt by the Swingline Lender of any
payment from any Revolving Credit Lender pursuant to this clause (c) with
respect to any portion of any Swingline Loan, the Swingline Lender shall
promptly pay over to such Revolving Credit Lender all payments of principal (to
the extent received after such payment by such Revolving Credit Lender) and
interest (to the extent accrued with respect to periods after such payment by
such Revolving Credit Lender) received by the Swingline Lender with respect to
such portion. (d) Obligation to Fund Absolute. Each Revolving Credit Lender’s
obligations pursuant to clause (c) above shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever, including (Ai) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that such Lender, any Affiliate thereof or any other Person may have against the
Swingline Lender, any other Secured Party or any other Person, (Bii) the failure
of any condition precedent set forth in Section 3.2 to be satisfied or the
failure of the U.S. Borrower to deliver any notice set forth in Section 2.2(a)
(each of which requirements the Revolving Credit Lenders hereby irrevocably
waive) and (Ciii) any adverse change in the condition (financial or otherwise)
of any Loan Party. SECTION 2.4 Section 2.4 Letters of Credit. (a) (a) Commitment
and Conditions. On the terms and subject to the conditions contained herein,
each L/C Issuer agrees to Issue (or amend Letters of Credit previously issued by
it), at the request of the U.S. Borrower, in accordance with such L/C Issuer’s
usual and customary business practices, and for the account of the U.S. Borrower
(or, as long as the U.S. Borrower remains responsible for the payment in full of
all amounts drawn thereunder and related fees, costs and expenses, for the
account of any Group Member), Letters of Credit (denominated in Dollars) from
time to time on any Business Day during the period from the Closing Date through
the earlier of the Revolving Credit Termination Date and five (5) days prior to
the Scheduled Revolving Credit Termination Date; provided, however, that such
L/C Issuer shall not be under any obligation to Issue any Letter of Credit upon
the occurrence of any of the followingif: 73 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10108.jpg]
(i) after giving effect to such Issuance, (A) the aggregate Revolving Credit
Outstandings would exceed the aggregate Revolving Credit Commitments or (B) the
L/C Obligations for all Letters of Credit would exceed the L/C Sublimit; (ii)
the expiration date of such Letter of Credit (A) is not a Business Day, (B) is
more than one year after the date of Issuance thereof or (C) is later than 5
days prior to the Scheduled Revolving Credit Termination Date; provided,
however, that any Letter of Credit with a term not exceeding one year may
provide for its renewal for additional periods not exceeding one year as long as
(x) each of the Borrower and such L/C Issuer havehas the option to prevent such
renewal before the expiration of such term or any such period and (y) neither
such L/C Issuer nor the Borrower shall not permit any such renewal to extend
such expiration date beyond the date set forth in clause (C) above; (iii) (A)
any fee due in connection with, and on or prior to, such Issuance has not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such L/C Issuer or (C) such L/C Issuer shall not have received,
each in form and substance reasonably acceptable to it and duly executed by the
U.S. Borrower (and, if such Letter of Credit is Issued for the account of any
other Group Member, such Group Member), the documents that such L/C Issuer
generally uses in the ordinary course of its business for the Issuance of
letters of credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”); orprovided that (i) no L/C Reimbursement Agreement
shall contain any representations or warranties, covenants or events of default
not set forth in this Agreement (and to the extent inconsistent herewith shall
be rendered null and void (or reformed automatically without further action by
any Person to conform to the terms of this Agreement), and all representations
and warranties, covenants and events of default set forth therein shall contain
standards, qualifications, thresholds and exceptions for materiality or
otherwise consistent with those set forth in this Agreement (and, to the extent
inconsistent herewith, shall be deemed to automatically incorporate the
applicable standards, qualifications, thresholds and exceptions set forth herein
without action by any Person) and (ii) in the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
L/C Reimbursement Agreement, the terms and conditions of this Agreement shall
control; or (iv) subject to the application of Section 2.21(b), any Revolving
Credit Lender is a Defaulting Lender, unless thesuch L/C Issuer has entered into
arrangements reasonably satisfactory to thesuch L/C Issuer (in its sole
discretion) with the U.S. Borrower to eliminate thesuch L/C Issuer’s risk with
respect to the participation in Letters of Credit by all such Defaulting
Lenders, including by cash collateralizing, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to the L/C Issuer to support, each
such Defaulting Lender’s Pro Rata Share of any L/C Reimbursement Obligation. For
each such Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letter of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from the Administrative Agent that any condition precedent
contained in Section 3.2 is not satisfied and ending on the date all such
conditions are satisfied or duly waived. 74 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10109.jpg]
Upon satisfaction of the conditions precedent set forth in Section 3.1, all
Existing Letters of Credit shall be deemed to have been issued under this
Agreement and shall constitute Letters of Credit for all purposes hereunder
without any further action by any Person. (b) Notice of Issuance. The U.S.
Borrower shall give the relevant L/C Issuer and the Administrative Agent a
notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and the Administrative Agent not
later than 11:00 a.m. (New York City time) on the third Business Day prior to
the date of such requested Issuance. Such notice may be made in a writing
substantially the form of Exhibit E duly completed or in a writing in any other
form acceptable to such L/C Issuer (an “L/C Request”) or by telephone if
confirmed promptly, but in any event within one Business Day and prior to such
Issuance, with such an L/C Request. (c) Reporting Obligations of L/C Issuers.
Each L/C Issuer agrees to provide the Administrative Agent (which, after
receipt, the Administrative Agent shall provide to each Revolving Credit
Lender), in form and substance satisfactory to the Administrative Agent, each of
the following on the following dates: (i) on or prior to (A) any Issuance of any
Letter of Credit by such L/C Issuer, (B) any drawing under any such Letter of
Credit or (C) any payment (or failure to pay when due) by the U.S. Borrower of
any related L/C Reimbursement Obligation, notice thereof, which shall contain a
reasonably detailed description of such Issuance, drawing or payment, (ii) upon
the request of the Administrative Agent (or any Revolving Credit Lender through
the Administrative Agent), copies of any Letter of Credit Issued by such L/C
Issuer and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by the Administrative Agent and (iii)
on the first Business Day of each calendar week, a schedule of the Letters of
Credit Issued by such L/C Issuer, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth the L/C Obligations for such Letters
of Credit outstanding on the last Business Day of the previous calendar week.
(d) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related L/C Obligations in an amount equal to such
Lender’s Pro Rata Share of such L/C Obligations. (e) Reimbursement Obligations
of the U.S. Borrower. The U.S. Borrower agrees to pay to the L/C Issuer that is
the issuer of any Letter of Credit each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than the first Business Day after the
U.S. Borrower receives notice from such L/C Issuer that payment has been made
under such Letter of Credit or that such L/C Reimbursement Obligation is
otherwise due (the “L/C Reimbursement Date”) with interest thereon computed as
set forth in clause (i) below. In the event that any L/C Issuer incurs any L/C
Reimbursement Obligation not repaid by the U.S. Borrower as provided in this
clause (e) (or any such payment by the U.S. Borrower is rescinded or set aside
for any reason), such L/C Issuer shall promptly notify the Administrative Agent
of such failure (and, upon receipt of such notice, the Administrative Agent
shall forward a copy to each Revolving Credit Lender) and, irrespective of
whether such notice is given, such L/C Reimbursement Obligation shall be payable
on demand by the U.S. Borrower with interest thereon computed (i) from the date
on which such L/C Reimbursement Obligation arose to the L/C Reimbursement Date,
at the interest rate applicable during such period to Revolving Loans that are
Base Rate Loans and (ii) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans. (f) Reimbursement Obligations of the Revolving Credit Lenders. Upon
receipt of the notice described in clause (e) above from the Administrative
Agent, each Revolving Credit Lender 75 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10110.jpg]
shall pay to the Administrative Agent for the account of such L/C Issuer its Pro
Rata Share of such L/C Reimbursement Obligation. By making such payment (other
than during the continuation of an Event of Default under Section 9.1(d)), such
Lender shall be deemed (other than for purposes of Section 3.2) to have made a
Revolving Loan to the U.S. Borrower, which, upon receipt thereof by such L/C
Issuer, the U.S. Borrower shall be deemed to have used in whole to repay such
L/C Reimbursement Obligation. Any such payment that is not deemed a Revolving
Loan shall be deemed a funding by such Lender of its participation in the
applicable Letter of Credit and the related L/C Obligations. Such participation
shall not otherwise be required to be funded. Upon receipt by any L/C Issuer of
any payment from any Revolving Credit Lender pursuant to this clause (f) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay over to such Lender all payments received after such payment
by such L/C Issuer with respect to such portion. (g) Obligations Absolute. The
obligations of the U.S. Borrower and the Revolving Credit Lenders pursuant to
clauses (d), (e) and (f) above shall be absolute, unconditional and irrevocable
and performed strictly in accordance with the terms of this Agreement
irrespective of (i) (A) the invalidity or unenforceability of any term or
provision in any Letter of Credit, any document transferring or purporting to
transfer a Letter of Credit, any Loan Document (including the sufficiency of any
such instrument), or any modification to any provision of any of the foregoing,
(B) any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (C) any loss or delay, including in the
transmission of any document, (ii) the existence of any setoff, claim,
abatement, recoupment, defense or other right that any Person (including any
Group Member) may have against the beneficiary of any Letter of Credit or any
other Person, whether in connection with any Loan Document or any other
Contractual Obligation or transaction, or the existence of any other
withholding, abatement or reduction, (iii) in the case of the obligations of any
Revolving Credit Lender, (A) the failure of any condition precedent set forth in
Section 3.2 to be satisfied (each of which conditions precedent the Revolving
Credit Lenders hereby irrevocably waive) or (B) any adverse change in the
condition (financial or otherwise) of any Loan Party and (iv) any other act or
omission to act or delay of any kind of any Secured Party or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of any obligation of the U.S. Borrower or any
Revolving Credit Lender hereunder; provided that nothing in this clause (g)
shall excuse any L/C Issuer from liability to the U.S. Borrower to the extent of
any direct damages suffered by the Group Members resulting from the gross
negligence, bad faith or willful misconduct of such L/C Issuer or its Related
Persons, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. No provision hereof shall be deemed to waive
or limit the U.S. Borrower’s right to seek repayment of any payment of any L/C
Reimbursement Obligations from the L/C Issuer under the terms of the applicable
L/C Reimbursement Agreement or applicable law. SECTION 2.5 Section 2.5 Reduction
and Termination of the Commitments. (a) (a) Optional. The U.S. Borrower may (i),
upon notice to the Administrative Agent, terminate in whole or reduce in part
ratably, any unused portion of the Revolving Credit Commitments and (ii) upon
notice to the Administrative Agent, terminate in whole or reduce in part ratably
any unused portion of the Delayed-Draw Term Loan Commitments, in each case,
without premium or penalty; provided, however, that each partial reduction shall
be in an aggregate amount that is an integral multiple of $1,000,000. (b)
Mandatory. All outstandingUnless previously terminated, (i) all the Revolving
Credit Commitments shall terminate (i) in the case of the Initial Term Loan
Facility, on the Closing Date (after giving effect to any Borrowing occurring on
such date), (ii) in the case of the Delayed-Draw Term Loan Facility, on the
Delayed-Draw Commitment Termination Date and (iii) in the 76 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10111.jpg]
case of the Revolving Credit Facility, on the Scheduled Revolving Credit
Termination Date and (ii) all the Sterling Term Loan Commitments shall terminate
as specified in the Fourth Amendment. (c) Reductions for Mandatory Prepayments.
The then current Revolving Credit Commitments shall be reduced ratably on each
date on which a prepayment of Revolving Loans or Swingline Loans is made
pursuant to Section 2.8(b) or would be required to be made pursuant to Section
2.8(b) had the aggregate outstanding principal amount of the Revolving Loans and
Swingline Loans been equal to the Revolving Credit Commitments then in effect,
in each case in the amount of such prepayment. SECTION 2.6 Section 2.6 Repayment
of Loans. (a) (a) The U.S. Borrower promises to repay the entire unpaid
principal amount of the Revolving Loans and the Swingline Loans on the Scheduled
Revolving Credit Termination Date. (b) The Borrower promises to repay the
Initial Term Loans on the Term Loan Maturity Date and, after giving effect to
any prepayments applied thereto underSubject to Section 2.7 or 2.12, the U.S.
Borrower shall also repay the principal amount of the InitialDollar Term Loans
in consecutive quarterly installments on the last day of March, June, September
and December of each year, commencing onwith September 30, 20182020 and ending
with the last such day to occur prior to the Term Loan Maturity Date, each of
such quarterly installmentsinstallment to be in an amount equal to 0.25% of the
original principal amount of the Initial Term Loans outstanding on the Closing
Date; provided, however, that the final installment shall be due and payable on
the Term Loan Maturity Date, if not sooner paid in full, and shall be in an
amount equal to the entire remaining unpaid principal balance of the Initial
Term Loans$560,058.92. To the extent not previously repaid, the U.S. Borrower
promises to repay the Dollar Term Loans on the Term Loan Maturity Date. (c) The
Borrower promises to repay the Delayed-Draw Term Loans on the Term Loan Maturity
Date and, after giving effect to any prepayments applied thereto underSubject to
Section 2.7 or 2.12, the U.K. Borrower shall also repay the principal amount of
each Delayed-DrawSterling Term LoanLoans in consecutive quarterly installments
on the last day of March, June, September and December of each year, commencing
on the first scheduled installment date occurring at least one full fiscal
quarter after the funding of such Delayed-Drawwith September 30, 2020 and ending
with the last such day to occur prior to the Term Loan Maturity Date, each of
such quarterly installmentsinstallment to be in an amount equal to 0.25% of the
originalaggregate principal amount of such Delayed-Drawthe Sterling Term Loan;
provided, however, that the final installment shall be due and payable on the
Term Loan MaturityLoans outstanding on the Fourth Amendment Effective Date, if.
To the extent not sooner paid in full, and shall be in an amount equal to the
entire remaining unpaid principal balance of all Delayed-Draw Term Loans;
provided, further, that if any Delayed-Draw Term Loans are borrowed after any
repayment is made on the Initial Term Loans pursuant to Section 2.6(a), the
payment due with respect to the Initial Term Loans or the Delayed-Draw Term
Loans, as applicable, shall be adjusted in an amount equal to the amount
required so that the Delayed-Draw Term Loans and the Initial Term Loans shall be
fungiblepreviously repaid, the U.K. Borrower promises to repay the Sterling Term
Loans on the Term Loan Maturity Date. (d) The Borrower promises to repay the
First Amendment Incremental Term Loans on the Term Loan Maturity Date and, after
giving effect to any prepayments applied thereto under Section 2.7 or 2.12,
shall also repay the principal amount of the First Amendment Incremental Term
Loans in consecutive quarterly installments on the last day of March, June,
September and December of each year, commencing on March 31, 2019, each of such
quarterly installments to be in an amount equal to 0.25% of the original
principal amount of the First Amendment Incremental Term Loans outstanding 77
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10112.jpg]
on the First Amendment Effective Date; provided, however, that the final
installment shall be due and payable on the Term Loan Maturity Date, if not
sooner paid in full, and shall be in an amount equal to the entire remaining
unpaid principal balance of the First Amendment Incremental Term Loans. (e) The
Borrower promises to repay the Second Amendment Incremental Term Loans on the
Term Loan Maturity Date and, after giving effect to any prepayments applied
thereto under Section 2.7 or 2.12, shall also repay the principal amount of the
Second Amendment Incremental Term Loans in consecutive quarterly installments on
the last day of March, June, September and December of each year, commencing on
September 30, 2019, each of such quarterly installments to be in an amount equal
to 0.25% of the original principal amount of the Second Amendment Incremental
Term Loans outstanding on the Second Amendment Effective Date; provided,
however, that the final installment shall be due and payable on the Term Loan
Maturity Date, if not sooner paid in full, and shall be in an amount equal to
the entire remaining unpaid principal balance of the Second Amendment
Incremental Term Loans. (f) The Borrower promises to repay the Third Amendment
Incremental Term Loans on the Term Loan Maturity Date and, after giving effect
to any prepayments applied thereto under Section 2.7 or 2.12, shall also repay
the principal amount of the Third Amendment Incremental Term Loans in
consecutive quarterly installments on the last day of March, June, September and
December of each year, commencing on December 31, 2019, each of such quarterly
installments to be in an amount equal to 0.25% of the original principal amount
of the Third Amendment Incremental Term Loans outstanding on the Third Amendment
Effective Date; provided, however, that the final installment shall be due and
payable on the Term Loan Maturity Date, if not sooner paid in full, and shall be
in an amount equal to the entire remaining unpaid principal balance of the Third
Amendment Incremental Term Loans. SECTION 2.7 Section 2.7 Optional Prepayments.
TheEach Borrower may prepay the outstanding principal amount of the Loans made
to such Borrower under any LoanFacility in whole or in part at any time, without
premium or penalty (but subject to any premium set forth in the Fee Letter and
Section 2.16(a)), in each case together with (except in the case of partial
prepayments of the Revolving LoanLoans without a permanent reduction of the
Revolving Credit Commitment) (aCommitments) any accrued interest that may be
owing pursuant to Section 2.9 and (b) any breakage costs that may be owing
pursuant to Section 2.16(a) after giving effect to such prepaymenton the amount
prepaid; provided, however, that (a) each partial prepayment that is not of the
entire outstanding amount under anysuch Facility shall be in an aggregate amount
that is an integral multiple of $100,000. the Borrowing Multiple and (b) if the
U.S. Borrower proposes to prepay the Dollar Term Loans pursuant to this Section
2.7, or the U.K. Borrower proposes to prepay the Sterling Term Loans pursuant to
this Section 2.7, the other Borrower must prepay the Sterling Term Loans or the
Dollar Term Loans, as applicable, in a proportionate amount (determined on the
basis of the Dollar Equivalent of the aggregate principal amount of the Dollar
Term Loans and the Sterling Term Loans outstanding immediately prior to such
prepayment); provided further that the provisions of clause (b) above shall
cease to apply if the U.S. Borrower shall have Sold all or substantially all of
the business of the U.S. Borrower and its Restricted Subsidiaries in the United
Kingdom. (as reasonably determined by the U.S. Borrower). SECTION 2.8 Section
2.8 Mandatory Prepayments. (a) (a) Excess Cash Flow. The BorrowerBorrowers shall
pay or cause to be paid to the Administrative Agent, within five (5) Business
Days after the last date Financial Statements canconsolidated financial
statements of the U.S. Borrower may be delivered pursuant to Section 6.1(c) for
any Fiscal Year (the “ECF Payment Date”), beginning with the Fiscal Year ending
December 31, 20192020, an amount equal to 50% of Excess Cash Flow for such
Fiscal Year; provided, however, that in the event that the Consolidated Total
Leverage 78 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10113.jpg]
Ratio of the Group Members in effectU.S. Borrower as of the last day of such
Fiscal Year is equal to or less than 3.50:1.00, but greater than 3.00:1.00, such
percentage shall be reduced to 25%; provided, further, that, and in the event
that the Consolidated Total Leverage Ratio of the Group Members in effectU.S.
Borrower as of the last day of such Fiscal Year is equal to or less than
3.00:1.00, such percentage shall be reduced to 0%; provided, further, that (x)
voluntary prepayments of the Term Loans, Replacement Loans or Incremental
Equivalent Debt that is secured on a pari passu basis with the Initial Term
Loans made during such Fiscal Year or prior to the ECF Payment Date (calculated
on a Dollar Equivalent basis and without duplication of any amounts deducted in
the calculation of Excess Cash Flow in any prior Fiscal Year), (y) voluntary
prepayments of the Revolving Loans made during such Fiscal Year or prior to the
ECF Payment Date (without duplication of any amounts deducted in the calculation
of Excess Cash Flow in any prior Fiscal Year) to the extent accompanied by an
equal permanent reduction in the Revolving Credit Commitments and (z) the amount
of any reduction in the outstanding amount of any Term Loans resulting from any
assignment made in accordance with Section 11.2(h) prior to the date such
payment is due and, in each case under this clause (z), based upon the actual
amount of cash paid by the U.S. Borrower and any of its Restricted Subsidiaries
in connection with the relevant assignment, in each case, excluding any such
optional prepayments made during such Fiscal Year that reduced the amount
required to be prepaid pursuant to this Section 2.8(a) in the prior Fiscal Year,
in each case shall reduce on a dollar-for-dollar basisby an equal amount the
amount otherwise required to be prepaid; provided, further, that if at the time
that any such prepayment would be required, the U.S. Borrower or any Restricted
Subsidiary is required to prepay or offer to repurchase any Indebtedness that is
secured on a pari passu basis with the Initial Term Loans pursuant to the terms
of the documentation governing such Indebtedness (such Indebtedness required to
be so prepaid or offered to be so repurchased, “Other Applicable Indebtedness”)
with any portion of the amount otherwise required to be prepaid, then the
BorrowerBorrowers may apply such portion of the amount otherwise required to be
prepaid on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and the relevant Other Applicable
Indebtedness at such time; provided, that the portion of such amount otherwise
required to be prepaid allocated to the Other Applicable Indebtedness shall not
exceed the amount of such amount otherwise required to be prepaid required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such amount otherwise required to be
prepaid shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the prepayment or repurchase
of the relevant Other Applicable Indebtedness, and the amount of prepayment of
the Term Loans that would have otherwise been required pursuant to this Section
2.8(a) shall be reduced accordingly; provided, further, that to the extent the
holders of the Other Applicable Indebtedness decline to have such Indebtedness
prepaid or repurchased, the declined amount shall promptly (and in any event
within ten (10) Business Days after the date of such rejection) be applied to
prepay the Term Loans in accordance with the terms hereof. (b) Debt Issuances.
Upon receipt on or after the Closing Date by any Loan Partythe U.S. Borrower or
any of its Restricted Subsidiaries of Net Cash Proceeds arising from the
incurrence by any Loan Partythe U.S. Borrower or any of its Restricted
Subsidiaries of Indebtedness of the type specified in clause (a) or (b) of the
definition thereof (other than any such Indebtedness permitted hereunder in
reliance uponunder Section 8.1 other than Replacement Loans), the
BorrowerBorrowers shall promptly (but in any event within five (5) Business Days
after the receipt of such Net Cash Proceeds by a Loan Partythe U.S. Borrower or
any of its Restricted Subsidiary of a Loan PartySubsidiaries) pay or cause to be
paid to the Administrative Agent an amount equal to 100% of such Net Cash
Proceeds. (c) Asset Sales and Property Loss Events. Upon receipt on or after the
Closing Date by any Loan Party (other than Holdings)the U.S. Borrower or any of
theirits Restricted Subsidiaries of Net Cash Proceeds arising from (i) any
non-ordinary course Sale by any Loan Party (other than 79 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10114.jpg]
Holdings)the U.S. Borrower or any of theirits Restricted Subsidiaries of any of
its property, including the sale of any program renewal rights (but excluding
the AIG Renewal Rights), other than Sales of its own Stock and Sales of property
permitted hereunder in reliance upon any of clauses (a), (b), (c), (d), (f), (i)
and (do) of Section 8.4 to the extent resulting, in the aggregate with all such
other Sales, in the receipt by any of them of Net Cash Proceeds in excess of the
Dollar Equivalent of $1,500,000 in any twelve-month period following the Closing
Date or (ii) any Property Loss Event with respect to any property of any Loan
Party (other than Holdings)the U.S. Borrower or any of theirits Restricted
Subsidiaries to the extent resulting, in the aggregate with all other such
Property Loss Events, in the receipt by any of them of Net Cash Proceeds in
excess of the Dollar Equivalent of $1,500,000 in any twelve -month period
following the Closing Date, the BorrowerBorrowers shall promptly (but in any
event within five (5) Business Days after the receipt of such Net Cash Proceeds
by any Loan Party (other than Holdings)the U.S. Borrower or any of theirits
Restricted Subsidiaries) pay or cause to be paid to the Administrative Agent an
amount equal to 100% of such Net Cash Proceeds; provided, however, that, upon
any such receipt, so long as no Event of Default shall be continuing, any Group
Member may make Permitted Reinvestments with such Net Cash Proceeds and the
BorrowerBorrowers shall not be required to make or cause such payment to the
extent (x) such Net Cash Proceeds are intended to be used to make Permitted
Reinvestments and (y) on each Reinvestment Prepayment Date for such Net Cash
Proceeds, the BorrowerBorrowers shall pay or cause to be paid to the
Administrative Agent an amount equal to the Reinvestment Prepayment Amount
applicable to such Reinvestment Prepayment Date and such Net Cash Proceeds;
provided, further, if, at the time that any such prepayment would be required
hereunder, the U.S. Borrower or any of its Restricted Subsidiaries is required
to repay or repurchase any Other Applicable Indebtedness (or offer to repurchase
such Other Applicable Indebtedness) with any portion of the Net Cash Proceeds,
then the Borrowers may apply the Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and the Other Applicable Indebtedness at such time; provided that the
portion of the Net Cash Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of the Net Cash Proceeds required to be allocated to
the Other Applicable Indebtedness pursuant to the terms thereof and the
remaining amount, if any, of the Net Cash Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the prepayment or repurchase of the relevant Other Applicable
Indebtedness, and the amount of the prepayment of the Term Loans that would have
otherwise been required pursuant to this Section 2.8(c) shall be reduced
accordingly; provided, further, that to the extent the holders of the Other
Applicable Indebtedness decline to have such Indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof. (d) Excess Outstandings. On any
date on which the aggregate principal amount of Revolving Credit Outstandings
exceeds the aggregate Revolving Credit Commitments, the U.S. Borrower shall pay
to the Administrative Agent an amount equal to such excess. (e) Foreign
Dispositions and Excess Cash Flow of Foreign Subsidiaries. Notwithstanding any
other provisions of this Section 2.8 or Section 2.12 to the contrary, (Ai) to
the extent that any or all of the Net Cash Proceeds of any Sale by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.8(c) (a
“Foreign Disposition”), the Net Cash Proceeds of any or a Property Loss Event
fromwith respect to any property of a Foreign Subsidiary (a “Foreign Property
Loss Event”) or any Excess Cash Flow ofthat is generated by a Foreign
Subsidiary, in each case, are prohibited or delayed by applicable local law
(including by reason of financial assistance, corporate benefit, restrictions on
upstreaming or transfer of cash intra group and the fiduciary and statutory
duties of the directors of relevant Subsidiaries) from being repatriated to the
United Statesany Borrower, the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to 80 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10115.jpg]
repay the Term Loans of such Borrower at the times provided in this Section 2.8
but may be retained by the applicable Foreign Subsidiary for so long as the
applicable local law will not permit repatriation to the United Statesapplicable
Borrower (the U.S. Borrower hereby agreeing to use commercially reasonable
efforts with respect to such local laws to attempt to permit such repatriation;
it being understood that such efforts shall not require (x) any expenditures in
excess of a nominal amount of funds or (y) modifications to the organizational
or tax structure of Holdings and/or its Subsidiaries to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two (2)
Business Days after such repatriation) applied to the repayment of the Term
Loans of such Borrower pursuant to this Section 2.8) to the extent provided
herein and (Bii) to the extent that the U.S. Borrower has determined in good
faith that repatriation to the United States of any or all the Net Cash Proceeds
of any Foreign Disposition, any Foreign Property Loss Event or any Excess Cash
Flow ofthat is generated by a Foreign Subsidiary would have material adverse tax
consequences with respect to such Net Cash Proceeds or Excess Cash Flowthe U.S.
Borrower and its Restricted Subsidiaries, the Net Cash Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary and will
be repatriated only after the U.S. Borrower has determined in good faith that
such repatriation may be effected only without material adverse tax consequence,
and such repatriated Net Cash Proceeds or Excess Cash Flow (net of any tax cost
of such repatriation) will be promptly (and in any event not later than two (2)
Business Days after such repatriation) applied to the repayment of the Term
Loans of the U.S. Borrower pursuant to this Section 2.8 to the extent provided
herein. (f) Joint Ventures. The Borrowerapplicable Borrowers shall not be
required to prepay any amount that would otherwise be required to be paid
pursuant to Section 2.8(a) or 2.8(c) to the extent that the relevant Excess Cash
Flow is generated by any joint venture or the relevant Net Cash Proceeds are
received by any joint venture, in each case, for so long as the distribution to
the Borrowerapplicable Borrowers of such Excess Cash Flow or Net Cash Proceeds
would be prohibited under the Constituent Documents and/or joint venture
agreements governing such joint venture; it being understood that if the
relevant prohibition ceases to exist within the 365-day period following the end
of the applicable Fiscal Year or the event giving rise to the relevant Net Cash
Proceeds, the relevant joint venture will promptly distribute the relevant
Excess Cash Flow or the relevant Net Cash Proceeds, as the case may be, and the
distributed Excess Cash Flow or Net Cash Proceeds, as the case may be, will be
promptly (and in any event not later than two (2) Business Days after such
distribution) applied to the repayment of the Term Loans pursuant to this
Section 2.8 to the extent required herein (without regard to this clause (f)).
(g) Application of Payments. Any payments made to the Administrative Agent
pursuant to this Section 2.8(a), 2.8(b), 2.8(c) or 2.8(d) shall be applied to
the Loan Document Obligations in accordance with Section 2.12(b). (h) Notice;
Right to Decline. The U.S. Borrower shall give notice to the Administrative
Agent of any mandatory prepayment of the Loanspayment required to be made
pursuant to SectionsSection 2.8(a), (b), (c), or (d) three (3) Business Days
prior to the date on which such payment is due. Such notice shall state that the
Borrower is offering to make or will make such mandatory prepayment on or before
the date specified in Sections 2.8(a), (b), 2.8(c) or 2.8(d), as three (3)
Business Days prior to the case may bedate (each, a “Prepayment Date”) on which
such payment is due (or such later time as shall be practicable under the
circumstances). Once given, such notice shall be irrevocable (provided that
theany such notice in respect of Section 2.8(b) or 2.8(c) may be conditioned on
the occurrence of one or more events specified therein, in which case the U.S.
Borrower may rescind anysuch notice of prepayment under Section 2.8(c) if such
prepayment would 81 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10116.jpg]
have resulted from a refinancing of all or any portion of the applicable
Facility or been made in connection with a Sale, which refinancing or Sale shall
not be consummated or shall otherwise be delayedcondition shall not have been
satisfied) and all amounts subject to such notice shall (unless such notice is
rescinded as set forth above) be due and payable on the applicable Prepayment
Date (except as otherwise provided in the last sentence of this Section 2.8(h)).
Upon receipt by the Administrative Agent of such notice, the Administrative
Agent shall immediately give notice to each Lender of the applicable mandatory
prepayment, the Prepayment Date and of such Lender’s Pro Rata Share of thesuch
mandatory prepayment. Each Lender may elect (in its sole discretion) to decline
all (but not less than all) of its Pro Rata Share of any mandatory prepayment
(other than a mandatory prepayment pursuant to Section 2.8(d)) of the Term Loans
by giving notice of such election in writing to the Administrative Agent by
11:00 a.m. (New York City time), on the date that is one Business Day after the
date of such Lender’s receipt of notice from the Administrative Agent regarding
such mandatory prepayment. If a Lender fails to deliver a notice of election
declining receipt of its Pro Rata Share of such mandatory prepayment to the
Administrative Agent within the time frame specified above, any such failure
will be deemed to constitute an acceptance of such Lender’s Pro Rata Share of
the total amount of such mandatory prepayment of Term Loans. Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall immediately
notify the U.S. Borrower of such election. Any amount so declined by any Lender
shall be retained by the U.S. Borrower and its Restricted Subsidiaries or
applied by the U.S. Borrower or any of the Restricted Subsidiaries in any manner
permitted under the terms of this Agreement. (i) Except as otherwise
contemplated by this Agreement or provided in, or intended with respect to, any
amendment with respect to Replacement Loans, any Incremental Amendment or any
Extension/Modification Amendment (provided, that such Replacement Loans,
Incremental Amendment or Extension/Modification Amendment may not provide that
the applicable tranche of Term Loans receive a greater than pro rata portion of
mandatory prepayments of Term Loans pursuant to Section 2.8 than would otherwise
be permitted by this Agreement), each prepayment of Term Loans pursuant to this
Section 2.8 shall be applied ratably to the Initial Term Loans, Delayed-Draw
Term Loans, First Amendment Incremental Term Loans, Second Amendment Incremental
Term Loans and Third Amendment Incremental Term Loans then outstanding and each
tranche of Term Loans then outstanding that is pari passu in right of payment
and with respect to security with the Obligations that are secured on a first
lien basis. SECTION 2.9 Section 2.9 Interest. (a) (a) Rate. All Loans and the
outstanding amount of all other Obligations (other than pursuant to Secured
Hedging Agreements)Each Loan shall bear interest, in the case of Loans, on the
unpaid principal amount thereof from the date such Loans areLoan is made and, in
the case ofuntil such other Obligations, from the date such other Obligations
are due and payable until, in all cases,Loan is paid in full, except as
otherwise provided infollows, subject to clause (c) below, as follows: (i) in
the case of Base Rate Loans, at a rate per annum equal to the sum of the Base
Rate and the Applicable Margin, each as in effect from time to time, and (ii) in
the case of EurodollarEurocurrency Rate Loans, at a rate per annum equal to the
sum of the EurodollarEurocurrency Rate and the Applicable Margin, each, as in
effect for the applicable Interest Period, and (iii) in the case of other
Obligations, at a rate per annum equal to the sum of the Base Rate and the
Applicable Margin for Revolving Loans that are Base Rate Loans, each, as in
effect from time to time. (b) Payments. Interest accrued shall be payable in
arrears (i) if accrued on the principal amount of any Loan, (A) at maturity
(whether by acceleration or otherwise) of such Loan, (B) if such Loan is a Term
Loan, upon the payment or prepayment of the principal amount on which such
interest has accrued and (C)(1) if such Loan is a Base Rate Loan (including a
Swingline Loan), on the 82 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10117.jpg]
last day of each calendar quarter, commencing on the first such day following
the making of such Loan, and (2) if such Loan is a EurodollarEurocurrency Rate
Loan, on the last day of each Interest Period applicable to such Loan and, if
applicable, on each date during such Interest Period occurring every three (3)
months from the first day of such Interest Period, and (ii) if accrued on any
other Obligation, on demand from and after the time such Obligation is due and
payable (whether by acceleration or otherwise). All interest accrued on any Loan
Document Obligation shall be payable in the currency in which the applicable
Loan Document Obligation is denominated. (c) Default Interest. Notwithstanding
the rates of interest specified in clause (a) above or elsewhere in any Loan
Document, effective immediately upon (Ai) the occurrence of an Event of Default
under Section 9.1(a)(i), 9.1(a)(ii) or 9.1(d)(ii) or (Bii) the delivery of a
notice by the Required Lenders, or the Administrative Agent at the direction of
the Required Lenders, to the U.S. Borrower upon the occurrence and during the
continuance of any other Event of Default and, in each case, for as long as such
Event of Default shall be continuing, the principal balance of all Obligations
(including any Obligation that bears interest by reference to the rate
applicable toLoans and any other Obligation but excludingLoan Document
Obligations under Secured Hedging Agreements) shall bear interest at the Default
Rate; provided that no amount shall accrue pursuant to this Section 2.9(c) on
any amount payable to a Defaulting Lender so long as such Lender is a Defaulting
Lender. (d) Savings Clause. Anything herein to the contrary notwithstanding, the
obligations of theeach Borrower hereunder shall be subject to the limitation
that payments of interest shall not be required, for any period for which
interest is computed hereunder, to the extent (but only to the extent) that
contracting for or receiving such payment by the respectiveapplicable Lender
would be contrary to the provisions of any law applicable to such Lender
limiting the highest rate of interest which may be lawfully contracted for,
charged or received by such Lender, and in such event the applicable Borrower
shall pay such Lender interest at the highest rate permitted by applicable law
(“Maximum Lawful Rate”); provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate, the
applicable Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by the Administrative
Agent, on behalf of Lenders, is equal to the total interest that would have been
received had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement. SECTION 2.10 Section 2.10 Conversion and
Continuation Options. (a) (a) Option. The applicable Borrower (or the U.S.
Borrower on its behalf) may elect (i) in the case of any EurodollarEurocurrency
Rate Loan denominated in Dollars, (A) to continue such EurodollarEurocurrency
Rate Loan or any portion thereof for an additional Interest Period on the last
day of the Interest Period applicable thereto and (B) to convert such
EurodollarEurocurrency Rate Loan or any portion thereof into a Base Rate Loan at
any time on any Business Day, subject to the payment of any breakage costs
required by Section 2.16(a), and (ii) in the case of any Eurocurrency Rate Loan
denominated in Sterling, to continue such Eurocurrency Rate Loan or any portion
thereof for an additional Interest Period on the last day of the Interest Period
applicable thereto and (iii) in the case of Base Rate Loans (other than
Swingline Loans), to convert such Base Rate Loans or any portion thereof into
EurodollarEurocurrency Rate Loans at any time on any Business Day upon three (3)
Business Days’ prior notice; provided, however, that, (x) for each Interest
Period, the aggregate amount of Eurodollar Rate Loans having such Interest
Period must be an integral multiple of $1,000,000 and (y) no conversion in whole
or in part of Base Rate Loans to EurodollarEurocurrency Rate Loans and no
continuation in whole or in part of EurodollarEurocurrency Rate Loans
denominated in Dollars shall be permitted at any time at which (1x) an Event of
Default shall be continuing and the Administrative Agent, at the direction of
the Required Lenders, or the Required Lenders shall have notified the U.S. 83
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10118.jpg]
Borrower of their intention not to permit such conversions or continuations due
to such Event of Default or (2) such continuation or conversion would be made
during a suspension imposed by Section 2.15. No single Eurodollar Rate Loan
shall be comprised of Loans under more than one of the Term Loan Facility or the
Revolving Credit Facility. (b) Procedure. Each such election under clause (a)
above shall be made by giving the Administrative Agent at least three (3)
Business Days’ prior notice (or with respect to the continuation of or
conversion to a Base Rate LoanLoans, prior to 11:00 a.m. (New York City time) on
the first Business Day prior to the continuation orsuch conversion) in writing
substantially in the form of Exhibit F (a “Notice of Conversion or
Continuation”) duly completed or by telephone if confirmed promptly with such
Notice of Conversion or Continuation. The Administrative Agent shall promptly
notify each Lender under the applicable Facility of its receipt of a Notice of
Conversion or Continuation and of the options selected therein. If the
Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the applicable Borrower (or the U.S. Borrower on its behalf)
containing a permitted election to continue or convert any
EurodollarEurocurrency Rate Loan, then, upon the expiration of the applicable
Interest Period, (i) in the case of a Eurocurrency Rate Loan denominated in
Dollars, such Loan shall be automatically converted to a Base Rate Loan and (ii)
in the case of a Eurocurrency Rate Loan denominated in Sterling, such Loan shall
be continued as a Loan for an Interest Period of one month’s duration. Each
partial conversion or continuation of Loans under any Facility shall be
allocated ratably among the Lenders in the applicableunder such Facility in
accordance with their Pro Rata ShareShares. SECTION 2.11 Section 2.11 Fees. (a)
(a) Unused Commitment Fee. The U.S. Borrower agrees to pay to the Administrative
Agent for the benefit theof each Revolving Credit Lenders according to their Pro
Rata SharesLender a commitment fee on the average daily balance by which the
Revolving Credit Commitment of such Lender during the preceding calendar quarter
exceeds its Pro Rata Share of the sum of (i) the average daily balance of the
aggregate outstanding principal amount of Revolving Loans during the preceding
calendar quarter, and (ii) average daily balance of the outstanding amount of
the L/C Obligations for all Letters of Credit during the preceding calendar
quarter (the “Unused Commitment Fee”) from the date hereof through the Revolving
Credit Termination Date at a rate per annum equal to the Revolving Commitment
Fee Rate, payable in arrears (A) on the last day of each calendar quarter and
(B) on the Revolving Credit Termination Date. (b) Letter of Credit Fees. The
U.S. Borrower agrees to pay, with respect to all Letters of Credit Issued by any
L/C Issuer, (i) to such L/C Issuer, certain fees, and documentary and processing
charges as separately agreed between the U.S. Borrower and such L/C Issuer, (ii)
to the Administrative Agent, for the benefit of the Revolving Credit Lenders
according to their Pro Rata Shares, a fee accruing at a rate per annum equal to
the Applicable Margin for Revolving Loans that are EurodollarEurocurrency Rate
Loans on the maximum undrawn face amount thereof payable in arrears (A) on the
last day of each calendar quarter and (B) on the Revolving Credit Termination
Date, (iii) without duplication of any other fees set forth herein, to the
Administrative Agent, for the benefit of such L/C Issuer, customary fees upon
the issuance, amendment or extension of such Letters of Credit by such L/C
Issuer at the prevailing rates, payable in arrears in each case (A) on the last
day of each calendar quarter and (B) on the Revolving Credit Termination Date
and (iv) to the Administrative Agent, for the benefit of such Letter of Credit
IssueL/C Issuer, a fronting fee ofaccruing at 0.25% per annum multiplied byon
the maximum undrawn face amount of each such Letter of Credit (excluding any
portion thereof that is attributable to unreimbursed L/C Reimbursement
Obligations)thereof payable in arrears (A) on the last day of each calendar
quarter and (B) on the Revolving Credit Termination Date; provided, however,
that the fee payable under the foregoing clause (ii) above shall be increased by
2% per annum and shall be payable, in addition to being payable on any date it
is otherwise required to be 84 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10119.jpg]
paid hereunder, on demand effective immediately upon (x) the occurrence of any
Event of Default under Section 9.1(a)(i), 9.1(a)(ii) or (d)(ii) or (y) the
delivery of a notice by the Required Lenders, or the Administrative Agent at the
direction of the Required Lenders, to the U.S. Borrower during the continuance
of any other Event of Default and, in each case, for as long as such Event of
Default shall be continuing (it being agreed that any delivery of any notice of
election by the Administrative Agent or the Required Lenders to impose the
default rate of interest under Section 2.9(c)(Bii) shall be deemed to be the
delivery of a notice under this clause (y) to impose an increase of the fee
payable under this Section 2.11(bclause (ii) above). (c) Delayed-Draw Fees. The
Borrower agrees to pay to the Administrative Agent for the benefit the
Delayed-Draw Term Loan Lenders according to their Pro Rata Shares for the period
beginning on the Closing Date and ending on the Delayed-Draw Expiration Date, a
commitment fee of 1.00% per annum of the average daily unused portion of the
Delayed-Draw Term Loan Commitment, (the “Delayed-Draw Commitment Fee”) payable
in arrears (A) on the last day of each calendar quarter and (B) on the
Delayed-Draw Expiration Date (c) (d) Additional Fees. The U.S. Borrower shall
pay to (i) the Administrative Agent and its Related Persons, as applicable,
their respective reasonable and customary fees and expenses in connection with
any payments made pursuant to Section 2.16(a) (Breakage Costs) and (ii) the
Administrative Agent, for its own account, the administration fee described in
the Fee Letter, at the times and in the amounts set forth therein. Section 2.12
Application of Payments. (a) (d) Application of Voluntary Prepayments. Unless
otherwise provided in this Section 2.12 or elsewhere in any Loan Document, all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower pursuant to Section 2.7 shall be applied to repay
the Obligations the Borrower designates; provided that all prepayments pursuant
to this Section 2.12(a) that are to be applied to the Term Loans shall be
applied pro rata between the Initial Term Loans, the First Amendment Incremental
Term Loans, the Second Amendment Incremental Term Loans, the Third Amendment
Incremental Term Loans and the Delayed-Draw Term Loans (if any) based on the
then outstanding principal balances thereof.Subject to the last proviso of
Section 2.7 and Sections 2.12(c) and 2.12(d), all voluntary prepayments of Loans
under Section 2.7 shall be applied to the Loans under such Facility as shall be
designated by the applicable Borrower (or the U.S. Borrower on its behalf), and
allocated ratably among the Lenders under such Facility in accordance with their
Pro Rata Shares, and, in the case of any such prepayment of Term Loans under any
Term Loan Facility, shall be applied to reduce the subsequent scheduled
amortization installments of the Term Loans under such Facility payable under
Section 2.6 in forward order of maturity (or in such other order, if any, as
shall be designated by the applicable Borrower (or the U.S. Borrower on its
behalf)). All voluntary repurchases of the Term Loans under any Term Loan
Facility pursuant to Section 11.2(h) shall be applied to reduce the subsequent
scheduled amortization installments of the Term Loans under such Facility
payable under Section 2.6 in forward order of maturity (or in such other order,
if any, as shall be designated by the applicable Borrower (or the U.S. Borrower
on its behalf)). (e) Application of Mandatory Prepayments. Subject to the
provisions of clause (c) below with respect to the application of payments after
the exercise of remedies provided for in Section 9.2Sections 2.12(c) and
2.12(d), any payment made by theany Borrower to anthe Administrative Agent
pursuant to Section 2.8 or any other prepayment of the Loan Document Obligations
that is required to be applied in accordance with this clause (b) shall be
applied: 85 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10120.jpg]
(i) in the case of Sections 2.8(a), 2.8(b) and 2.8(c), shall be allocated
ratably as among the Term Loan Facilities in accordance with the aggregate
principal amount thereof (calculated on a Dollar Equivalent basis) (or allocated
in such other manner as is referred to below) and, within each Term Loan
Facility, shall be applied to reduce, first, to repay the next eight remaining
scheduled amortization installments of the Term Loans under such Facility
payable under Section 2.6 in forward order of maturity and, thereafter, to
repayreduce ratably the remaining scheduled amortization installments of the
Term Loans under such Facility payable under Section 2.6 until paid in full;
provided that if any portion of such payment remains unapplied after the
allocation and application as set forth above, such portion shall be applied,
first, to repay the outstanding principal balance of the Swingline Loans until
paid in full, second, to repay the outstanding principal balance of the
Revolving Loans and Swingline Loans without a corresponding permanent reduction
in the Revolving Credit Commitments until paid in full, and third, to provide
cash collateral for the L/C Obligations to the extent and in the manner provided
in Section 9.3, and then, any excess shall be retained by the Borrowerin each
case, without a corresponding permanent reduction in the Revolving Credit
Commitments; and (ii) in the case of Section 2.8(d), shall be applied first, to
the repay the outstanding principal balance of the Swingline Loans until paid in
full, second, to repay the outstanding principal balance of the Revolving Loans
without a corresponding permanent reduction in the Revolving Credit Commitments
until paid in full, and third, to provide cash collateral for the L/C
Obligations to the extent and in the manner provided in Section 9.3, in each
case, without a corresponding permanent reduction in the Revolving Credit
Commitments. All prepayments pursuant to this Section 2.12(b) that are to be
applied to the Term Loans shall be applied pro rata between the Initial Term
Loans, the First Amendment Incremental Term Loans, the Second Amendment
Incremental Term Loans, the Third Amendment Incremental Term Loans and the
Delayed-Draw Term Loans. Notwithstanding anything to the contrary in clause (i)
above, (A) any Net Cash Proceeds arising from any Sale of assets by, or any
Property Loss Event with respect to the assets of, the U.K. Subsidiaries may, at
the election of the U.S. Borrower as notified in writing to the Administrative
Agent, be allocated solely to the Sterling Term Loan Facility, (B) the
allocation as among the Term Loan Facilities set forth above may be adjusted by
the Borrowers in such manner as the U.S. Borrower shall reasonably determine to
give effect to Section 2.8(e), as such determination is notified in writing to
the Administrative Agent and (C) in the case of any prepayment under Section
2.8(b) arising from the incurrence of any Replacement Loans, such prepayment
shall be allocated to such Term Loan Facility (or, if applicable, such Term Loan
Facilities) as shall constitute the Refinanced Loans with respect thereto, as
notified by the U.S. Borrower in writing to the Administrative Agent. (f)
Application of Payments. After the exercise of remedies provided for in Section
9.2 (or after all or any portion of the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 9.2), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order: first, to Obligations in respect of
any cost or expense reimbursements or indemnities then due to the Administrative
Agent; 86 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10121.jpg]
second, to pay Obligations in respect of any cost or expense reimbursements or
indemnities then due to the Lenders and the L/C Issuers; third, to payment of
all accrued unpaid interest on the Loans and fees owed to the Administrative
Agent, the Lenders and the L/C Issuers; fourth, to payment of principal of the
Loans and L/C Reimbursement Obligations then due and payable until paid in full,
and to provide cash collateral for unmatured L/C Obligations to the extent
described in Section 9.3 and to any Secured Hedging Agreement; fifth, to the
ratable payment of all other Obligations owing to the Lenders then due and
payable; and sixth, any remainder shall be for the account of and paid to the
BorrowerBorrowers or to whomsoever shall be lawfully entitled thereto. (d)
Application of Payments Generally. All payments that would otherwise be
allocated to the Revolving Credit Lenders pursuant to this Section 2.12(c) shall
instead be allocated first, to repay interest on Swingline Loans, on any portion
of the Revolving Loans that the Administrative Agent may have advanced on behalf
of any Revolving Credit Lender and on any L/C Reimbursement Obligation, in each
case for which the Administrative Agent or, as the case may be, the L/C Issuer
has not then been reimbursed by suchany Revolving Credit Lender or the U.S.
Borrower, and second to pay the outstanding principal amount of the foregoing
obligations. All repayments of any Revolving Loans or Term Loans shall be
applied first, to repay such Loans outstanding as Base Rate Loans and then, to
repay such Loans outstanding as Eurodollar Rate Loans, with those Eurodollar
Rate Loans having earlier expiring Interest Periods being repaid prior to those
having later expiring Interest Periods. All mandatory prepayments of Term Loans
pursuant to Section 2.8 shall first be applied in direct order to the next eight
installments of such Term Loans, as applicable, and second to reduce ratably the
remaining installments of such outstanding principal amounts of the Term Loans,
as applicable. If sufficient amounts are not available to pay in cash all
outstanding Obligations described in any priority level set forth in this
Section 2.12(c), the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.12(c) that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding. (e) [Reserved]. Notwithstanding the foregoing, any amounts
received from the U.K. Borrower, any other Non-U.S. Loan Party or any CFC Loan
Party shall be applied by the Administrative Agent, in the order set forth above
to the extent such order is applicable to such Obligations, solely to the
Obligations with respect to or on account of the Sterling Term Loans. (g)
Application of Payments Generally. All repayments of any Revolving Loans or Term
Loans shall be applied (i) in the case of Loans denominated in Dollars, first,
to repay such Loans outstanding as Base Rate Loans and (ii) to repay such Loans
outstanding as Eurocurrency Rate Loans, with those Eurocurrency Rate Loans
having earlier expiring Interest Periods being repaid prior to those having
later expiring Interest Periods. 87 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10122.jpg]
(h) (f) No Implied Consent. Provisions contained in this Section 2.12 for
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof. SECTION 2.12 Section 2.13 Payments and
Computations. (a) (a) Procedure. TheUnless otherwise specified herein, the
applicable Borrower shall make each payment under any Loan Document not later
than 1:00 p.m. (New York City time) on the day when due to the Administrative
Agent by wire transfer to the following account (or atto such other account or
by such other means to such other address as the Administrative Agent shall have
notified to the U.S. Borrower in writing within a reasonable time prior to such
payment) in immediately available Dollars (except that payments of principal of
or interest on any Sterling Term Loan shall be made in Sterling) and without
setoff or counterclaim: In the case of the Administrative Agent: U.S. Bank, N.A.
ABA No.: 091-000-022 Account Number: 1731-0332-1738 Account Name: Ares Capital
Corporation Reference: ARCC 786127-740 Dollars Sterling U.S. Bank, N.A. BNP
Paribas London ABA No.: 091-000-022 10 Harewood Avenue, London NW16AA Account
Number: 1731-0332-1738 Account No.: GB40BNPA40638487909015 Account Name: Ares
Capital Account Name: CDPQ Revenu Fixe Inc Corporation A-12 1000 Place Jean Paul
Riopelle Reference: ARCC 786127-740 Montreal, QC, H2Z 2B3 SWIFT: BNPAGB22 Sort
Code: 406384 The Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal,
interest or fees (other than fees payable to the Administrative Agent for its
own amount) to the applicable Lenders, in accordance with the application of
payments set forth in Section 2.12 or L/C Issuers. The Lenders shall make any
payment under any Loan Document in immediately available Dollars (except that
each Sterling Term Loan shall be made in Sterling) and without setoff or
counterclaim. Each Revolving Credit Lender shall make each payment for the
account of any L/C Issuer or Swingline Lender required pursuant to Section 2.3
or 2.4 (A) if the notice or demand therefor was received by such Lender prior to
11:00 a.m. (New York City time) on any Business Day, on such Business Day and
(B) otherwise, on the Business Day following such receipt. Payments received by
the Administrative Agent after 1:00 p.m. (New York City time) shall be deemed to
be received on the next Business Day. (b) Computations of Interests and Fees.
All computations of interest and of accruing fees shall be made by the
Administrative Agent on the basis of a year of 360 days and, (in the case of
Base Rate Loans, 365/366 days and, in the case of Sterling Term Loans, 365
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable. Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a 88 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10123.jpg]
EurodollarEurocurrency Rate, Base Rate or BaseSterling Overnight Rate in
accordance with the definitions of “EurodollarEurocurrency Rate”, “Base Rate”
and “BaseSterling Overnight Rate”, respectively) and shall be conclusive,
binding and final for all purposes, absent manifest error. (c) Payment Dates.
Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day without any increase in such payment as a result of
additional interest or fees; provided, however, that such interest and fees
shall continue accruing as a result of such extension of time. (d) Advancing
Payments. Unless the Administrative Agent shall have received notice from the
applicable Borrower (or the U.S. Borrower on its behalf) to the Lenders prior to
the date on which any payment is due hereunder that thesuch Borrower will not
make such payment in full, the Administrative Agent may assume that thesuch
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that thesuch Borrower shall not have made
such payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender together
with interest thereon (at the Federal Funds Rate for the first Business Day and
thereafter, at the rate applicable to Base Rate Loans under the applicable
Facility) for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, for
each day from the date such amount is distributed to such Lender until the date
such Lender repays such amount to the Administrative Agent, at (i) in the case
of payments denominated in Dollars, the Federal Funds Rate for the first
Business Day and thereafter, at the rate applicable to Base Rate Loans under the
applicable Facility, and (ii) in the case of payments denominated in Sterling,
the interest rate reasonably determined by the Administrative Agent to reflect
its cost of funds for the amount advanced by the Administrative Agent on behalf
of such Borrower (which determination shall be conclusive absent manifest error,
it being understood that the Administrative Agent may, in its sole discretion,
for such purpose deem its cost of funds to be equal to the Sterling Overnight
Rate). SECTION 2.13 Section 2.14 Evidence of Debt. (a) (a) Records of Lenders.
Each Lender shall maintain in accordance with its usual practice accounts
evidencing Indebtedness of theeach Borrower to such Lender resulting from each
Loan of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
In addition, each Lender having sold a participation in any of its Loan Document
Obligations or having identified an SPV as such to the Administrative Agent,
acting as agent of theeach Borrower solely for this purpose and solely for tax
purposes, shall establish and maintain at its address referred to in Section
11.11 (or at such other address as such Lender shall notify to the U.S.
Borrower) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant and SPV (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interest or
obligation of each such participant and SPV in any Loan Document Obligation, in
any Commitment and in any right to receive any payment hereunder. (b) Records of
Administrative Agent. (i) The Administrative Agent, acting as agent of theeach
Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent mayshall notify to the U.S. Borrower) (A) a record of ownership (the
“Register”) in which (1) the Administrative Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of the
Administrative Agent and each Term Loan Lender in the Term Loan Obligations,
each of their obligations under this Agreement to participate in 89 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10124.jpg]
each Term Loan Loans and any assignment of any such interest, obligation or
right, and (2) the Administrative Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of the
Administrative Agent, each Revolving Credit Lender and each L/C Issuer ofin the
Revolving Loans, Swingline Loans and L/C Obligations, each of their obligations
under this Agreement to participate in each RevolvingSwingline Loan, Letter of
Credit and L/C Reimbursement Obligation, and any assignment of any such
interest, obligation or right and (B) accounts in the applicable Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders and the L/C Issuers, as applicable (and each change
thereto pursuant to Sections 2.18 (Substitution of Lenders) and 11.2
(Assignments and Participations; Binding Effect)), (2) the Commitments of each
applicable Lender, (3) the amount of each Loan and, each funding of any
participation described in clause (A) above and, for EurodollarEurocurrency Rate
Loans, the Interest Period applicable thereto, (4) the amount of any principal
or interest due and payable or paid with respect to Loans recorded in the
applicable Register, (5) the amount of the L/C Reimbursement Obligations due and
payable or paid and (6) any other payment received by the Administrative Agent
from theany Borrower and its application to the Loan Document Obligations. (c)
Registered Obligations. Notwithstanding anything to the contrary contained in
this Agreement, the Loans (including any Notes evidencing such Loans and, in the
case of Revolving LoansCredit Commitments, the corresponding obligations to
participate in L/C Obligations and Swingline Loans) and the L/C Reimbursement
Obligations are registered obligations, and the right, title and interest of the
Lenders and the L/C Issuers and their assignees in and to such Loans or L/C
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the applicable Register and no assignment thereof
shall be effective until recorded therein. This Section 2.14 and Section 11.2
shall be construed so that the Loans and L/C Reimbursement Obligations are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions). (d) Prima Facie Evidence. The entries made in a Register
and in the accounts maintained pursuant to clauses (a) and (b) above shall be
conclusive absent manifest error and theeach Borrower, each Guarantor, the
Administrative Agent, the Lenders and the LendersL/C Issuers may treat each
Person whose name is recorded in athe Register or such accounts pursuant to the
terms hereof as a Lender hereunder (or the owner of a participation hereunder,
as applicable) for all purposes of this Agreement, notwithstanding notice to the
contrary; provided, however, that no error in such account and no failure of any
Lender or the Administrative Agent to maintain any such account shall affect the
obligations of any Loan Party to repay the Loans in accordance with their terms.
In addition, the Loan Parties, the Administrative Agent, the Lenders and the L/C
Issuers shall treat each Person whose name is recorded in the applicable
Register as a Lender or L/C Issuer, as applicable, for all purposes of this
Agreement. Information contained in suchthe Register with respect to any Lender
or any L/C Issuer shall be available for access by theeach Borrower, the
Administrative Agent, such Lender or such L/C Issuer at any reasonable time and
from time to time upon reasonable prior notice. No Lender or L/C Issuer shall,
in such capacity, have access to or be otherwise permitted to review any
information in the Register other than information with respect to such Lender
or L/C Issuer unless otherwise agreed by the Administrative Agent. (e) Notes.
Upon any Lender’s request, the applicable Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender inunder a
Facility and substantially in the form of Exhibit B; provided, however, that
only one Note for each Facility shall be issued to each Lender, except (i) to an
existing Lender exchanging existing Notes to reflect changes in the Register
relating to such Lender, in which case the new Notes delivered to such Lender
shall be dated the date of the original Notes, and (ii) in the case of loss,
destruction or mutilation of existing Notes and 90 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10125.jpg]
similar circumstances. Each Note, if issued, shall only be issued as means to
evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation. SECTION 2.14 Section 2.15
Suspension of EurodollarEurocurrency Rate Option. Notwithstanding any provision
to the contrary in this Article II2, the following shall apply: (a) Interest
Rate Unascertainable, Inadequate or Unfair. In the event that (Ai) the
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the Eurodollar
Rate is determinedEurocurrency Base Rate with respect to any currency or (Bii)
the Required Lenders notify the Administrative Agent that the
EurodollarEurocurrency Rate with respect to any Loans for any Interest Period
will not adequately reflect the cost to the Lenders of making or maintaining
such Loans for such Interest Period, the Administrative Agent shall promptly so
notify the BorrowerBorrowers and the Lenders, whereupon the obligation of each
Lender to make or to continue EurodollarEurocurrency Rate Loans denominated in
the applicable currency (in the case of clause (ii) above, for such Interest
Period) shall be suspended as provided in clause (c) below until the
Administrative Agent shall notify the BorrowerBorrowers that the Administrative
Agent (in the case of clause (i) above) or the Required Lenders have determined
that the circumstances causing such suspension no longer exist; provided that no
Lender shall provide a notice referred to in clause (ii) above unless such
Lender is then providing similar notices under other credit facilities that
contain provisions similar to those of clause (ii) above. (b) Illegality. If any
Lender determines that the introduction of, or any change in or in the
interpretation of, any Requirement of Law after the date of this Agreement shall
make it unlawful, or any Governmental Authority shall assert that it is
unlawful, for anysuch Lender or its applicable lending office to make
EurodollarEurocurrency Rate Loans denominated in any currency or to continue to
fund or maintain EurodollarEurocurrency Rate Loans, denominated in any currency
then, on notice thereof and demand therefor by such Lender to the
BorrowerBorrowers through the Administrative Agent, the obligation of such
Lender to make or to continue EurodollarEurocurrency Rate Loans denominated in
the applicable currency shall be suspended as provided in clause (c) below until
such Lender shall, through the Administrative Agent, notify the
BorrowerBorrowers that it has determined that it may lawfully make
EurodollarEurocurrency Rate Loans. (c) Effect of Suspension. If the obligation
of any Lender to make or to continue EurodollarEurocurrency Rate Loans
denominated in any currency is suspended as set forth in clause (a) or (b)
above, (i) in the case of Loans denominated in Dollars, (A) the obligation of
such Lender to convert Base Rate Loans into EurodollarEurocurrency Rate Loans
(if applicable, for the relevant Interest Period) shall be suspended, (B) such
Lender shall make a Base Rate Loan at any time such Lender would otherwise be
obligated to make a EurodollarEurocurrency Rate Loan (if applicable, for the
relevant Interest Period), (C) the U.S. Borrower may revoke any pending Notice
of Borrowing or Notice of Conversion or Continuation to make or continue any
EurodollarEurocurrency Rate Loan or to convert any Base Rate Loan into a
EurodollarEurocurrency Rate Loan (if applicable, for the relevant Interest
Period) and (D) each EurodollarEurocurrency Rate Loan (if applicable, for the
relevant Interest Period) of such Lender shall automatically and immediately
(or, in the case of any suspension pursuant to clause (a) above, on the last day
of the current Interest Period thereof) be converted into a Base Rate Loan. and
(ii) in the case of Loans denominated in Sterling, (A) the obligation of such
Lender to make or to continue Eurocurrency Rate Loans (if applicable, for the
relevant Interest Period) shall be suspended, (B) any such Loan required to be
made by such Lender shall be made as a Loan that bears interest at a rate per
annum equal to the sum of the Sterling Overnight Rate and the Applicable Margin
(as applicable to a Eurocurrency Rate Loan denominated in Sterling), 91
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10126.jpg]
in each case, as in effect from time to time, (C) the U.K. Borrower (or the U.S.
Borrower on its behalf) may revoke any pending Notice of Borrowing or Notice of
Conversion or Continuation to make or continue any Eurocurrency Rate Loan (if
applicable, for the relevant Interest Period) and (D) each such Loan (if
applicable, for the relevant Interest Period) of such Lender then outstanding
shall automatically and immediately (or, in the case of any suspension pursuant
to clause (a) above, on the last day of the current Interest Period thereof)
bear interest at a rate referred to in clause (C) above. (d) Alternate Rate of
Interest. If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in paragraph (a)(Ai) of this Section have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in such paragraph (a)(Ai) have not arisen but the supervisor for the
administrator of the Screen Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the U.S. Borrower
shall endeavor to establish an alternate rate of interest to that based on the
Screen Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the
applicable currency and of the applicable type at such time, and the
Administrative Agent, the U.S. Borrower and the Required Lenders shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, to the extent such prevailing market
convention is not administratively feasible for the Administrative Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Administrative Agent and the U.S. Borrower; provided further that, if such
alternatealternative rate of interest shall be less than zero(A) in the case of
Term Loans, 1.25% per annum, such alternative rate of interest with respect to
Term Loans shall be deemed to be zero for all purposes of this Agreement1.25%
per annum and (B) in the case of Revolving Loans, 1.00% per annum, such
alternative rate of interest with respect to Revolving Loans shall be 1.00% per
annum. Until an alternate rate of interest shall be determined in accordance
with this paragraph (d) (but, in the case of the circumstances described in
paragraph (a)(Ai) of this Section, only to the extent the Screen Rate for such
Interest Period is not available or published at such time on a current basis),
paragraph (c) of this Section shall be applicable. SECTION 2.15 Section 2.16
Breakage Costs; Increased Costs; Capital Requirements. (a) (a) Breakage Costs.
TheEach Borrower shall compensate each Lender, uponwithin 30 days of demand from
such Lender to such Borrower (with copy to the Administrative Agent), for all
Liabilitieslosses actually incurred (including, in each case, those incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to prepare to fund, to fund or to maintain the
EurodollarEurocurrency Rate Loans of such Lender to thesuch Borrower but
excluding any loss of the Applicable Margin on the relevant Loans and calculated
without regard to any interest rate floor; it being understood that in
calculating such Liabilitieslosses, such Lender will compare the
EurodollarEurocurrency Base Rate at the time of setting such rate for the
applicable Interest Period and the EurodollarEurocurrency Base Rate at the time
of the breakage described in the following subclausesclauses (Ai), (Bii) or
(Ciii), as applicable) that such Lender may incur (Ai) to the extent, for any
reason other than solely by reason of such Lender being a Defaulting Lender, a
proposed Borrowing, conversion into or continuation of EurodollarEurocurrency
Rate Loans to such Borrower does not occur on a date specified therefor in a
Notice of Borrowing or a Notice of Conversion or Continuation or in a similar
request made by telephone by the applicable Borrower (or the U.S. Borrower on
its behalf), (Bii) to the extent any EurodollarEurocurrency Rate Loan to such
Borrower is paid (whether through a scheduled, optional or mandatory prepayment)
or converted to a Base Rate Loan (including 92 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10127.jpg]
because of Section 2.15) on a date that is not the last day of the applicable
Interest Period or (Ciii) as a consequence of any failure by thesuch Borrower to
repay EurodollarEurocurrency Rate Loans when required by the terms hereof. (b)
Increased Costs. If at any time any Lender or L/C Issuer reasonably determines
that, after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of
EurodollarEurocurrency Reserve Requirements) from any Governmental Authority
shall have the effect of (i) increasing the cost to such Lender of making,
funding or maintaining any EurodollarEurocurrency Rate Loan or to agree to do so
or of participating, or agreeing to participate, in extensions of creditL/C
Obligations, (ii) increasing the cost to such L/C Issuer of Issuing or
maintaining any Letter of Credit or of agreeing to do so or (iii) imposing any
other cost to such Lender or L/C Issuer with respect to compliance with its
obligations under any Loan Document, then, uponwithin 30 days of demand by such
Lender or L/C Issuer (with copy to the Administrative Agent), the U.S. Borrower
shall pay to the Administrative Agent for the account of such Lender or L/C
Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
increased cost; provided however that this Section 2.16(b) shall not apply to
any increase or imposition of any Taxes, which shall be governed by Section
2.17; and provided further, that notwithstanding anything herein to the
contrary, (iA) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (iiB) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in a Requirement of Law, regardless of the date
enacted, adopted or issued. (c) Increased Capital and Liquidity Requirements. If
at any time any Lender or L/C Issuer reasonably determines that, after the date
hereof, the adoption of, or any change in or in the interpretation, application
or administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of EurodollarEurocurrency Reserve Requirements) from any
Governmental Authority regarding capital adequacy or liquidity requirements,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Loan Document Obligations owing to, or
other credit extended or participated in by, any Lender or L/C Issuer or any
similar requirement (in each case other than any imposition or increase of
EurodollarEurocurrency Reserve Requirements) shall have the effect of reducing
the rate of return on the capital of such Lender’s or L/C Issuer (or any
corporation controlling such Lender or L/C Issuer) as a consequence of its
obligations under or with respect to any Loan Document or Letter of Credit to a
level below that which, taking into account the capital adequacy policies of
such Lender, L/C Issuer or corporation, such Lender, L/C Issuer or corporation
could have achieved but for such adoption or change, then, uponwithin 30 days of
demand from time to time by such Lender or L/C Issuer (with a copy of such
demand to the Administrative Agent), the U.S. Borrower shall pay to the
Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted or issued. (d) Compensation Certificate.
Each demand for compensation under this Section 2.16 shall be accompanied by a
certificate of the Lender or L/C Issuer claiming such compensation, setting
forth the amounts to be paid hereunder, which certificate shall be conclusive,
binding and final for 93 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10128.jpg]
all purposes, absent manifest error; provided that (i) no Lender shall make any
such demand unless such Lender is then making similar demands under other credit
facilities that contain provisions similar to those of those of this Section
2.16 and (ii) the U.S. Borrower shall not be required to compensate a Lender or
L/C Issuer pursuant to the foregoing clauses (b) and (c) of this Section
3.04above for any increased costs incurred or reductions suffered more than one
hundred and eighty (180) days prior to the date that such Lender or such L/C
Issuer notifies the U.S. Borrower of the change in Requirement of Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the change in
Requirement of Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof). In determining such amount,
such Lender or L/C Issuer may use any reasonable averaging and attribution
methods. SECTION 2.16 Section 2.17 Taxes. (a) (a) Payments Free and Clear of
Taxes. Except as otherwise provided in this Section 2.17, each payment by any
Loan Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, duties, deductions, charges or withholdings
(including backup withholding), assessments, fees and all liabilities imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto with respect thereto (and without deduction for any
of them) (collectively, “Taxes”) other than for (i) Taxes measured by net income
(including branch profits Taxes and alternative minimum tax) and franchise
Taxes, in each case imposed on any Secured Party as a result of (A) such Secured
Party being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office location in, the
jurisdiction imposing such Tax or any political subdivision thereof or therein
or (B) a present or former connection between such Secured Party and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from any Secured Party having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document),
(ii) Taxes that are attributable to or would not have arisen or been levied or
imposed but for the failure by any Secured Party to deliver the documentation
required to be delivered pursuant to , in respect of Taxes imposed by the United
States, clause (g) or, in respect of Taxes imposed by the United Kingdom, clause
(h) below and, (iii) any withholding Tax imposed under FATCA, and (iv) any
Excluded U.K. Taxes (all Taxes imposed on or with respect to any payment made by
or on account of any obligation of the Loan Party under any Loan Document and
not excluded by the preceding clauses (i), (ii), (iii) and (iiiiv) or the
proviso in Section 2.17(b) shall be collectively referred to as “Non-Excluded
Taxes”), except as required by applicable law. (b) Gross-Up. If any Taxes shall
be required by law to be deducted from or in respect of any amount payable by or
on account of a Loan Party under any Loan Document to any Secured PartyRecipient
(i) in the case of Non-Excluded Taxes, such amount shall be increased as
necessary to ensure that, after all required deductions for Non-Excluded Taxes
are made (including deductions applicable to any increases to any amount under
this Section 2.17), such Secured PartyRecipient receives the amount it would
have received had no such deductions been made, (ii) the relevant Loan Party
shall make or cause to be made such deductions, (iii) the relevant Loan Party
shall timely pay or cause to be paid the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant Loan
Party shall deliver or cause to be delivered to the Administrative Agent an
original or certified copy of a receipt evidencing such payment (or such other
documentation reasonably satisfactory to the Administrative Agent, which in the
case of U.K. income tax withheld or deducted from interest shall be a statement
under section 975 of the ITA ); provided, however, that no such increase shall
be made with respect to, and no Loan Party shall be required to indemnify any
Secured PartyRecipient pursuant to clause (d) below for, withholding Taxes to
the extent that the obligation to 94 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10129.jpg]
withhold amounts existed on the date that such Secured PartyRecipient became a
“Secured Party” underparty to this Agreement with respect to the Loan, Letter of
Credit or Commitment under which such Secured PartyRecipient makes a claim under
this clause (b), except in each case to the extent such Secured PartyRecipient
is a direct or indirect assignee (other than pursuant to Section 2.18
(Substitution of Lenders)) of any other Secured PartyRecipient that was
entitled, at the time the assignment of such other Secured PartyRecipient became
effective, to receive additional amounts under this clause (b) (but only to the
extent such other Secured PartyRecipient was entitled to receive additional
amounts under this clause (b)) and provided that it shall be assumed for the
purposes of this clause (b) that no obligation exists to make any deduction or
withholding for or in respect of U.K. Taxes to any U.K. Treaty Lender on and
from the date that the U.K. Treaty Lender becomes a party to this Agreement. (c)
Other Taxes. In addition, theeach Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, court or documentary,
intangible, recording, filing or similar Taxes imposed by any applicable
Requirement of Law or Governmental Authority and all Liabilities with respect
thereto (including by reason of any delay in payment thereof), in each case
arising from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, any Loan
Document or any transaction contemplated therein, in each case with respect to
such Borrower and except any such Taxes that are imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.18
(collectively, “Other Taxes”). The Swingline Lender may, without any need for
notice, demand or consent from the Borrower, by making funds available to the
Administrative Agent in the amount equal to any such payment, make a Swingline
Loan to the Borrower in such amount, the proceeds of which shall be used by the
Administrative Agent in whole to make such payment. Within 30 days after the
date of any payment of (i) Taxes deducted from or in respect of any amount
payable under any Loan Document to any Secured Party or (ii) Other Taxes by any
Loan Party, the applicable Borrower (or the U.S. Borrower on its behalf) shall
furnish to the Administrative Agent, at its address referred to in Section
11.11, the original or a certified copy of a receipt evidencing payment thereof
(or such other documentation reasonably satisfactory to the Administrative
Agent). (d) Indemnification by theEach Borrower. TheEach Borrower shall
reimburse and indemnify, within 30 days after receipt of demand therefor (with
copy to the Administrative Agent), each Secured PartyRecipient for all
Non-Excluded Taxes and Other Taxes with respect to such Borrower (including any
Non-Excluded Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.17) paid by such Secured PartyRecipient and any
Liabilities arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally asserted; provided,
however, thethat no Borrower shall not be obligated to make payment to the
Lender or the Administrative Agent (as the case may be)any such Recipient for
penalties, interest and other liabilities attributable to any Non-Excluded Taxes
or Other Taxes arising from the gross negligence or willful misconduct of the
Lender or the Administrative Agentsuch Recipient. A certificate of the Secured
PartyRecipient (or of the Administrative Agent on behalf of such Secured
PartyRecipient ) claiming any compensation under this clause (d), setting forth
the amounts to be paid thereunder and delivered to the U.S. Borrower with copy
to the Administrative Agent, shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, the Administrative
Agent and such Secured Party Recipient may use any reasonable averaging and
attribution methods. (e) Indemnification by the Lenders. Each Lender shall
severally indemnify, within 10 days after demand therefor, (i) the
Administrative Agent for any Non-Excluded Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) 95 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10130.jpg]
the Administrative Agent and the Loan Parties for any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.2(f) relating to
the maintenance of a Participant Register and (iii) the Administrative Agent and
the Loan Parties for any Taxes (other than Non-Excluded Taxes) attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
or the Loan Parties in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or a Loan Party shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent
and the Loan Parties to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent or the Loan Parties to the Lender from any other source
against any amount due to the Administrative Agent or the Loan Parties under
this clause (e). (f) Mitigation. Any Lender claiming any additional amounts
payable pursuant to this Section 2.17 shall use its reasonable efforts
(consistent with its internal policies and Requirements of Law) to change the
jurisdiction of its lending office if such a change would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the reasonable determination of such Lender, be otherwise
disadvantageous to such Lender. (g) Tax Forms. (i) (i) Any Secured Party that is
entitled to an exemption from, or reduction of, withholding Tax with respect to
payments made under this Agreement or any other Loan Document by a U.S. Loan
Party shall deliver to the U.S. Borrower and the Administrative Agent, at the
time or times reasonably requested by the U.S. Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the U.S. Borrower or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding imposed, in each
case, by the United States. In addition, any Secured Party, if reasonably
requested by the U.S. Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
U.S. Borrower or the Administrative Agent as will enable the U.S. Borrower or
the Administrative Agent to determine whether or not such Secured Party is
subject to backup withholding or information reporting requirements. (ii)
Without limiting the generality of the foregoing: (A) Each Non-U.S. Lender Party
that, at any of the following times, is entitled to an exemption from United
States withholding tax or is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete, (y)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and (z)
from time to time if requested by the U.S. Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the U.S. Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two properly completed and duly executed copies
of each of the following, as applicable: (A) Forms W-8ECI (claiming exemption
from U.S. withholding tax because the income is effectively connected with a
U.S. trade or business), W-8BEN or W-8BEN-E (claiming exemption from, or a
reduction of, U.S. withholding tax under an income tax treaty) or any successor
forms and/or W-8IMY (together with any required accompanying forms), (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN or W-8BEN-E (claiming exemption from U.S. 96
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10131.jpg]
withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to the Administrative Agent
that such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of theany
Borrower within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents. Unless the U.S. Borrower and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Non-U.S. Lender
Party are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Loan Parties and the
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate. (B) Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (g) and (D)
from time to time if requested by the U.S. Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the U.S. Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two properly completed and duly executed copies
of Form W-9 (certifying that such U.S. Lender Party is entitled to an exemption
from U.S. backup withholding tax) or any successor form. (iii) If a payment made
to a LenderRecipient under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such LenderRecipient were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such LenderRecipient
shall deliver to the Administrative Agent and the U.S. Borrower (or, in the case
of a participant or SPV, the relevant Lender) at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative Agent
or the U.S. Borrower such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent or the U.S.
Borrower (or, in the case of a participant or SPV, the relevant Lender) as may
be necessary for the Administrative Agent or the U.S. Borrower (or, in the case
of a participant or SPV, the relevant Lender) to comply with their obligations
under FATCA and to determine that such LenderRecipient has complied with such
LenderRecipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iv) Each Lender having sold a participation in any of its Loan Document
Obligations or identified an SPV as such to the Administrative Agent shall
collect from such participant or SPV the documents described in this clause (g)
and provide them to the Administrative Agent. 97 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10132.jpg]
Each Lender agrees that if any documentation (including any specific
documentation required above in this Section 2.17(g)) it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall deliver to
the U.S. Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the U.S.
Borrower or the Administrative Agent) or promptly notify the U.S. Borrower and
the Administrative Agent in writing of its legal ineligibility to do so.
Notwithstanding anything to the contrary in this Section 2.17(g), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver. (h) (i) Subject to paragraph (h)(ii) below, each Lender and
each U.K. Loan Party that makes a payment to such Lender shall cooperate in
completing any procedural formalities necessary for such U.K. Loan Party to
obtain authorization to make such payment without withholding or deduction for
Taxes imposed under the laws of the United Kingdom. (ii) (A) A Lender that is
such on the Fourth Amendment Effective Date that (x) holds a passport under the
HMRC DT Treaty Passport Scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each U.K. Loan Party or the Administrative Agent; and (B) a Lender
that becomes a Lender hereunder after the Closing Date that (x) holds a passport
under the HMRC DT Treaty Passport Scheme and (y) wishes such scheme to apply to
this Agreement, shall provide its scheme reference number and its jurisdiction
of tax residence to each U.K. Loan Party or the Administrative Agent, and (C)
upon satisfying either clause (A) or (B) above, such Lender shall have satisfied
its obligation under paragraph (h)(i) above and shall not be required to provide
any further documentation to the U.K. Loan Party or the Administrative Agent for
the purposes of Section 2.17(a). (iii) If a Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph (h)(ii) above, the U.K. Loan Party shall make a Borrower DTTP Filing
with respect to such Lender, and shall promptly provide such Lender with a copy
of such filing; provided that, if: (A) each U.K. Loan Party making a payment to
such Lender has not made a Borrower DTTP Filing in respect of such Lender; or
(B) each U.K. Loan Party making a payment to such Lender has made a Borrower
DTTP Filing in respect of such Lender but: (1) such Borrower DTTP Filing has
been rejected by HM Revenue & Customs; (2) HM Revenue & Customs has not given
such U.K. Loan Party authority to make payments to such Lender without a
deduction for tax within 60 days of the date of such Borrower DTTP Filing; or 98
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10133.jpg]
(3) HM Revenue & Customs has given the relevant U.K. Loan Party authority to
make payments to such Lender without a tax deduction but such authority has
subsequently been revoked or expired, and in each case, such U.K. Loan Party has
notified such Lender in writing, then such Lender and such U.K. Loan Party shall
co-operate in completing any additional procedural formalities necessary for
such U.K. Loan Party to obtain authorization to make that payment without
withholding or deduction for Taxes imposed under the laws of the United Kingdom.
(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (h)(ii) above, no U.K. Loan Party
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport Scheme in respect of such Lender’s Commitments or Loans unless
such Lender otherwise agrees. (v) Each Lender shall notify the U.K. Borrower or
the Administrative Agent if it determines in its sole discretion that it is
ceases to be entitled to claim the benefits of an income tax treaty to which the
United Kingdom is a party with respect to payments made by any U.K. Loan Party
hereunder. Notwithstanding anything to the contrary in this Section 2.17(h), no
Lender shall be required to provide any documentation that such Lender is not
legally eligible to deliver. (i) (h) Survival. Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. (j) (i) Tax Treatment. For
the avoidance of doubt, the parties hereto shall not treat the Loans as
“contingent payment debt instruments” as defined in Treasury Regulations Section
1.1275-4 on their tax returns. (k) (j) Certain Refunds. If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section
(including by the payment of additional amounts paid pursuant to this Section),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not 99 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10134.jpg]
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. (l) U.K. Interest Deferral. Provided
that the U.K. Borrower has submitted its Form DTTP2 in respect of the Sterling
Loan for which any U.K. Treaty Lender in respect of that Loan has provided its
DT Treaty Passport scheme information pursuant to Section 2.17(h) to the U.K.
Borrower (including under Section 2.17(m)) within five (5) Business Days of
receipt of such information, or if later, five (5) Business Days following the
Fourth Amendment Effective Date, the U.K. Borrower shall be entitled (but not
obligated) to defer any payment of interest due to a Lender that is a U.K.
Treaty Lender until such time as H.M. Revenue and Customs has issued a direction
in respect of such payments to the U.K. Borrower under regulation 2(2) of the
Double Taxation Relief (Taxes on Income) (General) Regulations 1970 (SI
1970/488) (a “Gross Payment Direction”). If the U.K. Borrower wishes to defer a
payment of interest pursuant to this Section 2.17(l), it shall notify the
Administrative Agent in writing at least three (3) Business Days prior to the
date on which such payment of interest would otherwise be due and payable. Any
interest payment of which is deferred under this Section 2.17(l) shall accrue
interest on the amount thereof so deferred during the period of deferral, as if
such interest constituted a principal amount of the Sterling Term Loan on which
such deferred interest accrued, and such deferred interest (including accrued
interest thereon) shall be payable in arrears on the first date after the
receipt by the U.K. Borrower of the Gross Payment Direction on which interest is
due and payable in respect of Sterling Term Loans under Section 2.9(b), on which
date all such deferred interest (and accrued interest thereon) shall become due
and payable (it being understood and agreed, however, that the U.K. Borrower may
elect, in its sole discretion, to pay such deferred interest (including any
accrued interest thereon) at any earlier date). For the avoidance of doubt, the
non-payment of any amount of interest (and any interest thereon) which has been
deferred and has not fallen due for payment in accordance with this Section
2.17(l) shall not constitute a Default or a breach of any obligation of the U.K.
Borrower under this Agreement. The U.K. Borrower will promptly notify any U.K.
Treaty Lender to which this paragraph applies when the U.K. Borrower submits its
Form DTTP2 or other information required to receive a Gross Payment Direction,
of any communication that it receives from or has with H.M. Revenue and Customs
in respect of any application for a Gross Payment Direction (including under the
HMRC DT Treaty Passport scheme) and when it receives the relevant Gross Payment
Direction. (m) For the purpose of Sections 2.17(h) and 2.17(l), CDPQ Revenu Fixe
Inc confirms and hereby notifies the U.K. Borrower and the Administrative Agent
that for the purposes of the HMRC DT Treaty Passport scheme its scheme reference
number is 03/C/372247/DTTP and its jurisdiction of tax residence is Canada.
SECTION 2.17 Section 2.18 Substitution of Lenders. (a) (a) Substitution Right.
In the event that any Lender inunder any Facility (an “Affected Lender”), (i)
makes a claim under clause (b) (Increased Costs) or (c) (Increased Capital
Requirements) of Section 2.16, (ii) notifies theany Borrower pursuant to Section
2.15(b) (Illegality) that it becomes illegal for such Lender to continue to fund
or make any EurodollarEurocurrency Rate Loan in suchunder any Facility, (iii)
makes a claim for payment pursuant to Section 2.17 (Taxes)or any Borrower is
required to pay any Taxes to any Governmental Authority for the account of such
Lender pursuant to Section 2.17, (iv) becomes a Defaulting Lender or (v) does
not consent to any amendment, waiver or consent to any Loan Document for which
the consent of the Required Lenders (or, in circumstances where Section 11.1
does not require the consent of the Required Lenders, a Majority in Interest of
the Lenders under the applicable Facility) is obtained but that requires the
consent of other Lenders in such Facility, the BorrowerBorrowers may (x)
terminate all the Commitments of such Lender and repay all the 100 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10135.jpg]
outstanding Loans ofLoan Document Obligations owed to such Lender (or terminate
the Commitment of such Lender ofunder the applicable trancheFacility and repay
all the outstanding Loans ofLoan Document Obligations owed to such Lender
ofunder the applicable trancheFacility), in each case, without any obligation to
terminate any Commitment or prepay any Loan or any other Loan Document
Obligations of any other Lender or (y) replace such Lender by requiring such
Lender to assign and delegate (and such Lender shall be obligated to assign and
delegate), without recourse (in accordance with and subject to the restrictions
contained in Section 11.2), all of its interests, rights and obligations under
this Agreement (or all of its interests, rights and obligations under this
Agreement as a Lender ofunder the applicable trancheFacility) to an assignee
permitted by Section 11.2 that assumes such obligations (which assignee may be
another Lender, if any Lender accepts such assignment and delegation) (in each
case, a “Substitute Lender”). (b) Procedure. To substitute such Affected Lender
or pay in full the Loan Document Obligations owed to suchany Affected Lender or
to substitute any Affected Lender, in each case, under suchany Facility, the
applicable Borrower shall deliver a notice to the Administrative Agent and such
Affected Lender. The effectiveness of such payment or substitution shall be
subject to the delivery to the Administrative Agent by the BorrowerBorrowers
(or, as may be applicable in the case of a substitution, by the Substitute
Lender) of (i) payment by the applicable Borrower (or, as may be applicable in
the case of a substitution, by the Substitute Lender) to the Administrative
Agent, for the account of such Affected Lender, of, to the extent accrued
through, and outstanding on, the effective date for such payment or
substitution, all Loan Document Obligations owing to such Affected Lender with
respect tounder such Facility (including those that will be owed because of such
payment and all Obligations that would be owed to such Lender if it was solely a
Lender in such Facility), (ii) in the case of a payment in full of the Loan
Document Obligations owing to such Affected Lender inunder the Revolving Credit
Facility, payment to the Administrative Agent of any amount that, after giving
effect to the termination of the Commitment of such Affected Lender, is required
to be paid pursuant to Section 2.8(d) (Excess Outstandings) and (iii) in the
case of a substitution, (A) payment to the Administrative Agent of the
assignment fee set forth in Section 11.2(c) and (B) delivery by the Borrower
(or, as may be applicable in the case of a substitution, by the Substitute
Lender) of an Assignment (or such other assignment and/or assumption agreement
in form and substance reasonably satisfactory to the Administrative Agent
whereby, the U.S. Borrower and the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the Commitment
of the Affected Lender under such Facility). (c) Effectiveness. Upon
satisfaction of the conditions set forth in clause (b) above, the Administrative
Agent shall record suchthe applicable substitution or payment in the Register,
whereupon (i) in the case of any payment in full inof the Loan Document
Obligations owed to the applicable Affected Lender under any Facility, such
Affected Lender’s Commitments inCommitment under such Facility shall be
terminated and (ii) in the case of any substitution inunder any Facility, (A)
thesuch Affected Lender shall sell and be relieved of, and the Substitute Lender
shall purchase and assume, all rights and claims of such Affected Lender under
the Loan Documents with respect to such Facility, except that thesuch Affected
Lender shall retain such rights expressly providing that they survive the
repayment of the Loan Document Obligations and the termination of the
Commitments, (B) the Substitute Lender shall become a “Lender” hereunder having
a Commitment inunder such Facility in the amount of such Affected Lender’s
Commitment inunder such Facility and (C) thesuch Affected Lender shall execute
and deliver to the Administrative Agent an Assignment to evidence such
substitution and deliver any Note in its possession with respect to such
Facility; provided, however, that the failure of anysuch Affected Lender to
execute any such Assignment or deliver any such Note shall not render such sale
and purchase (or the corresponding assignment) invalid. 101 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10136.jpg]
SECTION 2.18 Section 2.19 Incremental Facilities. (a) The U.S. Borrower may
request (i) prior to the Revolving Credit Termination Date, an increase to the
existing Revolving Credit Commitments (any such increase, thean “Incremental
Revolving Credit CommitmentFacility” and the commitments in respect thereof, the
“Incremental Revolving Credit Commitments”) and (ii) prior to the Term Loan
Maturity Date, the establishment of an additional tranche or tranches of term
loans under this Agreement or an increase to an existing Term Loan Facility (any
such additional tranche of term loans (theor increase, an “Incremental Term Loan
CommitmentFacility” and the commitments in respect thereof, the “Incremental
Term Loan Commitments”) in an aggregate outstanding principal amount not to
exceed the Incremental Cap; provided that both at the time of any such request
and after giving effect to the effectiveness of any Incremental Amendment
referred to below, except (as provided in Section 1.3(c), no Event of Default
shall exist andeffect at the time that any such Incremental Term Loan Commitment
or Incremental Revolving Credit Commitment is made or effected (and after giving
effect thereto) no Event of Default shall existof the relevant determination).
(b) (b) (i) Each tranche of Incremental Term LoansFacility shall be in an
aggregate principal amount that is not less than $5,000,000, (ii) each
increaseor, if denominated in Sterling, £5,000,000) or new tranche of
Incremental Revolving Loans shall be in an aggregate principal amount that is
not less than $5,000,000 and (iii) the aggregate amount of Incremental Revolving
Credit Commitmentssuch lesser amount as shall be the remaining amount of the
Incremental Cap or to which the Administrative Agent may reasonably agree and
(ii) the aggregate amount of the Incremental Revolving Credit Commitments
established after the Fourth Amendment Effective Date shall not exceed
$10,000,00015,000,000. (c) The Incremental Term Loans: (c) Any Incremental Term
Loan Facility shall have such terms as shall be determined by the applicable
Borrower and the Lenders providing such Incremental Term Loan Facility; provided
that: (i) Incremental Term Loans shall rank pari passu in right of payment and
of security with the other Term Loans; (ii) Incremental Term Loans shall not
maturehave an Incremental Term Loan Maturity Date that is earlier than the Term
Loan Maturity Date; (iii) Incremental Term Loans shall not have a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity than the Initialof any other Term Loans (other than, in the case of any
increase to an existing Term Loan Facility, to the extent required to preserve
fungibility for Tax purposes); (iv) the amortization schedule and Applicable
Margin for theno Incremental Term Loans shallmay be determined by the Borrower
and the Lenders of the Incremental Term Loans(A) guaranteed by any Person that
is not a Loan Party, (B) secured by any assets other than the Collateral or (C)
incurred by any Person other than a Borrower; 102 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10137.jpg]
(v) (A)(x) if the All-In Yield on the Incremental Term Loans (determined on the
date of the making of such Incremental Term Loans) denominated in Dollars shall
exceed the All-In Yield at such time on the existing Dollar Term Loans or the
Revolving Loans (determined on such date but prior to any adjustment under this
clause (v)) by more than 0.50% (any such excess, the “Yield Differential”) the,
then the Applicable Margin then in effect for the existing Dollar Term Loans or
Revolving Loans, as applicable, shall automatically be increased by the Yield
Differential, effective upon the making of such Incremental Term Loan; to the
extent required in order for the All-In Yield on the existing Dollar Term Loans
or the Revolving Loans, as applicable, to be not more than 0.50% lower than the
All-In Yield on such Incremental Term Loans and (y) if the All-In Yield on the
Incremental Term Loans (determined on the date of the making of such Incremental
Term Loans) denominated in Sterling shall exceed the All-In Yield at such time
on the Dollar Term Loans (determined on such date but prior to any adjustment
under this clause (v)) by more than 1.00%, then the Applicable Margin then in
effect for the Dollar Term Loans shall automatically be increased to the extent
required in order for the All-In Yield on the Dollar Term Loans to be not more
than 1.00% lower than the All-In Yield on such Incremental Term Loans; provided,
in each case, that any increase in the All-In Yield applicable to the existing
Dollar Term Loans or the Revolving Loans due to the application of any interest
rate floor with respect to such Incremental Term Loans may, at the election of
the U.S. Borrower, be effected through an increase in the corresponding interest
rate floor with respect to the existing Dollar Term Loans or the existing
Revolving Loans, as applicable and (B) if the All-In Yield on the Incremental
Term Loans (determined on the date of the making of such Incremental Term Loans)
denominated in Sterling shall exceed the All-In Yield at such time on the
existing Sterling Term Loans (determined on such date but prior to any
adjustment under this clause (v)) by more than 0.50%, then the Applicable Margin
then in effect for the existing Sterling Term Loans shall automatically be
increased to the extent required in order for the All-In Yield on the existing
Sterling Term Loans to be not more than 0.50% lower than the All-In Yield on
such Incremental Term Loans; provided that any increase in the All-In Yield
applicable to the existing Sterling Term Loans due to the application of any
interest rate floor with respect to such Incremental Term Loans may, at the
election of the U.K. Borrower, be effected through an increase in the
corresponding interest rate floor with respect to the existing Sterling Term
Loans; (vi) the proceeds of the Incremental Term Loans shall be used solely as
permitted by Section 7.9(b); (vii) the covenants and events of default
applicable to such Indebtednessany Incremental Term Loans are either (x)
substantially identical to, or, (taken as a whole as determined by the Borrower
in good faith), no more favorable to the lenders or holdersLenders providing
such IndebtednessIncremental Term Loans than, those applicable to the Initial
Term Loans existing at the time of incurrence of such Incremental Term Loans (in
each case, as determined by the U.S. Borrower); provided, that this clause (vii)
will not apply (A) for the avoidance of doubt, to (1) interest rate, fees,
funding discounts and other pricing terms, (2) redemption, prepayment or other
premiums, (3) or optional prepayment terms, and (4B) to covenants and other
termsevents of default that are (ix) applied to the Term Loans existing at the
time of incurrence of such Incrementalexisting Term Loans (so that existing Term
Loan Lenders also receive the benefit of such provisions) and/or (iiy)
applicable only to periods after the latest maturity date of any Term Loans at
the time of incurrence ofMaturity Date then applicable to such
Incrementalexisting Term Loans; provided further, that a certificate of the U.S.
Borrower delivered to the Administrative Agent at least five (5) Business Days
prior to the 103 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10138.jpg]
incurrence of such Incremental Term Loans (or such shorter period as may be
agreed by the Administrative Agent), together with a reasonably detailed
description of the material covenants and events of default ofapplicable to such
IndebtednessIncremental Term Loans or drafts of the documentation relating
thereto, stating that the U.S. Borrower has reasonably determined in good faith
that such termscovenants and conditionsevents of default satisfy the foregoing
requirement shall be conclusive evidence that such termscovenants and
conditionsevents of default satisfy the foregoing requirement unless the
Administrative Agent notifies the U.S. Borrower within such five (5) Business
Day period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees); provided, further
that the operation and agency provisions contained in the Incremental Amendment
shall be reasonably satisfactory to the Administrative Agent; (viii) Incremental
Term Loans may participate on a pro rata or less than pro rata basis (but not in
any event on a greater than pro rata basis) in any voluntary or mandatory
prepayment of Term Loans; and (ix) on the date of the Borrowingborrowing of any
Incremental Term Loans that will be of the same tranche asan increase to any
then-existing tranche of Term LoansLoan Facility, notwithstanding anything to
the contrary in Section 2.2, such Incremental Term Loans shall be added to (and
constitute a part of, be of the same tranche as Type (and, atin the electioncase
of the BorrowerEurocurrency Rate Loans, have the same Interest Period as) each
Borrowing of outstandingas the other Term Loans ofunder such tranche on a pro
rata basis (based onFacility (and, if the relative sizes of such Borrowings), so
that each Term Loan Lender providingother Term Loans under such Facility shall
be of more than one Type or shall have more than one Interest Period, such
Incremental Term Loans will participate proportionately in each then-outstanding
Borrowing of Term Loans of such trancheshall be allocated thereto on a pro rata
basis); it being acknowledged that the application of this clause (ix) may
result in newsuch Incremental Term Loans having Interest Periods (the duration
of which may be less than one month) that begin during an Interest Period then
applicable to outstanding Term Loans of the relevant trancheunder such Facility
and which end on the last day of such Interest Period. (d) Each Incremental
Revolving Credit Commitment shall be an increase to the Revolving Credit
CommitmentFacility. The Incremental Revolving Loans (i) shall rank pari passu in
right of payment and of security with the other Revolving Loans and shall not
mature earlier thanon the Scheduled Revolving Credit Termination Date and (ii)
shall be on the same terms and pursuant to the same documentation as the other
Revolving Loans. (e) No Lender (or any successor thereto) shall have any
obligation to issueprovide any commitment for the Incremental LoansCommitment,
and any decision by a Lender to issueprovide any such commitmentIncremental
Commitment shall be made in its sole discretion independently from any other
Lender. Existing Lenders will not have any right to participate in, and will not
have any right of first refusal or other right to provide all or any portion of,
any Incremental LoanCommitment except to the extent the U.S. Borrower in its
discretion, chooses to invite or include any such existing Lender (which may or
may not apply to all existing Lenders and may or may not be pro rata among
existing Lenders). The U.S. Borrower may designate any bank or other financial
institution or institutional investor (which may be, but need not be, one or
more of the existing Lenders) to issue a commitment for the portion of
theprovide any Incremental Loan as to which such Lender did not issue a
commitmentCommitment, and, if such other bank or other financial institution or
institutional investor is not a party to this Agreement (an “Additional
Lender”), such Additional Lender shall become a party 104 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10139.jpg]
to this Agreement pursuant to the Incremental Amendment; provided, however, that
any Additional Lender must be acceptable to the Administrative Agent, which
acceptance will not be unreasonably withheld or, delayed or conditioned, if
suchthe consent of the Administrative Agent would be required under Section 11.2
for an assignment of Loans to such Lender or Additional Lender. (f) (f)
Commitments in respect; provided further that any Additional Lender that is an
Affiliated Lender shall be subject to Section 11.2(g) as if it became a Lender
by way of the an assignment. (g) Incremental LoansCommitments shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the U.S. Borrower (and, in the case of any Incremental Commitments
extended to it, the U.K. Borrower), each Lender agreeing to provide such
Incremental Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, subject to clauses (c) and
(d) of this Section 2.19, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the U.S.
Borrower, to effect the provisions of this Section 2.19. The Administrative
Agent agrees that its consent to any amendment to this Agreement or any other
Loan Document as contemplated above, or to the form and substance of any
Incremental Amendment, will not be unreasonably withheld, delayed or
conditioned, provided that the operation and agency provisions contained in the
Incremental Amendment shall be reasonably satisfactory to the Administrative
Agent. The effectiveness of any Incremental Amendment shall be subject to (, in
each case except as set forth in Section 1.3(c)) or 2.19(i), subject to: (i) the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”)
of each of the conditions set forth in Section 3.2 (it being understood that all
references to “the date of such Credit Event” or similar language in such
Section 3.2 shall be deemed to refer to the effective date of such Incremental
Amendment), (ii) the payment of fees and expenses owing in respect of the
applicable Incremental LoansFacility to the Administrative Agent and the Lenders
and (iii) such other conditions as the parties thereto shall agree. (h) This
Section 2.19 shall supersede any provisions in Section 11.1 or 11.9 to the
contrary. (i) Upon the effectiveness of any Incremental Revolving Credit
Commitments, the outstanding Revolving Loans (and participations in outstanding
Letters of Credit and Swingline Loans) shall be adjusted as determined by the
Administrative Agent so that the Pro Rata Shares of all Revolving Credit Lenders
in outstanding Revolving Loans (and participations in outstanding Letters of
Credit and Swingline Loans) of the Revolving Credit Lenders shall equal their
Pro Rata Shares in the Revolving Credit Commitments, in each case, after giving
effect to such Incremental Revolving Credit Commitments. (j) Notwithstanding
anything to the contrary in this Section 2.19 or in any other provision of any
Loan Document (including Section 3.2), if the proceeds of any Incremental
Facility are intended to be applied to finance a Limited Condition Acquisition
and the lenders providing such Incremental Facility so agree, the availability
thereof shall be subject to customary “SunGard” or “certain funds”
conditionality (including the making and accuracy of customary “specified
representations” as may be agreed by the U.S. Borrower and the lenders providing
such Incremental Facility). SECTION 2.19 Section 2.20 Extensions/Modifications
of Loans. 105 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10140.jpg]
(a) Extension/Modification Offers. Pursuant to one or more offers (each, an
“Extension/Modification Offer”) made from time to time by theany Borrower to all
the Lenders holding Loans and/or Commitments of a particular tranche with a like
maturity dateunder any Facility on a pro rata basis, thesuch Borrower may extend
the Maturity Date applicable to such maturity dateFacility and/or otherwise
modify the terms of suchthe Loans and/or Commitments pursuant tounder such
Facility on the terms set forth in anthe applicable Extension/Modification Offer
(each such extension and/or modification, an “Extension/Modification”). Each
Extension/Modification Offer will specify the minimum amount of Loans; and/or
the Loans and Commitments with respectextended or otherwise modified pursuant to
which an Extension/Modification Offer may be accepted, which will be an integral
multiple of $1,000,000 and an aggregate principal amount that is not less than
$5,000,000, or if less, the aggregate principal amount of such Loans outstanding
Extension/Modification Offers will be made on a pro rata basis to all Lenders
holding Loans and/or Commitments of a particular tranche with a like maturity
date. If, the “Extended/Modified Loans” or “Extended/Modified Commitments”,
respectively). The terms of an Extension/Modification Offer shall be determined
by the applicable Borrower, and Extension/Modification Offers may contain one or
more conditions to their effectiveness, including a condition that a minimum
amount of Loans and/or Commitments under any or all applicable Facilities be
tendered (it being agreed that if the aggregate outstanding principal amount of
such Loans (calculated on the face amount thereof) and/or Commitments in respect
of which Lenders have accepted antendered in such Extension/Modification Offer
exceeds the maximum aggregate principal amount of Loans and/or Commitments
offered to be extended or and/or modified pursuant to such
Extension/Modification Offer, then the Loans and/or Commitments of such Lenders
will be extended and/or modifiedaccepted in such Extension/Modification Offer
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension/Modification Offer). There is no requirement that any
Extension/Modification Offer or Extension/Modification Amendment be subject to
any “most favored nation” pricing provisions. The terms of an
Extension/Modification Offer shall be determined by the Borrower and
Extension/Modification Offers may contain one or more conditions to their
effectiveness, including a condition that a minimum amount of Loans and/or
Commitments of any or all applicable tranches be tendered. (b)
Extension/Modification Amendments. The Lenders hereby irrevocably authorize the
Administrative Agent, without the consent of any Lender (other than the
applicable Extending/Modifying Lenders) to enter into amendments to this
Agreement and the other Loan Documents (an “Extension/Modification Amendment”)
as may be necessary in orderor appropriate, in the reasonable opinion of the
Administrative Agent and the U.S. Borrower, to establish new tranches in respect
of Extended/Modified Loans and/or Extended/Modified Commitments and such
amendments as permitted by clause (e) below as may be necessary or appropriate
in the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches ofor otherwise to give
effect to the provisions of this Section 2.20, including ratable reductions of
the remaining scheduled amortization installments of the Term Loans subject to
the applicable Extension/Modification Offer to reflect the conversion thereof
into Extended/Modified Loans. This Section 2.20 shall supersede any provisions
in Sections 11.1 and 11.9 to the contrary. Extensions and modifications will not
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement. (c) Terms of Extension/Modification Offers and Extension/Modification
Amendments. The terms of any Extended/Modified Loans and Extended/Modified
Commitments will be set forth in an Extension/Modification Offer and as agreed
between the applicable Borrower and the Extended/Modified Lenders accepting such
Extension/Modification Offer; provided that: 106 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10141.jpg]
(i) the final maturity date of such Extended/Modified Loans and
Extended/Modified Commitments will be no earlier than the Scheduled Maturity
Date applicable to the Loans and/or Commitments subject to such
Extension/Modification Offer; (ii) the Weighted Average Life to Maturity of any
Extended/Modified Loans that are Term Loans will be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans subject to such
Extension/Modification Offer; (iii) any Extended/Modified Loans that are Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments of Term Loans; (iv) such Extended/Modified Loans and
Extended/Modified Commitments are not secured by any assets or property that
does not constitute Collateral; (v) such Extended/Modified Loans and
Extended/Modified Commitments are not guaranteed by any Subsidiary of the U.S.
Borrower other than a Guarantor; and (vi) the termscovenants and
conditionsevents of default applicable to Extended/Modified Loans and/or
Extended/Modified Commitments are substantially identical to, or, taken as a
whole, no lessmore favorable to the Group Members (as determined by the Borrower
in good faith)Lenders providing such Extended/Modified Loans and/or
Extended/Modified Commitments than those applicable to the Loans and/or
Commitments subject to such Extension/Modification Offer (in each case, as
determined by the U.S. Borrower); provided further, a certificate of the U.S.
Borrower delivered to the Administrative Agent at least five (5) Business Days
prior to the effectiveness of the Extended/Modified Loans and/or
Extended/Modified Commitmentsapplicable Extension/Modification Amendment,
together with a reasonably detailed description of the material covenants of
such Extended/Modified Loans and/or Extended/Modified Commitments or drafts of
the documentation relating thereto, stating that the U.S. Borrower has
reasonably determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the U.S. Borrower within such five (5) Business Day period that it
disagrees with such determination (including a reasonably detailed description
of the basis upon which it disagrees); provided, further, that this clause (vi)
will not apply: (A) to (1) terms addressed in the preceding clauses (i), (ii),
(iii), (iv) and (v), (2) for the avoidance of doubt, interest rate, fees,
funding discounts and other pricing terms, (3) redemption, prepayment or other
premiums, (4) or optional prepayment terms, (5) redemption terms, and (63)
covenants and events of default that are (x) applied to the existing Loans
and/or Commitments subject to such Extension/Modification Offer and/or (y)
applicable only to periods after the Scheduledlatest Maturity Date at the time
of incurrence of such Indebtednessthen applicable to such existing Loans and/or
Commitments subject to such Extension/Modification Offer; or (B) if an
Extension/Modification Offer is made to all the Loans and/or Commitments of a
particular tranche and all such Loans and/or Commitments are accepted in such
Extension/Modification Offer and amended pursuant to the applicable
Extension/Modification Amendment., after giving effect to such 107 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10142.jpg]
Extension/Modification, no Loans and/or Commitments subject to such
Extension/Modification Offer shall remain outstanding or in effect. Any
Extended/Modified Loans will constitute a separate tranche of Term Loans and/or
Revolving Loans from the Term Loans subject to the applicable
Extension/Modification Offer, and/or Revolving Loans held by Lenders that did
not accept any Extended/Modified Commitments will constitute a separate tranche
of Commitments from the Commitments subject to the applicable
Extension/Modification Offer. (d) Extension/Modification of Revolving Credit
Commitments. In the case of any Extension/Modification of Revolving Credit
Commitments and/or Revolving Loans, the following shall apply: (i) all
borrowings and all prepayments of Revolving Loans shall continue to be made on a
ratable basis among all Revolving Credit Lenders, based on the relative amounts
of their Revolving Credit Commitments, until the repayment of the Revolving
Loans attributable to the non-extended and/or non-modified Revolving Credit
Commitments on the relevant maturity dateMaturity Date; (ii) the allocation of
the participation exposure with respect to any then-existing or subsequently
issued or made Letter of Credit or Swingline Loan as between the Revolving
Credit Commitments of such new tranche and the remaining Revolving Credit
Commitments shall be made on a ratable basis in accordance with the relative
amounts thereof until the maturity dateMaturity Date relating to such
non-extended and/or non-modified Revolving Credit Commitments has occurred;
(iii) no termination of extended and/or modified Revolving Credit Commitments
and no repayment of extended and/or modified Revolving Loans accompanied by a
corresponding permanent reduction in extended and/or modified Revolving Credit
Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by at least a pro rata termination or
permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of each other tranche of Revolving Loans and Revolving Credit
Commitments (or each other tranche of Revolving Credit Commitments and Revolving
Loans shall have otherwise been terminated and repaid in full); and (iv) the
Scheduled Revolving Credit Termination Date with respect to the Revolving Credit
Commitments may not be extended and/or modified without the prior written
consent of the L/C IssuerIssuers and the Swingline Lender;. (e) Required
Consents. No consent of any Lender or any other Person will be required to
effectuate any Extension/Modification, other than the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditionconditioned), the U.S. Borrower (and, in the case of an
Extension/Modification Offer with respect to the Sterling Term Loans, the U.K.
Borrower) and the applicable Extending/Modifying Lender. The transactions
contemplated by this Section 2.20 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended/Modified
Loans on such terms as may be set forth in the relevant Extension/Modification
Offer) will not require the consent of any other Lender or any other Person, and
the requirements of any provision of this Agreement or any other Loan Document
that may otherwise prohibit any such Extension/Modification or any other
transaction contemplated by this Section 2.20 will not apply to any of the
transactions effected pursuant to this Section 2.20. 108 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10143.jpg]
SECTION 2.20 Section 2.21 Defaulting Lenders. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law: (a) Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement or any other Loan Document shall be restricted as set
forth in Section 11.1(c); (b) Reallocation of Defaulting Lender Commitment, Etc.
(i) the Letter of Credit participation pursuant to Section 2.4(f) and Swingline
Loan participation pursuant to Section 2.3(c), in each case, of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Revolving Credit Lenders that are Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Credit Commitments; provided that
(aA) the Outstanding Amountoutstanding amount of each such Non-Defaulting
Lender’s Revolving Loans and, L/C Obligations and participations in Swingline
Loans (with the aggregate amount of such Lenders’ risk participations and funded
participation in L/C Obligations and Swingline Loans being deemed “held” by such
Lender) may not in any event exceed the Revolving Credit Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (bB)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Administrative
AgentU.S. Borrower, the Administrative Agent, the L/C IssuerIssuers, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; (ii) to the extent
that any portion (the “unreallocated portion”) of the Defaulting Lender’s Letter
of Credit participation pursuant to Section 2.4(f) and Swingline Loan
participation pursuant to Section 2.3(c) cannot be so reallocated, whether by
reason of the first proviso in clause (i) above or otherwise, the U.S. Borrower
will, not later than two (2) Business Days after demand by the Administrative
Agent (at the direction of the L/C Issuer and/or the Swingline Lender, as the
case may be), (1) cash collateralize the obligations of the U.S. Borrower to the
L/C IssuerIssuers and the Swingline Lender in respect of such Letter of Credit
participation pursuant to Section 2.4(f) and the Swingline Loan participation
pursuant to Section 2.3(c), as the case may be, in an amount equal to the
aggregate amount of the unreallocated portion of such Letter of Credit
participation pursuant to Section 2.4(f) and the Swingline Loan participation
pursuant to Section 2.3(c), or (2) in the case of such Swingline Loan
participation pursuant to Section 2.3(c), prepay (subject to clause (iii) below)
and/or cash collateralize in full the unreallocated portion thereof, or (3) make
other arrangements satisfactory to the Administrative Agent, and to the L/C
IssuerIssuers and the Swingline Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and (iii) any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 9 or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C IssuerIssuers hereunder (pro rata as to the respective amounts owing to
each of them); third, if so 109 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10144.jpg]
determined by the Administrative Agent or requested by the L/C IssuerIssuers or
the Swingline Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the U.S. Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the U.S. Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the L/C IssuerIssuers or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, theany L/C Issuer or the Swingline Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to theany Borrower as a result of any judgment of a
court of competent jurisdiction obtained by thesuch Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or extension of
credit resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Borrowing, in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or such extensions of credit from a drawing under a Letter of Credit
were made at a time when the conditions set forth in Section 3.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and
extensions of credit from a drawing under a Letter of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or such extensions of credit from a drawing under a Letter of
Credit owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.21(b) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto; (c) Fees. That Defaulting
Lender (x) shall not be entitled to receive any fees or premiums pursuant to
Section 2.11 (without prejudice to the rights of the Lenders other than
Defaulting Lenders in respect of such fees or premiums); provided that, in the
case of a Defaulting Lender that was or is a LenderRevolving Credit Lenders (x)
to the extent that a portion of the Letter of Credit participation pursuant to
Section 2.4(f) and Swingline Loan participation pursuant to Section 2.3(c) of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.21(b), suchthe fees that would have accrued for the benefit of such
Defaulting Lender pursuant to Section 2.11(b)(ii) will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Credit Commitments, and (y) to the extent any
portion of such Letter of Credit participation pursuant to Section 2.4(f) and
Swingline Loan participation pursuant to Section 2.3(c) cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the L/C Issuer and the Swingline Lender, as applicable, as their interests
appearIssuers (and the pro rata payment provisions of Sections 2.12 and 2.13
will automatically be deemed adjusted to reflect the provisions of this Section
2.20). (d) Defaulting Lender Cure. If the U.S. Borrower, the Administrative
Agent and, with respect to any Defaulting Lender that is a Revolving Credit
Lender, the L/C Issuer and the Swingline Lender, agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may 110 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10145.jpg]
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with thetheir respective Pro Rata Share of the aggregate
commitments of each LenderShares (without giving effect to Section 2.21(b)(i)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of theany Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. SECTION 2.21 U.K.
Borrower. (a) The U.K. Borrower hereby irrevocably appoints the U.S. Borrower as
its agent for all purposes of this Agreement and the other Loan Documents, and
the U.S. Borrower hereby accepts such appointment, including (i) the giving and
receipt of notices (including any Notice of Borrowing and any Notice of
Conversion or Continuation), delivery of certificates and other administrative
functions set forth herein and in the other Loan Documents and (ii) the
execution and delivery of all documents (including all amendments and waivers to
any Loan Document), instruments and certificates contemplated herein. The U.K.
Borrower hereby acknowledges that any amendment or other modification to this
Agreement or any other Loan Document may be effected as set forth in Section
11.1, that no consent of the U.K. Borrower shall be required to effect any such
amendment or other modification and that the U.K. Borrower shall be bound by
this Agreement or any other Loan Document (if it is theretofore a party thereto)
as so amended or modified. The Administrative Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from the U.S.
Borrower that relates to the Sterling Term Loans or otherwise to the U.K.
Borrower as a notice or communication from the U.K. Borrower. (b)
Notwithstanding anything in this Agreement or any of the Loan Documents to the
contrary, it is agreed, and the Loan Documents shall in all circumstances be
interpreted to provide, that the U.K. Borrower, in its capacity as such, is
liable only for the Sterling Term Loans, interest on such Loans and its other
Loan Document Obligations, including, without limitation, general fees,
reimbursements, indemnities and charges for which it is severally liable
hereunder or under any other Loan Document. Nothing in this Agreement or in any
other Loan Document shall be deemed or operate to cause the U.K. Borrower, in
its capacity as such, to guarantee or assume liability with respect to any Loan
made to the U.S. Borrower, any Letters of Credit issued for the account of the
U.S. Borrower or any other Group Member or any other Obligation for which the
U.S. Borrower or any other Loan Party is the primary obligor. ARTICLE 3
CONDITIONS TO LOANS AND LETTERS OF CREDIT SECTION 3.1 Section 3.1 Conditions
Precedent to Funding of Loans and Letters of Credit on the Closing Date. The
obligation of each Lender to make its Loans that are to bewere funded on the
Closing Date and the obligations of each L/C Issuer to Issue, or cause to be
Issued, any Letter of Credit on the Closing Date iswas subject to the
satisfaction or due waiver of each of the following conditions precedent: set
forth in the Original Credit Agreement. 111 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10146.jpg]
(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each dated as of the Closing Date
unless otherwise agreed by the Initial Lenders: (i) this Agreement, duly
executed by the Borrower and Holdings and, for the account of each Lender having
requested the same by notice to the Administrative Agent and the Borrower
received by each at least 3 Business Days prior to the Closing Date (or such
later date as may be agreed by the Borrower), Notes in each applicable Facility
conforming to the requirements set forth in Section 2.14(e); (ii) the Guaranty
and Security Agreement, duly executed by each applicable Loan Party (other than
Holdings) together with all UCC financing statements, required thereby, together
with (A) copies of UCC, Intellectual Property and other appropriate search
reports and of all effective prior filings listed therein to the extent
requested by the Administrative Agent at least 30 days prior to the Closing Date
and (B) all documents representing all certificated Securities (with respect to
the Stock and Stock Equivalents of the Borrower and its domestic Subsidiaries)
being pledged pursuant to such Guaranty and Security Agreement and related
undated powers or endorsements duly executed in blank and (C) all documents
required for the perfection of all security interests in all Collateral as
required by the Guaranty and Security Agreement and this Agreement and set forth
on Schedule 3.1(a), provided that to the extent any Collateral securing any
portion of the Facilities may not be perfected by the filing of a UCC financing
statement or the filing of intellectual property security agreements with the
United States Patent and Trademark Office or the United States Copyright Office
on or prior to the Closing Date, after the Borrower’s use of commercially
reasonable efforts to do so, then the perfection of the security interest in
such collateral shall not constitute a condition precedent to the availability
of the Term Loan Facility or the Revolving Credit Facility on the Closing Date
but, instead, shall be accomplished within 90 days after the Closing Date or
such longer time as may be agreed by the Administrative Agent in its reasonable
discretion; (iii) duly executed favorable opinions of Cravath, Swaine & Moore
LLP, in its capacity as special New York counsel for the Loan Parties, Richards,
Layton & Finger, PA, in its capacity as special Delaware counsel for the Loan
Parties, and Dorsey & Whitney LLP, in its capacity as special Texas counsel for
the Loan Parties, in each case addressed to the Administrative Agent, the L/C
Issuers and the Lenders in form and substance reasonably satisfactory to the
Administrative Agent; (iv) a copy of each Constituent Document of each Loan
Party that is on file with any Governmental Authority in the jurisdiction of its
organization or formation, as applicable, of such Loan Party, certified as of a
recent date by such Governmental Authority, together with, if applicable,
certificates attesting to the good standing of such Loan Party in such
jurisdiction; (v) a certificate of the secretary or other officer of each Loan
Party in charge of maintaining books and records of such Loan Party certifying
as to (A) the names and signatures of each officer of such Loan Party executing
any Loan Document, (B) the Constituent Documents of such Loan Party attached to
such certificate are complete and correct copies of such Constituent Documents
as in effect on the date of such certification (or, for any such Constituent
Document delivered pursuant to clause (iv) above, that there have been no
changes from such Constituent Document so delivered) and (C) the resolutions of
such Loan Party’s 112 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10147.jpg]
board of directors or other appropriate governing body approving and authorizing
the execution, delivery and performance of each Loan Document to which such Loan
Party is a party; (vi) a certificate of a Responsible Officer of the Borrower as
to the matters set forth in Section 3.1(f); and (vii) a Notice of Borrowing. (b)
Fees and Expenses. All reasonable and reasonably documented out-of-pocket costs,
fees and expenses payable to the Lenders under the Loan Documents and the Fee
Letter shall be substantially contemporaneously paid to the extent then due;
provided that an invoice shall have been provided to the Borrower at least two
Business Days prior to the Closing Date. (c) Solvency. The Administrative Agent
shall have received a solvency certificate in the form attached hereto as
Exhibit J from the chief financial officer (or other officer with equivalent
duties) of the Borrower (or at the Buyer’s option, of the Buyer). (d) KYC. To
the extent requested by the Administrative Agent not less than ten (10) days
prior to the Closing Date, the Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act. (e) Material Adverse Effect. Since the
date of the Acquisition Agreement, no event, change, occurrence or circumstance
shall have occurred that has had or would reasonably be expected to have a
Material Adverse Effect (as defined in the Acquisition Agreement) that would
result in a failure of a condition to Buyer’s (or its Affiliates’) obligations
to effect the Acquisition under the Acquisition Agreement. (f) Representations
and Warranties. As of the Closing Date, after giving effect to the Related
Transactions, the Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects; provided
that to the extent that any representation and warranty specifically refers to a
given date or period, it is true and correct in all material respects as of such
date or for such period; provided, further, that a failure of any Acquisition
Agreement Representation to be true and correct shall not result in a failure of
the condition precedent to the initial availability and funding of the
Facilities on the Closing Date, unless such failure (x) such failure or breach
results in a failure of a condition precedent to the obligations of the Buyer or
Parent to effect the Acquisition under the Acquisition Agreement or (y) such
breach gives the Buyer or Parent the right (after giving effect to any notice
and cure provisions) to terminate its obligations (or to refuse to consummate
the Acquisition) under the Acquisition Agreement. (g) Consummation of
Transactions. Prior to or substantially concurrently with the initial Borrowing
on the Closing Date, (i) the Equity Contribution shall have been made in an
amount at least equal to the Minimum Equity Contribution, (ii) the Refinancing
shall have been consummated and (iii) the Acquisition shall have been
consummated. The Acquisition Agreement shall not have been amended or waived,
and no consents shall have been given with respect thereto, in any material
respect, by Parent or the Buyer in a manner materially adverse to the Initial
Lenders without the consent of Ares (such consent not to be unreasonably
withheld, conditioned or delayed), it being understood that (a) any change to
the terms of the Acquisition Agreement that decreases the consideration required
to be paid in cash thereunder shall be deemed not to be materially adverse to
the Initial Lenders so long as such reduction in consideration is allocated (i)
first, to a reduction in the Equity Contribution until the Equity 113
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10148.jpg]
Contribution equals the Minimum Equity Contribution and (ii) thereafter (A) 60%
to a reduction in any amounts to be funded under the Term Loan Facility and (B)
40% to a reduction in the Equity Contribution, (b) any change to the terms of
the Acquisition Agreement that increases the consideration to be paid in cash
thereunder shall be deemed not to be materially adverse to the Initial Lenders
if such increase is funded with an increase in the aggregate amount of the
Equity Contribution, (c) the granting of any consent under the Acquisition
Agreement that is not materially adverse to the interests of the Initial Lenders
shall not otherwise constitute an amendment or waiver and (d) any change to the
definition of “Material Adverse Effect” in the Acquisition Agreement shall be
deemed materially adverse to the Initial Lenders. (h) Financial Statements and
Pro Forma Financial Information. The Administrative Agent shall have received
(i) unaudited consolidated balance sheets and related statements of income and
cash flows of the Borrower and its Subsidiaries for the Fiscal Quarter ended
December 31, 2017 and (ii) a pro forma consolidated balance sheet for the
Borrower and its Subsidiaries as of May 10, 2018, after giving effect to the
initial funding of the Loans on the Closing Date, the Transactions and the
Acquisition, such pro forma balance sheet to be prepared by the Buyer in good
faith and which need not comply with Regulation S-X under the Securities Act.
SECTION 3.2 Section 3.2 Conditions Precedent to Funding of Loans and Letters of
Credit after the Closing Date. Subject to Section 1.3(c) and Section 2.19, the
obligation of each Lender on any date after the Closing Date to make any Loan
and of each L/C Issuer to Issue any Letter of Credit is subject to the
satisfaction of each of the following conditions precedent: (a) Request. The
Administrative Agent (and, in the case of any Issuance, the relevant L/C
Issuer), shall have received, to the extent required by Article II2, a written,
timely and duly executed and completed Notice of Borrowing, Swingline Request or
L/C Request, as the case may be, L/C Request. (b) Representations and
Warranties; No Defaults. The following statements shall be true on such date,
both before and after giving effect to such Loan or, as applicable, such
Issuance: (i) the representations and warranties of the Loan Parties set forth
in any Loan Document (x) shall be true and correct in all material respects on
and as of such date or, to the extent such representations and warranties
expressly relate to an earlier date, on and as of such earlier date or (y) shall
be untrue in any material respect and the Administrative Agent and the Required
Lenders shall not have determined not to make the Term Loan, Revolvingsuch Loan
or Issuance as a consequence thereof, and (ii) (x) no Default or Event of
Default shall be continuing or (y) a Default or Event of Default shall be
continuing and the Administrative Agent and the Required Lenders shall not have
determined not to make the Term Loan, Revolvingsuch Loan or Issuance as a
consequence thereof. The representations and warranties set forth in any Notice
of Borrowing, Swingline Request or L/C Request (or any certificate delivered in
connection therewith) shall be deemed to be made again on and as of the date of
the relevant Loan or Issuance and the acceptance of the proceeds thereof or of
the delivery of the relevant Letter of Credit. Section 3.3 Determinations of
Initial Borrowing Conditions. For purposes of determining compliance with the
conditions specified in Section 3.1, each Lender shall be deemed to be satisfied
with each document and each other matter required to be satisfactory to such
Lender unless, prior to the Closing Date, the Administrative Agent receives
notice from such Lender specifying such Lender’s objections and such Lender has
not made available its Pro Rata Share of any Borrowing scheduled to be made on
the Closing Date. 114 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10149.jpg]
Section 3.4 Conditions Precedent to Delayed-Draw Term Loans. Subject, in each
case, to Section 1.3(c), the obligation of each Lender to make the Delayed-Draw
Term Loans is subject to the satisfaction or due waiver of each of the following
conditions precedent: (a) Certain Documents. The Administrative Agent shall have
received each of the following, each dated as of the applicable Delayed-Draw
Effective Date unless otherwise agreed by the Administrative Agent: (i) for the
account of each Lender having requested the same by notice to the Administrative
Agent and the Borrower received by each at least 3 Business Days prior to the
applicable Delayed-Draw Effective Date (or such later date as may be agreed by
the Borrower), Notes with respect to the Delayed-Draw Term Loan Facility
conforming to the requirements set forth in Section 2.14(e); and (ii) a
certificate of a Responsible Officer of the Borrower (A) certifying that each
condition set forth in Section 3.4(b) has been satisfied, (B) certifying that
the Leo Acquisition is to be financed with the proceeds of the Delayed-Draw Term
Loan and shall have been consummated substantially concurrently with the advance
of the Delayed-Draw Term Loan, and (C) attaching thereto are complete and
correct copies of (1) the acquisition agreement related to such acquisition and
(2) such other related documents as are available and otherwise required to be
delivered to the Administrative Agent in connection with such acquisition. (b)
Representations and Warranties; No Defaults. The following statements shall be
true on such date, both before and after giving effect to such Delayed-Draw Term
Loan: (i) the representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects (without duplication of any
materiality qualifiers contained therein) on and as of such date or, to the
extent such representations and warranties expressly relate to an earlier date,
on and as of such earlier date, unless all Delayed-Draw Term Loan Lenders shall
otherwise agree, and (ii) no Default or Event of Default shall be continuing,
unless all Delayed-Draw Term Loan Lenders shall otherwise agree. (c) Financial
Conditions. On the Delayed-Draw Effective Date calculated on a Pro Forma Basis
after giving effect to the funding of the Delayed-Draw Term Loans to be made on
such date and the consummation of the Leo Acquisition and the other transactions
described herein that are to occur on such Delayed-Draw Effective Date, the
Consolidated First Lien Leverage Ratio as of such Delayed-Draw Effective Date
shall not exceed shall not exceed 4.50:1.00. (d) Delayed-Draw Effective Date.
The Delayed-Draw Effective Date shall be a date on or before the Delayed-Draw
Commitment Termination Date. ARTICLE 4 REPRESENTATIONS AND WARRANTIES To induce
the Lenders, the L/C Issuers and the Administrative Agent to enter into the Loan
Documents, theeach of Holdings and U.S. Borrower (and, to the extent set forth
in any other Loan Document, each other Loan Party) represents and warrants to
each of them (a), on and as of the Closing Date, that the Acquisition Agreement
Representations and the Specified Representations are true and correct and (b)
onFourth Amendment Effective Date and as of each date after the ClosingFourth
Amendment Effective Date applicable pursuant to Section 3.2, to each of the
followingthat: 115 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10150.jpg]
SECTION 4.1 Section 4.1 Corporate Existence; Compliance with Law. Holdings and
each Group Member (a) is (x) duly organized and validly existing under the laws
of the jurisdiction of its organization and (y) in good standing under the laws
of the jurisdiction of its organization, (b) is duly qualified to do business
and is in good standing under the laws of each jurisdiction where such
qualification is necessary, (c) has all requisite power and authority and the
legal right to own, pledge, mortgage and operate its material properties, to
lease or sublease the material properties it operates under lease or sublease
and to conduct its business as now or currently proposed to be conducted, (d) is
in compliance with its Constituent Documents, (e) is in compliance with all
applicable Requirements of Law and (fe) has all necessary Permits from or by,
has made all necessary filings with, and has given all necessary notices to,
each Governmental Authority having jurisdiction, over it to the extent required
for such ownership, operation, lease, sublease, operation, occupation or conduct
of business, except, in each case referred to in this Section 4.1 (other than
clausesclause (a)(x) and (c) with respect to the Loan PartiesBorrowers), where
the failure to do soof any of the foregoing, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. SECTION
4.2 Section 4.2 Loan Documents. (a) (a) Power and Authority. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party and the consummation of the transactions contemplated therein (i) are
within such Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities)
on the part of such Loan Party, (ii) do not (A) contravene such Loan Party’s
Constituent Documents, (B) violate any applicable Requirement of Law, (C)
conflict with, contravene, constitute a default or breach under, or result in or
permit the termination or acceleration of, any material Contractual Obligation
of any Loan Party or any of its Subsidiaries (including other Loan Documents),
in the case of clauses (B) and (C), other than those that would not, in the
aggregate, have a Material Adverse Effect and are not created or caused by, or a
conflict, breach, default or termination or acceleration event under, any Loan
Document, or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Loan Party and (iii) do not require any Permit
of, or filing with, any Governmental Authority or any consent of, or notice to,
any Person, the failure to obtain or make which would not be reasonably expected
to have a Material Adverse Effect, other than (A) with respect to the Loan
Documents, the filings required to perfect the Liens created by the Loan
Documents and (B) those listed on Schedule 4.2 and that have been, or will,
except, in the case of clauses (ii)(B), (ii)(C) and (iii), where any of the
foregoing would not, individually or in the aggregate, would not reasonably be
priorexpected to the Closing Date, obtained or made, copies of which have been,
or will be prior to the Closing Date, delivered to the Administrative Agent, and
each of which on the Closing Date will be in full force and effectresult in a
Material Adverse Effect. (b) Due Execution and Delivery. From and after its
delivery to the Administrative Agent, each Loan Document and Related Document
has been duly executed and delivered to the other parties thereto by each Loan
Party that is a party thereto, is the legal, valid and binding obligation of
such Loan Party and is enforceable against such Loan Party in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors rights generally,
by equitable principalsprinciples relating to enforceability and by principles
of good faith and fair dealing. SECTION 4.3 Section 4.3 Ownership of Group
Members. Set forth on Schedule 4.3 is a complete and accurate list showing, as
of the Closing Date, for each Group Member and each Subsidiary of any Group
Member and each joint venture of any of them, its jurisdiction of organization,
the number of shares of each class of Stock outstanding on the Closing Date and
the number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the U.S. 116 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10151.jpg]
Borrower or Holdings. All outstanding Stock of each of themany Group Member has
been validly issued, is fully paid and non-assessable (to the extent applicable)
and, except in the case of any Stock of the U.S. Borrower owned by Holdings, is
owned beneficially and of record by a Group Member free and clear of all Liens,
other than inchoate Liens arising by operation of law and the security interests
created by the Loan Documents and, in the case of joint ventures, Permitted
Liens. As of the Closing Date, there are no Stock Equivalents with respect to
the Stock of any Group Member (other than Holdings) or any Subsidiary of any
Group Member or any joint venture of any of them. As of the Closing Date, there
are no Contractual Obligations or other understandings to which any Group
Member, any Subsidiary of any Group Member or any joint venture of any of them
is a party with respect to (including any restriction on) the issuance, voting,
Sale or pledge of any Stock or Stock Equivalent of any Group Member or any such
Subsidiary or joint venture. SECTION 4.4 Section 4.4 Financial Statements. (a)
(a) The unaudited Consolidatedconsolidated balance sheetssheet of the U.S.
Borrower and its Subsidiaries as at December 31, 20172019 and the related
consolidated statements of income, retained earnings and cash flows of the U.S.
Borrower and its Subsidiaries for the threetwelve (12) months then ended, copies
of each of which have been furnished to the Administrative Agent fairly present
fairly, in all material respects, the Consolidatedconsolidated financial
position, results of operations and cash flow of the U.S. Borrower and its
Subsidiaries as at the dates indicatedsuch date and for the periods
indicatedsuch period in accordance with GAAP. (b) On the Closing Date, none of
the Borrower or its Subsidiaries has any material liability or other obligation
of a nature required to be reflected on a balance sheet prepared in accordance
with GAAP or in the notes thereto, (including Indebtedness, Guaranty
Obligations, contingent liabilities and liabilities for taxes, long-term leases
and unusual forward or long-term commitments) that is not reflected in or
reserved against the Financial Statements referred to in clause (a) above or in
the notes thereto, other than liabilities and obligations that (i) constitute
Indebtedness permitted by Section 8.1, (ii) have been incurred in the ordinary
course of business since December 31, 2017 or (iii) are not, individually or in
the aggregate, expected to result in liabilities to Holdings and its
Subsidiaries greater than $2,500,000., subject to the absence of footnote
disclosure, purchase accounting and normal year-end audit adjustments. (b) (c)
The unaudited pro forma unaudited consolidated balance sheet of the U.S.
Borrower and its Subsidiaries as at December 31, 2019, which has been delivered
to the Administrative Agent prior to the date hereof, has been prepared as of
May 10, 2018 and reflects as of such date, on aFourth Amendment Effective Date,
presents fairly, in all material respects, the pro forma basis for the
transactions contemplated herein, the consolidated financial conditionposition
of the U.S. Borrower and its Subsidiaries as at such date after giving effect to
the Kingsbridge Acquisition and the transactions contemplated by the Fourth
Amendment. SECTION 4.5 Section 4.5 Material Adverse Effect. Since December 31,
20172019, there have been no events, circumstances, developments or other
changes in facts that have had, in the aggregate, a Material Adverse
Effectmaterial adverse effect on the financial condition, performance, business,
operations or property of the Group Members, taken as a whole. SECTION 4.6
Section 4.6 Solvency. Both before and after giving effect to (a) the Loans and
Letters of Credit made or Issued on or prior to the date this representation and
warranty is made, (b)and the disbursementapplication of the proceeds of such
Loans, (c) the consummation of the Related Transactions, and (d) the payment and
accrual of all transaction costs in connection with the foregoing,U.S. Borrower
and its Subsidiaries on a consolidated basis are Solvent. 117 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10152.jpg]
SECTION 4.7 Section 4.7 Litigation. There are no pending (or, to the knowledge
of any Group Member, threatened) actions, investigations, suits, proceedings,
audits, claims, demands, orders or disputes affecting the Borrower, any of its
Subsidiaries, in writing) any action, investigation, suit, proceeding, audit,
claim, demand, order or dispute with, by or before any Governmental Authority
affecting any Group Member, other than those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. SECTION 4.8 Section
4.8 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all taxes, charges and other impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof, in each case, except (a)
for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP or (b) for which the failure
to file or pay would not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, no Tax Return is under audit or examination by
any Governmental Authority and no notice of such an audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority, except as would not reasonably be expected to have a Material Adverse
Effect. Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities, in each case except where the failure
to do so would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect. SECTION 4.9 Section 4.9 Margin Regulations. TheNo Borrower is
not engaged in the business of extending credit for the purpose of, and no
proceeds of any Loan or other extensions of credit hereunder will be used for
the purpose of, buying or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board) or extending credit to others for the
purpose of purchasing or carrying any such margin stock, in each case in
contravention of Regulation T, U or X of the Federal Reserve Board. SECTION 4.10
Section 4.10 No Defaults. Neither Holdings nor any Group Member is in default
under or with respect to any Loan Document, other than those that would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.No
Default or Event of Default is continuing. SECTION 4.11 Section 4.11 Investment
Company Act. Neither Holdings nor any Group MemberNo Loan Party is required to
register as an “investment company” or an “affiliated person” of, or “promoter”
or “principal underwriter” for, an “investment company”, as such terms areunder,
and as defined in, the Investment Company Act of 1940. SECTION 4.12 Section 4.12
Labor Matters. There are no strikes, work stoppages, slowdowns or lockouts
existing, pending (or, to the knowledge of any Group Member, threatened) against
or involving any Group Member, except, for those that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 4.12, as of the Closing Date, (a) there is no collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any Group Member, (b)
no petition for certification or election of any such representative is existing
or pending with respect to any employee of 118 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10153.jpg]
any Group Member and (c) to the knowledge of any Group Member, no such
representative has sought certification or recognition with respect to any
employee of any Group Member, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect. SECTION 4.13 Section 4.13 ERISA.
Except as would not have a Material Adverse Effect, each Benefit Plan, and each
trust thereunder, intended to qualify for tax exempt status under Section 401 or
501 of the Code so qualifies. Except for those thatwhere failure of any of the
following would not, in the aggregate, have a Material Adverse Effect, (a) each
Benefit Plan is in compliance with applicable provisions of ERISA, the Code and
other Requirements of Law, (b) there are no existing or pending (or to the
knowledge of any Group Member, threatened in writing) claims (other than routine
claims for benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigations involving any Benefit Plan to which any Group
Member incurs or otherwise has an obligation or any Liability and (c) no ERISA
Event has occurred or is reasonably expected to occur. Except as would not have
a Material Adverse Effect, no ERISA Affiliate would have any Withdrawal
Liability as a result of a complete withdrawal from any Multiemployer Plan on
the date this representation is made. SECTION 4.14 Section 4.14 Environmental
Matters. Except as set forth on Schedule 4.14, (a) the operations of each Group
Member are and have been in compliance with all applicable Environmental Laws,
including obtaining, maintaining and complying with all Permits required by any
applicable Environmental Law, other than non-compliancesany failure to comply
that, in the aggregate, would not have a reasonable likelihood of resulting in
Environmental Liabilities that would reasonably be expected to have a Material
Adverse Effect, (b) no Group Member is party to, and no Group Member and no real
property currently (or to the knowledge of any Group Member previously) owned,
leased, subleased, or operated or otherwise occupied by or for any Group Member
is subject to or the subject of, any Contractual Obligation, or any pending (or,
to the knowledge of any Group Member, threatened in writing) order, action,
investigation, suit, proceeding, claim, written demand, dispute or notice of
violation or of potential liability or similar notice, under or pursuant to any
Environmental Law, other than those that, in the aggregate, are not reasonably
likely to result in Environmental Liabilities that would reasonably be expected
to have a Material Adverse Effect, (c) no Lien in favor of any Governmental
Authority securing, in whole or in part, Material Environmental Liabilities has
attached to any property of any Group Member and, to the knowledge of any Group
Member, no facts, circumstances or conditions exist that couldwould reasonably
be expected to result in any such Lien attaching to any such property, except as
would not reasonably be expected to have a Material Adverse Effect and except
for any Permitted Lien, (d) no Group Member has caused or permitted to occur ais
otherwise responsible for any Release of Hazardous Materials at, to or from any
real property of any Group Member and each such real property is, to the
knowledge of thesuch Group Member, free of contamination by any Hazardous
Materials, except for such Release or contamination that couldwould not, in the
aggregate, reasonably be expected to result, in the aggregate, in Environmental
Liabilities that would reasonably be expected, in the aggregate, to have a
Material Adverse Effect, (e) no Group Member (i) is or has been engaged in, or
has permitted any current or former tenant to engage in, operations, or (ii)
knows of any facts, circumstances or conditions, including receipt of any
information request or notice of potential responsibility under CERCLA or
similar Environmental Laws, that, in the aggregate, would have a reasonable
likelihood of resulting in Environmental Liabilities that would reasonably be
expected to have a Material Adverse Effect and (f) each Group Member has made
available to the Administrative Agent copies of all existing environmental
reports, reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities that are reasonably be expected to have a Material
Adverse Effect, in each case to the extent such reports, reviews, audits and
documents are in their possession, custody or control. 119 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10154.jpg]
SECTION 4.15 Section 4.15 Intellectual Property. Each Group Member owns,
licenses or otherwise has a valid right to use all Intellectual Property that is
necessary for the operations of its businesses as currently conducted, except
aswhere the failure to own, license or otherwise have a valid right to use such
Intellectual Propertyof any of the foregoing would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Group Member, (a) the conduct and operations of the businesses of each
Group Member does not infringe, misappropriate, dilute, or otherwise violate any
Intellectual Property owned by any other Person and (b) no other Person has in
the past three (3) years contested in writing any right, title or interest of
any Group Member in, or relating to, any Intellectual Property owned by any
Group Member other than, except, in each case under clauses (a) and (b), aswhere
any of the foregoing would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. In addition, (xi) there are no pending (or, to the
knowledge of any Group Member, threatened) actions, investigations, suits,
proceedings, audits, claims, written demands, orders or disputes affecting any
Group Member with respect to, any Intellectual Property owned by any such Group
Member and (yii) no judgment or order regarding any such claim has been rendered
by any competent Governmental Authority, and no settlement agreement or similar
Contractual Obligation has been entered into by any Group Member, with respect
to any Intellectual Property owned by such Group Member, other than, in each
case under clauses (xi) and (yii), as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. On the Closing Date, all material
Intellectual Property owned by any Group Member is unexpired, and subsisting,
and to the knowledge of each Group Member, valid, in full force and effect, and
enforceable, and no material Intellectual Property owned by any Group Member has
been abandoned, except as would not reasonably be expected to have a Material
Adverse Effect. Except as would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, no breach or default of any IP License shall be
caused by any of the following, and none of the following shall limit or impair
the ownership, use, validity, or enforceability of, or any rights of any Group
Member in the Intellectual Property owned by such Group Member: (i) the
consummation of the transactions contemplated by any of the Loan Documents or
(ii) any holding, decision, judgment or order that has been rendered by any
Governmental Authority. To the knowledge of each Group Member, no Person is
infringing, misappropriating, diluting, or otherwise violating any Intellectual
Property owned by any of the Group Members except as would not reasonably be
expected to have a Material Adverse Effect. SECTION 4.16 Section 4.16 Title;
Real Property. (a) (a) Except as the same may have been disposed of in the
ordinary course of business or otherwise in compliance with the terms hereof and
except as would not reasonably be expected to have a Material Adverse Effect,
each Group Member has good and marketable fee simple title to all owned real
property and valid leasehold interests in all leased real property, and owns all
tangible personal property, in each case that is purported to be owned or leased
by it, including those reflected on the most recent Financial
Statementsconsolidated financial statements delivered by the U.S. Borrower, and
none of such property is subject to any Lien, except Permitted Liens. (b) Set
forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and accurate
list of all real property owned in fee simple by any Loan Party or in which any
Group Member owns a leasehold interest setting forth, for each such real
property, the current street address (including, where applicable, county, state
and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof and (ii) any lease, sublease,
license or sublicense of such real property by any Loan Party. SECTION 4.17
Section 4.17 Full Disclosure. The written information prepared or furnished by
or on behalf of any Group Member in connection with any Loan Document, when
taken as a whole when furnished (including the information contained in any
Financial Statement or Disclosure 120 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10155.jpg]
Document, (but excluding any projections, forward looking statements, general
market data, and information of a general economic or industry specific nature
and projections) or the consummation of any Related Transaction or any other
transaction contemplated therein), when taken as a whole, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances when
made, not misleading (after giving effect to all updates thereto). SECTION 4.18
Section 4.18 Patriot Act. Neither Holdings nor any Group Member (and, to the
knowledge of each Group Member, no joint venture or subsidiarySubsidiary
thereof) is in violation in any material respects of any Requirements of Law
relating to terrorism, sanctions or money laundering, including the United
States Executive Order No. 13224 on Terrorist Financing and the Patriot Act.
SECTION 4.19 Section 4.19 Foreign Assets Control Regulations andSanctions,
Anti-Money Laundering and Anti-Corruption. Each Group Member is and will remain
in compliance in all material respects with all U.S. and U.K. economic sanctions
laws, U.K. sanctions and other restrictive measures administered and enforced by
the competent authorities of the U.K. government, executive orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it, in each case to the extent that failure to so
comply could reasonably be expected to result in (i) the imposition of a penalty
or fine or (ii) a suspension or material impairment of such Group Member’s
operations or business. NoNeither any Group Member noror any of its Subsidiaries
ornor, to the knowledge of any Group Member, any director, officer or employee
of any of the foregoing (i) is a Person designated by the U.S. government on the
list of the Specially Designated Nationals and Blocked Persons (the “SDN List”)
with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person whothat is otherwise the target of U.S. or U.K.
economic sanctions laws such that a U.S. Person organized in the U.S. or the
U.K. cannot deal or otherwise engage in business transactions with such Person
or (iii) is controlled by (including by virtue of such person being a director
or owning voting shares or interestsStock), or acts, directly or indirectly, for
or on behalf of, any person or entityPerson on the SDN List or a foreign
government that is the target of U.S. or U.K. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. or U.K. law. No part of the proceeds of
any Loan will be used for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder. SECTION 4.20 Centre of Main Interests and
Establishments. With respect to each Loan Party incorporated under the laws of a
jurisdiction in the European Union, for the purposes of Regulation (EU) 2015/848
of the European Parliament and of the Council of 20 May 2015 on insolvency
proceedings (recast) (the “EU Insolvency Regulation”), its centre of main
interest (as that term is used in Article 3(1) of the EU Insolvency Regulation)
is in its jurisdiction of incorporation. ARTICLE 5 FINANCIAL COVENANT The U.S.
Borrower (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees with the Lenders, the L/C Issuers and the Administrative
Agent that, prior to each of 121 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10156.jpg]
the following, as long as any Obligation (other than Obligations under Secured
Hedging Agreements and contingent indemnification obligations in respect of
which no claim has been asserted) or any Commitment remains
outstandingTermination Date: SECTION 5.1 Section 5.1 Maximum Consolidated Total
Leverage Ratio. (a) Other than as provided for in Section 5.1(b), the Borrower
shall not have, on the last day of each Fiscal Quarter set forth below (it being
understood and agreed that this Section 5.1 shall not apply prior to September
30, 2018), a Consolidated Total Leverage Ratio greater than the maximum ratio
set forth opposite such Fiscal Quarter: MAXIMUM CONSOLIDATED TOTAL FISCAL
QUARTER ENDING LEVERAGE RATIO September 30, 2018 5.50:1.00 December 31, 2018
5.50:1.00 March 31, 2019 5.50:1.00 June 30, 2019 5.50:1.00 September 30, 2019
5.50:1.00 December 31, 2019 5.50:1.00 March 31, 2020 5.00:1.00 June 30, 2020
5.00:1.00 September 30, 2020 5.00:1.00 December 31, 2020 5.00:1.00 March 31,
2021 4.50:1.00 June 30, 2021 4.50:1.00 September 30, 2021 4.50:1.00 December 31,
2021 4.50:1.00 March 31, 2022 and each Fiscal Quarter ending 4.00:1.00
thereafter (b) Upon the consummation of any Permitted Acquisition or other
acquisition constituting an Investment permitted by this Agreement that, in each
case, would result in an increase in the LTM EBITDA of the Borrower and its
Restricted Subsidiaries of at least 15% (calculated prior to giving effect to
such Permitted Acquisition or Investment) (any such Permitted Acquisition or
other acquisition, a “Specified Acquisition”), each of the maximum Consolidated
Total Leverage Ratio covenant levels set 122 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10157.jpg]
forth in Section 5.1(a) above shall be automatically increased by an amount
equal to the difference between (i) the Consolidated Total Leverage Ratio
recomputed on a Pro Forma Basis after giving effect to the Specified Acquisition
and (ii) the Consolidated Total Leverage Ratio immediately prior to giving
effect to such Specified Acquisition.Subject to Section 5.2, the U.S. Borrower
shall not permit, as of the last day of any Test Period, the Consolidated Total
Leverage Ratio to be greater than 6.00:1.00. SECTION 5.2 Section 5.2 Borrower’s
Right to Cure. Notwithstanding anything to the contrary contained in this
Agreement (including Article 9), in the event that any Group Memberthe U.S.
Borrower fails or, in the absence of this Section 5.2, would fail to comply with
the requirements of Section 5.1 on the last day of any Test Period, any cash
equity contribution made to the U.S. Borrower (in the form of (or in respect of)
(x) common equity or (y) preferred equity (other than Disqualified Stock)) after
the beginning of athe last Fiscal Quarter of such Test Period and on or prior to
the day that is ten (10) Business Days after the daydate on which Financial
Statementsconsolidated financial statements of the U.S. Borrower for such Fiscal
Quarter (or for the Fiscal Year ending with such Fiscal Quarter) are required to
be delivered for such Fiscal Quarter under Section 6.1, will, at the request of
the U.S. Borrower, be included in the calculation of LTM EBITDA for the purposes
of determining compliance with any covenant in Section 5.1 atas of the endlast
day of such Fiscal QuarterTest Period and applicablethe subsequent periods
whichTest Periods that include such Fiscal Quarter (any such equity contribution
so included in the calculation of LTM EBITDA, a “Specified Equity
Contribution”); provided that (a) no more than two Specified Equity
Contributions may be made in any consecutive four Fiscal Quarter period, and no
more than five Specified Equity Contributions may be made during the term of the
Term Loan Facilitythis Agreement, (b) a Specified Equity Contribution shall not
be greater than the amount required to cause the U.S. Borrower to be in
compliance with the covenant in Section 5.1 as of the endlast day of such Fiscal
QuarterTest Period, (c) the Specified Equity Contributions shall be counted
solely for the purposes of compliance with Section 5.1 and shall not be included
for the purposes of determining the availability or amount of any covenant
baskets or carve-outs or for determining the Applicable Margin, the Revolving
Commitment Fee Rate or the proportion of Excess Cash Flow required to prepay the
Term Loans and (d) the Specified Equity Contribution shall not, withas of the
last day of the Test Period in respect to the Fiscal Quarter whenof which it was
made, reduce Indebtedness for purposes of calculating the covenants in Section
5.1 (it being understood that this clause (d) shall not apply with respect to
any subsequent Test Period, even if such subsequent Test Period includes the
applicable Fiscal Quarter). Upon the Administrative Agent’s receipt of a written
notice from the U.S. Borrower that the U.S. Borrower intends to exercise its
rights under this Section 5.2 (a “Notice of Intent to Cure”) until the 10th
Business Day after the date on which consolidated financial statements of the
U.S. Borrower for the Fiscal Quarter (or for the Fiscal Year ending with such
Fiscal Quarter) to which such Notice of Intent to Cure relates are required to
be delivered pursuant to Section 6.1, neither the Administrative Agent (nor any
sub-agent therefor) nor any Lender shall exercise any right to accelerate the
Loans or terminate the Commitments, and none of the Administrative Agent (nor
any sub-agent therefor), any Lender, any L/C Issuer or any other Secured Party
shall exercise any right to foreclose on or take possession of any Collateral or
any other right or remedy under the Loan Documents solely on the basis of an
Event of Default under Section 5.1). Notwithstanding the foregoing, upon the
occurrence and during the continuance of an Event of Default arising under
Section 5.1, no Loan and no Issuance in respect of a Letter of Credit shall be
required to be made, in each case, until receipt by the U.S. Borrower of the
Specified Equity Contribution or waiver of the applicable Event of Default
pursuant to the terms hereof. 123 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10158.jpg]
ARTICLE 6 REPORTING COVENANTS The U.S. Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) agrees with the Lenders, the L/C
Issuers and the Administrative Agent that, prior to each of the following, as
long as any Obligation (other than Obligations in connection with Secured
Hedging Agreements and contingent indemnification obligations in respect of
which no claim has been asserted) or any Commitment remains
outstandingTermination Date: SECTION 6.1 Section 6.1 Financial Statements. The
U.S. Borrower shall deliver to the Administrative Agent each of the following:
(a) Monthly Reports. Within 30 days after the end of each of the first two
Fiscal Months of each Fiscal Quarter (commencing withor, if the first fullU.S.
Borrower shall have consummated any Acquisition (including the Kingsbridge
Acquisition) during the Fiscal Quarter that includes such Fiscal Month ending
after the Closing Date; provided that such monthly financial statements for the
first two, then, with respect to such Fiscal Months shall be dueMonth, within 45
days after the end of such Fiscal Month), the Consolidatedconsolidated unaudited
balance sheet of the U.S. Borrower and its Subsidiaries as of the closeend of
such Fiscal Month and related Consolidatedconsolidated statements of income and
cash flow of the U.S. Borrower and its Subsidiaries for such Fiscal Month and
that portion of the Fiscal Year ending as of the closelast day of such Fiscal
Month, in each case in the form prepared for the U.S. Borrower’s board of
directors; provided that such financial statements may reflect those exceptions
to GAAP set forth on disclosure schedules to the Acquisition Agreement or
equivalent body. (b) Quarterly Reports. Within 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year (commencing withor, if the
first full such Fiscal Quarter ending after the Closing Date; provided that such
quarterly financial statements for the first twoU.S. Borrower shall have
consummated any Acquisition (including the Kingsbridge Acquisition) during such
Fiscal Quarter, then, with respect to such Fiscal Quarters shall be dueQuarter,
within 60 days after the end of such Fiscal Quarter), the
Consolidatedconsolidated unaudited balance sheet of the U.S. Borrower and its
Subsidiaries as of the closeend of such Fiscal Quarter and related
Consolidatedconsolidated statements of income and cash flow of the U.S. Borrower
and its Subsidiaries for such Fiscal Quarter and that portion of the Fiscal Year
ending as of the closelast day of such Fiscal Quarter, setting forth in
comparative form the figures for the corresponding period in the prior Fiscal
Year and the figures contained in the latest Projections delivered to the
Administrative Agent, in each case certified by a Responsible Officer of the
U.S. Borrower as fairly presenting fairly, in all material respects, the
Consolidatedconsolidated financial position, results of operations and cash flow
of the U.S. Borrower and its Subsidiaries as atof the datesdate indicated and
for the periods indicated in accordance with GAAP (subject to the absence of
footnote disclosure, purchase accounting and normal year-end audit adjustments);
provided that such financial statements may reflect those exceptions to GAAP set
forth on the disclosure schedules to the Acquisition Agreement. (c) Annual
Reports. Within 120 days after the end of each Fiscal Year (commencing
withincluding the Fiscal Year endingended on December 31, 2018; provided that
such annual financial statements for the first Fiscal Year ending December 31,
2018 shall be due within 180 days2019), the Consolidatedconsolidated balance
sheet of the U.S. Borrower and its Subsidiaries as of the end of such yearFiscal
Year and related Consolidatedconsolidated statements of income, stockholders’
equity and cash flow for such Fiscal Year, each prepared in accordance with
GAAP, together with a report by the Group Members’ Accountants that such
Consolidated Financial Statements 124 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10159.jpg]
fairlyconsolidated financial statements present fairly, in all material
respects, the Consolidatedconsolidated financial position, results of operations
and cash flow of the U.S. Borrower and its Subsidiaries as at the dates
indicated and for the periods indicated therein in accordance with GAAP, without
qualification as to the scope of the audit or as to going concern and without
any other similar qualification; provided that such report may include a “going
concern” qualification relating to an anticipated or actual, default under any
financial covenant or to any upcoming maturity date with respect to any
Indebtedness; provided further, that such financial statements may reflect those
exceptions to GAAP set forth on the disclosure schedules to the Acquisition
Agreement. (d) Compliance Certificate. Together with each delivery of any
Financial Statementconsolidated financial statement pursuant to clauses (b) and
(c) above, a Compliance Certificate duly executed by a Responsible Officer of
the U.S. Borrower that, among other things, (i) shows in reasonable detail the
calculations used in determining compliance with the financial covenant
contained in Article VSection 5.1 and, if delivered together with any Financial
Statementconsolidated financial statements pursuant to clause (c) above
(commencing with the Financial Statementsconsolidated financial statements for
the Fiscal Year ending December 31, 20192020 and only if, with respect to any
Fiscal Year, the applicable percentage of Excess Cash Flow under Section 2.8(a)
shall be greater than zero), the calculations used in determining Excess Cash
Flow, and (ii) demonstrates compliance with each financial covenant contained in
Article V that is tested on a quarterly basis and (iii) states that no Default
is continuing as of the date of delivery of such Compliance Certificate or, if a
Default is continuing, states the nature thereof and the action that the U.S.
Borrower proposes to take with respect thereto. (e) AdditionalAnnual
Projections. As soon as available and in any event not later thanWithin 90 days
after the end of each Fiscal Year, the annual business plan of the Group Members
for the Fiscal Year next succeeding such Fiscal Year, in the form prepared for
the U.S. Borrower’s board of directors or equivalent body. (f) Management
Discussion and Analysis. Together with each delivery of any Financial
Statementsconsolidated financial statements pursuant to clause (c) above, a
discussion and analysis of the financial condition and results of operations of
the Group Members (taken as a whole) for the Fiscal Year then elapsed and
discussing the reasons for any significant variations from the Projections for
such periodFiscal Year and the figures for the previous Fiscal Year, all in the
form prepared for the U.S. Borrower’s board of directors or equivalent body. (g)
Unrestricted Subsidiaries; Consolidating Financial Statements. Simultaneously
Reconciliations. Together with theeach delivery of theany consolidated financial
statements referredpursuant to in Sections 6.1clauses (b) and (c) above,
consolidating financial statements reflecting thea summary (which may be in
footnote form) of adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.
(h) Audit Reports, Management Letters, Etc. If reasonably requested in writing
by the Administrative Agent, together with the delivery of Financial
Statementsconsolidated financial statements pursuant to clause (c) above,
uncertified copies of each final management letter, audit report or similar
letter or report received by any Group Member from any independent registered
certified public accountant (including the Group Members’ Accountants) in
connection with such Financial Statementsconsolidated financial statements or
any audit thereof. Notwithstanding the foregoing, the obligations inunder
Sections 6.1(a), 6.1(b), 6.1(c) and (c6.01(e) may be satisfied with respect to
financial information of the U.S. Borrower and its 125 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10160.jpg]
Subsidiaries by furnishing (i) the applicable financial statements or
projections of any direct or indirect parent of the U.S. Borrower that holds all
of the Stock of the U.S. Borrower or (ii) in the case of Sections 6.1(b) and
6.1(c), the U.S. Borrower’s or such parent entity’s formForm 10-K or 10-Q, as
applicable, filed with the Securities and Exchange Commission; provided that, to
the extent such information relates to a parent of Holdings, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the U.S. Borrower and its Subsidiaries on a
standalone basis, on the other hand. Financial statements required to be
delivered pursuant to Sections 6.1(a) and (b) will not be required to contain
purchase accounting adjustments to the extent the U.S. Borrower determines, in
good faith, that it is not practicable to include such adjustments in such
financial statements. SECTION 6.2 Section 6.2 Other Events. The U.S. Borrower
shall give the Administrative Agent notice of each of the following (which may
be made by telephone if promptly confirmed in writing) of each of the following
promptly after any Responsible Officer of any Group Member knows of it: (a) (i)
any Default and (ii) any event that has had a Material Adverse Effect,
specifying, in each case, the nature and anticipated effect thereof and any
action proposed to be taken in connection therewith,; and (b) the commencement
of, or any material developments in, any action, investigation, suit,
proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority or with respect to any other Proceeding, in each case,
affecting any Group Member or any property of any Group Member that, if
adversely determined, would have a Material Adverse Effect, and (c) (c) the
acquisition of any material real property, the value of which is in excess of
$3,000,000. SECTION 6.3 Section 6.3 Copies of Notices and Reports. The U.S.
Borrower shall promptly deliver to the Administrative Agent copies of all
documents that any Group Member files with the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, any securities exchange
or any Governmental Authority exercising similar functions that become publicly
available. Section 6.4 Taxes. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible Officer of any Group Member
knows or has reason to know of it: (a) the creation, or filing with the IRS or
any other Governmental Authority, of any Contractual Obligation or other
document extending, or having the effect of extending, the period for assessment
or collection of any taxes with respect to any Tax Affiliate, and (b) (b) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise, in
each case with respect to clause (a) or (b) above which would have a Material
Adverse Effect. 126 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10161.jpg]
Section 6.5 Labor Matters. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing), promptly after, and in any event within 30 days after any
Responsible Officer of any Group Member knows of it: (a) the commencement of any
labor dispute to which any Group Member is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, or (b) the incurrence by any Group Member of any Worker
Adjustment and Retraining Notification Act or related or similar liability
incurred with respect to the closing of any plant or other facility of any such
Person, in each case with respect to clause (a) or (b) above, other than, those
that would not, in the aggregate, have a Material Adverse Effect. Section 6.6
ERISA Matters. The Borrower shall give the Administrative Agent (a) promptly,
and in any event within 10 days, after any Responsible Officer of any Group
Member knows of any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, which termination would be reasonably likely to
require any Group Member to make any material payment in respect thereof, a copy
of such notice and (b) promptly, and in any event within 10 days, after any
Responsible Officer of any Group Member knows that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan which, in either case, would be reasonably
likely to result in a Material Adverse Effect (which may be made by telephone if
promptly confirmed in writing) describing such waiver request and any action
that any ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice filed with the PBGC or the IRS pertaining thereto. Section
6.7 Environmental Matters. (a) The Borrower shall provide the Administrative
Agent notice of each of the following (which may be made by telephone if
promptly confirmed by the Borrower in writing) promptly after any Responsible
Officer of any Group Member knows of it (and, upon reasonable request of the
Administrative Agent, documents and information in connection therewith): (i)
(A) unpermitted Releases, (B) the receipt by any Group Member of any notice of
violation of or potential liability or similar notice under, or the existence of
any condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
written demand, dispute alleging a violation of or liability under any
Environmental Law, that, for each of clauses (A), (B) and (C) above (and, in the
case of clause (C), if adversely determined), in the aggregate for each such
clause, could reasonably be expected to result in Material Environmental
Liabilities; (ii) the receipt by any Group Member of notification that any
property of any Group Member is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Material Environmental Liabilities; and
(iii) any proposed acquisition or lease of real property (except as part of any
Permitted Acquisition) if such acquisition or lease would have a reasonable
likelihood of resulting in Material Environmental Liabilities. 127 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10162.jpg]
Upon reasonable request of the Administrative Agent, the Borrower shall provide
the Administrative Agent a report containing an update as to the status of any
environmental, health or safety compliance, hazard or liability issue or
condition identified in any document delivered to any Secured Party pursuant to
any Loan Document reasonably believed by the Administrative Agent to result in
Material Environmental Liabilities. SECTION 6.4 Section 6.8 Other Information.
The U.S. Borrower shall provide the Administrative Agent with such other
documents and information with respect to the business, property, condition
(financial or otherwise), legal, financial or corporate or similar affairs or
operations of any Group Member (including any information required by bank
regulatory authorities under applicable “know your customer” rules and
regulations) as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request; provided that the
obligation of the U.S. Borrower under this Section 6.4 shall be subject to the
final sentence of Section 7.7. ARTICLE 7 AFFIRMATIVE COVENANTS The U.S. Borrower
(and, to the extent set forth in any other Loan Document, each other Loan Party)
agrees with the Lenders, the L/C Issuers and the Administrative Agent that,
prior to each of the following, as long as any Obligation (other than
Obligations in connection with Secured Hedging Agreements and contingent
indemnification obligations in respect of which no claim has been asserted) or
any Commitment remains outstandingTermination Date: SECTION 7.1 Section 7.1
Maintenance of Corporate Existence. The U.S. Borrower shall, and shall cause
each other Group Member to (a), preserve and maintain its legal existence,
except inas a result of (a) the consummation of transactions expressly permitted
by SectionsSection 8.4 andor 8.7, and (b) preserve and maintain its rights
(charter and statutory), privileges, franchises and Permits required in the
conduct of its business, except, in the case of this clause (b), where the
failure to do so would not, in the aggregate, have a Material Adverse Effectany
change in the legal form of any Group Member if no Default shall otherwise
result therefrom or (c) any liquidation or dissolution of any Restricted
Subsidiary (other than the U.K. Borrower) if (i) no Default shall otherwise
result therefrom and (ii) the U.S. Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the U.S. Borrower and its
Restricted Subsidiaries and is not disadvantageous to the Lenders in any
material respect. SECTION 7.2 Section 7.2 Compliance with Laws, Etc. The U.S.
Borrower shall, and shall cause each other Group Member to, comply with all
applicable Requirements of Law (including Environmental Laws, and ERISA and
Healthcare Laws) and all applicable Permits (including Healthcare Permits),
except for such failures to comply that would not, in the aggregate, have a
Material Adverse Effect. SECTION 7.3 Section 7.3 Payment of Obligations. The
U.S. Borrower shall, and shall cause each other Group Member to, pay or
discharge before they become delinquent (a) all material claims, taxes,
assessments, charges and levies imposed by any Governmental Authority and (b)
all other lawful claims (other than Indebtedness), in each case, that if unpaid
would, by the operation of applicable Requirements of Law, become a Lien upon
any property of any Group Member (other than Permitted Liens), except, with
respect to clausein the case of clauses (a) orand (b) above, for those whose(i)
where the amount or validity thereof is being contested in good faith by proper
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate 128 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10163.jpg]
Group Member in accordance with GAAP, or (ii) those for which the failure to pay
would not, in the aggregate, have a Material Adverse Effect. SECTION 7.4 Section
7.4 Maintenance of Property and Rights. The U.S. Borrower shall, and shall cause
each other Group Member to, shall maintain and preserve (a) in substantially the
same working order and condition as of the date of this Agreement of all of its
material tangible property necessary in the conduct of its business and,
ordinary wear and tear, casualty and condemnation excepted, and (b) all rights,
permits, licenses, approvals and privileges (including all Permits) necessary in
the conduct of its business, and shall make all necessary or appropriate filings
with, and give all required notices to, Governmental Authorities, except for
such failures to maintain and preserve the items set forth in, in the case of
clauses (a) and (b) above that, where the failure to do any of the foregoing
would not, in the aggregate, have a Material Adverse Effect; provided that
nothing in this Section 7.4 shall prohibit or restrict any transaction expressly
permitted by Section 8.4 or 8.7. SECTION 7.5 Section 7.5 Maintenance of
Insurance. The U.S. Borrower shall, and shall cause each other Group Member to,
(a) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Group
Members with financially sound and reputable insurance companies or associations
(in each case that are not Affiliates of the U.S. Borrower) of a nature and
providing such coverage as is customarily carried by businesses of the size and
character of the business of the Group Members (after giving effect to
self-insurance), as determined by the U.S. Borrower in good faith, and (b)
within the time periods set forth in Section 7.12, cause all such insurance
relating to any property or business of any U.S. Loan Party (in the case of any
U.S. Loan Party that becomes such pursuant to Section 7.10, within thirty (30)
days thereafter (or such longer period as may be agreed to by the Administrative
Agent) to name the Administrative Agent, on behalf of the Secured Parties, as
additional insured or loss payee, as appropriate and is customary, and to
provide that no cancellation, material addition in amount or material change in
coverage thereof shall be effective until after 30 days’ notice thereof to the
Administrative Agent (provided that the requirement to provide prior notice of
any material addition in amount or material change in coverage shall be deemed
to have been satisfied to the extent the applicable insurance company would not
agree to provide such notice after the Group Member’s commercially reasonable
efforts to obtain such agreement). SECTION 7.6 Section 7.6 Keeping of Books. The
U.S. Borrower shall, and shall cause each other Group Member to, keep proper
books of record and account, in which full, true and correct, in each case, in
all material respects, entries shall be made in a manner sufficient to prepare
consolidated financial statements required by Section 6.1 of all financial
transactions and the assets and business of each Group Member. SECTION 7.7
Section 7.7 Access to Books and Property. The U.S. Borrower shall, and shall
cause each other Group Member to, permit the Administrative Agent, as often as
reasonably requested, at any reasonable time during normal business hours and
with reasonable advance notice, to (a) visit and inspect the property of each
Group Member and examine and make copies of and abstracts from, the corporate
(and similar), financial, operating and other books and records of each Group
Member, (b) discuss the affairs, finances and accounts of each Group Member with
any officer or director of any Group Member and (c) communicate directly with
any registered certified public accountants (including the Group Members’
Accountants;) of any Group Member, provided that the applicable Group Member
shall have the right to have a member of its senior management present at such
discussions and any such communications shall be subject to the policies and
procedures of such accountants) of any Group Member. The Administrative Agent
shall provide the other Lenders with reasonable advance written notice of such
visits and inspections and use commercially reasonable efforts 129 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10164.jpg]
to coordinate with any Lender whothat notifies the Administrative Agent that
such Lender will accompany the Administrative Agent on such visit or inspection.
Each Group Member shall authorize their respective registered certified public
accountants (including the Group Members’ Accountants) to communicate directly
with the Administrative Agent, the Lenders and their Related Persons and to
disclose to the Administrative Agent, the Lenders and their Related Persons all
financial statements and other documents and information as they might have and
the Administrative Agent or any Lender reasonably requests with respect to any
Group Member; provided that the applicable Group Member shall have the right to
have a member of its senior management present at such discussions and any such
communications and disclosures will be subject to any policies and procedures of
such accountants. Notwithstanding the foregoing, the Administrative Agent shall
not exercise suchthe rights under this Section 7.7 more often than one time
during any calendar year absent the continuation of an Event of Default at its
expense; provided, that when an Event of Default is continuing, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the U.S. Borrower at any time
during normal business hours upon reasonable advance notice. Notwithstanding
anything to the contrary in this Agreement (including Section 6.86.4) or any
other Loan Document, none of the Group Members will be required to disclose (i)
any document, information or other matter withto any competitor to any Group
Member (or any known Affiliate of such a competitor) or (iii) any document,
information or other matter (A) that constitutes nonfinancial trade secrets or
non-financial proprietary information, (iiB) in respect of which disclosure is
prohibited by applicable law, or regulation or any binding agreement, (iiiC)
that is subject to attorney-client or similar privilege or constitutes attorney
work product or (ivD) in respect of which any Group Member or any of their
Subsidiaries owes confidentiality obligations to any third party. SECTION 7.8
Section 7.8 Environmental. The U.S. Borrower shall, and shall cause each other
Group Member to, comply with, and maintain its real property, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance or that is required by Environmental Law or
otherwise by any orders and directives of any Governmental Authority), and to
maintain its real property, except for failures to comply thatwhere failure to
do any of the foregoing would not, in the aggregate, have a Material Adverse
Effect. SECTION 7.9 Section 7.9 Use of Proceeds. The proceeds of the Sterling
Term Loans made on the Fourth Amendment Effective Date shall be used as set
forth in the Fourth Amendment. The proceeds of the Loans made on or after the
Fourth Amendment Effective Date shall be used by the applicable Borrower (and,
to the extent distributed to themit by thesuch Borrower, each other Group
Member) solely: (a) on the Closing Date (i) to consummate the Refinancing, (ii)
to pay the Transaction Expenses; provided that Revolving Loans made on the
Closing Date shall be used solely to pay the Transaction Expenses and for
working capital purposes or backstopping existing letters of credit provided for
in the definition of “Initial Revolving Borrowing” and (iii) for working capital
and general corporate and similar purposes, including to finance Permitted
Acquisitions (including purchase price adjustments) or other Investments,
Capital Expenditures and other transactions not prohibited by the Loan
Documents; (b) in the case of Incremental Loans and the Loans under the
Revolving Credit Facility made after the Closing Date, for working capital and
general corporate and similar purposes, including to finance Permitted
Acquisitions (including purchase price adjustments), Capital Expenditures and
other transactions not prohibited by the Loan Documents; and 130 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10165.jpg]
(c) in the case of the Delayed-Draw Term Loan, to finance the Leo Acquisition
and to pay related fees, expenses and repayments of indebtedness, purchase price
adjustments and earn-outs in connection therewith. SECTION 7.10 Section 7.10
Additional Collateral and Guaranties. (a) (a) To the extent not delivered to the
Administrative Agent on or before the Closing Date (including in respect of
after-acquired property and Persons that become Subsidiaries (other than
Excluded Subsidiaries) of any Loan Party after the Closing Date), each Group
Member (other than any Excluded Subsidiary) shall do each of the following, (x)
if the event giving rise to the obligation under this Section 7.10 occurs during
the first three Fiscal Quarters of any Fiscal Year, on or before the later of
(1) the date on which financial statements are required to be delivered pursuant
to Section 6.1(b) for the Fiscal Quarter in which the relevant event occurs and
(2) sixty (60) days after the date on which the relevant event occurs or (y) if
the event giving rise to the obligation under this Section 7.10 occurs during
the fourth Fiscal Quarter of any Fiscal Year, on or before the date that is
sixty (60) days after the end of such Fiscal Quarter (or, in the case of each of
clauses (x) and (y), such longer period as the Administrative Agent may
reasonably agree): (i) If any Restricted Subsidiary is formed or acquired after
the Fourth Amendment Effective Date, or any Restricted Subsidiary ceases to be
an Excluded Subsidiary, the U.S. Borrower shall cause such Subsidiary, no later
than the Quarterly Compliance Date with respect thereto, to execute and deliver
to the Administrative Agent such modifications to the terms of the Loan
Documents (or, to the extent applicable as determined by the Administrative
Agent, such other documents), in each case(i) a supplement to the Guarantee
Agreement in the form specified therein, (ii) in the case of any Restricted
Subsidiary that would be a U.S. Loan Party, a joinder to the U.S. Security
Agreement in the form specified therein, (iii) in the case of any Restricted
Subsidiary that would be a U.K. Loan Party, a security accession deed in the
form specified in the U.K. Debenture and (iv) in the case of any other
Restricted Subsidiary, such Collateral Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and, as the
Administrative Agent reasonably requests and deems reasonably necessary in order
to ensure the following: (A) each Subsidiary (other than an Excluded Subsidiary)
of any Loan Party shall guaranty, as primary obligor and not as surety, the
payment of the Obligations of the Borrower pursuant to the Guaranty and Security
Agreement; (B) , subject to clause (iii) below and the other limitations set
forth in this Section 7.10 or elsewhere in this Agreement and the other Loan
Documents, each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shallin order for such Restricted Subsidiary to
grant to the Administrative Agent, for the benefit of the Secured Parties as
security for the Obligations, a valid and enforceable security interest in all
or substantially of its property (other than property of a type excluded from
the granting clauses of the Guaranty and Security Agreement or constituting
leased real property), including all of its Stock and Stock Equivalents and
other Securities, as security for the Obligations of such Loan Party; and (C) in
no event shall any Loan Party be required to pledge any of its Stock in any
joint venture or any other Person (other than a wholly-owned Restricted
Subsidiary or any other Restricted Subsidiary of Holdings, as to which the
Borrower shall be required, in the case of any Excluded Subsidiary, to use
commercially reasonable efforts to obtain the ability to pledge such interests),
to the extent such pledge is prohibited by the terms of the joint venture
agreement, organizational documents or indebtedness of such joint venture; 131
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10166.jpg]
provided, however, that, unless the Borrower and the Administrative Agent
otherwise agree, in no event shall (x) any Excluded Subsidiary be required to
guaranty the payment of any Obligation of the Borrower or (y) the Loan Parties,
individually or collectively, be required to pledge as security for the
Obligations in excess of 65% of the outstanding Voting Stock of any first tier
Foreign Subsidiary or any CFC Holdco, or any other assets that the
Administrative Agent and Borrower reasonably agree that the costs of obtaining a
security interest is excessive in relation to the value of the security to be
afforded thereby or would result in material adverse tax consequences to
Holdings, the Borrower or any of their Subsidiaries; (ii) constituting Excluded
Property under the U.S. Security Agreement or property that is customarily
excluded from being collateral in the jurisdiction of organization of such
Restricted Subsidiary). (b) If any Loan Party acquires after the Fourth
Amendment Effective Date any Stock (other than Stock of a type constituting
Excluded Property under the U.S. Security Agreement), then the U.S. Borrower
shall cause such Loan Party to (i) unless such Stock is already subject to such
valid and enforceable security interest, no later than the Quarterly Compliance
Date with respect thereto enter into such Collateral Documents, which shall be
in form and substance reasonably satisfactory to the Administrative Agent, as
the Administrative Agent reasonably requests, subject to the limitations set
forth in this Section 7.10 or elsewhere in this Agreement and the other Loan
Documents, in order for such Loan Party to grant to the Administrative Agent,
for the benefit of the Secured Parties as security for the Obligations, a valid
and enforceable security interest in such Stock and (ii) to the extent required
by the Collateral Documents, no later than the Quarterly Compliance Date with
respect thereto deliver to the Administrative Agent all documentscertificates
representing all certificated Stock, Stock Equivalents and other Securities
pledged pursuant to the documents delivered pursuant to clause (a) abovesuch
Stock, together with undated powers, stock transfer forms or endorsements duly
executed in blank; and. (c) If any Loan Party owns on the date it becomes a Loan
Party, or acquires after such date, any real property owned in fee and having a
fair market value on the date of acquisition thereof by such Loan Party in
excess of $3,000,000, then the U.S. Borrower shall cause such Loan Party to (i)
in the case of any such real property owned by a U.S. Loan Party and located in
the United States, within ninety (90) days (or such later date as may be agreed
by the Administrative Agent) following the date it becomes a Loan Party or the
date of the acquisition of such real property, as the case may be, deliver to
the Administrative Agent a Mortgage thereon, together with all Mortgage
Supporting Documents relating thereto, (ii) in the case of any such real
property owned by a U.K. Loan Party and located in England and Wales, a Mortgage
(as defined in the U.K. Debenture) as and to the extent required by the U.K.
Debenture and (iii) in the case of any such real property owned by a Non-U.S.
Loan Party, within ninety (90) days (or such later date as may be agreed by the
Administrative Agent) following the date it becomes a Loan Party or the date of
the acquisition of such real property, as the case may be, enter into such
Collateral Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, as the Administrative Agent reasonably
requests, subject to the limitations set forth in this Section 7.10 or elsewhere
in this Agreement and the other Loan Documents, in order for such Loan Party to
grant to the Administrative Agent, for the benefit of the Secured Parties as
security for the Obligations, a valid and enforceable security interest in such
real property. (d) If any U.S. Loan Party (other than Holdings) holds on the
date it becomes a Loan Party, or establishes or acquires after such date, any
deposit account (other than an Excluded Account or an account that constitutes
Excluded Property under the U.S. Security Agreement), the U.S. Borrower shall
cause such Loan Party to, within sixty (60) days (or such later date as may be
132 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10167.jpg]
agreed by the Administrative Agent) following the date it becomes a Loan Party
or the date of the establishment or acquisition thereof, as the case may be,
deliver to the Administrative Agent a Control Agreement with respect to such
deposit account, which shall be duly executed by such Loan Party and the
applicable financial institution. (e) (iii) The U.S. Borrower shall cause each
Loan Party to take allsuch other actions thatas the Administrative Agent has
reasonably requested and determined are necessary or to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents theretofore executed on
the Closing Date or the Closing Date, as applicable, (or, for Collateral located
outside the United States, a similar priority acceptable to the Administrative
Agent), including authorizing the filing of UCC financing statements in such
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law or as the Administrative Agent may otherwise reasonably
request; provided that no action shall be required to be taken under the
Assignment of Claims Act of 1940, as amended, 31 U.S.C. 3727, 41 U.S.C. 15, in
each case, subject to the limitations set forth in this Section 7.10 or
elsewhere in this Agreement and the other Loan Documents. (b) To the extent not
delivered to the Administrative Agent on or before the Closing Date (including
in respect of after-acquired property and Persons that become Subsidiaries
(other than Excluded Subsidiaries) of any Loan Party after the Closing Date),
each Group Member (other than any Excluded Subsidiary) shall, within ninety (90)
days (or such later date as may be agreed by the Administrative Agent) following
the acquisition of any such real property, deliver to the Administrative Agent a
Mortgage on any real property located in the United States and acquired in fee
by any Loan Party and having a fair market value on the date of acquisition in
excess of $3,000,000, together with all Mortgage Supporting Documents relating
thereto. (c) To the extent not delivered to the Administrative Agent on or
before the Closing Date (including in respect of after-acquired property and
Persons that become Subsidiaries (other than Excluded Subsidiaries) of any Loan
Party after the Closing Date), each Group Member (other than any Excluded
Subsidiary) shall within sixty (60) days (or such later date as may be agreed by
the Administrative Agent) following the establishment or acquisition of any
deposit account other than any Excluded Account, deliver to the Administrative
Agent a Control Agreement with respect to such deposit account established or
acquired by any Loan Party, unless such deposit account is an Excluded Account,
each duly executed by, in addition to the applicable Loan Party, the applicable
financial institution. (f) (d) Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, the Loan Parties shall not be required,
nor shall the Administrative Agent be authorized, (i) to enter into Control
Agreements, except to the extent provided for in Section 7.10 or Section 7.11,
(ii) unless the U.S. Borrower and the Administrative Agent otherwise agree, to
pledge as security for the Obligations any Excluded Equity (as defined in the
Guaranty andU.S. Security Agreement), (iii) to complete any filings or take any
other action with respect to the creation or perfection of security interests in
assets located or titled outside the United States, (including any Intellectual
Property registered in any jurisdiction outside of the United States) or, in the
case of any Non-U.S. Loan Party, the jurisdiction of organization of such Loan
Party, (iv) to make any filing with any Governmental Authority, or to enter into
any agreement governed by the laws of any jurisdiction, in each case other the
United States, any state thereof (including any subdivision of any state) and
the District of Columbia or, in the case of any Non-U.S. Loan Party, the
jurisdiction of organization of such Loan Party, (v) other than as expressly set
forth in this Agreement or the Guaranty and Security Agreementany Collateral
Document, to take any actions to perfect the security interest granted
thereunder in any 133 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10168.jpg]
investment property, Intellectual Property or chattel paper, (vi) to take any
action with respect to perfecting letter of credit rights or commercial tort
claims (other than filing UCC financing statements), other than, in the case of
commercial tort claims, those with a value in excess of $1,000,000, (vii) to
deliver landlord lien waivers, estoppels, collateral access letters or bailee
waiver or similar agreements, (viii) to take any action with respect to
Intellectual Property to the extent the Administrative Agent and the U.S.
Borrower agree that the cost of perfecting such security interest is excessive
in relation to the benefit to the Lenders of the security to be afforded thereby
or, (ix) to take any action under the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. 3727, 41 U.S.C. 15, (x) to perfect any pledge, security
interest or mortgage by any means other than by (A) filings pursuant to the UCC
in the office of the secretary of state (or similar central filing office) of
the relevant state(s), (B) filings in United States government officesstates or
similar filings under the laws of the jurisdiction of organization of any
Non-U.S. Loan Party, (B) filings with the United States Patent and Trademark
Office or the United States Copyright Office with respect to intellectual
propertyIntellectual Property, (C) filings in the applicable real estate records
with respect to mortgagedreal properties or any fixtures relating to mortgaged
propertiesthereto, in each case, that constitute Collateral, (D) delivery to the
Administrative Agent, to be held in its possession, of all Collateral consisting
of intercompany notes, stock certificates of the U.S. Borrower and its
Restricted Subsidiaries and other instruments, in each case as expressly
required by this Agreement or the Collateral Documents, and (E) in the case of
any Non-U.S. Loan Party, such other actions as shall be expressly set forth in
the Collateral Documents to which such Non-U.S. Loan Party is a party or (xi)
grant any Lien or take any action to perfect any pledge, security interest or
mortgage where the Administrative Agent and the U.S. Borrower reasonably agree
that the costs arising in connection therewith are excessive in relation to the
value of the security to be afforded thereby to the Lenders or would result in
material adverse tax consequences to Holdings, the U.S. Borrower or any of their
Subsidiaries. (g) Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, (i) nothing in this Section 7.10 or elsewhere in the
Loan Documents shall require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance or other deliverables
with respect to, any particular assets of the Loan Parties to the extent the
Administrative Agent and the U.S. Borrower agree that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
deliverables, is excessive in relation to the benefit to the Lenders to be
obtained by the Lenders therefrom, and (ii) the Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, insurance policies or other deliverables with
respect to particular assets or the provision of any guaranty of the Obligations
by any Restricted Subsidiary if the Administrative Agent and the U.S. Borrower
agree that such action cannot be accomplished without undue effort or expense by
the time or times at which it would otherwise be required to be accomplished by
this Agreement or the other Loan Documents. SECTION 7.11 Section 7.11 Deposit
Accounts. The U.S. Borrower shall, and shall cause each otherSubsidiary
Guarantor that is a U.S. Loan Party to, from and after the date that Control
Agreements are required to be in effect under Section 7.10(cd), deposit all of
its cash in deposit accounts that are Controlled Deposit Accounts, provided,
however, that each such Loan Party may maintain (Aa) deposit accounts which are
swept on a daily basis into other deposit accounts which are Controlled Deposit
Accounts, (Bb) deposit accounts having a balance of less than $250,000 in the
aggregate at all times, and (Cc) zero-balance accounts, payroll accounts,
benefits accounts, trust accounts, escrow accounts, fiduciary accounts, impress
accounts, captive accounts, segregated customer accounts, securities accounts,
commodities accounts and tax payment accounts, in each case of clauses (Aa),
(Bb) and (Cc), as deposit accounts that are not Controlled Deposit Accounts (the
accounts described in clauses (Aa), (Bb) and (Cc), “Excluded Accounts”). 134
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10169.jpg]
Section 7.12 Post Closing Matters. The Borrower shall, and shall cause each
other Group Member to, (a) prior to the date that is 90 days after the Closing
Date, provide to the Administrative Agent revised Deemed LTM EBITDA Amounts for
the fiscal quarters ended June 30, 2017, September 30, 2017 and December 31,
2017, which updated amounts shall be based on the quality of earnings report
dated as of March 2, 2018 and be subject to the reasonable agreement of the
Administrative Agent and the Borrower (it being understood that, in determining
and providing such revised Deemed LTM EBITDA Amounts, no Group Member shall have
any obligation to incur any costs or expenses that are unreasonable in light of
the size of the necessary revisions), (b) prior to the date that is 30 days
after the Closing Date, provide to the Administrative Agent a revised cash flow
model that is reasonably satisfactory to the Administrative Agent and (c) take
each of the other actions set forth on Schedule 7.12 within the time period
prescribed therefor on such schedule (as such time period may be extended by the
Administrative Agent). SECTION 7.12 PSC Register. (a) The U.S. Borrower shall
cause each U.K. Loan Party to: (i) within the relevant timeframe, comply with
any notice it receives pursuant to Part 21A of the Companies Act 2006 from any
company incorporated in the United Kingdom whose Stock constitutes Collateral;
and (ii) promptly provide the Administrative Agent with a copy of such notice.
(b) To the extent failure to comply, issue, provide, permit or notify would have
or would reasonably likely to have a Material Adverse Effect and invalidate or
prejudice the validity, legality and/or enforceability of such Collateral, the
U.S. Borrower shall cause each U.K. Loan Party to promptly: (i) notify the
Administrative Agent of its intention to issue, or its receipt of, any warning
notice or restrictions notice under Schedule 1B of the Companies Act 2006 in
respect of any Stock that constitutes Collateral; and (ii) provide to the
Administrative Agent a copy of any such warning notice or restrictions notice,
in each case before it issues, or after it receives, any such notice. (c) The
U.S. Borrower shall not permit any U.K. Loan Party to do anything, or permit
anything to be done, which could result in any other Person becoming a PSC
Registrable Person in respect of a company whose Stock constitutes Collateral or
require that company to issue a notice under sections 7900 or 790E, or a warning
or restrictions notice under Schedule 1 B, of the Companies Act 2006. (d) For
the purposes of withdrawing any restrictions notice or for any application (or
similar) to the court under Schedule 1 B of the Companies Act 2006, the U.S.
Borrower shall cause each U.K. Loan Party shall provide such assistance as the
Administrative Agent may reasonably request in respect of any Stock that
constitutes Collateral and provide the Administrative Agent with all
information, documents and evidence that it may reasonably request in connection
with the same. 135 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10170.jpg]
SECTION 7.13 Section 7.13 OFAC/Patriot Act. The U.S. Borrower shall, and shall
cause each other Group Member to, comply in all material respects with the laws,
regulations and executive orders referred to in Sections 4.18 and 4.19. SECTION
7.14 Section 7.14 Designation of Subsidiaries. The U.S. Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or designate
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that: (a) (a)
immediately before and after such designation, no Event of Default shall have
occurred and be continuing; (b) (b) the U.S. Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the U.S. Borrower
demonstrating compliance with the foregoing clause (a) of this Section 7.16above
and, if applicable, certifying that such Subsidiary meets the requirements of an
“Unrestricted Subsidiary”; (c) (c) any Unrestricted Subsidiary that has
subsequently been designated as a Restricted Subsidiary shall not be
re-designated as an Unrestricted Subsidiary; and (d) (d) the Investment
resulting from the designation of such Restricted Subsidiary as an Unrestricted
Subsidiary as described abovebelow is permitted by Section 8.3; and (e) no
Unrestricted Subsidiary may (i) own any Stock or Stock Equivalents in the U.S.
Borrower or any of its Restricted Subsidiaries, (ii) hold any Indebtedness of,
or any Lien on any property of, the U.S. Borrower or any of its Restricted
Subsidiaries or (iii) own (including by way of exclusive license or similar) any
Intellectual Property material to the business of the U.S. Borrower and its
Restricted Subsidiaries. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the U.S. Borrower therein at the
date of designation in an amount equal to the fair market value (as determined
by the U.S. Borrower in good faith) of the U.S. Borrower’s or its Subsidiary’s
(as applicable) Investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness and Liens of such Subsidiary existing at
such time and a return on any Investment by the U.S. Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value (as determined by the U.S. Borrower in good faith) at the date of
such designation of the U.S. Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary. ARTICLE 8 NEGATIVE COVENANTS The U.S. Borrower
(and with respect to Section 8.8(b) only, Holdings) (and, to the extent set
forth in any other Loan Document, each other Loan Party) agrees with the
Lenders, the L/C Issuers and the Administrative Agent that, prior to each of the
following, as long as any Obligation (other than Obligations in connection with
Secured Hedging Agreements and contingent indemnification obligations in respect
of which no claim has been asserted) or any Commitment remains
outstandingTermination Date: 136 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10171.jpg]
SECTION 8.1 Section 8.1 Indebtedness. The U.S. Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, incur or
otherwise remain liable with respect to or responsible for, any Indebtedness,
except for the following: (a) the Obligations, including the Delayed-Draw Term
Loans, any Incremental Revolving Loans, any Incremental Term Loans, any
Extended/Modified Term Loans and any Replacement Loans; (b) Indebtedness
existing on the date hereof and set forth on Schedule 8.1; (c) Indebtedness
consisting of Capitalized Lease Obligations (other than with respect to a lease
entered into as part of a Sale and Leaseback Transaction) and Indebtedness, in
each case incurred by any Group Member (other than Holdings) to finance the
acquisition, repair, improvement or construction of fixed or capital assets of
suchany Group Member, together with any Permitted Refinancing of any
Indebtedness permitted hereunder in reliance upon this clause (c); provided,
however, that (i) the aggregate outstanding principal amount of all such
Indebtedness at any time does not exceed the greater of (x) $4,000,000 and (y)
an amount equal to the Equivalent Percentage of the amount set forth in clause
(x) multiplied by Trailing EBITDA as of the applicable date of determination at
such time and (ii) such Indebtedness is incurred and any Liens securing such
Indebtedness are created within 180 days after the lease or acquisition, or the
completion of repair, improvement or construction, lease or improvement of the
asset financed; (d) Capitalized Lease Obligations arising under Sale and
Leaseback Transactions permitted hereunder in reliance upon Section 8.4(b)(ii);
(e) intercompany loans owing to any Group Member and constituting Permitted
Investments of such Group Member; (f) obligations under Hedging Agreements
entered into for the sole purpose of hedging in the normalordinary course of
business or consistent with industry practices or in connection with Permitted
Acquisitions permitted hereunder; (g) Guaranty Obligations of any Group Member
with respect to Indebtedness of any Group Member other than HoldingsGroup Member
(other than Indebtedness permitted hereunder in reliance upon clause (b) or (c)
above, for which Guaranty Obligations shall be permitted only to the extent set
forth in such clausesclause), in each case to the extent permitted under Section
8.3; (h) (h) any (other than clause (k)(i) or (aa) thereof); (i) any
Indebtedness of any Group Member; provided, however, that the aggregate
outstanding principal amount of all Indebtedness incurredoutstanding in reliance
on this clause (h) at any time shall not exceed the greater of (i) $6,000,000
and (ii) an amount equal to the Equivalent Percentage of the amount set forth in
clause (i) multiplied by Trailing EBITDA as of the applicable date of
determination at such time; (j) Indebtedness arising under indemnity agreements
to title insurers to cause such title insurers to issue to the Administrative
Agent mortgagee title insurance policies; (k) Permitted Refinancing Indebtedness
in respect of Indebtedness incurred pursuant to clauses (b), (c), (d), (h), (j),
(k), (m), (o), (p), (q) and (t) of this Section 8.1; 137 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10172.jpg]
(l) Indebtedness incurred in the ordinary course of business in respect of (i)
overdraft facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements;
(ii) performance bonds, bid bonds, appeal bonds, surety bonds and, completion
guarantees, return of money bonds and similar obligations not in connection with
money borrowed, including those incurred to secure health, safety and
environmental obligations; and (iii) Indebtedness owed to any Person providing
property, casualty, business interruption or liability insurance to the U.S.
Borrower or any of their respectiveits Subsidiaries, so long as such
Indebtedness shall not be in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such incurrence for the annual
price in which such Indebtedness is incurredpremiums therefor; (m) Indebtedness
(i) arising from agreements of the U.S. Borrower or aany Restricted Subsidiary
of the Borrower providing for indemnification, adjustment of purchase price
“earn-outs” or other similar obligations, in each case, incurred or assumed in
connection with (A) any Sale by the disposition of any business, assetsU.S.
Borrower or any Restricted Subsidiary of the Borrower; provided that the maximum
assumable liability in respect of all such Indebtedness shall at no time exceed
the gross proceeds actually received or receivable by the Borrower and its
Restricted Subsidiaries in connection with such disposition and such
dispositionsuch Sale shall be permitted by the terms of this Agreement, or (B)
any Permitted Acquisition or other Proposed Acquisition permitted by Section
8.3Permitted Investment, or (ii) in respect of guaranties, letters of credit,
bank guaranties, bankers’ acceptances, surety bonds, performance bonds or
similar obligations to support any of the foregoing obligations; (n)
Indebtedness of any Person that becomes a Restricted Subsidiary (or is merged or
consolidated with or into the U.S. Borrower or any Restricted Subsidiary) or
Indebtedness assumed by the U.S. Borrower or any Restricted Subsidiary in
connection with any Acquisition or other Permitted Investment, in each case, on
or after the date of this Agreement; provided that (i) such Indebtedness, (i)
exists at the time such personPerson becomes a Restricted Subsidiary (or is so
merged or consolidated) or such Acquisition or other Permitted Investment is
consummated, (ii) such Indebtedness is not created in anticipation or
contemplation of such personPerson becoming a Restricted Subsidiary (or being so
merged or consolidated) or such Acquisition or other Permitted Investment, (iii)
such Indebtedness is not directly or indirectly recourse to any of the Group
Members or any of their respective assets, other than to the person that becomes
a Restricted Subsidiarysuch Person and its Restricted Subsidiaries, and (iv)
other than any Indebtedness of any Person that becomes a Restricted Subsidiary
in connection with the Leo Acquisition,with respect to such Indebtedness
incurred or assumed after the Fourth Amendment Effective Date, the aggregate
outstanding principal amount of all such Indebtedness of all other such
Restricted Subsidiaries outstanding at any one time shall not exceed the greater
of (x) $3,000,000 and (y) an amount equal to the Equivalent Percentage of the
amount set forth in clause (x) multiplied by Trailing EBITDA as of the
applicable date of determination at such time; (o) unsecured Indebtedness
consisting of “earn-outs” and other similar deferred consideration in respect of
Permitted Acquisitions or other Permitted Investments; (p) Permitted Seller Debt
in an aggregate outstanding principal amount not exceeding at any time the
greater of (i) $3,000,000 and (ii) an amount equal to the Equivalent Percentage
of the amount set forth in clause (i) multiplied by Trailing EBITDA as of the
applicable date of determination at such time; 138 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10173.jpg]
(q) (i) Indebtedness consisting of promissory notes issued by the U.S. Borrower,
or any Restricted Subsidiary of the Borrower to current or former officers,
managers, consultants, directors and employees of Holdings or any Group Member
(or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the redemption,
purchase or other acquisition or retirement for value by Holdings of its (or any
of its parent company’s) Qualified Capitalof its Stock (or Stock Equivalents
with respect to its Qualified Capital Stock); provided that at the time of the
issuance of such promissory note such purchase or, redemption is otherwise
permitted by this Agreement and (ii) Subordinated Debt consisting of promissory
notes issued by any Group Member to current or former officers, managers,
consultants, directors and employees of Holdings or any Group Member (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) to finance the redemption, purchase or other
acquisition or retirement for value by Holdings of its Qualified Capital Stock
(or Stock Equivalents with respect to its (or any of its parent company’s)
Qualified Capital Stock); provided that at the time of the issuance of such
promissory note such purchase or redemption would beis otherwise permitted by
this Agreement; (r) other Indebtedness; provided that (i) the final maturity of
such Indebtedness shall not be earlier than the date that is 90 days after the
Scheduledlatest Maturity Date, (ii) any such Indebtedness in the form of
Subordinated Debt is subject to a subordination agreement in form and substance
reasonably satisfactory to the Administrative Agent and, (iii) to the extent
such Indebtedness is secured by assets that are not Collateral, such
Indebtedness shall not be secured by Collateral and (iv) on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness (and after giving
effect to any Permitted Acquisition or other Permitted Investment consummated
simultaneously therewith and any other application of the proceeds thereof), (A)
if such Indebtedness is secured by a lienLien on the Collateral that is pari
passu with the LienLiens securing the Obligations, the pro forma Consolidated
First Lien Leverage Ratio as of the last day of the most recently ended Test
Period shall be no greater than (1) with respect to Indebtedness incurred to
finance Permitted Acquisitions or other Permitted Investments, 4.75:1.00 or (2)
with respect to all other Indebtedness, 4.50:1.00, (B) if such Indebtedness is
secured by a lienLien on the Collateral that is junior to the lienLien securing
the Obligations, the pro forma Consolidated Secured Leverage Ratio as of the
last day of the most recently ended Test Period shall be no greater than (1)
with respect to Indebtedness incurred to finance Permitted Acquisitions or other
Permitted Investments, 5.25:1.00 or (2) with respect to all other Indebtedness,
5.00:1.00 and (C) if such Indebtedness is unsecured or secured solely by assets
that do not constitute Collateral, the pro forma Consolidated Total Leverage
Ratio as of the last day of the most recently ended Test Period shall be no
greater than (1) with respect to Indebtedness incurred to finance Permitted
Acquisitions or other Permitted Investments, 5.25:1.00 or (2) with respect to
all other Indebtedness, 5.00:1.00; (s) Indebtedness of Subsidiaries that are not
Loan Parties, together with any Indebtedness incurred by any other Restricted
Subsidiaries that are not Loan Parties, in anprovided that the aggregate
principal amount of all Indebtedness outstanding amountin reliance on this
clause (r) at any time shall not to exceed the greater of (i) $2,000,000 and
(ii) an amount equal to the Equivalent Percentage of the amount set forth in
clause (i) multiplied by Trailing EBITDA as of the applicable date of
determination at such time; (t) Indebtedness consisting of obligations of the
U.S. Borrower and its Restricted Subsidiaries under deferred compensation or
other similar arrangements with employees incurred by such Person in the
ordinary course of business or in connection with the Related Transactions or
otherany Permitted AcquisitionsAcquisition or any other Permitted Investment;
(u) Incremental Equivalent Debt; and 139 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10174.jpg]
(v) Indebtedness of the U.S. Borrower and/or any Restricted Subsidiary in
respect of (i) Banking Services and/or otherwise in connection with cash
management and deposit accounts, including Banking Services Obligations, and
(ii) incentive, supplier finance or similar programs. ; (w) guaranties by the
U.S. Borrower or any Restricted Subsidiary of the obligations of suppliers,
customers, licensees or sublicensees, in each case, in the ordinary course of
business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of the U.S. Borrower and/or any Restricted Subsidiary to
pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services pursuant to customary arrangements and
(iii) Indebtedness in respect of guaranties, letters of credit, bank guaranties,
bankers’ acceptances, surety bonds, performance bonds or similar obligations
supporting trade payable arrangements entered into in the ordinary course of
business; (x) Indebtedness (including obligations in respect of letters of
credit, bank guaranties, bankers’ acceptances, surety bonds, performance bonds
or similar instruments with respect to such Indebtedness) incurred by the U.S.
Borrower or any Restricted Subsidiary in respect of workers compensation,
unemployment insurance (including premiums related thereto), other types of
social security, pension obligations, vacation pay, health, disability or other
employee benefits, in each case, in the ordinary course of business; (y)
customer deposits and advance payments received in the ordinary course of
business from customers for goods and services in the ordinary course of
business; and (z) all premiums (if any), interest (including post-petition
interest and payment in kind interest), accretion or amortization of original
issue discount, fees, expenses and charges with respect to any Indebtedness of
the U.S. Borrower or any Restricted Subsidiary. For purposes of determining
compliance with this Section 8.1: (1) the principal amount inof Indebtedness
outstanding under any clause of this Section 8.1 will be determined after giving
effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness; (2) guarantees of, or obligations in respect of letters
of credit relating to, Indebtedness that are otherwise included in the
determination of a particular amount of Indebtedness will not be included in the
determination of such amount of Indebtedness; (3) (i) the accrual of interest,
the accretion of accreted value, the accretion or amortization of original issue
discount and the payment of interest in the form of additional Indebtedness,
(ii) the payment of premiums, fees, expenses, charges and additional or
contingent interest on obligations and (iii) increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies, in each case, will not be deemed to be an incurrence of
Indebtedness; (4) in the event that an item of Indebtedness (or any portion
thereof) meets the criteria of more than one of the categories set forth above,
the U.S. Borrower may, in its sole discretion, at the time of incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness (or any portion thereof) in any manner
that complies with this covenantSection 8.1; provided that all Indebtedness
created pursuant to the Loan Documents will be deemed to have been incurred in
reliance on the exception in clause (a) above and shall not be permitted to be
reclassified pursuant to this paragraph; and 140 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10175.jpg]
(5) for the avoidance of doubt, if the Borrower or any Restricted Subsidiary
incurs any Lien securing Indebtedness using a ratio-based test on the same date
that it incurs any Lien securing Indebtedness under any Dollar-based test, then
the ratio-based test will be calculated with respect to such incurrence under
the ratio-based test without regard to any incurrence of Indebtedness under the
Dollar-based test; and (6) the principal amount of any Indebtedness, advance,
loan or other extension of credit incurred in a currency other than Dollars
shall be measured based upon the Dollar Equivalentequivalent thereof at the time
of incurrence. Subsequent, and subsequent changes in currency exchange rates
shall not deem to result in an increase or decrease to the outstanding amount of
such Indebtedness. If any Indebtedness incurred as a Permitted Refinancing
permitted under this Section 88.1 of any other Indebtedness that is denominated
in a currency other than Dollars (or in a different currency from the
Indebtedness being refinanced) would cause the applicable Dollar-denominated
restriction to be exceeded if calculated on a Dollar Equivalentequivalent basis
as of the date of such refinancing, such Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (i) the Dollar Equivalentequivalent of
the outstanding or committed principal amount, as applicable, of such
Indebtedness being refinanced, plus (ii) the aggregate amount of reasonable and
customary fees, premiums and other costs and expenses incurred or paid in
connection with such refinancing. SECTION 8.2 Section 8.2 Liens. The U.S.
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
incur, maintain or otherwise suffer to exist any Lien upon or with respect to
any of its property, whether now owned or hereafter acquired, or assign any
right to receive income or profits, except for the following: (a) Liens created
pursuant to any Loan Document; (b) Customary Permitted Liens of Group Members;
(c) Liens existing on the date hereof and set forth on Schedule 8.2 and any
modification, replacement, refinancing, renewal or extension thereof; (d) Liens
on the property of the U.S. Borrower or any of its Restricted Subsidiaries
securing Indebtedness permitted hereunder in reliance upon Section 8.1(c);
provided, however, that (i) such Liens exist prior to the acquisition of, or
attach substantially simultaneously with, or within 180 days after, the lease,
acquisition, repair, improvement or construction of, such property financed,
whether directly or through a Permitted Refinancing, by such Indebtedness and
(ii) such Liens do not extend to any property of any Group Member other than the
property (and proceeds thereof)subject to such lease or acquired or
builtconstructed, or the improvements or repairs, financed, whether directly or
through a Permitted Refinancing, by such Indebtedness (and proceeds thereof and
accessions, improvements and additions thereto), it being agreed that,
notwithstanding the foregoing, individual financings of the type permitted under
Section 8.1(c) provided by any Person may be cross-collateralized to other
financings of such type provided by such Person or its Affiliates; (e) Liens on
the property of the U.S. Borrower or any of its Restricted Subsidiaries securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder in reliance upon clause (c) or (d) above or this
clause (e) without any change in the property subject to such Liens; 141
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10176.jpg]
(f) Liens on property of aany Person existing at the time such Person is
acquired becomes a Restricted Subsidiary (or is merged with or into or
consolidated with any Group Member to the extentor into the U.S. Borrower or any
Restricted Subsidiary) and Liens existing on any property prior to the
acquisition thereof by the U.S. Borrower or any Restricted Subsidiary, in each
case, in a transaction permitted hereunder, and any modification, replacement,
refinancing, renewal or extension thereof; provided that such Liens (i) do not
extend to property not subject to such Liens at the time of such Person becomes
a Restricted Subsidiary (or is so merged or consolidated) or such acquisition
(other thanis consummated (and proceeds thereof and accessions, improvements
thereonand additions thereto) and (ii) are not created in anticipation or
contemplation of such Person becoming a Restricted Subsidiary (or being so
merged or consolidated) or such acquisition, merger or consolidation; (g) Liens
on any cash earnest money deposits made by a Group Member in connection with any
letter of intent or purchase agreement entered into with respect to a Permitted
Acquisition or other Investment not otherwise prohibited by this Agreement; (h)
Liens on any property of the U.S. Borrower or any of its Restricted Subsidiaries
securing any of their Indebtedness or their other liabilities; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness and other liabilities shall not exceed at any time the greater of
(x) $3,000,000 and (y) an amount equal to the Equivalent Percentage of the
amount set forth in clause (x) multiplied by Trailing EBITDA as of the
applicable date of determination at such time; (i) Liens on any property of any
Foreign Subsidiaries that are not Loan Parties; (j) Liens on any property
securing Indebtedness incurred in reliance on Section 8.1(m); (k)
Restrictionsrestrictions permitted under Section 8.10 and Sales permitted under
Section 8.4; (l) any interest or title of a lessor or sublessor under any lease
permitted by this Agreement; (m) Liens arising from precautionary uniform
commercial code financing statements filed under any lease permitted by this
Agreement; (n) Liens consisting of Contractual Obligations of any Loan Party to
Sell property; provided that (i) such Sale is permitted (or is required to be
permitted) under Section 8.4, (ii) such Liens extend only to the property that
is the subject of such Sale and (iii) such Contractual Obligations do not
constitute Indebtedness; (o) Liens for the benefit of insurance companies and
insurance brokers on rights under insurance policies and proceeds thereof
securing obligations permitted by Section 8.1(k); (p) non-exclusive licenses or
sublicenses of Intellectual Property entered into in the ordinary course of
business; (q) Liens for the benefit of insurance companies notthat are cured
within ten (10) days; 142 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10177.jpg]
(r) Liens consisting of security deposits (i) in connection with leases, utility
services and similar transactions entered into by any Loan Partythe U.S.
Borrower or any Restricted Subsidiary of a Loan Party in the ordinary course of
business and (ii) to secure the performance of bids, tenders, statutory
obligations (other than taxes), surety, stay, customs, performance bonds, and
other obligations of a like nature (including those to secure health and, safety
and environmental obligations) incurred in the ordinary course of business;
provided that any such Lien does not secure any Indebtedness and is not required
or created as a result of any breach or default, including any default in
payment, under any Contractual Obligation; (s) Liens on program renewal rights
sold to third parties (and any related books and records, goodwill, information
technology system, trade names or trademarks (and licenses thereof) and any
proceeds thereof) (xi) on or prior to the Closing Date or (yii) in connection
with an asset saleany Sale permitted pursuant to Section 8.4, including liens on
all assets pledged pursuant to Section 2.3 of the Renewal Rights Agreement and
all proceeds thereof; (t) Liens securing Indebtedness permitted pursuant to
Section 8.1(j) (solely with respect to the permitted refinancing, refunding or
replacement of secured Indebtedness permitted pursuant to Sections 8.1(b), (c),
(d), (h), (j), (k), (m), (o), (p), (q) and (t)); (u) Liens arising under Sale
and Leaseback Transactions permitted hereunder in reliance upon Section
8.4(b)(ii); (v) Liens on assets and Stock of Restricted Subsidiaries that are
not Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 8.1; (w) Liens securing Incremental Equivalent Debt or
Indebtedness permitted pursuant to Section 8.1(q); provided, that any such Lien
on the Collateral that is pari passu with or junior to the Lien on the
Collateral securing any of the Obligations shall be subject to an Acceptable
Intercreditor Agreement; (x) Liens (i) in favor of any Loan Party and/or (ii)
granted by any non-Loan Party in favor of any Restricted Subsidiary that is not
a Loan Party, in the case of clauses (i) and (ii), securing intercompany
Indebtedness permitted (or not restricted) under Section 8.1 or Section 8.9; (y)
Liens securing (i) obligations of the type described in Section 8.1(f) and/or
(ii) obligations of the type described in Section 8.1(u); (z) (i) Liens on Stock
of joint ventures or Unrestricted Subsidiaries securing capital contributions
to, or obligations of, such Persons and (ii) customary rights of first refusal
and tag, drag and similar rights in joint venture or similar agreements and
agreements with respect to non-wholly-ownedjoint ventures or Subsidiaries that
are not Wholly Owned Subsidiaries; and (aa) Liens on cash or Cash Equivalents
arising in connection with the defeasance, discharge or redemption of
Indebtedness. For purposes of determining compliance with this Section 8.2:, (1)
the increase in the amount of any obligation secured by a Lien by virtue of (i)
the accretion or amortization of original issue discount, (ii) the payment of
interest, fees and other amounts 143 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10178.jpg]
in the form of Indebtedness, and (iii) as a result of fluctuations in the
exchange rate of currencies, in each case will not be deemed to be an incurrence
or existence of additional Liens; (2) for the avoidance of doubt, if any
Borrower or Restricted Subsidiary incurs any Lien securing Indebtedness using a
ratio-based test on the same date that it incurs any Lien securing Indebtedness
under any Dollar-based Cap, then the ratio-based test will be calculated with
respect to such incurrence under the ratio-based test without regard to any
incurrence of Indebtedness under the Dollar-based Cap; (3) in the event that any
Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the U.S. Borrower may, in its sole discretion, at
the time of incurrence, divide, classify or reclassify, or at any later time
divide, classify or reclassify, such Lien (or any portion thereof) in any manner
that complies with this covenantSection 8.2; provided that all Liens created
pursuant to the Loan Documents will be deemed to have been incurred on the
Closing Date in reliance on the exception in clause (a) above and will not be
permitted to be reclassified pursuant to this paragraph; and (43) the principal
amount of any Indebtedness, advance, loan or other extension of credit incurred
in a currency other than the Dollar and secured by a Lien permitted hereunder
shall be measured based upon the Dollar Equivalentequivalent of such amount at
the time of incurrence. Subsequent, and subsequent changes in currency exchange
rates shall not increase or decrease the amount of outstanding Indebtedness
secured by such Lien. Any Lien securing Indebtedness incurred as a Permitted
Refinancing under Section 8.1 of any other Indebtedness that is denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced) shall be permitted so long as the Indebtedness incurred as
such Permitted Refinancing is permitted pursuant to the last sentence of Section
8.1. SECTION 8.3 Section 8.3 Investments. The U.S. Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, make or maintain, directly or
indirectly, any Investment, except for the following: (a) Investments (i)
existing on the date hereof (A) in the U.S. Borrower or in any Subsidiary or (B)
set forth on Schedule 8.3 and (ii) any modification, replacement, renewal or
extension of any Investment described in clause (i) above so long as no such
modification, replacement, renewal or extension increases the amount of such
Investment except by the terms thereof or as otherwise permitted by this Section
8.3; (b) Investments in cash and Cash Equivalents; (c) (i) endorsements for
collection or deposit in the ordinary course of business consistent with past
practice, and (ii) Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from account debtors and other
credits to suppliers in the ordinary course of business; (d) Investments made as
part of, or acquired in connection with, the Related Transactions, the Leo
Acquisition or any other Permitted Acquisition; (e) Investments, including in
the form of Guaranty Obligations, by (i) any Loan Party in any other Loan Party
(other than Holdings), provided that the aggregate outstanding amount of all
Investments (other than in the form of Guaranty Obligations, provided that, in
the case of 144 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10179.jpg]
Guaranty Obligations in respect of Indebtedness (other than the Obligations) of
any Non-U.S. Loan Party, the applicable U.S. Loan Party providing such Guaranty
Obligations could have been the primary obligor with respect to such
Indebtedness) by the U.S. Loan Parties (other than CFC Loan Parties) in the
Non-U.S. Loan Parties made after the Fourth Amendment Effective Date and
permitted by this clause (i) shall not exceed at any time the greater of (x)
$5,000,000 and (y) an amount equal to the Equivalent Percentage of the amount
set forth in clause (x) multiplied by Trailing EBITDA at such time, (ii) any
Group Member that is not a Loan Party in any Group Member (other than Holdings)
or in any joint venture, (iii) any Loan Party (other than Holdings) in any Group
Member that is not a Loan Party the proceeds of which are used substantially
concurrently to consummate a Permitted Acquisition, or (iv) any Loan Party
(other than Holdings) in any Group Member that is not a Loan Party or in any
joint venture;, provided, however, that the aggregate outstanding amount of all
Investments permitted pursuant to this clause (iv) shall not exceed at any time
the greater of (x) $5,000,000 and (y) an amount equal to the Equivalent
Percentage of the amount set forth in clause (x) multiplied by Trailing EBITDA
as of the applicable date of determination at such time; and provided, further,
that any Investment consisting of loans or advances to any Loan Party pursuant
to this clause (iie) above shall at all times be subordinated in full to the
payment of the Loan Document Obligations of such Loan Party on terms and
conditions reasonably satisfactory to the Administrative Agent; (f) loans or
advances to employees of the U.S. Borrower or any of its Restricted Subsidiaries
to finance travel, entertainment and relocation expenses and other ordinary
business purposes; provided, however, that the aggregate outstanding principal
amount of all loans and advances permitted pursuant to this clause (f) shall not
exceed at any time the greater of (i) $750,000 and (ii) an amount equal to the
Equivalent Percentage of the amount set forth in clause (i) multiplied by
Trailing EBITDA as of the applicable date of determination at such time; (g) (i)
Investments made in connection with any compensation plan or arrangement for any
future, present or former employee, director, member of management, officer,
manager or consultant or independent contractor (or any Affiliate thereof) of
Holdings, any parent company of Holdings, the U.S. Borrower or any of its
Subsidiaries or joint ventures and (ii) loans or advances to future, present or
former employees, directors, members of management, officers, managers or
consultants or independent contractors (or any Affiliate thereof) of Holdings,
any parent company of Holdings, the U.S. Borrower or any of its Subsidiaries or
joint ventures in connection with such Person’s purchase of equity interests (or
purchase of such loans made by others), (A) in an aggregate principal amount for
both clauses (i) and (ii) not to exceed $2,500,000 at any time outstanding plus
(B) in the case of clause (ii) only, so long asthe amount of the proceeds of
such loan or advance that are substantially contemporaneously contributed to the
U.S. Borrower; (h) intercompany loans and advances to Holdings (or any parent of
Holdings) to the extent that the U.S. Borrower may pay dividends to Holdings
pursuant to Section 8.5 (and in lieu of paying such dividends); (i) receivables
arising and trade credit granted in the ordinary course of business and any
securities received in satisfaction or partial satisfaction thereof from account
debtors to the extent reasonably necessary in order to prevent or limit loss and
any prepayment and other credits, deposits or pledges (which deposits and
pledges are not otherwise prohibited by this Agreement) to suppliers made in the
ordinary course of business; (j) Investments made by the U.S. Borrower or its
Subsidiaries as a result of consideration received in connection with Sales of
assets made in compliance with Section 8.4 (other than clause (i) thereof); 145
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10180.jpg]
(k) Guarantee(i) Guaranty Obligations permitted by Section 8.1 (other than
clause (g) thereof) and (ii) Guaranty Obligations of the U.S. Borrower or any
Restricted Subsidiary in respect of leases (other than those related to Capital
Leases) or of other obligations that do not constitute Indebtedness, in each
case entered into in the ordinary course of business; (l) Investments
constituting Capital Expenditures made in the ordinary course of business; (m)
any other Investment by the U.S. Borrower or any of its Restricted Subsidiaries;
provided, however, that the aggregate outstanding amount of all such Investments
shall not exceed (i) at any time the greater of (x) $15,000,000 and (y) an
amount equal to the Equivalent Percentage of the amount set forth in clause (x)
multiplied by Trailing EBITDA as of the applicable date of determination at such
time; (n) Investments in Interest Rate Contracts and other Hedging Agreements
maintained in accordance with Section 8.1(f); (o) Investments as a result of the
receipt of non-cash consideration in the settlement of any litigation or
claims;[Reserved]; (p) Holdingsthe U.S. Borrower and its Restricted Subsidiaries
may hold Investments to the extent such Investments are otherwise permitted
hereunder and reflect an increase in the value thereof; (q) so long as no Event
of Default shall have occurred and be continuing or would result therefrom,
Investmentsany Investment in an amount not to exceed the Cumulative Available
Amount at the time such Investment is made; (r) Investments funded with the
proceeds of, or made in exchange for, the issuance of (or contributions in
respect of) Stock or Stock Equivalents of Holdings (or any parent of Holdings)
that constitute Qualified Capital Stock, in each case, to the extent (x) not
otherwise applied and (y) not constituting a Specified Equity Contribution or an
Available Excluded Contribution Amount; (s) intercompany loans and other
Investments by the Borrower andin any Guarantor (other than Holdings) in Foreign
SubsidiariesRestricted Subsidiary (i) to the extent necessary for a Foreignused
by such Restricted Subsidiary to fund (iA) a Permitted Acquisition to be made by
such ForeignRestricted Subsidiary or (iiB) otherany Investments to be made by
such ForeignRestricted Subsidiary permitted pursuant to SectionsSection 8.3(m)
and , 8.3(q); provided that any Investment consisting of loans or advances to
any Loan Party made, 8.3(y), 8.3(z), 8.3(jj) or 8.3(kk), (ii) to the extent used
by such Restricted Subsidiary or any of its Subsidiaries that are Restricted
Subsidiaries to finance (A) any interest, principal and premium payments in
respect of any Indebtedness of any such Restricted Subsidiary outstanding on the
Fourth Amendment Effective Date or incurred thereafter in the ordinary course of
business (or, in the case of the U.K. Subsidiary, constituting Loans), (C) fees,
costs and expenses incurred by any such Restricted Subsidiary in connection with
any internal reorganizations or restructurings, including severance costs and
lease cancellation expenses, provided that the aggregate outstanding amount of
all such Investments permitted pursuant to this clause (pC) shall be
subordinated in full to the payment of the Obligations of such Loan Party on
terms and conditions reasonably satisfactory to the Administrative Agentnot
exceed at any time £2,000,000, or (D) fees, costs and expenses incurred by any
such Restricted Subsidiary in connection with COVID-19 or any other
extraordinary, unusual or 146 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10181.jpg]
non-recurring events, provided that the aggregate outstanding amount of all such
Investments permitted pursuant to this clause (D) shall not exceed at any time
£1,000,000; (t) intercompany receivables that arise solely from customary
transfer pricing arrangement among the U.S. Borrower and its Subsidiaries in
each case in the ordinary course of business and only to the extent such
arrangements are entered into in order to accurately reflect the costs of
operating the business of the U.S. Borrower and its Subsidiaries and to maintain
compliance with all applicable jurisdictional tax requirements; (u) Investments
in the ordinary course of business consisting of Uniform Commercial Code Article
3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices; (v) advances of
payroll payments to employees in the ordinary course of business; (w)
Investments made in the ordinary course of business in connection with (i)
obtaining, maintaining or renewing client contactscustomer contracts and loans
or advances made to distributors in the ordinary course of business, and (ii)
customary trade arrangements with customers, suppliers, licensors, sublicensors,
licensees, sublicensees and other counterparties; (x) Investments required
pursuant to any Requirement of Law, including, for the avoidance of doubt,
including in connection with any capital requirements; (y) (i) to the extent the
U.S. Borrower or any Loan Party acquires the AIG Renewal Rights with the
proceeds of Qualified Capital Stock (other than a Specified Equity Contribution
or an Available Excluded Contribution Amount), any acquisitionAcquisition or
other Investments made with the proceeds of any Sale or other disposition of the
AIG Renewal Rights and (ii) to the extent such acquisition constitutes an
Investment, the consummation of the required purchase of the AIG Renewal Rights;
(z) Investments so long as (i) after giving effect thereto on a Pro Forma Basis,
the Consolidated Total Leverage Ratio as of the last day of the most recently
ended Test Period does not exceed 4.00:1.00 and (ii) no Event of Default exists
or would result therefrom; (aa) to the extent constituting Investments,
Investments consisting of (or resulting from) Indebtedness permitted under
Section 8.1 (other than Indebtedness permitted under Section 8.1(e)), Permitted
Liens, Sales permitted by Section 8.4 (other than Section 8.4(hi)), Restricted
Payments permitted under Section 8.5 (other than Section 8.5(m)), Restricted
Debt Payments permitted by Section 8.6, and mergers, consolidations,
amalgamations and acquisitions and liquidations permitted by Section 8.7 (other
than Section 8.7(c)); (bb) Investments (including debt obligations and Stock)
received (i) in connection with the bankruptcy or reorganization of any Person,
(ii) in settlement of delinquent obligations of, or other disputes with,
customers, suppliers and other account debtors arising in the ordinary course of
business, (iii) upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment and/or (iv) as a result
of the settlement, compromise, resolution of litigation, arbitration or other
disputes; (cc) Investments to the extent that payment therefor is made solely
with Stock of any parent company of the U.S. Borrower or Qualified Capital Stock
of the U.S. Borrower or any Restricted 147 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10182.jpg]
Subsidiary, in each case, to the extent (x) not otherwise applied, (y) not
resulting in a Change of Control and (z) not constituting a Specified Equity
Contribution or an Available Excluded Contribution Amount; (dd) (i) Investments
of any Restricted Subsidiary acquired after the Closing Date, or of any Person
acquired by, or merged into or consolidated or amalgamated with, the U.S.
Borrower or any Restricted Subsidiary after the Closing Date, in each case as
part of an Investment otherwise permitted by this Section 8.3 to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of the relevant acquisition, merger, amalgamation or consolidation and (ii)
any modification, replacement, renewal or extension of any Investment permitted
under clause (i) of this Section 8.3(dd) so long as no such modification,
replacement, renewal or extension thereof increases the original amount of such
Investment except as otherwise permitted by this Section 8.3; (ee) any
Investment made by any Unrestricted Subsidiary prior to the date on which such
Unrestricted Subsidiary is designated as a Restricted Subsidiary so long as the
relevant Investment was not made in contemplation of the designation of such
Unrestricted Subsidiary as a Restricted Subsidiary; [Reserved]; (ff) Investments
consisting of the licensing or contribution of Intellectual Property rights
pursuant to joint marketing arrangements with other Persons; (gg) Investments in
the U.S. Borrower, any Restricted Subsidiary and/or joint venture in connection
with intercompany cash management arrangements and related activities in the
ordinary course of business; (hh) Investments made in joint ventures as required
by, or made pursuant to, customary buy/sell arrangements between the joint
venture parties set forth in joint venture agreements and similar binding
arrangements entered into in the ordinary course of business; (ii) (i)
Investments in Subsidiaries in connection with internal reorganizations and/or
restructurings and activities related to tax planning; provided that, after
giving effect to any such reorganization, restructuring or activity, neither the
Guaranty Obligation of the Guarantors, taken as a whole, nor the security
interest of the Administrative Agent in the Collateral, taken as a whole, is
materially impaired (as determined by the U.S. Borrower in good faith), and (ii)
Investments in any Restricted Subsidiary that is not a U.S. Loan Party made in
the form of a contribution in respect of (or in exchange for the issuance of)
Stock or Stock Equivalents of such Restricted Subsidiary of Stock or Stock
Equivalents of any other Restricted Subsidiary that is not a U.S. Loan Party;
(jj) any Investment in an amount not to exceed the portion, if any, of the
Available Excluded Contribution Amount onat the time such dateInvestment is made
that the U.S. Borrower elects to apply to this clause (jj); and (kk) Investments
in any Unrestricted Subsidiary and/or any Similar Business (including any joint
venture) in an aggregate outstanding amount not to exceed at any time the
greater of (i) $2,500,000 and (ii) an amount equal to the Equivalent Percentage
of the amount set forth in clause (i) multiplied by Trailing EBITDA as of the
applicable date of determination at such time; and (ll) Investments by the U.S.
Borrower and/or any Restricted Subsidiary that result solely from the receipt by
the U.S. Borrower or such Restricted Subsidiary of a dividend or 148 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10183.jpg]
other Restricted Payment in the form of Stock, Stock Equivalents, evidences of
Indebtedness or other Securities (but not any additions thereto made after the
date of the receipt thereof), in each case without any consideration therefor
being paid by the U.S. Borrower or any Restricted Subsidiary. For purposes of
determining compliance with this Section 8.3: (1) the principal amount of any
Investment made in a currency other than the Dollar shall be measured on a
Dollar Equivalentequivalent basis at the time such Investment is made.
Subsequent, and subsequent changes in currency exchange rates shall not increase
or decrease the amount of outstanding Investments; and (2) in the event that any
Investment (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the U.S. Borrower may, in its sole discretion, at
the time of incurrence, divide, classify or reclassify, or at any later time
divide, classify or reclassify, such Investment (or any portion thereof) in any
manner that complies with this covenantSection 8.3. SECTION 8.4 Section 8.4
Asset Sales. The U.S. Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, Sell any of its property (other than cash or Cash
Equivalents and/or other assets that were Cash Equivalents when the relevant
original Investment was made) or issue shares of its own Stock (other than in
the case of Foreign Subsidiaries, directors’ qualifying shares or shares
required by applicable law to be held by a Person other than the U.S. Borrower
or any of its Subsidiaries), in each case having a fair market value in excess
of $500,000 in a single transaction or a series of related transactions and in
excess of $1,000,000 in the aggregate for all such transactions, except for the
following: (a) (i) in each case to the extent entered into in the ordinary
course of business, (1) Sales or discounts of accounts receivable in connection
with the collection or compromise thereof, including supplier financing
arrangements without recourse to the Borrower or its Subsidiaries, that
accelerate collection of receivables from clients or customers, (2) Sales of
inventory, (3) Sales of property that is or has become obsolete, damaged, worn
out or surplus or that, in the reasonable judgment of the U.S. Borrower, is no
longer used or useful in the business of the U.S. Borrower and its Restricted
Subsidiaries, (4) non-exclusive licenses or sublicenses of Intellectual
Property, and (5) the abandonment or other dispositionSale of Intellectual
Property that is, in the reasonable good faith judgment of the U.S. Borrower, no
longer material to the conduct of the business of the Group Members taken as a
whole, and (ii) Sales of equipment or real property to the extent that such
property is exchanged for credit against the purchase price of similar
replacement property or the proceeds of such disposition are promptly applied to
the purchase price of such replacement property; (b) (i) a true lease or
sublease of real property not constituting Indebtedness and not entered into as
part of a Sale and Leaseback Transaction and (ii) a Sale of property pursuant to
a Sale and Leaseback Transaction; provided, however, that the aggregate fair
market value (measured atas reasonably determined by the U.S. Borrower as of the
time of the applicable Sale) of all property covered by any such outstanding
Sale and Leaseback Transaction at any time shall not exceed $2,000,000; (c) any
Sale of any property (including Stock or Stock Equivalents)or issuance by any
Group Member (other than Holdings) to any other Group Member (other than
Holdings) (A) to the extent (i) any resulting Investment constitutes a Permitted
Investment or (Bii) any such Sale made by (x) any Loan Party to any Restricted
Subsidiary that is not a Loan Party shall beor (y) any U.S. Loan Party 149
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10184.jpg]
(other than a CFC Loan Party) to any Non-U.S. Loan Party, in each case, is for
fair market value (as reasonably determined by the U.S. Borrower); (d) (i) any
Sale or issuance by the U.S. Borrower of its own Stock to Holdings, (ii) any
Sale or issuance by any Restricted Subsidiary of the Borrower of its own Stock
to its equity holders, provided, however, that the proportion of such Stock and
of each class of such Stock (both on an outstanding and fully-diluted basis)
held by the Loan Parties (other than Holdings), taken as a whole, does not
change as a result of such Sale or issuance and (iii) to the extent necessary to
satisfy any Requirement of Law in the jurisdiction of incorporation of any
Restricted Subsidiary of the Borrower, any Sale or issuance by such Restricted
Subsidiary of its own Stock constituting directors’ qualifying shares or nominal
holdings; (e) as long as no Event of Default is continuing or would result
therefrom (other than with respect to Sale or issuance made pursuant to a
legally binding commitment entered into by the U.S. Borrower or any Restricted
Subsidiary at a time when no Event of Default existed or would have resulted
from such Sale or issuance), any Sale or issuance by any Group Member for fair
market value (as reasonably determined by the U.S. Borrower); provided, however,
that, with respect to any such Sale or issuance with a purchase price in excess
of $2,500,000, at least 75% of the consideration payable in respect of such Sale
of propertyor issuance is in the form of cash or Cash Equivalents (provided that
for purposes of the 75% cash consideration requirement, (i) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are expressly subordinated in right of payment or Lien priority to the
Obligations or the Liens created under the Collateral Documents, respectively,
or that are owed to the U.S. Borrower or any Restricted Subsidiary) of the U.S.
Borrower or any Restricted Subsidiary (as shown on such Person’s most recent
balance sheet or statement of financial position (or in the notes thereto)) that
are assumed by the transferee of any such assets and for which the U.S. Borrower
and/or its applicable Restricted Subsidiary have been validly released by all
relevant creditors in writing, (ii) the amount of any trade-in value applied to
the purchase price of any replacement assets acquired in connection with such
Sale or issuance, (iii) any Security received by the U.S. Borrower or any
Restricted Subsidiary from such transferee that is converted by such Person into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Sale or
issuance and (iv) any Designated Non-Cash Consideration received in respect of
such Sale or issuance having an aggregate fair market value (as reasonably
determined by the U.S. Borrower), taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (e) that is at that time
outstanding, not in excess of $1,000,000, in each case, shall be deemed to be
cash); (f) the Sale or discount by any Group Member in each case without
recourse and in the ordinary course of business of overdue receivables arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof consistent with past practice (and not as part of any bulk
sale or financing transaction); (g) any Sale or other disposition of the AIG
Renewal Rights; (h) as long as no Event of Default exists on the date on which
the definitive agreement governing the relevant Sale is executed, the Sale of
non-core assets acquired in any acquisitionAcquisition or similar Investment
permitted hereunder which, within 90 days of the date of such
acquisitionAcquisition or Investment, are designated in writing to the
Administrative Agent as being held for sale and not for the continued operation
of the U.S. Borrower or any of its Restricted Subsidiaries or any of their
respective businesses; provided that the Net Cash Proceeds of such Sale are
applied and/or reinvested as (and to the extent) required by Section 2.8(c); 150
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10185.jpg]
(i) Sales or issuances that constitute or effect Permitted Investments, Liens
permitted by Section 8.2, Restricted Payments permitted by Section 8.5 (other
than Section 8.5(m)) or transactions permitted by Section 8.7; (j) Sales of
assets subject to a Property Loss Event; (k) to the extent constituting a Sale,
the consummation of the Related Transactions; [Reserved]; (l) terminations or
unwinds of Hedging Agreements; (m) Sales or issuances of Stock and Stock
Equivalents of, or sales or issuances of Indebtedness or other Securities of,
Unrestricted Subsidiaries; (n) Sales made to comply with any order of any
Governmental Authority or any applicable Requirement of Law; (o) any merger,
consolidation, amalgamation, Sale or issuance the sole purpose of which is to
reincorporate or reorganize (i) any Domestic Subsidiary in another jurisdiction
in the U.S. and/or (ii) any Foreign Subsidiary in the U.S. or any other
jurisdiction; and (p) Dispositions of Investments in any joint venture or any
Restricted Subsidiary that is not a Wholly Owned Subsidiary, in each case, to
the extent required by, or made pursuant to, buy/sell arrangements between
parties to such joint venture or equityholders in such Restricted Subsidiary set
forth in the joint venture agreement, operating agreement, shareholders
agreement or similar agreement governing such joint venture or such Restricted
Subsidiary; (q) (p) other Sales of assets in an aggregate amount during any
Fiscal Year of not more than $250,000, which, if not used in such Fiscal Year,
shall be carried forward to the next succeeding Fiscal Year (but not any
subsequent Fiscal Year, it being understood that any such amount carried over to
any Fiscal Year shall be deemed to be used (in such order as shall be determined
by the U.S. Borrower) in such Fiscal Year prior to the usage of the amount set
forth above otherwise available for such Fiscal Year). To the extent that any
Collateral is soldSold as permitted by this Section 8.4 to any Person other than
a Loan Party, such Collateral shall be soldSold free and clear of the Liens
created by the Loan Documents, which Liens shall be automatically released upon
the consummation of such saleSale; it being understood and agreed that the
Administrative Agent shall be authorized to take, and shall take, any actions
deemed appropriate in order to effect the foregoing in accordance with Article
10. SECTION 8.5 Section 8.5 Restricted Payments. The U.S. Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, declare, order, pay, or make or set apart any sum for any Restricted
Payment except for the following (and Holdings shall not use the proceeds of any
Restricted Payment made in reliance under clause (c) below other than as set
forth in such clause (c)): (a) (i) Restricted Payments (A) by any Group Member
that is a Loan Party to any Loan Party (other than Holdings) and (B) by any
Group Member that is not a Loan Party to any Group Member other than Holdings
and (ii) dividends and distributions by any direct or indirect Restricted 151
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10186.jpg]
Subsidiary of the Borrower that is not a Loan Party to any holder of its Stock,
to the extent made to all such holders ratably according to their ownership
interests in such Stock; (b) dividends and distributions declared and paid on
the Qualified Capital Stock of any Group Member ratably to the holders of such
Qualified Capital Stock and payable only in Qualified Capital Stock of such
Group Member; (c) cash dividends or distributions on the StockRestricted
Payments by of the U.S. Borrower to Holdings (or, in the case of clause (iii)
below, the issuance of, or cash payments on, promissory notes issued in
accordance with Section 8.1(p)(i)) issued, paid and declared solely for the
purpose of funding the following: (i) payments by Holdings (or any direct or
indirect owners of Holdings) in an amount sufficient to permit such owners to
pay any federal, state and local income taxes required to be paid by such owner
on their taxable income or gain attributable to the U.S. Borrower and its
Subsidiaries for any taxable year, calculated by multiplying such income (or a
good-faith estimate thereof) by an assumed tax rate equal to the highest
combined tax rate of an individual subject to federal, state or local income tax
in the highest tax rate state in which Holdings or the U.S. Borrower has income
tax nexus (the “Permitted Tax Distributions”), provided, for the avoidance of
doubt, that Permitted Tax Distributions may be made quarterly; (ii) ordinary
operating expenses and other transaction expenses of Holdings (or any direct or
indirect parent company of Holdings) (including corporate overhead, legal or
similar expenses, audit and accounting expenses and customary salary, bonus and
other benefits payable to directors, officers, employees, members of management,
managers and/or consultants of Holdings (or any direct or indirect parent
company of Holdings));, in each case, which are reasonable and customary and
incurred in the ordinary course of business, plus any indemnification claims
made by directors, officers, members of management, managers, employees or
consultants of Holdings (or any direct or indirect parent company of Holdings),
in each case, to the extent attributable to the ownership or operations of any
Holdings (or any direct or indirect parent company of Holdings) (but excluding,
for the avoidance of doubt, the portion of any such amount, if any, that is
attributable to the ownership or operations of any Subsidiary of any Person
other than the U.S. Borrower and/or its Subsidiaries), the U.S. Borrower and/or
its Subsidiaries; (iii) so long as no Event of Default under Section 9.1(a) or
(d) exists at the time thereof or would result therefrom, the redemption,
purchase or other acquisition or retirement for value by Holdings or any parent
company thereof of its Qualified Capital Stock (or Stock Equivalents with
respect to its Qualified Capital Stock) from current or former officers,
managers, consultants, directors and employees of any Group Member (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) and the issuance of and the payments in
promissory notes issued in accordance with Section 8.1(p)(i) in respect of such
redemption, purchase or other acquisition for retirement; provided, however,
that the aggregate amount of such cash dividendsRestricted Payments (together
with the issuance of, and payments on promissory notes issued in accordance with
Section 8.1(p)(i) (other than any payments on such promissory notes from the
proceeds of cash dividendsRestricted Payments taken into account under this
clause (iii)) in any Fiscal Year shall not exceed (A) $10,000,000 in the
aggregate plus (B) an amount not to exceed the cash proceeds of key man life
insurance policies received by anythe U.S. Borrower or any Restricted Subsidiary
after the Closing Date, (C) the amount of net cash proceeds from the sale of
Stock of 152 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10187.jpg]
any HoldcoHoldings or any parent thereof contributed to anythe U.S. Borrower
(other than Disqualified Stock) to officers, directors, employees, advisors or
consultants, to the extent not otherwise used under this Agreement or applied
toor included in the Cumulative Available Amount and (D) the amount of any cash
bonuses or other compensation otherwise payable to any future, present or former
director, employee, consultant or distributor of the U.S. Borrower or any
Restricted Subsidiary that are foregone in return for the receipt of Stock of
Holdings or any parent thereof and (E) the cancellation of Indebtedness owing to
a Loan Party from officers, directors, employees, advisors or consultants of a
Loan Party or any of its Subsidiaries in connection with any repurchase of
Stock; and (iv) the payment of customary salary, bonus and other benefits
payable to officers and employees of Holdings or any direct or indirect parent
company of Holdings to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the U.S. Borrower and its
Subsidiaries; (v) the payment of fees and expenses related to debt or equity
offerings, Investments or acquisitionsAcquisitions (whether or not consummated)
and expenses and indemnities of any trustee, agent, arranger, underwriter or
similar Person; (vi) the payment of insurance premiums to the extent
attributable to any Holdings or any parent company thereof (but excluding, for
the avoidance of doubt, the portion of any such premiums, if any, attributable
to the ownership or operations of any Subsidiary of any Person other than the
U.S. Borrower and/or its Subsidiaries), the U.S. Borrower and/or its
Subsidiaries; and (vii) the financing of any Permitted Investment (provided that
(x) any Restricted Payment under this clause (vii) shall be made substantially
concurrently with the closing of such Investment and (y) Holdings or any
relevant parent company thereof shall, promptly following the closing thereof,
cause (I) all property acquired to be contributed to the U.S. Borrower or one or
more of its Restricted Subsidiaries or (II) the merger, consolidation or
amalgamation of the Person formed or acquired by the Borrower or one or more of
its Restricted Subsidiaries, in each case, in order to consummate such
Investment in compliance with or into the applicable requirements of Section 8.3
as if undertaken as a direct Investment by theU.S. Borrower or the relevantany
Restricted SubsidiarySubsidiaries); and (viii) (d) Restricted Payments to enable
repurchases by Holdings of warrants, options or other securities convertible
into or exchangeable for Stock deemed to occur upon the exercise of stock
options if such Stock represents a portion of the exercise price thereof; (d)
(e) ifso long as no Event of Default shall have occurred and be continuing or
shallwould result therefrom, other Restricted Payments not to exceed the greater
of (i) $1,500,000 and (ii) an amount equal to the Equivalent Percentage of the
amount set forth in clause (i) multiplied by Trailing EBITDA as of the
applicable date of determination at such time; (f) if no Event of Default shall
have occurred and be continuing or shall occur as a consequence thereof, the
acquisition of any shares of Stock of Holdings solely in exchange for shares of
Qualified Capital Stock of Holdings; (e) [Reserved]; 153 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10188.jpg]
(f) (g) so long as no Event of Default is continuing, forgiveness of
Indebtedness owing by the U.S. Borrower, or any of its Restricted Subsidiaries
that are Guarantors, to Holdings or any of its Restricted Subsidiaries; (h) so
long as no Event of Default shall have occurred and be continuing or would
result therefrom and, solely in the case of any such Restricted Payment made in
reliance on clause (a), (b), (c), (e) or (f) of the definition of “Cumulative
Available Amount”, the Consolidated Total Leverage Ratio does not exceed
3.50:1.00 (calculated based on the most recently delivered Financial Statements
for the most recently ended four Fiscal Quarter period), in each case on a Pro
Forma Basis after giving effect to such Restricted Payment, Restricted Payments
in an amount not to exceed the Cumulative Available Amount at the time of
consummation of such Restricted Payment; (g) [Reserved]; (h) (i) Restricted
Payments, so long as (x) no Event of Default has occurred and is continuing and
(y) the Consolidated Total Leverage Ratio, (calculated on a Pro Forma Basis)
does after giving effect to such Restricted Payment as of the last day of the
most recently ended Test Period, would not exceed 2.00:1.00; (i) (j) Restricted
Payments the proceeds of which are applied to pay Transaction Expenses; (j)
[Reserved]; (k) Restricted Payments to (i) redeem, repurchase, retire or
otherwise acquire (A) any Stock (“Treasury Capital Stock”) of the Borrower
and/or any Restricted Subsidiary or (B) any Stock of Holdings or any parent
company of Holdings, in the case of each of subclauses (A) and (B), in exchange
for, or out of the proceeds of the substantially concurrent sale (other than to
the Borrower and/or any Restricted Subsidiary) of, Qualified Capital Stock of
the Borrower or any Stock of Holdings or any parent company of Holdings (to the
extent such proceeds are contributed to the capital of the Borrower and/or any
Restricted Subsidiary in respect of Qualified Capital Stock) (“Refunding Capital
Stock”) and (ii) declare and pay dividends on any Treasury Capital Stock out of
the proceeds of the substantially concurrent sale (other than to the Borrower or
a Restricted Subsidiary) of any Refunding Capital Stock; [Reserved]; (l)
Restricted Payments with the net proceeds of any sale or issuance of, or any
capital contribution in respect of, the Stock of the Borrower, Holdings or any
parent company of Holdings (to the extent such proceeds are contributed in
respect of Qualified Capital Stock to the Borrower or any Restricted
Subsidiary), in each case, (1) other than any net proceeds received from the
sale of Stock to, or contributions from, the Borrower or any of its Restricted
Subsidiaries, (2) to the extent the relevant net proceeds have not otherwise
been applied to make Investments, Restricted Payments or Restricted Debt
Payments hereunder and (3) other than any Specified Equity Contribution and/or
any Available Excluded Contribution Amount; so long as (x) no Event of Default
shall have occurred and be continuing or would result therefrom and (y) the
Consolidated Total Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such Restricted Payment as of the last day of the most recently ended
Test Period, would not exceed 6.00:1.00, other Restricted Payments, provided
that at the time any Restricted Payment is made in reliance on this clause (l),
and giving effect to the making thereof, the aggregate amount of Restricted
Payments made in reliance on this clause (l) in any period of twelve (12) months
shall not exceed the lesser of (x) 4.0% of the Gross Invested Equity Capital at
such time and (y) $25,000,000; and 154 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10189.jpg]
(m) Restricted Payments with the portion, if any, of the Available Excluded
Contribution Amount on such date that the Borrower elects to apply to this
clause (m); and (m) (n) to the extent constituting a Restricted Payment, any
transaction permitted by Section 8.3 (other than Section 8.3(aa)), Section 8.4
(other than Section 8.4(i)) and Section 8.9 (other than Section 8.38.9(b)).
SECTION 8.6 Section 8.6 Prepayment of Junior Financing. The U.S. Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to (x) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Junior Financing, or (y) set apart any property for the purpose
described in clause (x) above, whether directly or indirectly and whether to a
sinking fund, a similar fund or otherwise, or (z) make any payment in violation
of any subordination terms of any such Junior Financing (collectively,
“Restricted Debt Payments”); provided, however, that each Group Member may, to
the extent not otherwise prohibited by the Loan Documents, do each of the
following: (a) consummate a Permitted Refinancing in respect of Junior Financing
that is otherwise permitted under this Agreement; (b) prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof (or set
apart any property for such purpose) any Indebtedness owing by a Group Member to
any other Group Member (other than Holdings), provided, if any Event of Default
shall have occurred and be continuing, then no Loan Party shall prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
(or set apart any property for such purpose) Indebtedness owing by such Loan
Party to any Group Member that is not a Loan Party (A) subject to clause (B)
below, in an aggregate amount for all such Loan Parties and such Indebtedness
exceeding $2,500,000 or (B) in any amount upon the occurrence and during the
continuance of an Event of Default under Section 9.1(a), 9.1(c) (resulting from
failure to comply with Section 5.1) or 9.1(d); (c) make regularly scheduled or
otherwise required repayments or redemptions of Indebtedness but only to the
extent permitted by the subordination provisions thereof, and in the case of any
Indebtedness incurred pursuant to Section 8.1(q), to the extent permitted
thereunder; (d) (i) make regularly scheduled cash interest payments (including
any penalty interest, if applicable) pursuant to the terms of any Junior
Financing (but only to the extent permitted by the subordination provisions
thereof, if applicable), and (ii) prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof Junior Financing, in each case,
with the proceeds of a Permitted Refinancing; (e) so long as no Event of Default
shall have occurred and be continuing or shall result therefrom andRestricted
Debt Payments in an amount not to exceed the Cumulative Available Amount at the
time of consummation of such Restricted Debt Payment; provided that, solely in
the case of any such Restricted Debt Payment made in reliance on clause (a),
(b), (c), (e) or (f) of the definition of “Cumulative Available Amount”, (i) no
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) the Consolidated Total Leverage Ratio does not exceed 3.50:1.00 (,
calculated based on the most recently delivered Financial Statements for the
most recently ended four Fiscal Quarter period), in each case on a Pro Forma
Basis after giving effect to such prepayment, make Restricted Debt Payments in
an amountPayment as of the last day of the most recently ended Test Period,
would not to exceed the Cumulative Available Amount at the time of consummation
of such prepayment3.50:1.00; 155 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10190.jpg]
(f) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, make Restricted Debt Payments in an amount not to exceed
the greater of (i) $2,000,000 and (ii) an amount equal to the Equivalent
Percentage of the amount set forth in clause (i) multiplied by Trailing EBITDA
as of the applicable date of determination at such time; (g) make Restricted
Debt Payments as part of an applicable high yield discount obligation catch-up
payment; (h) make (A) Restricted Debt Payments in exchange for, or with proceeds
of any issuance of, Qualified Capital Stock of the U.S. Borrower or any Stock of
Holdings or any parent company of Holdings (to the extent such proceeds are
contributed to the capital of the U.S. Borrower and/or any Restricted Subsidiary
in respect of Qualified Capital Stock) and/or any capital contribution in
respect of Qualified Capital Stock of the U.S. Borrower that are not otherwise
applied and (1) other than any net proceeds received from the sale of Stock to,
or contributions from, the U.S. Borrower or any of its Restricted Subsidiaries,
(2) to the extent the relevant net proceeds have not otherwise been applied
hereunder and (3) other than any Specified Equity Contribution and/or any
Available Excluded Contribution Amount, (B) Restricted Debt Payments as a result
of the conversion of all or any portion of any Junior Financing into Qualified
Capital Stock of the U.S. Borrower or any Stock of Holdings or any parent
company of Holdings that are not otherwise applied in reliance on the Cumulative
Available Amount and (C) to the extent constituting a Restricted Debt Payment,
payment-in-kind interest with respect to any Junior Financing permitted under
Section 8.1; (i) make Restricted Debt Payments with the portion, if any, of the
Available Excluded Contribution Amount on such date that the U.S. Borrower
elects to apply to this clause (i); and (j) make Restricted Debt Payments, so
long as (x) no Event of Default has occurred and is continuing and (y) the
Consolidated Total Leverage Ratio, (calculated on a Pro Forma Basis) as of the
last day of the most recently ended Test Period, does not exceed 2.00:1.00;.
SECTION 8.7 Section 8.7 Fundamental Changes. The U.S. Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, merge, or consolidate or
amalgamate with any Person, except for the following: (a) [reserved]; (b)
Holdings or any Restricted Subsidiary may merge, or consolidate or amalgamate
with the U.S. Borrower (including a merger, or consolidation the purpose of
which is to reorganize the U.S. Borrower into a new jurisdiction); provided that
(x) the U.S. Borrower shall be the continuing or surviving Person, (y) such
merger or consolidation does not result in the U.S. Borrower ceasing to be
organized under the Lawslaws of the United States, any state thereof or the
District of Columbia and (z) in the case of a merger or consolidation of
Holdings with and into the U.S. Borrower, (1) Holdings shall not be an obligor
in respect of any Indebtedness that is not permitted to be Indebtedness of the
U.S. Borrower under this Agreement, (2) Holdings shall have no direct
Subsidiaries at the time of such merger or consolidation other than the U.S.
Borrower, (3) no Event of Default shall have occurred and be continuing prior to
and after giving effect to such merger or consolidation, (4) after giving effect
to such merger or consolidation, the direct parent of the U.S. Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and thereafter such direct parent of the U.S. Borrower shall be deemed
“Holdings” or all purposes under this Agreement and the other Loan Documents and
(5) such direct parent of the U.S. Borrower shall pledge 156 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10191.jpg]
100% of the equity interest of the U.S. Borrower to the Administrative Agent as
Collateral to secure the Obligations in form reasonably satisfactory to the
Administrative Agent; (c) (i) any Restricted Subsidiary that is not a Loan Party
may merge or consolidate with or into any other Restricted Subsidiary of the
Borrower that is not a Loan Party, (ii) any Restricted Subsidiary (other than
the U.K. Borrower) may merge or consolidate with or into any other Restricted
Subsidiary of the Borrower that is a Loan Party, and (iii) any merger or
consolidation the sole purpose of which is to reincorporate or reorganize a Loan
Party in another jurisdiction in the United States shall be permitted; provided,
in the case of clauses (ii) and (iii), that (A) no Event of Default shall have
occurred and be continuing prior to and after giving effect to such merger or
consolidation and (B) the surviving Person shall be a Loan Party (and, if any
party to such merger or consolidation is a U.S. Loan Party, shall be a U.S. Loan
Party) or such transaction muchmust be a Permitted Investment in accordance with
Section 8.3; (d) so long as no Default or Event of Default shall have occurred
and be continuing prior to and after giving effect to such merger, or
consolidation or amalgamation, the U.S. Borrower or the U.K. Borrower may merge,
or consolidate or amalgamate with any other Person (other than the other
Borrower); provided that (i) the U.S. Borrower or the U.K. Borrower, as
applicable, shall be the continuing or surviving entity or (ii) if the Person
formed by or surviving any such merger, or consolidation or amalgamation is not
the U.S. Borrower or the U.K. Borrower, as applicable (any such Person, thea
“Successor Borrower”), (A) thesuch Successor Borrower shall (1) in the case of
the proposed substitution of the U.S. Borrower, be an entity organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, or (2) in the case of the proposed substitution of the U.K.
Borrower, be an entity organized or existing under the laws of England and
Wales, (B) thesuch Successor Borrower shall expressly assume all the obligations
of the applicable Borrower under this Agreement and the other Loan Documents to
which the applicable Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Loan Party, unless it is the other party to such merger, or consolidation or
amalgamation, shall have by a supplement tocustomary reaffirmation agreement
confirm that its obligations under the Guaranty and Security Agreement confirmed
that its obligations thereunderand the Collateral Documents shall apply to
thesuch Successor Borrower’s obligations under this Agreement, (D) if requested
by the Administrative Agent, each mortgagor of a property subject to a Mortgage,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to thesuch Successor Borrower’s obligations
under this Agreement, and (E) the U.S. Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement, and, with respect to such
opinion of counsel only, including customary organization, due execution, no
conflicts and enforceability opinions and if applicable customary continuing
security interest and perfection opinions, in each case, to the extent
reasonably requested by the Administrative Agent; provided, further, that if the
foregoing are satisfied, thesuch Successor Borrower will succeed to, and be
substituted for, the applicable Borrower under this Agreement; and (e) the
Acquisition and the Leo Acquisition may be consummated.mergers or consolidations
that constitute or effect Permitted Investments, Restricted Payments permitted
by Section 8.5 (other than clause (m) thereof) or Sales permitted by Section 8.4
(other than clause (i) thereof), provided that any such merger or consolidation
to which any Borrower is a party shall be subject to clause (d) above. 157
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10192.jpg]
SECTION 8.8 Section 8.8 Change in Nature of Business. (a) (a) No Group Member
(other than Holdings) shall carry on any business, operations or activities
(whether directly, through a joint venture, in connection with a Permitted
Acquisition or otherwise) substantially different from those carried on by the
U.S. Borrower and its Restricted Subsidiaries at the date hereof and business,
operations and activities incidental, ancillary, complementary or reasonably
related thereto. (b) Holdings shall not engage in any business, operations or
activity, or hold any property (in each case, other than indirectly through the
U.S. Borrower and its Subsidiaries), other than: (i) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance and performance of activities relating to its
officers, directors, managers and employees and those of its Subsidiaries); (ii)
the holding of any cash and Cash Equivalents (but not operating any property)
and, holding Stock and Stock Equivalents of the U.S. Borrower and, on an interim
basis in connection with any transaction otherwise permitted hereunder, any
other property and, in each case, activities and contractual rights incidental
thereto; (iii) issuing, selling and redeeming its own Stock (including the
performing of activities in preparation for and consummating any public offering
of its common stock or any other issuance or sale of its Stock); (iv) paying
taxes and filing Tax Returns; (v) holding directors’ and shareholders’ meetings,
preparing corporate and similar records and other activities required to
maintain its separate corporate or other legal structure; (vi) preparing reports
to, and preparing and making notices to and filings with, Governmental
Authorities and to its holders of Stock and Stock Equivalents; (vii) the making
of contributions to the capital of the U.S. Borrower and receiving, and holding
proceeds of, Restricted Payments from the U.S. Borrower and its Subsidiaries and
distributing the proceeds thereof to the extent permitted in Section 8.5; (viii)
performance of its obligations under the Loan Documents to which it is a party
and other transactions expressly permitted under this Agreement; (ix) as
necessary to consummate any Permitted Acquisition or other Permitted Investment;
(x) the incurrence of Indebtedness and Liens under the Loan Documents or the
making of guarantees in respect of any Indebtedness of the BorrowersU.S.
Borrower and the Restricted Subsidiaries permitted to be incurred pursuant to
Section 8.1; (xi) providing indemnification for officers, directors, members of
management, employees and advisors or consultants of any parent company, the
U.S. Borrower or its Subsidiaries; 158 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10193.jpg]
(xii) the entry into, and performance of its obligations under, any document,
agreement and/or Investment contemplated by the Related Transactions ornot
otherwise not prohibited under this Agreement; (xiii) the performance of
obligations under and complying with its Constituent Documents, any demands or
requests from or requirements of a Governmental Authority or any applicable
Requirements of Law (including with respect to the maintenance of its existence
and the activities of its Subsidiaries); (xiv) making and holding Investments in
the U.S. Borrower and of the type permitted under Sections 8.3(f) or (h); and
(xv) activities incidental to any of the foregoing. (c) Other than as provided
for in Section 8.7(b), Holdings shall not merge, or consolidate or amalgamate
with any Person, except so long as no Default or Event of Default shall have
occurred and be continuing prior to and after giving effect to such merger, or
consolidation or amalgamation, Holdings may merge, or consolidate or amalgamate
with any other Person; provided that (i) Holdings shall be the continuing or
surviving entity or (ii) if the Person formed by or surviving any such merger,
or consolidation or amalgamation is not Holdings (any such Person, “Successor
Holdings”), (A) Successor Holdings shall be an entity organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, (B) Successor Holdings shall expressly assume all the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent and (C) the U.S. Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger, or consolidation or amalgamation and
such supplement to this Agreement or any Collateral Document comply with this
Agreement, and, with respect to such opinion of counsel only, including
customary organization, due execution, no conflicts and enforceability opinions
and if applicable customary continuing security interest and perfection
opinions, in each case, to the extent reasonably requested by the Administrative
Agent; provided, further, that if the foregoing are satisfied, Successor
Holdings will succeed to, and be substituted for, Holdings under this Agreement.
SECTION 8.9 Section 8.9 Transactions with Affiliates. The U.S. Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the U.S. Borrower
that is not another Group Member (including Guaranty Obligations with respect to
any obligation of any such Affiliate), except for: (a) transactions no less
favorable to such Group Member as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the U.S. Borrower; (b) Restricted
Payments, the proceeds of which, if received by Holdings, are used as required
by Section 8.5; (c) reasonable salaries and other reasonable director or
employee compensation and reimbursement and benefits to officers and directors
or employees of any Group Member; (d) (i) any issuance of securitiesSecurities
or rights pursuant to stock options, stock ownership plans (including restricted
stock plans), stock grants, directed share programs and other equity 159
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10194.jpg]
based incentive plans and (ii) the execution, delivery and performance of any
stockholder or registration rights agreement approved by board of directors (or
equivalent governing body) of any Holdings, any parent company of Holdings, the
U.S. Borrower or any Restricted Subsidiary; (e) the Group Members may enter into
any indemnification agreement or any similar arrangement with directors,
officers, consultants and employees of the Group Members in the ordinary course
of business and may pay fees and indemnities to directors, officers, consultants
and employees of the Group Members in the ordinary course of business; (f) (i)
any purchase by Holdings of equity interests of the U.S. Borrower or any
contribution by Holdings to the equity capital of the U.S. Borrower and (ii) any
acquisition of equity interests of Holdings and any contribution by any equity
holder of Holdings to the equity capital of Holdings; (g) transactions between
or among Holdings and any of its Subsidiaries (or any entityPerson that becomes
a Subsidiary as a result of such transaction), provided such transactions are
not otherwise prohibited by this Agreement; (h) [reserved]; (i) [reserved]; (j)
assignments to Affiliated Lenders to the extent expressly permitted under
Section 11.2(g); (k) the non-exclusive licensing of trademarks, copyrights or
other Intellectual Property in the ordinary course of business to permit the
commercial exploitation of Intellectual Property between or among Affiliates and
Subsidiaries of the U.S. Borrower; (l) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers, employees and consultants of Holdings, the U.S. Borrower
and its Subsidiaries or any direct or indirect parent of Holdings in the
ordinary course of business to the extent attributable to the ownership or
operation of the U.S. Borrower and its Subsidiaries; (m) any agreement,
instrument or arrangement as in effect as of the Closing Date and set forth on
Schedule 8.9, or any amendment thereto (so long as any such amendment is not
adverse to the Lenders in any material respect as compared to the applicable
agreement as in effect on the Closing Date); (n) any transaction or series of
related transactions with consideration valued at less than $2,000,000 (as
determined in good faith by the U.S. Borrower); (o) (i) any collective
bargaining, employment or severance agreement or compensatory (including profit
sharing) arrangement entered into by the U.S. Borrower or any of its Restricted
Subsidiaries with current or former officers, directors, members of management,
managers, employees, consultants or independent contractors of Holdings, any
parent company of Holdings, the U.S. Borrower or any of its Subsidiaries, (ii)
any subscription agreement or similar agreement pertaining to the repurchase of
Stock pursuant to put/call rights or similar rights with current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors of 160 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10195.jpg]
Holdings, any parent company of Holdings, the U.S. Borrower or any of its
Subsidiaries and (iii) transactions pursuant to any employee compensation,
benefit plan, stock option plan or arrangement, any health, disability or
similar insurance plan which covers current or former officers, directors,
members of management, managers, employees, consultants or independent
contractors of Holdings, any parent company of Holdings, the U.S. Borrower or
any of its Subsidiaries or any employment contract or arrangement; (p) (i)
transactions permitted by Sections 8.1(l) and 8.1(p), Section 8.3(dd), (ii),
(gg), (hh) and (hh),(ii), Section 8.5 (other than clause (m) thereof) and
Section 8.6 and (ii) issuances of Stock and issuances and incurrences of
Indebtedness not restricted by this Agreement; (q) the Related Transactions,
including the payment of Transaction Expenses; (r) the payment of customary fees
and reasonable out-of-pocket costs to, and indemnities provided on behalf of,
members of the board of directors (or similar governing body), officers,
employees, members of management, managers, consultants and independent
contractors of Holdings, any parent company of Holdings, the U.S. Borrower
and/or any of its Subsidiaries in the ordinary course of business and, in the
case of payments to such Person in such capacity on behalf of Holdings or any
parent company of Holdings, to the extent attributable to the operations of the
U.S. Borrower or its Subsidiaries; (s) transactions with customers, clients,
suppliers, joint ventures, purchasers or sellers of goods or services or
providers of employees or other labor entered into in the ordinary course of
business, which are (i) fair to the U.S. Borrower and/or its applicable
Restricted Subsidiary in the good faith determination of the board of directors
(or similar governing body) of the U.S. Borrower or the senior management
thereof or (ii) on terms at least as favorable as might reasonably be obtained
from a Person other than an Affiliate (as reasonably determined by the U.S.
Borrower); (t) (i) any purchase by Holdings of the Stock of (or contribution to
the equity capital of) the U.S. Borrower and (ii) any intercompany loan made by
Holdings to the U.S. Borrower and/or any Restricted Subsidiary; orand (u) any
transaction in respect of which the U.S. Borrower delivers to the Administrative
Agent a letter addressed to the board of directors (or equivalent governing
body) of the U.S. Borrower from an accounting, appraisal or investment banking
firm of nationally recognized standing stating that such transaction is on terms
that are no less favorable to the U.S. Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate. SECTION 8.10 Section 8.10
Third-Party Restrictions on Liens or Restricted Payments. The U.S. Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, incur or
otherwise suffer to exist or become effective or remain liable on or responsible
for any Contractual Obligation limiting the ability of (a) any Restricted
Subsidiary of the Borrowerthat is not a Loan Party to make Restricted Payments
to, or to make or repay loans or advances to, any Loan Party (other than
Holdings) or (b) any Group MemberLoan Party to incur or suffer to exist any Lien
upon any property of any Group Member, whether now owned or hereafter acquired,
securingits properties to secure any of its Obligations, except, for each of
clauses (a) and (b) above, (A) pursuant to 161 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10196.jpg]
(a) any encumbrance or restrictions set forth in (i) the Loan Documents or, (ii)
any agreement with respect togoverning any Incremental Equivalent Debt and/or
inIndebtedness and (iii) any agreement with respect to any Incremental
Equivalent Debt and/or in any agreements with respect to any refinancing,
renewal or replacement of such Indebtednessgoverning (A) any Indebtedness of any
Restricted Subsidiary that is not a Loan Party permitted by Section 8.1 and (B)
any Indebtedness permitted by clauses (b), (c), (h), (m), (o) and/or (q) of
Section 8.1; (b) (B) limitations on Liens (other than those securing any
Obligation) on any property whose acquisition, repair, improvement or
construction is financed by purchase money Indebtedness, Capitalized Lease
Obligations or Permitted Refinancings permitted hereunder in reliance upon
Section 8.1(b) or (c) set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto; (c) (C) provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Restricted
Subsidiary entered into in the ordinary course of business; (d) (D) provisions
restricting assignment of, or the pledge of rights under, any agreement entered
into by a Group Member in the ordinary course of business; (e) (E) restrictions
and conditions contained in any agreement relating to the Sale of any property
pending the consummation of such Sale; provided that (i) such restrictions and
conditions apply only to the property to be Sold, and (ii) such Sale is
permitted hereunder; (f) (F) any agreement in effect at the time suchany Person
becomes a Restricted Subsidiary becomes a Subsidiary of Borrower, so long as
such agreement was not entered into in connection with or in contemplation of
such personPerson becoming a Restricted Subsidiary of Borrower; (g) (G) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (Ff) above; provided that such amendments or
refinancings are no more restrictive, taken as a whole, with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing;
(h) (H) provisions restricting the Sale of Intellectual Property contained in
licenses entered into the ordinary course of business and in accordance with the
terms hereof; (i) (I) any encumbrance or restrictions with respect to an
interest in or Restricted Payments, Investments or Sales by such joint venture
imposed by any joint venture agreement, organizational agreement or the
Indebtedness of any joint venture maintained in accordance with Section 8.3; (j)
(J) any encumbrance or restrictions pursuant to the documentation governing any
Indebtedness permitted hereunder; provided that (i) such encumbrance or
restrictions are no more onerous than those contained in this Agreement, (ii)
reflect market terms and conditions (when taken as a whole and as reasonably
determined by the U.S. Borrower) for such Indebtedness or (iii) the U.S.
Borrower shall have determined in good faith that such encumbrances and
restrictions would not reasonably be expected to impair in any material respect
the ability of the Borrowers and the other Loan Parties to meet their
obligations under this Agreement; 162 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10197.jpg]
(k) (K) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 8.1 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
and the proceeds and products thereof; (l) (L) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to Section 8.1
to the extent that such restrictions apply only to the property or assets
securing such Indebtedness; (m) (M) imposed by customary provisions restricting
assignment of any agreement entered intoset forth in (i) the ordinary course of
businessConstituent Documents of any Person or (ii) in any joint venture,
shareholders’ or other similar agreements; (n) (N) apply by reason of any
applicable law, rule, regulation or order or are required by any Governmental
Authority having jurisdiction over the U.S. Borrower or any of its Subsidiaries;
and (o) arising in respect of cash and other deposits with any Person or under
net worth or similar provisions set forth in any agreement entered into in the
ordinary course of business or for whose benefit such cash or other deposits,
net worth or similar provisions exist; and (p) (O) arising under any Hedging
Agreement and/or any agreement relating to any Banking Services. SECTION 8.11
Section 8.11 Modification of Certain Documents. The U.S. Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, do any of the following:
(a) waive or otherwise modify any term of any Constituent Document, except for
those modifications and waivers that do not materially and adversely affect the
rights and privileges of any Group Member and do not materially and adversely
affect the interests of any Secured Partythe Lenders under the Loan Documents or
in the Collateral; provided that, for purposes of clarity, it is understood and
agreed that anythe U.S. Borrower and/or any Restricted Subsidiary may effect a
change to its organizational form and/or consummate any other transaction that
is permitted under Section 8.7; and (b) waive or otherwise modify any term of
any Subordinated Debt (other than intercompany loans permitted pursuant to
Sections 8.1 and 8.3) after its incurrence and that is the subject of any
refinancing, refunding, extension, defeasance, discharge, renewal or
replacement, that is not permitted under the applicable subordination agreement.
SECTION 8.12 Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall
change its (a) accounting treatment or reporting practices, except as required
or permitted by GAAP or any Requirement of Law, or (b) its fiscal year or its
method for determining fiscal quarters or fiscal months. SECTION 8.13 Section
8.13 Margin Regulations. No Group Member shall use all or any portion of the
proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board. 163 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10198.jpg]
SECTION 8.14 Section 8.14 Compliance with ERISA. No ERISA AffiliateGroup Member
shall cause or suffer to exist (a) any event that will result in the imposition
of a Lien on the assets of any Group Member with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event, that would, in the aggregate,
have a Material Adverse Effect. ARTICLE 9 EVENTS OF DEFAULT SECTION 9.1 Section
9.1 Definition. Each of the following shall be an “Event of Default”: (a) theany
Borrower shall fail to pay (i) any principal of any Loan or any L/C
Reimbursement Obligation when the same becomes due and payable, (ii) any
interest on any Loan or any recurring fee under any Loan Document and, in the
case of this clause (ii), such non-payment continues for a period of five (5)
Business Days after the due date therefor, or (iii) any other Obligation payable
under any Loan Document (other than those set forth in clauses (i) and (ii)
above) and, in the case of this clause (iii), such non-payment continues for a
period of ten (10) Business Days after the due date therefor; or (b) (i) on the
Closing Date the Acquisition Agreement Representations or the Specified
Representations or (ii) any time after the Closing Date any representation,
warranty or certification made or deemed made by or on behalf of any Loan Party
in any Loan Document, or by or on behalf of any Loan Party (or any Responsible
Officer thereof) in any document delivered pursuant to the terms of aany Loan
Document, shall in either case prove to have been incorrect in any material
respect when made or deemed made; or (c) any Loan Party shall fail to comply
with (i) any provision of Article V (Financial Covenant)5 (provided that no
Default or Event of Default shall arise under Article V5 until the 10th Business
Day after the day on which consolidated financial statements are required to be
delivered for the relevant Fiscal Quarter under Section 6.1(b) or 6.1(c), as
applicable (unless the U.S. Borrower is not entitled to exercise the right to
make a Specified Equity Contribution in respect of such Fiscal Quarter pursuant
to Section 5.2, in which case such Default or Event of Default will not be
delayed until such 10th Business Day)), Section 6.1 (Financial Statementsother
than clause (h) thereof) (and the continuation of such failure for ten (10)
Business Days), Section 6.2(a)(i) (Other Events; Notice of Default) (provided
that the delivery of any notice of Default or Event of Default at any time will
cure any Event of Default arising from the failure to timely comply with Section
6.2(a)(i)), Section 7.1(a) (Maintenance of Corporate Existence), but only with
respect to theany Borrower, or Article VIII (Negative Covenants)8 or (ii) any
provision of any Loan Document (other than those specified in clauses (a), (b)
and (c)(i) of this Section 9.1, if, in the case of this clause (ii), such
failure shall remain unremedied for thirty (30) days after the earlier of (x)
the date on which the U.S. Borrower has knowledge of such failure to perform and
(y) the date on which notice thereof shall have been given to the U.S. Borrower
by the Administrative Agent); or (d) (i) the U.S. Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) shall generally not pay its
debts as such debts become due, shall admit in writing its inability to pay its
debts generally or shall make a general assignment for the benefit of creditors,
(ii) any proceeding shall be instituted by or against the U.S. Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) seeking to
adjudicate it bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, composition of it
or its debts or any similar order, in each case under any Requirement of Law
relating to bankruptcy, insolvency or reorganization or 164 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10199.jpg]
relief of debtors or seeking the entry of an order for relief or the appointment
of a custodian, receiver, trustee, conservator, liquidating agent, liquidator,
other similar official or other official with similar powers, in each case for
it or for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) the U.S.
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary),
either such proceedings shall remain undismissed or unstayed for a period of
sixty (60) days or more or any action sought in such proceedings shall occur or
(iii) the U.S. Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall take any corporate or similar action or any other action to
authorize any action described in clause (i) or (ii) above; or (e) one or more
judgments, orders or decrees (or other similar process) shall be rendered
against the U.S. Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) (i) involving an aggregate amount (excluding amounts covered by
insurance, to the extent the relevant insurer has not denied coverage therefor,
or other indemnity or contribution obligation) in excess of $7,500,000 and (ii)
such judgment, order or decree shall not have been vacated or discharged for a
period of 60 consecutive days and there shall not be in effect (by reason of a
pending appeal or otherwise) any stay of enforcement thereof; or (f) except
pursuant to a valid, binding and enforceable termination or release permitted
under the Loan Documents and executed by the Administrative Agent or except as
otherwise expressly permitted under any Loan Document, (i) any provision of any
Loan Document shall, at any time after the delivery of such Loan Document, fail
to be valid and binding on, or enforceable against, any Loan Party party
thereto, (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral with an aggregate value in
excess of $7,500,000 purported to be covered thereby or, except due to an act or
omission of the Administrative Agent (including a failure to file UCC
continuation statements or loss of certificated collateral that has been
delivered) or to the extent covered by enforceable title insurance, such Lien
shall fail or cease to be a perfected Lien with the priority required in the
relevant Loan Document on any Collateral or (iii) any subordination provision in
respect of any Subordinated Debt shall, in whole or in part, terminate or
otherwise fail or cease to be valid and binding on, or enforceable against, the
holders of such Subordinated Debt or any representative thereof (or any such
holder or representative shall so state in writing), or, other than in any bona
fide, good faith dispute as to the scope of Collateral or whether any Lien has
been, or is required to be released, any Group Member shall state in writing
that any of the events described in clause (i), (ii) or (iii) above shall have
occurred; or (g) there shall occur any Change of Control; or (h) (i) any Group
Member shall fail to make any payment when due (whether due because of scheduled
maturity, required prepayment provisions, acceleration, demand or otherwise),
after giving effect to any applicable grace period, on any Indebtedness of any
Group Member (other than the Obligations or any Hedging Agreement) and, in each
case, such failure relates to Indebtedness having a principal amount of
$7,500,000 or more or (ii) any other event in the nature of default shall occur
or any condition in the nature of default shall exist, and in each case be
continuing, under any Contractual Obligation relating to any such Indebtedness,
if the effect of such event or condition is to accelerate, or otherwise permit
the acceleration of, the maturity of such Indebtedness (after giving effect to
any applicable grace or cure period); provided that this clause (h) shall not
apply to any secured Indebtedness that becomes due as a result of the voluntary
Sale of the property securing such Indebtedness if such Sale is permitted
hereunder or as a result of a casualty or condemnation event; provided, further,
that any failure described under this clause (h) is unremedied and is not waived
by the holders of such 165 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10200.jpg]
Indebtedness prior to any termination of the Commitments or acceleration of the
Loan Document Obligations pursuant to this Article 9. SECTION 9.2 Section 9.2
Remedies. During the continuance of any Event of Default, in addition to any
other right or remedy provided under any Loan Document or by any applicable
Requirement of Law: (a) the Administrative Agent may, and, at the request of the
Required Lenders, shall, in each case by notice to the U.S. Borrower, declare
all of any portion of the Commitments terminated, whereupon such Commitments
shall immediately be reduced by such portion or, in the case of a termination in
whole, shall terminate together with any obligation of any Lender may have
hereunder to make any Loan and any L/C Issuer may have hereunder to Issue any
Letter of Credit; (b) the Administrative Agent at the request of the Required
Lenders, shall, in each case by notice to the U.S. Borrower, declare immediately
due and payable all or any part of any Loan Document Obligation arising under
the Loan Documents (including any accrued but unpaid interest thereon),
whereupon the same shall become immediately due and payable, without
presentment, demand, protest or further notice or other requirements of any
kind, all of which are hereby expressly waived by Holdings and theeach Borrower
(and, to the extent provided in any other Loan Document, other Loan Parties);
provided, however, that, effective immediately upon the occurrence of the Events
of Default specified in Section 9.1(d)(ii), (x) the Commitments of each Lender
to make Loans and the commitment of each L/C Issuer to Issue Letters of Credit
shall each automatically be terminated and (y) each Obligation arising under the
Loan Documents (including in each case any accrued all accrued but unpaid
interest thereon) shall automatically become and be due and payable, without
presentment, demand, protest or further notice or other requirement of any kind,
all of which are hereby expressly waived by Holdings and theeach Borrower (and,
to the extent provided in any other Loan Document, any other Loan Party). An
Event of Default shall be deemed to be continuing until cured or waived. SECTION
9.3 Section 9.3 Actions in Respect of Letters of Credit. At any time (i) upon
the Revolving Credit Termination Date, (ii) after the Revolving Credit
Termination Date when the aggregate funds on deposit in L/C Cash Collateral
Accounts shall be less than 102% of the L/C Obligations for all Letters of
Credit at such time (or such lesser amount as may be agreed by the applicable
L/C Issuer and the Required Revolving Lenders) and (iii) as required by Section
2.12, the U.S. Borrower shall pay to the Administrative Agent in immediately
available funds at the Administrative Agent’s office referred to in Section
11.11, for deposit in a L/C Cash Collateral Account, the amount required so
that, after such payment, the aggregate funds on deposit in the L/C Cash
Collateral Accounts equals or exceeds 102% (or such lesser amount as may be
agreed by the applicable L/C Issuer and the Required Revolving Lenders) of the
L/C Obligations for all Letters of Credit at such time (not to exceed, in the
case of clause (iii) above, the payment to be applied pursuant to Section 2.12
to provide cash collateral for Letters of Credit). ARTICLE 10 THE ADMINISTRATIVE
AGENT SECTION 10.1 Section 10.1 Appointment and Duties. (a) (a) Appointment of
Administrative Agent. Each Lender and each L/C Issuer hereby appoints Ares
(together with any successor Administrative Agent pursuant to Section 10.9) as
the Administrative Agent hereunder and under the other Loan Document and
authorizes the Administrative Agent to (x) execute and deliver 166 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10201.jpg]
the Loan Documents and accept delivery thereof on its behalf from any Group
MemberLoan Party, (y) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to the
Administrative Agent under such Loan Documents and (z) exercise such powers as
are reasonably incidental thereto. (b) Duties as Collateral and Disbursing
Agent. Without limiting the generality of clause (a) above, the Administrative
Agent shall have the sole and exclusive right and authority (to the exclusion of
the Lenders and L/C Issuers), and is hereby authorized, to (t) except as
otherwise provided in clause (ii) of this paragraph (b), to act as the
disbursing and collecting agent for the Lenders and the L/C Issuers with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 9.1(d)(ii) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (u) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 9.1(d)(ii) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party), (v)
act as collateral agent for each Secured Party for purposes of the perfection of
all Liens created by such agreements and all other purposes stated therein, (w)
manage, supervise and otherwise deal with the Collateral, (x) take such other
action as is necessary or desirable to maintain the perfection and priority of
the Liens created or purported to be created by the Loan Documents, (y) except
as may be otherwise specified in any Loan Document, exercise all remedies given
to the Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (z) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the L/C
Issuers for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct suchthe Lenders and the L/C Issuers to take further actions
as collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to the Administrative Agent and each
Lender and L/C Issuer hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed. Notwithstanding the
foregoing, no sub-agent shall be required to take, or to omit to take, any
action (i) unless, upon demand, the sub-agent receives an indemnification
satisfactory to it from the other Lenders (or, to the extent applicable and
acceptable to the sub-agent, any other Secured Party) against all Liabilities
that, by reason of such action or omission, may be imposed on, incurred by or
asserted against the sub-agent or any Related Person thereof or (ii) that is, in
the opinion of the sub-agent or its counsel, contrary to any Loan Document or
applicable Requirement of Law. (c) Limited Duties. Under the Loan Documents, the
Administrative Agent (i) is acting solely on behalf of the Lenders and the L/C
Issuers, as applicable (except to the limited extent provided in Section 2.14(b)
with respect to the Register and in Section 10.11), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Administrative Agent”, the terms “administrative agent”,” “agent”, “collateral
agent” and similar terms in any Loan Document to refer to the Administrative
Agent, which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document other than as expressly set forth therein or
any role as agent, fiduciary or trustee of or for any Lender, L/C Issuer or any
other Secured Party and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each
Lender and L/C Issuer hereby waives and agrees not to assert any claim against
the Administrative 167 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10202.jpg]
Agent based on the roles, duties and legal relationships expressly disclaimed in
clauses (i), (ii) and (iii) above. SECTION 10.2 Section 10.2 Binding Effect.
Each Lender and each L/C Issuer agrees that (i) any action taken by the
Administrative Agent or the Required Lenders or the Required RevolvingMajority
in Interest of Lenders under the applicable Facility (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the Loan Documents, (ii) any action taken by the Administrative Agent in
reliance upon the instructions of Required Lenders or the Required
RevolvingMajority in Interest of Lenders under the applicable Facility (or,
where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders or the Required RevolvingMajority
in Interest of Lenders under the applicable Facility (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Secured Parties. SECTION 10.3 Section 10.3 Use of
Discretion. (a) (a) No Action without Instructions. The Administrative Agent
shall not be required to exercise any discretion or take, or to omit to take,
any action, including with respect to enforcement or collection, except any
action it is required to take or omit to take (i) under any Loan Document or
(ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).
(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law. SECTION 10.4 Section 10.4 Delegation of Rights and Duties. The
Administrative Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party). Any such Person shall benefit from this Article X
to the extent provided by the Administrative Agent. SECTION 10.5 Section 10.5
Reliance and Liability. (a) (a) The Administrative Agent may, without incurring
any liability hereunder, (i) treat the payee of any Note as its holder until
such Note has been assigned in accordance with Section 11.2(e), (ii) rely on the
Register to the extent set forth in Section 1.42.14(d), (iii) consult with any
of its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties. (b)
Neither the Administrative Agent nor any of its Related Persons shall be liable
for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender, each L/C Issuer, Holdings
and theeach Borrower hereby waive and shall not assert (and each of Holdings and
the U.S. Borrower shall cause each other Loan Party to waive and 168 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10203.jpg]
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilitiesLiabilities resulting primarily from the gross
negligence or willful misconduct of, or material breach of obligations under the
Loan Documents by, the Administrative Agent or, as the case may be, such Related
Person (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction) in connection with the duties expressly set forth
herein. Without limiting the foregoing, the Administrative Agent: (i) shall not
be responsible or otherwise incur liability for any action or omission taken in
reliance upon the instructions of the Required Lenders or the Required
RevolvingMajority in Interest of Lenders under the applicable Facility, as
applicable, or for the actions or omissions of any of its Related Persons
selected with reasonable care (other than employees, officers and directors of
the Administrative Agent, when acting on behalf of the Administrative Agent);
(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document; (iii)
makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and (iv) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any provision of any Loan Document, whether any condition set forth in any
Loan Document is satisfied or waived, as to the financial condition of any Loan
Party or as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from the U.S. Borrower, any Lender or any L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders); and, for each of the items set forth in clauses (i), (ii), (iii), and
(iv) above, each Lender, each L/C Issuer, Holdings and theeach Borrower hereby
waives and agrees not to assert (and each of Holdings and the U.S. Borrower
shall cause each other Loan Party to waive and agree not to assert) any right,
claim or cause of action it might have against the Administrative Agent based
thereon. SECTION 10.6 Section 10.6 Administrative Agent Individually. The
Administrative Agent and its Affiliates may make loans and other extensions of
credit to, acquire Stock and Stock Equivalents of, engage in any kind of
business with, any Loan Party or Affiliate thereof as though it were not acting
as Administrative Agent and may receive separate fees and other payments
therefor. To the extent the Administrative Agent or any of its Affiliates makes
any Loan or otherwise becomes a Lender hereunder, it shall have and may exercise
the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender”,
“Revolving Credit 169 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10204.jpg]
Lender”, “Term Loan Lender”, “Revolving Credit Lender”, “Required Lender” and
“Required Revolving Lender”Lenders” and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include the Administrative
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender, Revolving Credit Lender, Term Loan Lender, Revolving Credit Lender or as
one of the Required Lenders or Required Revolving Lenders, respectively. SECTION
10.7 Section 10.7 Lender Credit Decision. Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or any L/C Issuer or any of their Related
Persons or upon any document (including the Disclosure Documents) solely or in
part because such document was transmitted by the Administrative Agent or any of
its Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate. Whenever the Loan Documents require any Loan Party or
any Affiliate of any Loan Party to send notice, financial information or other
deliveries to Administrative Agent including, without limitation, pursuant to
Article 6 of this Agreement, the Administrative Agent shall promptly make
deliveries available to the Lenders. SECTION 10.8 Section 10.8 Expenses;
Indemnities. (a) (a) Each Lender agrees to reimburse the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by any Loan Party)
promptly upon demand for such Lender’s Pro Rata Share with respect to the
Facilities of any costs and expenses (including fees, charges and disbursements
of financial, legal and other advisors and Other Taxes paid in the name of, or
on behalf of, any Loan Party) that may be incurred by the Administrative Agent
or any of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including preparation for and/or response in any subpoena or request
for document production relating thereto) or otherwise) in respect of, or legal
advice with respect to its rights or responsibilities under, any Loan Document.
(b) Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party) from and
against such Lender’s aggregate Pro Rata Share with respect to the Facilities of
the Liabilities (including taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to on or for the
account of any Lender) that may be imposed on, incurred by or asserted against
the Administrative Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document, any
related document, or any other act, event or transaction related, contemplated
in or attendant to any such document, or, in each case, any action taken or
omitted to be taken by the Administrative Agent or any of its Related Persons
under or with respect to any of the foregoing; provided, however, that no Lender
shall be liable to the Administrative Agent or any of its Related Persons to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of the Administrative Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. (c) To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If any payment is made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the IRS or any other Governmental Authority, or
the IRS or any other Governmental 170 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10205.jpg]
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding Tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred. The Administrative Agent may offset against any payment to
any Lender under a Loan Document, any applicable withholding Tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which the Administrative Agent is
entitled to indemnification from such Lender under this Section 10.8(c). SECTION
10.9 Section 10.9 Resignation of Administrative Agent or L/C Issuer. (a) (a) The
Administrative Agent may resign at any time by delivering 10 days’ written
notice of such resignation to the Lenders and the U.S. Borrower, effective on
the date set forth in such notice or, if notno such date is set forth therein,
upon the date such notice shall be effective; provided that if no successor
agent is appointed in accordance with the terms set forth below within such
10-day period, the Administrative Agent’s resignation shall not be effective
until the earlier to occur of (x) the date of the appointment of the successor
agent or (y) the date that is 20 days after the last day of such 10-day period.
If the Administrative Agent is a Defaulting Lender or an Affiliate of a
Defaulting Lender, either the Required Lenders or the U.S. Borrower may, upon 10
days’ notice, remove the Administrative Agent; provided that if no successor
agent is appointed in accordance with the terms set forth below within such
10-day period, the Administrative Agent’s removal shall, at the option of the
U.S. Borrower, not be effective until the earlier to occur of (x) the date of
the appointment of the successor agent or (y) the date that is 20 days after the
last day of such 10-day period. Upon receipt of any such notice of resignation
or delivery of any such notice of removal, the Required Lenders shall have the
right to appoint a successor Administrative Agent, which shall be a financial
institution with offices in the U.S. having combined capital and surplus in
excess of $1,000,000,000 or another Person reasonably acceptable to the U.S.
Borrower. If no successor has been appointed as provided above and accepted such
appointment within 10 days after the retiring Administrative Agent gives notice
of its resignation or the Administrative Agent receives notice of removal, no
successor Administrative Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders. Each appointment under this clause (a) shall be subject to the prior
consent of the U.S. Borrower, which may not be unreasonably withheld but shall
not be required during the continuance of an Event of Default under Section
9.1(a) or (d). (b) Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 10.3, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents. 171
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10206.jpg]
(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective. Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to Issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any L/C Reimbursement Obligation thereof)
with respect to Letters of Credit Issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents. SECTION 10.10 Section 10.10 Release of
Collateral or Guarantors. Each Secured Party hereby consents to the automatic
release, and hereby directs the Administrative Agent to release (or, in the case
of clause (b)(ii) below, release or subordinate), the following: (a) any
Guarantor from its guaranty of any Obligation of any Loan Party as provided in
Section 11.22; and (b) any Lien held by the Administrative Agent for the benefit
of the Secured Parties against (i) any Collateral that is Sold by a Loan Party
in a Sale permitted by the Loan Documents (including pursuant to a valid waiver
or consent), (A) to the extent all Liens required to be granted in such
Collateral pursuant to Section 7.10 after giving effect to such Sale have been
granted or (B) such Lien is automatically released upon the consummation of such
Sale pursuant to the final paragraph of Section 8.4, (ii) any property subject
to a Lien permitted hereunder in reliance upon Section 8.2(d) or (e), (iii) any
property that constitutes or becomes Excluded Property (as defined in the
Guaranty andU.S. Security Agreement), (iv) any property subject to such Lien
owned by a Guarantor, upon the release of such Guarantor from guaranty of any
Obligation of any Loan Party in accordance with the Loan Documents and (v) all
of the Collateral and all Loan Parties, upon the occurrence of the Termination
Date. Each Lender and L/C Issuer hereby directs the Administrative Agent, and
the Administrative Agent hereby agrees, upon receipt of reasonable advance
notice from the U.S. Borrower, to execute and deliver or file such documents and
to perform other actions reasonably necessary to release the guaranties and
Liens when and as directed in this Section 10.10 or in the final paragraph of
Section 8.4. SECTION 10.11 Section 10.11 Additional Secured Parties. The benefit
of the provisions of the Loan Documents directly relating to the Collateral or
any Lien granted thereunder shall extend to and be available to any Secured
Party that is not a Lender or an L/C Issuer as long as, by accepting such
benefits, such Secured Party agrees, as among the Administrative Agent and all
other Secured Parties, that such Secured Party is bound by (and, if requested by
the Administrative Agent, (except in the case of Secured Hedging Counterparties)
shall confirm such agreement in a writing in form and substance acceptable to
the Administrative Agent) this Article X10, Section 11.8 (Right of Setoff),
Sections 11.9 (Sharing of Payments) and 11.20 (Confidentiality) and the
decisions and actions of the Administrative Agent and the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by Section
10.8 only to the extent of Liabilities, costs and expenses with respect to or
otherwise relating to the Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of Pro Rata Share or similar concept, (b) except as set
forth specifically herein, each of the Administrative Agent, the Lenders and the
L/C Issuers shall be entitled to act at its sole discretion, without regard to
the interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
172 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10207.jpg]
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as set forth specifically herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document. SECTION 10.12 Section 10.12 Intercreditor
Agreements. Each Secured Party hereby directs the Administrative Agent to enter
into (a) any Acceptable Intercreditor Agreement (or any amendment, restatement,
supplement or other modification thereto) in respect of any Indebtedness,
Banking Services Obligations or Obligations in respect of Secured Hedging
Agreements that, pursuant to the terms hereof, (i) is required or permitted to
be subordinated in right of payment and/or (ii) is secured by Liens, and with
respect to which, this Agreement contemplates an intercreditor, subordination or
similar agreement or arrangement. ARTICLE 11 MISCELLANEOUS SECTION 11.1 Section
11.1 Amendments, Waivers, Etc. (a) (a) Except as specifically provided in
Section 2.19 or 2.20Sections 11.1(c), 11.1(d) and 11.1(e), no amendment or
waiver of any provision of any Loan Document (other than the Fee Letter, the
Control Agreements and the L/C Reimbursement Agreements) and no consent to any
departure by any Loan Party therefrom shall be effective unless the same shall
be in writing and signed (1x) in the case of an amendment, consent orany other
waiver to cure any ambiguity, omission, defect or inconsistency or granting a
new Lien for the benefit of the Secured Parties or extending an existing Lien
over additional property,or consent, by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower,
(2y) in the case of any other waiver or consentamendment, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and (3) in the case of any other amendment, by the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders) and thethe
U.S. Borrower; provided, however, that no amendment, consent or waiver described
in clause (2x) or (3y) above shall, unless in writing and signed by each Lender
directly affected thereby (or by the Administrative Agent with the consent of
such Lender), in addition to any other Person the signature of which is
otherwise required pursuant to any Loan Document, do any of the following: (i)
waive or change any provision of Section 2.12(c); (ii) increase the Commitment
of such Lender or subject such Lender to any additional obligation (which
increase shall be deemed only to affect directly the Lender whose Commitment is
being increased); (iii) reduce (including through release, forgiveness,
assignment or otherwise) (A) the principal amount of, the interest rate on, or
any obligation of theany Borrower to repay (whether or not on a fixed date), any
outstanding Loan owing to such Lender, (B) any fee or accrued interest payable
to such Lender or (C) if such Lender is a Revolving Credit Lender, any L/C
Reimbursement Obligation or any obligation of the U.S. Borrower to repay
(whether or not on a fixed date) any L/C Reimbursement Obligation; provided,
however, that this clause (iii) does not apply to (x) any change to any
provision increasing any interest rate or fee during the continuance of an Event
of Default or to any payment of any such increase or (y), any modificationchange
to the financial covenant set forth in Section 5.1 or in any definition set
forth therein or principally used therein (it being understood that noprovisions
of the final paragraph of the definition of the term “Applicable Margin” or
“Revolving Commitment Fee Rate” or any change into the calculation of any other
interest, fee or premium due 173 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10208.jpg]
hereunder (including any component definition thereof), nordefinition of the
term “All-In Yield” or to any provision hereof referring to such term, (y) any
amendment, modification or waiver of, or consent to departure from, the
definition of the term “Consolidated Total Leverage Ratio” (or any provision of
any Loan Document referring to such term), shall constitute a reduction in any
rate of interest, fee or premium hereunder)component definition thereof) or (z)
any change to mandatory prepayments, including those required under Section 2.8;
(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.8; (v) except as
provided in Section 10.10 or Section 11.22 (other than with respect to a release
of all or substantially all Collateral), release all or substantially all of the
Collateral or any Guarantor from its guaranty of any Loan Document Obligation of
theany Borrower; (vi) reduce or increase the proportion of Lenders required for
the Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders”, “Pro Rata Share” or “Pro Rata
Outstandings”; or (vii) amend Section 10.10 (Release of Collateral or
Guarantor), Section 11.9 (Sharing of Payments), Section 11.22 or this Section
11.1; and provided, further, that (x) any change to the definition of the term
“Required Revolving Lenders” shall require the consent of the Required Revolving
Lenders; (y) no amendment or waiver shall, unless signed by the Required
Revolving Lenders (or by the Administrative Agent with the consent of the
Required Revolving Lenders) (but without the need for the consent of the
Required Lenders) (A) amend or waive compliance with the conditions precedent to
the obligations of any Revolving Credit Lenders to make any Revolving Loan (or
of any L/C Issuer to Issue any Letter of Credit or of the Swingline Lender to
make any Swingline Loan) in Section 3.2, (B) waive any Default or Event of
Default for the purpose of satisfying the conditions precedent to the
obligations of the Revolving Credit Lenders to make Revolving Loans (or of any
L/C Issuer to Issue any Letter of Credit or of the Swingline Lender to make any
Swingline Loan) in Section 3.2, (C) amend or waive compliance with any provision
of Sections 2.1(a), 2.2, 2.3, 2.4, 2.8(d), 2.12(d) (solely to the extent
pertaining to any Revolving Loan), 2.19(d), 2.20(c) (solely to the extent
pertaining to any Revolving Loan) or 2.20(d), (D) amend or waive this clause (y)
or the definitions of the terms used in this clause (y) insofar as the
definitions affect the substance of this clause (y) or (E) amend any specific
right of the Required Revolving Lenders to grant or withhold consent or take or
omit to take any action hereunder; and (z) no amendment, waiver or consent shall
affect the rights or duties under any Loan Document of, or any payment for its
own account to, the Administrative Agent (or otherwise modify any provision of
Article X10 or the application thereof), any L/C Issuer or any SPV that has been
granted an option pursuant to Section 11.2(f)the Swingline Lender unless in
writing and signed by the 174 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10209.jpg]
Administrative Agent, such L/C Issuer or the Swingline Lender, as the case may
be, such SPV in addition to any signature otherwise required. Notwithstanding
anything to the contrary contained in this Section 11.1, the Administrative
Agent may amend Schedule I to reflect assignments entered into pursuant to
Section 11.2. Notwithstanding anything to the contrary herein, except as
provided in Section 11.2(g) and other than with respect to any amendment, waiver
or consent that disproportionately and adversely affects such Permitted Investor
as compared to other Lenders, no Permitted Investor that is a Lender shall have
any right to approve or disapprove any amendment, waiver or consent under the
Loan Documents other than any amendment, waiver or consent that
disproportionately and adversely affects such Permitted Investor as compared to
other Lenders, and any such Term Loans held by a Permitted Investor for purposes
hereof shall be automatically deemed to be voted pro rata according to the Term
Loans of all other Lenders in the aggregate (other than the Permitted
Investors). (b) Each waiver or consent under any Loan Document shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on any Loan Party shall entitle any Loan
Party to any notice or demand in the same, similar or other circumstances. No
failure on the part of any Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. (c) Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver, consent or other modification
hereunderunder any Loan Document, except that (i) the Commitment of such Lender
may not be increased or extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders), (ii) the principal of such Lender’s Loans shall not be
reduced or forgiven without the consent of such Lender and (iii) the interest
rate applicable to Loan Document Obligations owing to a Defaulting Lender may
not be reduced without the consent of such Lender (unless the applicable
amendment, waiver or consent has been consented to by all non-Defaulting Lenders
and does not treat the Loan Document Obligations owing to such Defaulting Lender
in a disproportionately adverse manner as compared to the Loan Document
Obligations owing to non-Defaulting Lenders). (d) In addition, notwithstanding
the foregoing, this Agreement may be amended with the written consent of the
Administrative Agent, the applicable Borrower and the Lenders providing the
Replacement Loans (as defined below) to permit the refinancing of all
outstanding Term Loans ofunder any trancheFacility (“Refinanced Loans”) with
replacement term loans (“Replacement Loans”); provided that (ai) the aggregate
principal amount of such Replacement Loans shall not exceed the aggregate
principal amount of such Refinanced Loans (plus (1) any additional amounts
permitted to be incurred under Section 8.1; provided that, to the extent any
such additional amounts are secured, the related Liens are permitted under
Section 8.2, and (2) the amount of accrued interest, penalties and premium
(including tender premium) thereon, any committed but undrawn amount and
underwriting discounts, fees (including upfront fees, original issue discount or
initial yield payments), commissions and expenses associated therewith), (b) the
All-In Yield with respect to such Replacement Loans (or similar interest rate
spread applicable to such Replacement Loans) shall not be higher than the All-In
Yield for such Refinanced Loans (or similar interest rate spread applicable to
such Refinanced Loans) immediately prior to such refinancing, (cii) the Weighted
Average Life to Maturity of such Replacement Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Loans at the time of such
refinancing (except by virtue of amortization or prepayment of the Refinanced
Loans prior 175 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10210.jpg]
to the time of such incurrence), (diii) any Replacement Loans mayshall rank pari
passu with or junior to any then-existing tranche ofthe other Term Loans in
right of payment and/or security or may be unsecured (and to the extent the
relevant Replacement Loans are subordinated in right of payment or are secured
by Collateral, they shall be subject to an Acceptable Intercreditor Agreement),
(e, (iv) any Replacement Loans may participate in any mandatory prepayment of
Term Loans and (fv) all other terms and conditions (other than with respect to
pricing, premiums and optional prepayment or redemption terms) applicable to
such Replacement Loans shall be (iA) substantially identical to, or (taken as a
whole as determined by the U.S. Borrower in its reasonable judgment) are no more
favorable to the lenders or holders providing such Replacement Loans than those
applicable to the Refinanced Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period after the latest
Scheduled Maturity Date of the Loans in effect immediately prior to such
refinancing or (iiB) reasonably acceptable to the Administrative Agent (it being
agreed that terms and conditions of any Replacement Loans that are more
favorable to the Lenders of such Replacement Loans than those contained in the
Loan Documents and are then conformed (or added) to the Loan Documents pursuant
to the applicable amendment shall be deemed acceptable to the Administrative
Agent). (e) Notwithstanding anything to the contrary contained in this Section
11.1 or any other provision of this Agreement or any provision of any other Loan
Document: (i) (A) the U.S. Borrower and the Administrative Agent may, without
the input or consent of any Lender, enter into any Collateral Document or amend,
supplement and/or waive any Collateral Document to (A1) comply with any
Requirement of Law or the advice of counsel or (B2) cause such Collateral
Document to be consistent with this Agreement and/or the relevant other Loan
Documents, and (B) the Administrative Agent may, without the input or consent of
any Lender, consent to a departure by any Loan Party from any covenant of such
Loan Party set forth in this Agreement or any other Loan Document to the extent
such departure is consistent with the authority of the Administrative Agent set
forth in Section 7.10(g); (ii) the U.S. Borrower and the Administrative Agent
may, without the input or consent of any other Lender (other than the relevant
Lenders (including Incremental Loan Lenders) providing Loans under such
Sections), effect amendments to this Agreement and the other Loan Documents as
may be necessary in the reasonable opinion of the U.S. Borrower and the
Administrative Agent to (A) effect the provisions of Section 2.19, 2.20, 11.1(d)
or 11.19 (including, in the case of any Term Loans incurred or established
pursuant to any such Section that are intended to be “fungible” with any
then-existing Term Loans, providing scheduled amortization in such other
percentages or amounts as may be agreed by the applicable Borrower and the
Administrative Agent to ensure that such Term Loans are “fungible” with such
then-existing Term Loans), or any other provision specifying that any waiver,
amendment or modification may be made with the consent or approval of the
Administrative Agent and/or (B) add terms (including representations and
warranties, conditions, prepayments, covenants or events of default and terms
contemplated by the definition of “Acceptable Intercreditor Agreement”), in
connection with the addition of any Loan or Commitment hereunder, any
Incremental Equivalent Debt or any Replacement Loans that are favorable to the
then-existing Lenders (taken as a whole), as reasonably determined by the
Administrative Agent (it being understood that, where applicable, any such
amendment may be effectuated as part of an Incremental Amendment,
Extension/Modification Amendment and/or an amendment in respect of Replacement
Loans); 176 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10211.jpg]
(iii) if the Administrative Agent and the U.S. Borrower have jointly identified
any ambiguity, mistake, defect, inconsistency, obvious error or any error or
omission of a technical nature or any necessary or desirable technical change,
in each case, in any provision of any Loan Document, then the Administrative
Agent and the U.S. Borrower shall be permitted to amend such provision solely to
address such matter as reasonably determined by them acting jointly,; (iv) the
Administrative Agent and the U.S. Borrower may amend, restate, amend and
restate, supplement or otherwise modify any Acceptable Intercreditor Agreement
as provided therein,; (v) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the applicable Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit any extension of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the relevant benefits of this Agreement and the other Loan
Documents and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and/or Required
Revolvingthe Majority in Interest of Lenders under any Facility on substantially
the same basis as the Lenders prior to such inclusion; provided that no
additional revolving credit facilities may be added and no change to the
definition or determination of Required Revolving Lenders may be made without
the consent of the Required Revolving Lenders,; (vi) this Agreement may be
amended in the manner provided in Section 2.15(d), 8.7(b) and 8.7(c); and (vii)
(vi) any amendment, waiver or modification of any term or provision of this
Agreement or any other Loan Document that by its terms directly affects Lenders
under one or more tranchesFacilities and does not directly and adversely affect
Lenders under one or more other tranches may be effected with the consent of
Lenders owning 50% of the aggregate unused Commitments and Term Loans of such
directly affected tranche in lieu of the consent of the Required
LendersFacilities, including any waiver of any condition precedent set forth in
Section 3.2, may (without the consent thereto of the Required Lenders) be
effected by an agreement or agreements in writing entered into by the U.S.
Borrower and the requisite number or percentage in interest of Lenders under
each affected Facility that would be required to consent thereto under Section
11.1(a) if such Facility were the sole Facility hereunder at the time. SECTION
11.2 Section 11.2 Assignments and Participations; Binding Effect. (a) (a)
Binding Effect. This Agreement shall become effective when it shall have been
executed by Holdings, the Borrower, the Administrative Agent and the Swingline
Lender, and when the Administrative Agent shall have been notified by each
Lender and L/C Issuer that such Lender or L/C Issuer has executed it.
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of, Holdings, the U.S. Borrower, the U.K. Borrower (in each case
except for Article X10, other than the consent rights of the U.S. Borrower set
forth in such Article), the Administrative Agent, the Swingline Lender, each
Lender and each L/C Issuer and, to the extent provided in Section 10.11, each
other Indemnitee and Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in SectionSections 8.7(b), 8.7(c) and 10.9), none of
Holdings, the U.S. Borrower, the U.K. Borrower, any Lender, any L/C Issuer, the
Swingline Lender or 177 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10212.jpg]
the Administrative Agent shall have the right to assign any rights or
obligations hereunder or any interest herein. (b) Right to Assign. Each Lender
may sell, transfer, negotiate or and assign (a “Transfer”) all or a portion of
its rights and obligations hereunder (including all or a portion of its
Commitments and its rights and obligations with respect to Loans and Letters of
Credit) to: (i) any existing Lender (other than the U.S. Borrower, the Permitted
Investors or any of their respective Affiliates except pursuant to a Permitted
Loan Retirement or pursuant to Section 11.2(h) or an assignment to an Affiliated
Lender to the extent expressly permitted under Section 11.2(g)); (ii) any
Affiliate or Approved Fund of any existing Lender (other than the U.S. Borrower,
the Permitted Investors or any of their respective Affiliates except pursuant to
a Permitted Loan Retirement, pursuant to Section 11.2(h) or an assignment to an
Affiliated Lender to the extent expressly permitted under Section 11.2(g)) or
(iii) any other Eligible Assignee (other than the U.S. Borrower, the Permitted
Investors or any of their respective Affiliates except pursuant to a Permitted
Loan Retirement, pursuant to Section 11.2(h) or an assignment to an Affiliated
Lender to the extent expressly permitted under Section 11.2(g)), acceptable
(which acceptance shall not be unreasonably withheld or delayed) to the
Administrative Agent and, as long as no Event of Default under Section 9.1(a) or
9.1(d) has occurred and is continuing, the U.S. Borrower (which acceptance shall
not be unreasonably withheld or delayed); provided that the U.S. Borrower shall
be deemed to have consented to any assignment of Loans (other than to a
Disqualified Lender) unless the U.S. Borrower shall object thereto by written
notice (which may be by email) to the Administrative Agent within ten (10)
Business Days after having received written notice thereof; provided, however,
that (x) such Transfers do not have to be ratable between the Facilities but
must be ratable among the obligations owing to and owed by such Lender with
respect to a Facility, (y) for each Facility, the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Loans, Commitments and L/C Obligations subject to any such
Transfer shall be in a minimum amount of $1,000,000 (or, in the case of Sterling
Term Loans, £1,000,000), unless such Transfer is of the assignor’s (together
with its Affiliates and Approved Funds) entire interest in such Facility or is
made with the prior consent of the U.S. Borrower and the Administrative Agent
and (z) no Transfers may be made to a Disqualified Lender unless an Event of
Default under Section 9.1(d) has occurred and is continuing. To the extent that
any Transfer is purported to be made to a Disqualified Lender in violation of
the foregoing clause (z), such Disqualified Lender shall be required immediately
(and in any event within five (5) Business Days) to assign all Loans and
Commitments then owned by such Disqualified Lender to another Lender (other than
a Defaulting Lender) or persona Person permitted to become a Lender pursuant to
this Section 11.2 (and the Borrowerapplicable Borrowers shall be entitled to
seek specific performance in regards to this sentence). As to Transfers
requiring the Administrative Agent’s consent, the withholding of such consent
for Transfers to the U.S. Borrower or any of its Affiliates (other than an
Affiliated Lendera Transfer in accordance with Section 11.2(g) or 11.2(h)) or to
a holder of Subordinated Debt issued by the U.S. Borrower or any of its
Affiliates (other than an Affiliated Lendera Transfer in accordance with Section
11.2(g) or 11.2(h)) shall not be deemed to be unreasonable. (c) Procedure. The
parties to each Transfer made in reliance on clause (b) above (other than those
described in clause (e) or (f) below) shall execute and deliver to the
Administrative 178 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10213.jpg]
Agent an Assignment via an electronic settlement system designated by the
Administrative Agent (or if previously agreed with the Administrative Agent, via
a manual execution and delivery of the assignment) evidencing such Transfer,
together with any existing Note subject to such Transfer (or any affidavit of
loss therefor acceptable to the Administrative Agent), any tax forms required to
be delivered pursuant to Section 2.17(g) or 2.17(h) and payment of an assignment
fee in the amount of $3,500, provided that (1) if a Transfer by a Lender is made
to an Affiliate or an Approved Fund of such assigning Lender, then no assignment
fee shall be due in connection with such Transfer, and (2) if a Transfer by a
Lender is made to an assignee that is not an Affiliate or Approved Fund of such
assignor Lender, and concurrently to one or more Affiliates or Approved Funds of
such assignee, then only one assignment fee of $3,500 shall be due in connection
with such Transfer. Upon receipt of all the foregoing, and conditioned upon such
receipt and, if such assignment is made in accordance with Section 11.2(b)(iii),
upon the Administrative Agent (and the U.S. Borrower, if applicable) consenting
to such Assignment, from and after the effective date specified in such
Assignment, the Administrative Agent shall record or cause to be recorded in the
Register the information contained in such Assignment. (d) Effectiveness.
Subject to the recording of an Assignment by the Administrative Agent in the
Register pursuant to Section 2.14(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this
Agreementthe Loan Documents have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Loan Document Obligations) and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto except that each Lender agrees to remain bound by
Article X10, Section 11.8 (Right of Setoff) and 11.9 (Sharing of Payments) to
the extent provided in Section 10.11 (Additional Secured Parties)). (e) Grant of
Security Interests. In addition to the other rights provided in this Section
11.2, each Lender may grant a security interest in, or otherwise assign as
collateral, any of its rights under this Agreement, whether now owned or
hereafter acquired (including rights to payments of principal or interest on the
Loans), to (Ai) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (Bii) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder. (f) Participants and SPVs. In addition to the other rights provided
in this Section 11.2, each Lender may, (x) with notice to the Administrative
Agent and the U.S. Borrower, grant to an SPV the option to make all or any part
of any Loan that such Lender would otherwise be required to make hereunder (and
the exercise of such option by such SPV and the making of Loans pursuant thereto
shall satisfy the obligation of such Lender to make such Loans hereunder) and
such SPV may assign to such Lender the right to receive payment with respect to
any Loan Document Obligation and (y) without notice to or consent from the
Administrative Agent or the U.S. Borrower, sell participations to one or more
Eligible Assignees in or to all or a portion of its rights and obligations under
the Loan Documents (including all its rights and obligations with respect to the
Term Loans, Revolving Loans and Letters of 179 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10214.jpg]
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Loan Document Obligations in the
Register, except that (A) each such participant and SPV shall be entitled to the
benefit of Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements)
and 2.17 (Taxes), but only to the extent such participant or SPV delivers the
tax forms such Lender is required to collect pursuant to Section 2.17(g) or
2.17(h) and then only to the extent of any amount to which such Lender would be
entitled in the absence of any such grant or participation and (B) each such SPV
may receive other payments that would otherwise be made to such Lender with
respect to Loans funded by such SPV to the extent provided in the applicable
option agreement and set forth in a notice provided to the Administrative Agent
by such SPV and such Lender, provided, however, that in no case (including
pursuant to clause (A) or (B) above) shall an SPV or participant have the right
to enforce any of the terms of any Loan Document, and (iii) the consent of such
SPV or participant shall not be required (either directly, as a restraint on
such Lender’s ability to consent hereunder or otherwise) for any amendments,
waivers or consents with respect to any Loan Document or to exercise or refrain
from exercising any powers or rights such Lender may have under or in respect of
the Loan Documents (including the right to enforce or direct enforcement of the
Loan Document Obligations), except for those described in clauses (ii) and (iii)
of Section 11.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in Section 11.1(a)(iv) (or
amendments, consents and waivers with respect to Section 10.10 to release all or
substantially all of the Collateral). No party hereto shall institute (and each
of the U.S. Borrower and Holdings shall cause each other Loan Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Loan Document Obligations. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of theeach Borrower, maintain
a register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (g)
Affiliated Lenders. 180 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10215.jpg]
(i) In addition to the other rights provided in this Section 11.2, each Lender
may assign all or a portion of any of its Term Loans to any Person whothat,
after giving effect to such assignment, would be an Affiliated Lender (without
the consent of any Person but subject to acknowledgment by the Administrative
Agent (which acknowledgment shall be provided promptly after request therefor))
on a non-pro rata basis (A) through Permitted Loan Retirements or (B) through
open market purchases; provided that: (A) the assigning Lender and the
Affiliated Lender purchasing such Lender’s tranche or tranches of Term Loans
shall execute and deliver to the Administrative Agent an assignment agreement
substantially in the form of Exhibit I hereto (an “Affiliated Lender Assignment
and Assumption”), it being understood that each Affiliated Lender Assignment and
Assumption (other than with respect to an assignment to an Affiliated Debt Fund)
shall, among other things, provide for a power of attorney in favor of the
Administrative Agent to vote the claims in respect of Term Loans held by such
Affiliated Lender in an Insolvency Proceeding as provided in clause (iv) of this
subsectionSection 11.2(g); (B) for the avoidance of doubt, Lenders shall not be
permitted to assign any tranche of Revolving Loan Commitments or Revolving Loans
to an Affiliated Lender and any purported assignment of any tranche of Revolving
Loan Commitments or Revolving Loans to an Affiliated Lender shall be null and
void; (C) at the time of such assignment and after giving effect to such
assignment, the aggregate principal amount of all Term Loans held by all
Affiliated Lenders (other than Affiliated Debt Funds) (or in which Affiliated
Lenders have a participation) shall not exceed twenty-five percent (25%) of all
Term Loans outstanding under this Agreement; and (D) at the time of such
assignment and after giving effect to such assignment and at no time thereafter,
the total number of Affiliated Lenders (other than Affiliated Debt Funds) shall
not exceed the lesser of (x) three (3) in the aggregate or (y) 49% or less of
the total number of Lenders (rounded down) party hereto, provided that,
notwithstanding the foregoing, there may be at least one Affiliated Lender. (ii)
Notwithstanding anything to the contrary in this Agreement, no Affiliated Lender
(other than an Affiliated Debt Fund) shall have any right to (A) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Loan
Parties are not invited or (B) receive any information or material prepared by
the Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or any
representative of any Loan Party. (iii) Notwithstanding anything in Section 11.1
or the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders, all affected Lenders or all Lenders
have (A) consented (or not consented) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, (B) otherwise acted on any matter
related to any Loan Document or (C) directed or required the Administrative
Agent or any Lender to undertake any 181 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10216.jpg]
action (or refrain from taking any action) with respect to or under any Loan
Document, an Affiliated Lender (other than Affiliated Debt Fund) shall be deemed
to have voted its interest as a Lender without discretion in the same proportion
as the allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders (other than Affiliated Debt Funds); provided that, without
the consent of an Affiliated Lender, no such amendment, modification, waiver,
consent or other action shall (1) increase any Commitment of such Affiliated
Lender, (2) extend the due date for any scheduled installment of principal
(including the maturity dateMaturity Date) of any Term Loan held by such
Affiliated Lender, (3) extend the due date for interest under the Loan Documents
owed to such Affiliated Lender, (4) reduce any amount owing to such Affiliated
Lender under any Loan Document or (5) disproportionately adversely affect such
Affiliated Lender differently than other similarly situated Lenders, in each
case except as provided in clause (iv) of this subsectionSection 11.2(g); and
provided, further, that each Affiliated Lender shall receive its ratable portion
of any fee received in respect of any such amendment, modification, waiver or
consent. (iv) Each Affiliated Lender (other than an Affiliated Debt Fund),
solely in its capacity as a holder of any tranche of Term Loans, hereby agrees,
and each Affiliated Lender Assignment and Assumption shall provide a
confirmation that, if any Loan Party shall be subject to any Insolvency
Proceeding, with respect to any matter requiring the vote of holders of any
tranche of Term Loans during the pendency of an Insolvency Proceeding (including
voting on any plan of reorganization pursuant to 11 U.S.C. §1126), such
Affiliated Lender irrevocably authorizes and empowers the Administrative Agent
to vote and/or object on behalf of such Affiliated Lender in connection with any
plan of reorganization with respect to the Term Loans held by such Affiliated
Lender in accordance with clause (iii) above of this subsectionSection 11.2(g)
(without regard to clauses (2), (3) and (4) of the proviso to such clause
(iii)); provided that each Affiliated Lender shall be entitled to vote or object
in its sole discretion (and not in accordance with the direction of the
Administrative Agent) in accordance with clause (iii) of this subsectionSection
11.2(g), including in connection with any plan of reorganization, to the extent
any such plan of reorganization proposes to treat any Term Loans held by such
Affiliated Lender in a manner that is more adverse to the interests of such
Affiliated Lender than the proposed treatment of Term Loans held by other
Lenders that are not Affiliated Lenders is to the interests of such other
Lenders. For the avoidance of doubt, the Lenders and each Affiliated Lender
agree and acknowledge that the provisions set forth in this clause (iv), and the
related provisions set forth in each Affiliated Lender Assignment and
Assumption, constitute a “subordination agreement” as such term is contemplated
by, and utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would
be enforceable for all purposes in any case where a Loan Party has filed for
protection under the Bankruptcy Code. (v) For purposes of determining whether
the Required Lenders have consented to any amendment or waiver under Section
11.1, the aggregate amount of Loans held by Affiliated Debt Funds will be
excluded to the extent in excess of 49.9% of the amount required to constitute
Required Lenders. (h) Any Lender may, so long as no Event of Default has
occurred and is continuing or would result therefrom, assign all or a portion of
its rights and obligations with respect to the Term Loans and the Term Loan
Commitments under this Agreement to Holdings, the U.S. Borrower or any of its
Subsidiaries through (x) Permitted Loan Retirements or (y) open market
purchasepurchases on a non-pro rata basis; provided that: 182 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10217.jpg]
(i) (x) if the assignee is Holdings or a Subsidiary of the U.S. Borrower, upon
such assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have contributed or transferred the principal amount
of such Term Loans and Term Loan Commitments, plus all accrued and unpaid
interest thereon, to the U.S. Borrower; or (y) if the assignee is the U.S.
Borrower (including through contribution or transfers set forth in clause (x)),
(a) the aggregate principal amount of such Term Loans and Term Loan Commitment,
along with all accrued and unpaid interest thereon, so contributed, assigned or
transferredcontributed to the U.S. Borrower shall be deemed automatically
cancelled and extinguished on the date of such contribution, assignment or
transfercontribution, (b) the aggregate outstanding principal amount of Term
Loans and Term Loan Commitments of the remaining Lenders shall reflect such
cancellation and extinguishing of the Term Loans and Term Loan Commitments then
held by the U.S. Borrower and (c) the U.S. Borrower shall promptly provide
notice to the Administrative Agent of such contribution, assignment or transfer
of such Term Loans and Term Loan Commitments, and the Administrative Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register; and (ii) purchases of Term Loans and Term Loan
Commitments pursuant to this subsectionclause (lh) may not be funded with the
proceeds of Revolving Loans. (i) If a Lender sells, assigns or transfers any of
its rights or obligations hereunder the liability of any Loan Party to make a
payment under Section 2.17 shall be no greater than it would have been had such
sale, assignment or transfer not taken place. SECTION 11.3 Section 11.3 Costs
and Expenses. Any action taken by any Loan Party under or with respect to any
Loan Document, even if required under any Loan Document or at the request of any
Secured Party, shall be at the expense of such Loan Party, and no Secured Party
shall be required under any Loan Document to reimburse any Loan Party or Group
Member therefor except as expressly provided therein. In addition, the U.S.
Borrower agrees to pay or reimburse upon presentation of a reasonably detailed
statement (a) the Administrative Agent for all actual reasonable and documented
out-of-pocket costs and expenses incurred by it or any of its Related Persons in
connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein
(including periodic audits in connection therewith), in each case including the
actual reasonable and documented fees, charges and disbursements of one legal
counsel to the Administrative Agent and such Related Persons, taken as a whole
(and one legal counsel in any material local jurisdiction, to the extent
necessary, to all such Persons), fees, costs and expenses incurred in connection
with Intralinks® or any other E-System and allocated to the Facilities by the
Administrative Agent in its sole discretion and fees, charges and disbursements
of the auditors, appraisers and other of their Related Persons retained by or on
behalf of any of them or any of their Related Persons, (b) the Administrative
Agent for all reasonable costs and expenses incurred by it or any of its Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations to the extent such review or examination is (x)
conducted in connection with an inspection required to be reimbursed by the U.S.
Borrower under Section 7.7 or (y) is commenced during the continuation of an
Event of Default (which review or examination shall be reimbursed, in addition
to the reasonable out-of-pocket costs and expenses of such examiners, at the per
diem rate per individual charged by such Agent for its examiners) and (c) the
Administrative Agent, its Related Persons, and each Lender and L/C Issuer for
all actual reasonable and documented out-of-pocket costs and expenses incurred
in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of 183 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10218.jpg]
any right or remedy under any Loan Document, any Obligation, or with respect to
the Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Group Member, Loan Document, or Loan Document Obligation or
Related Transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including actual reasonable
and documented fees and disbursements of counsel, limited to one legal counsel
to the Administrative Agent, its Related Persons and each Lender and L/C Issuer,
taken as a whole (and appropriate local counsel in each material jurisdiction,
to the extent necessary, to all such Persons). SECTION 11.4 Section 11.4
Indemnities. (a) (a) The U.S. Borrower agrees to indemnify, hold harmless and
defend the Administrative Agent, each Lender, each L/C Issuer, each Secured
Hedging Counterparty and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all losses, disputes, claims,
damages, and liabilities of any kind (including, without limitation, any
environmental liabilitiesEnvironmental Liabilities) which may be incurred by, or
asserted against, any such Indemnitee in connection with (i) any Loan Document,
any related document, any Disclosure Document, any ObligationLoan (or the
repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit, any Related
Transaction, or any securities filing of, or with respect to, any Group Member
or the Transactions, (ii) any actual or prospective investigation, litigation or
other proceeding, whether or not brought by any such Indemnitee or any of its
Related Persons, any holders of Securities or creditors (and including
attorneys’ fees in any case), whether or not any such Indemnitee, Related
Person, holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise,
relating to any of the foregoing or (iii) any other act, event or transaction
related, contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that the U.S. Borrower shall not have
any liability under this Section 11.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability (1) has resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee or its Related Persons, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order, (2) has resulted from a material breach of any obligations of such
Indemnitee under any Loan Document by such Indemnitee or its Related Persons as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order or (3) arises out of any litigation, investigation or
proceeding brought by such Indemnitee against another Indemnitee (other than any
litigation, investigation or proceeding that is brought by or against the
Administrative Agent, any L/C Issuer or the Lead Arranger, acting in its
capacity as such) that does not involve any act or omission of Holdings, the
U.S. Borrower or any of its Subsidiaries; provided, further that, in the case of
legal fees and expenses of the Indemnitees, the U.S. Borrower shall not have any
liability for the reimbursement of more than one outside counsel (and, in the
event of an actual conflict between or among an Indemnitee or Indemnitees where
the applicable Indemnitee or Indemnitees inform the U.S. Borrower in writing of
such conflict, one additional outside counsel, as may be reasonably required, to
all affected Indemnitees, taken as a whole) and one local counsel in each
relevant material jurisdiction as may be reasonably required (which may include
a single special counsel acting in multiple jurisdictions). Each Indemnitee
shall be obligated to refund or return any and all amounts paid by the U.S.
Borrower pursuant to this Section 11.4 to such Indemnitee to the extent such
Indemnitee is not entitled to payment thereof in accordance with the terms
hereof. In the case of reimbursement of costs and expenses, such amounts shall
be payable by the U.S. Borrower after receipt by the U.S. Borrower of an invoice
setting forth such costs and expenses in reasonable detail, together with backup
documentation supporting the relevant reimbursement request. This paragraph
shall 184 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10219.jpg]
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim. (b) Without limiting the
foregoing, “Indemnified Matters” includes all Environmental Liabilities,
including those arising from, or otherwise involving, any property of any
Related Person orresulting from any actual, alleged or prospective damage to
real property or natural resources or harm or injury alleged to have resulted
from any Release of Hazardous Materials on, upon or into such real property or
natural resource, or any property on or contiguous to any such real property of
any Related Person, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Related Person or the
owner, lessee or operator of any such real property of any Related Person
through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) arise, result or are incurred solely following
foreclosure by any Secured Party or following any Secured Party having become
the successor-in-interest to any Loan Party and (ii) are attributable solely to
acts of such IndemniteeSecured Party. (c) TheNo Borrower shall not be liable for
any settlement of any litigation, investigation or proceeding effected without
the written consent of the U.S. Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned), but if any litigation,
investigation or proceeding is settled with the written consent of the U.S.
Borrower, or if there is a final judgment against any Indemnitee in any such
litigation, investigation or proceeding, the U.S. Borrower agrees to indemnify
and hold harmless each Indemnitee to the extent and in the manner set forth in
paragraph (a) above. SECTION 11.5 Section 11.5 Survival. Any indemnification or
other protection provided to any Indemnitee pursuant to any Loan Document
(including pursuant to Section 2.16 (Breakage Costs; Increased Costs; Capital
Requirements), Section 2.17 (Taxes), Article X (The Administrative Agent)10,
Section 11.3 (Costs and Expenses), Section 11.4 (Indemnities) or this Section
11.5) and all representations and warranties made in anythe Loan
DocumentDocuments, in each case, shall (Aa) survive the termination of the
Commitments and the payment in full of otherthe Obligations and (Bb) inure to
the benefit of any Person that at any time held a right thereunder (as an
Indemnitee or otherwise) and, thereafter, its successors and permitted assigns.
SECTION 11.6 Section 11.6 Limitation of Liability for Certain Damages. In no
event shall any Indemnitee or any Group Member be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings), except in the
case of a Group Member, for any such damages payable to a third party for which
an Indemnitee is entitled to indemnification under this Agreement. Each of
Holdings and theeach Borrower, and each Lender, the Administrative Agent and
each Indemnitee, hereby waives, releases and agrees (and shall cause each other
Loan Party to waive, release and agree) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor. SECTION 11.7 Section
11.7 Lender-Debtor Relationship. The relationship between the Lenders, the L/C
Issuers and the Administrative Agent, on the one hand, and the Loan Parties, on
the other hand, is solely that of lender and debtor. No Secured Party has any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Loan Parties by virtue of, any Loan Document or any
transaction contemplated therein. 185 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10220.jpg]
SECTION 11.8 Section 11.8 Right of Setoff. The Administrative Agent, each
Lender, each L/C Issuer and each Affiliate (including each branch office
thereof) of any of them is hereby authorized, without notice or demand (each of
which is hereby waived by Holdings and theeach Borrower), at any time and from
time to time during the continuance of any Event of Default and to the fullest
extent permitted by applicable Requirements of Law, to set off and apply any and
all deposits (whether general or special, time or demand, provisional or final)
at any time held and other Indebtedness, claims or other obligations at any time
owing by the Administrative Agent, such Lender, such L/C Issuer or any of their
respective Affiliates to or for the credit or the account of (a) Holdings or
theany Borrower against any Loan Document Obligation of any Loan Party now or
hereafter existing or (b) the U.K. Borrower against any Loan Document Obligation
with respect to or on account of the Sterling Term Loans, in each case, whether
or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured. The Administrative
Agent, each Lender and each L/C Issuer agrees promptly to notify the U.S.
Borrower and the Administrative Agent after any such setoff and application made
by such Lender or its Affiliates; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights under this Section 11.8 are in addition to any other rights and remedies
(including other rights of setoff) that the Agents, the Lenders and the L/C
Issuers and their Affiliates and other Secured Parties may have. No Lender or
L/C Issuer shall exercise any such right of set off without the prior written
consent of the Administrative Agent. SECTION 11.9 Section 11.9 Sharing of
Payments, Etc. If any Lender, directly or through an Affiliate or branch office
thereof, obtains any payment of any Loan Document Obligation of any Loan Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage Costs;
Increased Costs; Capital Requirements), 2.17 (Taxes), 2.18 (Substitution of
Lenders), 2.20 and 11.2 (Assignments and Participations; Binding Effect) and
other than in connection with any Permitted Loan Retirement or otherwise in
accordance with the Loan Documents (for the avoidance of doubt, as in effect
from time to time) and such payment exceeds the amount such Lender would have
been entitled to receive if all payments had gone to, and been distributed by,
the Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured PartiesLenders
such participations in their Loan Document Obligations as necessary for such
Lender to share such excess payment with such Secured PartiesLenders to ensure
such payment is applied as though it had been received by the Administrative
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of the U.S. Borrower, applied to repay the Loan
Document Obligations in accordance herewith); provided, however, that (a) if
such payment is rescinded or otherwise recovered from such Lender or L/C Issuer
in whole or in part, such purchase shall be rescinded and the purchase price
therefor shall be returned to such Lender or L/C Issuer without interest and (b)
such Lender shall, to the fullest extent permitted by applicable Requirements of
Law, be able to exercise all its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender were the
direct creditor of the applicable Borrower in the amount of such participation.
SECTION 11.10 Section 11.10 Marshaling; Payments Set Aside. No Secured Party
shall be under any obligation to marshal any property in favor of any Loan Party
or any other party or against or in payment of any Obligation. To the extent
that any Secured Party receives a payment from theany Borrower, from the
proceeds of the Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be 186 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10221.jpg]
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred. SECTION
11.11 Section 11.11 Notices. (a) (a) Addresses. All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and (i) addressed to (A) if to Holdings or theany Borrower, tothe U.S.
Borrower pursuant to its notice address set forth on Schedule II attached
hereto, (B) if to the Administrative Agent, the Collateral Agent or the L/C
Issuer, to its notice address set forth on Schedule II, and (C) otherwise to the
party to be notified at its address specified opposite its name on Schedule II
or on the signature page of any applicable Assignment, (ii) posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location or (iv)
addressed to such other address as shall be notified in writing (A) in the case
of the U.S. Borrower and the Administrative Agent, to the other parties hereto
and (B) in the case of all other parties, to the U.S. Borrower and the
Administrative Agent. Transmission by electronic mail (including E-Fax, even if
transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System. (b)
Effectiveness. All communications described in clause (a) above and all other
notices, demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System and (vi) if delivered by Electronic Transmission
(including e-mail), upon sender’s receipt of confirmation (such as by the
“return receipt requested” function, as available, return e-mail or other
written acknowledgement) of proper transmission; provided, however, that no
communications to the Administrative Agent pursuant to Article II2 or Article
X10 shall be effective until received by the Administrative Agent. SECTION 11.12
Section 11.12 Electronic Transmissions. (a) (a) Authorization. Subject to the
provisions of Section 11.11(a), the Administrative Agent, theeach Borrower, the
Lenders, the L/C Issuers and each of their Related Persons is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each of Holdings, theeach Borrower and
each Secured Party hereby acknowledges and agrees, and each of Holdings and the
U.S. Borrower shall cause each other Group Member to acknowledge and agree, that
the use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions. (b) Signatures. Subject to the
provisions of Section 11.11(a), (i)(A) no posting to any E-System shall be
denied legal effect merely because it is made electronically, (B) each E
Signature 187 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10222.jpg]
on any such posting shall be deemed sufficient to satisfy any requirement for a
“signature” and (C) each such posting shall be deemed sufficient to satisfy any
requirement for a “writing”, in each case including pursuant to any Loan
Document, any applicable provision of any UCC, the federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural Requirement of Law governing such subject
matter, (ii) each such posting that is not readily capable of bearing either a
signature or a reproduction of a signature may be signed, and shall be deemed
signed, by attaching to, or logically associating with such posting, an
E-Signature, upon which each Secured Party and Loan Party may rely and assume
the authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and (iv)
each party hereto or beneficiary hereto agrees not to contest the validity or
enforceability of any posting on any E-System or E-Signature on any such posting
under the provisions of any applicable Requirement of Law requiring certain
documents to be in writing or signed; provided, however, that nothing herein
shall limit such party’s or beneficiary’s right to contest whether any posting
to any E-System or E-Signature has been altered after transmission. (c) Separate
Agreements. All uses of an E-System shall be governed by and subject to, in
addition to Section 11.11 and this Section 11.12, separate terms and conditions
posted or referenced in such E-System and related Contractual Obligations
executed by Secured Parties and Group Members in connection with the use of such
E-System. (d) Limitation of Liability. All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”. Neither the
Administrative Agent nor or any of its Related Persons warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein. No warranty of any kind
is made by the Administrative Agent or any of its Related Persons in connection
with any E Systems or Electronic Transmission, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. Each of
Holdings, theeach Borrower and each Secured Party agrees (and each of Holdings
and the U.S. Borrower shall cause each other Loan Party to agree) that the
Administrative Agent has no any responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System. SECTION 11.13
Section 11.13 Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York. SECTION 11.14
Section 11.14 Jurisdiction. (a) (a) Submission to Jurisdiction. Any legal action
or proceeding with respect to any Loan Document shall be brought exclusively in
the courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States of America for the Southern District of New
York, or an appellate court of any thereof, and, by execution and delivery of
this Agreement, each of Holdings and the Borrower herebyparty hereto accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided that nothing in this Agreement
shall limit the right of the Administrative Agent to commence any proceeding in
the federal or state courts of any other jurisdiction to the extent the
Administrative Agent determines that such action is necessary or appropriate to
exercise its rights or remedies solely under the Collateral Documents. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Loan Party) hereby irrevocably waive any objection, including any 188
[[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10223.jpg]
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions. (b) Service of Process. Each of
Holdings and Borrowerparty hereto (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waives personal service
of any and all legal process, summons, notices and other documents and other
service of process of any kind and consents to such service in any suit, action
or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to theits address of Borrower
specified in Section 11.11 (and shall be effective when such mailing shall be
effective, as provided therein). Each of Holdings and the Borrowerparty hereto
(and, to the extent set forth in any other Loan Document, each other Loan Party)
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. (c) Non-Exclusive Jurisdiction. Nothing
contained in this Section 11.14 shall affect the right of the Administrative
Agent or any Lenderparty hereto to serve process in any other manner permitted
by applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction. Section 11.15 Waiver
of Jury Trial. Each party hereto hereby irrevocably waives trial by jury in any
suit, action or proceeding with respect to, or directly or indirectly arising
out of, under or in connection with, any Loan Document or the transactions
contemplated therein or related thereto (whether founded in contract, tort or
any other theory). Each party hereto (A) certifies that no other party and no
Related Person of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into the Loan Documents, as applicable, by the mutual
waivers and certifications in this Section 11.15. (d) U.K. Borrower. In addition
to and without limitation of the rights and obligations set forth in Section
2.22, the U.K. Borrower hereby irrevocably designates, appoints and empowers the
U.S. Borrower, and the U.S. Borrower hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to the U.K. Borrower in care of the U.S. Borrower at the U.S. Borrower’s
address used for purposes of giving notices under Section 11.11, and the U.K.
Borrower hereby irrevocably authorizes and directs the U.S. Borrower to accept
such service on its behalf. In the event the U.K. Borrower or any of its assets
has or hereafter acquires, in any jurisdiction in which judicial proceedings may
at any time be commenced with respect to this Agreement or any other Loan
Document, any immunity from jurisdiction, legal proceedings, attachment (whether
before or after judgment), execution, judgment or setoff, the U.K. Borrower
hereby irrevocably agrees to not claim and hereby irrevocably and
unconditionally waives such immunity. SECTION 11.15 WAIVER OF JURY TRIAL. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN
OR RELATED THERETO (WHETHER FOUNDED IN 189 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10224.jpg]
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS
APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
SECTION 11.16 Section 11.16 Severability. Any provision of any Loan Document
being held illegal, invalid or unenforceable in any jurisdiction shall not
affect any part of such provision not held illegal, invalid or unenforceable,
any other provision of any Loan Document or any part of such provision in any
other jurisdiction. SECTION 11.17 Section 11.17 Execution in Counterparts. This
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof. SECTION 11.18
Section 11.18 Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of the Administrative Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect. In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable Requirements of Law, in which case such terms shall govern to the
extent necessary to comply therewith). SECTION 11.19 Section 11.19 Acceptable
Intercreditor Agreements. (a) (a) Each of the Lenders, the L/C Issuers and the
other Secured Parties acknowledges that obligations of theeach Borrower and the
Guarantors under certain Indebtedness are required or permitted to be, under the
terms hereof, to be subject to any Acceptable Intercreditor Agreement. Each of
the Lenders, the L/C Issuers and the other Secured Parties hereby irrevocably
authorizes and directs the Administrative Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, (i) from time to time upon
the request of the U.S. Borrower, in connection with the establishment,
incurrence, amendment, refinancing or replacement of any such Indebtedness, any
Acceptable Intercreditor Agreement (it being understood that the Administrative
Agent is hereby authorized and directed to determine the terms and conditions of
any such Acceptable Intercreditor Agreement as contemplated by the definition of
such term), including any amendment, supplement or other modification to any
Loan Document to implement the terms of any Acceptable Intercreditor Agreement,
and (ii) any documents relating thereto. (b) (a) Each of the Lenders, the L/C
Issuers and the other Secured Parties hereby irrevocably (i) consents to the
treatment of the Liens and the Obligations to be provided for under any
Acceptable Intercreditor Agreement, (ii) agrees that, upon the execution and
delivery thereof, such Secured Party will be bound by the provisions of any
Acceptable Intercreditor Agreement (including any purchase option(s) contained
therein) as if it were a signatory thereto and will take no actions contrary to
190 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10225.jpg]
the provisions of any Acceptable Intercreditor Agreement, (iii) agrees that no
Secured Party shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section or in accordance with the terms of any Acceptable
Intercreditor Agreement and (iv) authorizes and directs the Administrative Agent
to carry out the provisions and intent of each such document. (c) (b) Each of
the Lenders, the L/C Issuers and the other Secured Parties hereby irrevocably
further authorizes and directs the Administrative Agent to execute and deliver,
in each case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, any amendments, supplements
or other modifications of any Acceptable Intercreditor Agreement that the U.S.
Borrower may from time to time request (i) to give effect to any establishment,
incurrence, amendment, extension, renewal, refinancing or replacement of any
Indebtedness contemplated hereby to be subject thereto, (ii) to confirm for any
party that such Acceptable Intercreditor Agreement is effective and binding upon
the Administrative Agent on behalf of the Secured Parties or (iii) to effect any
other amendment, supplement or modification so long as the resulting agreement
would constitute an Acceptable Intercreditor Agreement if executed at such time
as a new agreement. (d) (c) Each of the Lenders, the L/C Issuers and the other
Secured Parties hereby irrevocably further authorizes and directs the
Administrative Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, any amendments, supplements or other modifications of any
Collateral Document to add or remove any legend that may be required pursuant to
any Acceptable Intercreditor Agreement. (e) (d) THE PROVISIONS OF THIS SECTION
11.19 ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF ANY ACCEPTABLE
INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO EACH ACCEPTABLE APPLICABLE
INTERCREDITOR AGREEMENT TO UNDERSTAND ALL OF THE TERMS AND CONDITIONS THEREOF.
EACH OF THE LENDERS, THE L/C ISSUERS AND THE OTHER SECURED PARTIES IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF EACH ACCEPTABLE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER, ANY L/C ISSUER OR ANY OTHER SECURED PARTY AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN ANY ACCEPTABLE INTERCREDITOR
AGREEMENT. The provisions of this Section 11.19 are intended as an inducement to
the holders of any Indebtedness that is required or permitted to be, under the
terms hereof, to be subject to an Acceptable Intercreditor Agreement to extend
credit to theeach Borrower or the other Loan Parties, and such holders are
intended third-party beneficiaries of such provisions. SECTION 11.20 Section
11.20 Non-Public Information; Confidentiality. (a) (a) Each Lender and L/C
Issuer acknowledges and agrees that it may receive material non-public
information hereunder concerning the Loan Parties and their Affiliates and
Securities and agrees to use such information in compliance with all relevant
policies, procedures and Contractual Obligations and applicable Requirements of
Laws (including United States federal and state security laws and regulations).
(b) Each Lender, each L/C Issuer, the Administrative Agent and the Lead Arranger
agrees (and each Lender agrees to cause its SPV, if any) to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any 191 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10226.jpg]
Loan Document or otherwise from the U.S. Borrower or any of its Related Parties
in connection with any Loan Document, except that such information may be
disclosed (i) with the U.S. Borrower’s consent, (ii) to Related Persons of such
Lender, such L/C Issuer or the Administrative Agent, as the case may be, or to
any Person that any L/C Issuer causes to Issue Letters of Credit hereunder, on a
“need to know” basis solely in connection with the transactions contemplated
hereby and who are advised of the confidential nature of such information and
are instructed to keep such information confidential; provided that such Person
shall be responsible for its Related Persons compliance with this Section 11.20,
(iii) to the extent such information presently is or hereafter becomes available
to such Lender, such L/C Issuer or the Administrative Agent, as the case may be,
on a non-confidential basis from a source other than any Loan Party and not, to
the knowledge of such Person, in violation of any confidentiality agreement or
obligation owed to any other Person and other than as a result of a breach of
this Section 11.20 by such Person or its Related Persons, (iv) to the extent
disclosure is required by applicable Requirements of Law or other legal process
or requested or demanded by any Governmental Authority; provided that, other
than disclosure required to meet Securities and Exchange Commission reporting
requirements, unless prohibited by applicable Requirements of Law or by the
rules governing the process requiring such disclosure, (x) it will promptly
notify the U.S. Borrower of the existence, terms and circumstances surrounding
such requirement, (y) it will consult with the U.S. Borrower on the advisability
of taking legally available steps to resist or narrow such requirement and (z)
it will identify to the U.S. Borrower any such information which is legally
required to be disclosed, (v) to the extent necessary or customary for inclusion
in league table measurements or in any tombstone or other advertising materials
(and the Loan Parties consent to the publication of such tombstone or other
advertising materials by the Administrative Agent, any Lender, any L/C Issuer or
any of their Related Persons), (vi) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency in each case to the extent required by such examiner,
association, organization or agency in connection with the administration of the
Loans, regulatory examinations or ratings or proposed rating of the Loans or
otherwise to the extent consisting of general portfolio information that does
not identify any Loan Party or any of their Subsidiaries, or otherwise to the
extent consisting of general portfolio information that does not identify any
Loan Party or any of their Subsidiaries, (vii) to current or prospective
Eligible Assignees, SPVs grantees of any option described in Section 11.2(f),
participants or Persons that hold a security interest in any Lender’s rights
under this Agreement in accordance with Section 11.2(e) (and those Persons for
whose benefit such holder of a security interest is acting), direct or
contractual counterparties to any Hedging Agreement permitted hereunder and to
their respective Related Persons, in each case to the extent such assignees,
participants, secured parties (and such benefited Persons), counterparties or
Related Persons agree to be bound by provisions substantially similar to the
provisions of this Section 11.20 and, in each case, other than Disqualified
Lenders and (viii) in connection with the exercise of any remedy under any Loan
Document. In the event of any conflict between the terms of this Section 11.20
and those of any other Contractual Obligation entered into with any Loan Party
(whether or not a Loan Document), the terms of this Section 11.20 shall govern.
SECTION 11.21 Section 11.21 Patriot Act Notice. Each Lender subject to the USA
Patriot Act of 2001 (31 U.S.C. 5318 et seq.) hereby notifies theeach Borrower
that, pursuant to Section 326 thereof, it is required to obtain, verify and
record information that identifies theeach Borrower, including the name and
address of theeach Borrower and other information allowing such Lender to
identify theeach Borrower in accordance with such act. SECTION 11.22 Section
11.22 Release of Guarantors. Notwithstanding anything in Section 11.2 or
elsewhere in the Loan Documents to the contrary, (a) any Subsidiary that is a
Guarantor shall automatically be released from its obligations under the Loan
Documents (and its guarantee of the Obligations shall be automatically released)
(i) upon the consummation of any permitted 192 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10227.jpg]
transaction or series of related transactions if as a result thereof such
Subsidiary ceases to be a Restricted Subsidiary (or becomes an Excluded
Subsidiary as a result of a single transaction or series of related transactions
permitted hereunder)) and/or (ii) upon the occurrence of the Termination Date
and, (b) any such Subsidiary that qualifies as an “Excluded Subsidiary” shall be
released by the Administrative Agent promptly following the request therefor by
the U.S. Borrower and (c) all the Loan Parties shall automatically be released
from their obligations under the Loan Documents (and all the guaranties of the
Obligations shall be automatically released) upon the occurrence of the
Termination Date. In connection with any such release, the Administrative Agent
shall promptly execute and deliver to the relevant Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence termination or release; provided, that upon the request of the
Administrative Agent, the U.S. Borrower shall deliver a certificate of a
Responsible Officer certifying that the relevant transaction has been
consummated in compliance with the terms of this Agreement. Any execution and
delivery of any document pursuant to the preceding sentence of this Section
11.22 shall be without recourse to or warranty by the Administrative Agent
(other than as to the Administrative Agent’s authority to execute and deliver
such documents). Notwithstanding the foregoing or anything else to the contrary
herein or in any other Loan Document, the release of any Subsidiary Guarantor
from its obligations under the Loan Documents on account of such Subsidiary
Guarantor becoming a Subsidiary that is not a Wholly Owned Subsidiary shall only
be permitted if at the time such Subsidiary Guarantor becomes a Subsidiary that
is not a Wholly Owned Subsidiary, after giving pro forma effect to such release
and the consummation of the transaction that causes such Person to become an
Excluded Subsidiary, the U.S. Borrower is deemed to have made a new Investment
in such Person (as if such Person were then newly acquired) and such Investment
is permitted under this Agreement at such time. SECTION 11.23 Section 11.23
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding of the parties hereto, each such party
acknowledges that any liability of any EEAAffected Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEAthe applicable Resolution Authority.
SECTION 11.24 Conversion of Currencies. 193 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10228.jpg]
(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given. (b) The obligations of each U.S. Borrower in
respect of any sum due to any party hereto or any holder of the obligations
owing hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than the currency in which such
sum is stated to be due hereunder (the “Agreement Currency”), be discharged only
to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, such
U.S. Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss. SECTION 11.25
Acknowledgement Regarding Any Supported QFCs. (a) To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties hereto
acknowledge and agree as set forth in Section 11.25(b) with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States). (b) In the event a Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the U.S. or a state of the U.S. In the event a Covered Party or a
BHC Act Affiliate of a Covered Party becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under the Loan Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that the rights
and remedies of the parties hereto with respect to a Defaulting Lender shall in
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support. 194 [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10229.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written. NSM INSURANCE GROUP, LLC By: Name: Title: NSM INSURANCE HOLDCO,
LLC By: Name: Title: [[5286738]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10230.jpg]
EXHIBIT A TO CREDIT AGREEMENT FORM OF ASSIGNMENT This ASSIGNMENT, dated as of
the Effective Date, is entered into between _____________ (“the Assignor”) and
________________ (“the Assignee”). The parties hereto hereby agree as follows:
NSM Insurance Group, LLC (the “U.S. Borrower”) and NSM UK Holdings Ltd (the
Borrowers: “U.K. Borrower”) Ares Capital Corporation, as administrative agent
and collateral agent for the Lenders Administrative Agent: and L/C Issuers (in
such capacity and together with its successors and permitted assigns, the
“Administrative Agent”) Credit Agreement, dated as of May 11, 2018, among the
U.S. Borrower, the U.K. Borrower, NSM Insurance HoldCo, LLC (“Holdings”), the
Lenders, the L/C Issuers Credit Agreement: and Administrative Agent (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein without definition are
used as defined in the Credit Agreement) [Trade Date: _________, ____]1
Effective Date: _________, ____2 1 Insert for informational purposes only if
needed to determine other arrangements between the Assignor and the Assignee. 2
To be filled out by Administrative Agent upon entry in the Register. A-1



--------------------------------------------------------------------------------



 
[wtm_q12020ex10231.jpg]
Aggregate amount of Commitments or principal Aggregate amount of amount of Loans
for all Commitments4 or principal Facility Assigned3 Lenders6 amount of Loans
Assigned5 Percentage Assigned6 [$][₤]____________ [$][₤]____________
__._________% [THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK] 3 Fill
in the appropriate defined term for the type of facilities under the Credit
Agreement that are being assigned under this Assignment. (e.g., “Revolving
Credit Facility”, “Dollar Term Loan Facility”, “Sterling Term Loan Facility”,
etc.) 4 In the case of the Revolving Credit Facility, includes Revolving Loans
and interests, participations and obligations to participate in L/C Obligations
and Swingline Loans. 5 Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date. The aggregate amounts are inserted for informational purposes
only to help in calculating the percentages assigned which, themselves, are for
informational purposes only. 6 Set forth, to at least 9 decimals, the Assigned
Interest as a percentage of the aggregate Commitment or Loans in the Facility.
This percentage is set forth for informational purposes only and is not intended
to be binding. The assignments are based on the amounts assigned not on the
percentages listed in this column. A-2



--------------------------------------------------------------------------------



 
[wtm_q12020ex10232.jpg]
Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”). Section 2. Representations, Warranties and Covenants of Assignors.
Assignor (a) represents and warrants to Assignee and the Administrative Agent
that (i) it has full power and authority, and has taken all actions necessary
for it, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, (ii) it is the legal and beneficial owner of
its Assigned Interest and that such Assigned Interest is free and clear of any
Lien and other adverse claims and (iii) by executing, signing and delivering
this Assignment via E-System or any other electronic settlement system
designated by the Administrative Agent, the Person signing, executing and
delivering this Assignment on behalf of the Assignor is an authorized signer for
the Assignor and is authorized to execute, sign and deliver this Assignment, (b)
makes no other representation or warranty and assumes no responsibility,
including with respect to the aggregate amount of the Facilities, the percentage
of the Facilities represented by the amounts assigned, any statements,
representations and warranties made in or in connection with any Loan Document
or any other document or information furnished pursuant thereto, the execution,
legality, validity, enforceability or genuineness of any Loan Document or any
document or information provided in connection therewith and the existence,
nature or value of any Collateral, (c) assumes no responsibility (and makes no
representation or warranty) with respect to the financial condition of any Group
Member or Loan Party or the performance or nonperformance by any Loan Party of
any obligation under any Loan Document or any document provided in connection
therewith and (d) attaches any Notes held by it evidencing at least in part the
Assigned Interest of such Assignor (or, if applicable, an affidavit of loss or
similar affidavit therefor) and requests that the Administrative Agent exchange
such Notes for new Notes in accordance with Section 2.14(e) of the Credit
Agreement. Section 3. Representations, Warranties and Covenants of Assignees.
Assignee (a) represents and warrants to Assignor and the Administrative Agent
that (i) it has full power and authority, and has taken all actions necessary
for Assignee, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, (ii) to the extent indicated above, is an
Affiliate or an Approved Fund of the Lender set forth above, (iii) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest assigned to it hereunder and either such
Assignee or the Person exercising discretion in making the decision for such
assignment is experienced in acquiring assets of such type and (iv) by
executing, signing and delivering this Assignment via E-System or any other
electronic settlement system designated by the Administrative Agent, the Person
signing, executing and delivering this Assignment on behalf of the Assignor is
an authorized signer for the Assignor and is authorized to execute, sign and
deliver this Assignment, (b) appoints and authorizes the Administrative Agent to
take such action as administrative agent and collateral agent on its behalf and
to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (c) shall perform in accordance with their terms
all obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and shall continue to make its own credit
decisions in A-3



--------------------------------------------------------------------------------



 
[wtm_q12020ex10233.jpg]
taking or not taking any action under any Loan Document independently and
without reliance upon any Secured Party and based on such documents and
information as it shall deem appropriate at the time, (e) acknowledges and
agrees that, as a Lender, it may receive material non-public information and
confidential information concerning the Loan Parties and their Affiliates and
Securities and agrees to use such information in accordance with Section 11.20
of the Credit Agreement, (f) specifies as its applicable lending offices (and
addresses for notices) the offices at the addresses set forth beneath its name
on the signature pages hereof, (g) shall pay to the Administrative Agent an
assignment fee in the amount of $3,500 to the extent such fee is required to be
paid under Section 11.2(c) of the Credit Agreement, (h) to the extent required
pursuant to Section 2.17(g) of the Credit Agreement, attaches two properly
completed and duly executed originals of Forms W-8ECI, W-8BEN, W-8BEN-E, W-8IMY
or W-9 and (i) to the extent required pursuant to Section 2.17(h) of the Credit
Agreement, attaches properly completed and duly executed tax forms required to
be delivered thereunder. Section 4. Determination of Effective Date; Register.
Following the due execution and delivery of this Assignment by Assignor,
Assignee and, to the extent required by Section 11.2(b) of the Credit Agreement,
the U.S. Borrower, this Assignment (including its attachments) will be delivered
to the Administrative Agent for its acceptance and recording in the Register.
The effective date of this Assignment (the “Effective Date”) shall be the later
of (i) the acceptance of this Assignment by the Administrative Agent and (ii)
the recording of this Assignment in the Register. The Administrative Agent shall
insert the Effective Date when known in the space provided therefor at the
beginning of this Assignment. Section 5. Effect. As of the Effective Date, (a)
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment, have the rights and obligations of a Lender under the Credit
Agreement and (b) Assignor shall, to the extent provided in this Assignment,
relinquish its rights (except those surviving the termination of the Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date. Section 6. Distribution of
Payments. On and after the Effective Date, the Administrative Agent shall make
all payments under the Loan Documents in respect of the Assigned Interest (a) in
the case of amounts accrued to but excluding the Effective Date, to Assignor and
(b) otherwise, to Assignee. Section 7. Miscellaneous. This Assignment is a Loan
Document and, as such, is subject to certain provisions of the Credit Agreement,
including Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction)
and 11.15 (Waiver of Jury Trial) thereof. On and after the Effective Date, this
Assignment shall be binding upon, and inure to the benefit of, the Assignor,
Assignee, the Administrative Agent and their Related Persons and their
successors and assigns. This Assignment shall be governed by, and be construed
and interpreted in accordance with, the law of the State of New York. This
Assignment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment. [SIGNATURE PAGES FOLLOW] A-4



--------------------------------------------------------------------------------



 
[wtm_q12020ex10234.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written. [NAME OF ASSIGNOR] as Assignor By: Name: Title: [NAME OF
ASSIGNEE] as Assignee By: Name: Title: Lending Office for Eurocurrency Rate
Loans: [Insert Address (including contact name, fax number and e-mail address)]
Lending Office (and address for notices) for any other purpose: [Insert Address
(including contact name, fax number and e-mail address)] [SIGNATURE PAGE FOR
ASSIGNMENT



--------------------------------------------------------------------------------



 
[wtm_q12020ex10235.jpg]
ACCEPTED and AGREED this __ day of ______ _____: ARES CAPITAL CORPORATION as
Administrative Agent By: Name: Title: [NSM INSURANCE GROUP, LLC]7 By: Name:
Title: 7 Include only if required pursuant to Section 11.2(b) of the Credit
Agreement. [SIGNATURE PAGE FOR ASSIGNMENT]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10236.jpg]
EXHIBIT B TO CREDIT AGREEMENT FORM OF [REVOLVING LOAN] [DOLLAR TERM
LOAN][STERLING TERM LOAN] NOTE Lender: [NAME OF LENDER] New York, New York
Principal Amount: $ _______ ___________, ____ FOR VALUE RECEIVED, the
undersigned, [NSM Insurance Group, LLC, a Delaware limited liability
company][NSM UK Holdings Ltd, a company incorporated in England and Wales with
registered number 12498389 and having its registered office at Level 15, 30 St
Mary Axe, London, EC3A 8EP] (the “[U.S][U.K.]Borrower”), hereby promises to pay
to the order of the Lender set forth above (the “Lender”) the principal amount
set forth above, or, if less, the aggregate unpaid principal amount of [all
Revolving Loans] [the Dollar Term Loans][the Sterling Term Loans] (as defined in
the Credit Agreement referred to below) of the Lender to the [U.S][U.K.]
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement. The [U.S][U.K.] Borrower promises to pay interest on the
unpaid principal amount of the [Revolving Loans] [Dollar Term Loans][Sterling
Term Loans] from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non- payment
and protest are hereby waived by the [U.S][U.K.] Borrower. Both principal and
interest are payable in [Dollars][Sterling] to Ares Capital Corporation, as
Administrative Agent, at 245 Park Avenue, 44th Floor, New York, New York 10167,
Attention: Raymond L. Wright, in immediately available funds. This Note is one
of the Notes referred to in, and is entitled to the benefits of, the Credit
Agreement, dated as May 11, 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the [U.S Borrower, NSM UK Holdings Ltd, a company incorporated in England
and Wales with registered number 12498389 and having its registered office at
Level 15, 30 St Mary Axe, London, EC3A 8EP][NSM Insurance Group, LLC, a Delaware
limited liability company, the U.K. Borrower], NSM Insurance HoldCo, LLC, a
Delaware limited liability company (“Holdings”), the Lenders and the L/C Issuers
party thereto and Ares Capital Corporation, as Administrative Agent and
collateral agent for the Lenders and L/C Issuers. Capitalized terms used herein
without definition are used as defined in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of [Revolving Loans]
[Term Loans] by the Lender to the [U.S][U.K.] Borrower in an aggregate amount
[not to exceed at any time outstanding][equal to] the principal amount set forth
above, the indebtedness of the [U.S][U.K.] Borrower resulting from such
[Revolving Loans] [Term Loans] being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of the unpaid principal amount of
this Note upon the happening of certain stated events and also for B-1



--------------------------------------------------------------------------------



 
[wtm_q12020ex10237.jpg]
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein. This Note is a Loan Document, is
entitled to the benefits of the Loan Documents and is subject to certain
provisions of the Credit Agreement, including Sections 1.5 (Interpretation),
11.14(a) (Submission to Jurisdiction) and 11.15 (Waiver of Jury Trial) thereof.
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York. [SIGNATURE PAGES FOLLOW] B-2



--------------------------------------------------------------------------------



 
[wtm_q12020ex10238.jpg]
IN WITNESS WHEREOF, the [U.S][U.K.] Borrower has caused this Note to be executed
and delivered by its duly authorized officer as of the day and year and at the
place set forth above. [NSM INSURANCE GROUP, LLC][NSM UK HOLDINGS LTD] By: Name:
Title:] [SIGNATURE PAGE FROM PROMISSORY NOTE OF [NSM INSURANCE GROUP, LLC][NSM
UK HOLDINGS LTD] FOR THE BENEFIT OF [NAME OF LENDER]]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10239.jpg]
EXHIBIT C TO CREDIT AGREEMENT FORM OF NOTICE OF BORROWING ARES CAPITAL
CORPORATION as Administrative Agent under the Credit Agreement referred to below
_________ __, ____ Notice of Borrowing Reference is made to the Credit
Agreement, dated as of May 11, 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among NSM Insurance Group, LLC (the “U.S. Borrower”), NSM UK Holdings Ltd, a
company incorporated in England and Wales with registered number 12498389 and
having its registered office at Level 15, 30 St Mary Axe, London, EC3A 8EP, NSM
Insurance HoldCo, LLC, the Lenders and L/C Issuers party thereto and Ares
Capital Corporation, as Administrative Agent. Capitalized terms used herein
without definition are used as defined in the Credit Agreement. The [U.S.]
Borrower hereby gives you irrevocable notice, pursuant to Section 2.2 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information: A. The date of the Proposed Borrowing is __________, ____8 (the
“Funding Date”). B. The aggregate principal amount of Revolving Loans is
$_________, of which $________ consists of Base Rate Loans and $________
consists of Eurocurrency Rate Loans having an initial Interest Period of ______
months. C. The aggregate principal amount of [Dollar][Sterling]Term Loans is
[$][₤][_______, of which $________ consists of Base Rate Loans and
[$][₤]________ consists of Eurocurrency Rate Loans having an initial Interest
Period of ______ months. 8 For Term Loans, must be the Closing Date, the Fourth
Amendment Effective Date, the Incremental Facility Closing Date or the date of
effectiveness of an amendment governing Replacement Loans. C-1



--------------------------------------------------------------------------------



 
[wtm_q12020ex10240.jpg]
[NSM INSURANCE GROUP, LLC] By: Name: Title:] [SIGNATURE PAGE TO NOTICE OF
BORROWING DATED _________ __, ____]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10241.jpg]
EXHIBIT D TO CREDIT AGREEMENT FORM OF SWINGLINE LOAN REQUEST ARES CAPITAL
CORPORATION, as Administrative Agent under the Credit Agreement referred to
below _________ __, ____ Swingline Loan Request Reference is made to the Credit
Agreement, dated as of May 11, 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among NSM Insurance Group, LLC (the “U.S. Borrower”), NSM UK Holdings Ltd, a
company incorporated in England and Wales with registered number 12498389 and
having its registered office at Level 15, 30 St Mary Axe, London, EC3A 8EP, NSM
Insurance HoldCo, LLC, the Lenders and L/C Issuers party thereto and Ares
Capital Corporation, as Administrative Agent. Capitalized terms used herein
without definition are used as defined in the Credit Agreement. The U.S.
Borrower hereby gives you irrevocable notice pursuant to Section 2.3 of the
Credit Agreement that it requests Swingline Loans under the Credit Agreement
(the “Proposed Advance”) and, in that connection, sets for the following
information: A. The date of the Proposed Advance is __________, ____ (the
“Funding Date”). B. The aggregate principal amount of Swingline Loan is
$_________. D-1



--------------------------------------------------------------------------------



 
[wtm_q12020ex10242.jpg]
NSM INSURANCE GROUP, LLC By: Name: Title: [SIGNATURE PAGE TO SWING LOAN REQUEST
DATED _________ __, ____]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10243.jpg]
EXHIBIT E TO CREDIT AGREEMENT FORM OF L/C REQUEST [NAME OF L/C ISSUER], as L/C
Issuer under the Credit Agreement referred to below Attention: _________ __,
____ Letter of Credit Request Reference is made to the Credit Agreement, dated
as of May 11, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among NSM
Insurance Group, LLC (the “U.S. Borrower”), NSM UK Holdings Ltd, a company
incorporated in England and Wales with registered number 12498389 and having its
registered office at Level 15, 30 St Mary Axe, London, EC3A 8EP, NSM Insurance
HoldCo, LLC, the Lenders and L/C Issuers party thereto and Ares Capital
Corporation, as Administrative Agent. Capitalized terms used herein without
definition are used as defined in the Credit Agreement. The U.S. Borrower hereby
gives you notice, irrevocably, pursuant to Section 2.4(b) of the Credit
Agreement, of its request for an Issuance of a Letter of Credit by you, in the
form attached hereto, for the benefit of [Name of Beneficiary], in the amount of
$________, to be issued on ________, ____ (the “Issue Date”) with an expiration
date of _________, ____. E-1



--------------------------------------------------------------------------------



 
[wtm_q12020ex10244.jpg]
NSM INSURANCE GROUP, LLC By: Name: Title: [SIGNATURE PAGE TO LETTER OF CREDIT
REQUEST DATED _________ __, ____]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10245.jpg]
EXHIBIT F TO CREDIT AGREEMENT FORM OF NOTICE OF CONVERSION OR CONTINUATION ARES
CAPITAL CORPORATION as Administrative Agent under the Credit Agreement referred
to below _________ __, ____ Notice of Conversion or Continuation Reference is
made to the Credit Agreement, dated as of May 11, 2018 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NSM Insurance Group, LLC (the “U.S. Borrower”), NSM
UK Holdings Ltd, a company incorporated in England and Wales with registered
number 12498389 and having its registered office at Level 15, 30 St Mary Axe,
London, EC3A 8EP (the “U.K. Borrower”), NSM Insurance HoldCo, LLC, the Lenders
and L/C Issuers party thereto and Ares Capital Corporation, as Administrative
Agent and collateral agent for the Lenders and L/C Issuers. Capitalized terms
used herein without definition are used as defined in the Credit Agreement. The
[U.S.][U.K.] Borrower hereby gives you irrevocable notice, pursuant to Section
2.10 of the Credit Agreement, of its request for the following: (i) a
continuation, on ________, ____, as Eurocurrency Rate Loans having an Interest
Period of ___ months, of [Dollar Term Loans][Sterling Term Loans][Revolving
Loans] in an aggregate outstanding principal amount of [$][₤]____________ having
an Interest Period ending on the proposed date for such continuation; (ii) a
conversion, on ________, ____, to Eurocurrency Rate Loans having an Interest
Period of ___ months of [Dollar Term Loans][Revolving Loans] in an aggregate
outstanding principal amount of $_________; or (iii) a conversion, on ________,
____, to Base Rate Loans, of [Dollar Term Loans][Revolving Loans] in an
aggregate outstanding principal amount of $_________. F-1



--------------------------------------------------------------------------------



 
[wtm_q12020ex10246.jpg]
[NSM INSURANCE GROUP, LLC][NSM UK HOLDINGS LTD] By: Name: Title: [SIGNATURE PAGE
TO NOTICE OF CONVERSION OR CONTINUATION DATED _________ __, ____]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10247.jpg]
EXHIBIT G TO CREDIT AGREEMENT FORM OF COMPLIANCE CERTIFICATE __________, 20__
Reference is made to the Credit Agreement, dated as of May 11, 2018 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among NSM Insurance Group, LLC (the “U.S. Borrower”),
NSM UK Holdings Ltd, a company incorporated in England and Wales with registered
number 12498389 and having its registered office at Level 15, 30 St Mary Axe,
London, EC3A 8EP, NSM Insurance HoldCo, LLC (“Holdings”), the Lenders and L/C
Issuers party thereto and Ares Capital Corporation, as Administrative Agent.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement. The undersigned, a duly authorized Responsible Officer of the
U.S. Borrower having the name and title set forth below under [his][her]
signature, hereby certifies, on behalf of the U.S. Borrower, that such
Responsible Officer of the U.S. Borrower is familiar with the Credit Agreement
and that: (a) Attached hereto as Annex A are the consolidated financial
statements of the U.S. Borrower for the [Fiscal Quarter/Fiscal Year] ended
_________, ____, required to be delivered pursuant to Section 6.1[(b)/(c)] of
the Credit Agreement, together with the report thereon from the Group Members’
Accountants required pursuant to Section 6.1(c)]9. [Such financial statements
present fairly, in all material respects, the consolidated financial position,
results of operations and cash flow of the U.S. Borrower and its Subsidiaries as
at the dates indicated therein and for the periods indicated therein in
accordance with GAAP (subject to the absence of footnote disclosure and purchase
accounting and normal year-end audit adjustments).]10 (b) Attached hereto as
Annex B are the calculations used to determine the Consolidated Total Leverage
Ratio and LTM EBITDA to determine compliance with the financial covenant
contained in Section 5.1 of the Credit Agreement as of the last day of the
Fiscal Quarter ended _________, ____ [and the calculations used in determining
Excess Cash Flow for the Fiscal Year ended _________, ____]11. (c) No Default is
continuing as of the date hereof[, except as provided for on Annex C attached
hereto, with respect to each of which the U.S. Borrower proposes to take the
actions set forth on Annex C]. (d) Attached hereto as Annex [D] is a discussion
and analysis of the financial condition and results of operations of the Group
Members (taken as a whole) for 9 Insert language in brackets only for annual
reports. 10 Insert language in brackets only for quarterly reports. 11 Insert
language in brackets only for annual reports, commencing with the annual report
for the fiscal year ending December 31, 2020 and only if, with respect to the
applicable fiscal year, the applicable percentage of Excess Cash Flow under
Section 2.8(a) of the Credit Agreement shall be greater than zero. [SIGNATURE
PAGE TO COMPLIANCE CERTIFICATE DATED _________ __, ____]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10248.jpg]
the Fiscal Year ended _________, ____ discussing the reasons for any significant
variations from the Projections for such Fiscal Year and the figures for the
previous Fiscal Year, in the form prepared for the U.S. Borrower’s board of
directors or equivalent body.]12 (e) [Attached hereto as Annex [E] is a summary
(which may be in footnote form) of adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements delivered pursuant to Section 6.1[(b)][(c)] of the Credit
Agreement.]13 IN WITNESS WHEREOF, the undersigned has executed this certificate
on the date first written above. ________________________ Name: Title: 12 Insert
language in brackets for annual reports. 13 Insert language only if Unrestricted
Subsidiaries exist as of the date of this Certificate. [SIGNATURE PAGE TO
COMPLIANCE CERTIFICATE DATED _________ __, ____]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10249.jpg]
ANNEX A TO COMPLIANCE CERTIFICATE DATED _________, ____ FINANCIAL STATEMENTS G-5



--------------------------------------------------------------------------------



 
[wtm_q12020ex10250.jpg]
ANNEX B TO COMPLIANCE CERTIFICATE DATED _________, ____ FINANCIAL CALCULATIONS
G-6



--------------------------------------------------------------------------------



 
[wtm_q12020ex10251.jpg]
[ANNEX C TO COMPLIANCE CERTIFICATE OF DATED _________, ____ CONTINUING
DEFAULTS]14 14 Delete if not used in the text of the certificate. G-7



--------------------------------------------------------------------------------



 
[wtm_q12020ex10252.jpg]
[ANNEX [D] TO COMPLIANCE CERTIFICATE DATED _________, ____ MANAGEMENT DISCUSSION
AND ANALYSIS]15 15 Insert language in brackets for annual reports. G-8



--------------------------------------------------------------------------------



 
[wtm_q12020ex10253.jpg]
[ANNEX [E] TO COMPLIANCE CERTIFICATE DATED _________, ____ UNRESTRICTED
SUBSIDIARIES RECONCILIATIONS G-9



--------------------------------------------------------------------------------



 
[wtm_q12020ex10254.jpg]




--------------------------------------------------------------------------------



 
[wtm_q12020ex10255.jpg]
EXHIBIT I TO CREDIT AGREEMENT FORM OF AFFILIATED LENDER ASSIGNMENT AND
ASSUMPTION This ASSIGNMENT, dated as of the Effective Date, is entered into
between ___________ (the “Assignor”) and ___________ (the “Assignee”). The
parties hereto hereby agree as follows: NSM Insurance Group, LLC (the “U.S.
Borrower”) and NSM UK Borrowers: Holdings Ltd (the “U.K. Borrower”) Agent: Ares
Capital Corporation, as administrative agent for the Lenders and L/C Issuers (in
such capacity and together with its successors and permitted assigns, the
“Administrative Agent”). Credit Agreement: Credit Agreement, dated as of May 11,
2018, among the U.S. Borrower, the U.K. Borrower, NSM Insurance HoldCo, LLC
(“Holdings”), the Lenders, the L/C Issuers and Administrative Agent (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein without definition are
used as defined in the Credit Agreement) [Trade Date: _________, ____]16
Effective Date: _________, ____17 Aggregate principal Principal amount of amount
of [Dollar][Sterling] Term [Dollar][Sterling] Term Loans for all Lenders Loans
Assigned18 Percentage Assigned19 Term Loan [$][₤]_________ [$][₤]_________
__.____% [$][₤]_________ [$][₤]_________ __.____% [$][₤]_________
[$][₤]_________ __.____% 16 Insert for informational purposes only if needed to
determine other arrangements between the assignor and the assignee. 17 To be
filled out by Agent upon entry in the Register. 18 Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date. The aggregate amounts are inserted for
informational purposes only to help in calculating the percentages assigned
which, themselves, are for informational purposes only. 19 Set forth, to at
least 9 decimals, the assigned interest as a percentage of the aggregate
Commitment or Loans in the Facility. This percentage is set forth for
informational purposes only and is not intended to be binding. The assignments
are based on the amounts assigned, not on the percentages listed in this column.
1



--------------------------------------------------------------------------------



 
[wtm_q12020ex10256.jpg]
Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”). Section 2. Representations, Warranties and Covenants of Assignors.
Assignor (a) represents and warrants to Assignee and the Administrative Agent
that (i) it has full power and authority, and has taken all actions necessary
for it, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, (ii) it is the legal and beneficial owner of
its Assigned Interest and that such Assigned Interest is free and clear of any
Lien and other adverse claims, (iii) by executing, signing and delivering this
Assignment via E-System or any other electronic settlement system designated by
the Administrative Agent, the Person signing, executing and delivering this
Assignment on behalf of the Assignor is an authorized signer for the Assignor
and is authorized to execute, sign and deliver this Assignment and (iv)
represents and warrants that it is [not] an Affiliated Lender, (b) makes no
other representation or warranty and assumes no responsibility, including with
respect to the aggregate amount of the Term Loans, the percentage of the Term
Loans represented by the amounts assigned, any statements, representations and
warranties made in or in connection with any Loan Document or any other document
or information furnished pursuant thereto, the execution, legality, validity,
enforceability or genuineness of any Loan Document or any document or
information provided in connection therewith and the existence, nature or value
of any Collateral, (c) assumes no responsibility (and makes no representation or
warranty) with respect to the financial condition of any Group Member or Loan
Party or the performance or nonperformance by any Loan Party of any obligation
under any Loan Document or any document provided in connection therewith and (d)
attaches any Notes held by it evidencing at least in part the Assigned Interest
of such Assignor (or, if applicable, an affidavit of loss or similar affidavit
therefor) and requests that the Administrative Agent exchange such Notes for new
Notes in accordance with Section 2.14(e) of the Credit Agreement. Section 3.
Representations, Warranties and Covenants of Assignees. Assignee (a) represents
and warrants to Assignor and the Administrative Agent that (i) it has full power
and authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest assigned to it hereunder and either
Assignee or the Person exercising discretion in making the decision for such
assignment is experienced in acquiring assets of such type, (iii) by executing,
signing and delivering this Assignment via E-System, the Person signing,
executing and delivering this Assignment on behalf of the Assignee is an
authorized signer for the Assignee and is authorized to execute, sign and
deliver this Assignment, (iv) it is an Affiliated Lender, (v) as of the date
hereof, and after giving effect to this Assignment, the principal amount of all
Term Loans held or participated in by all Affiliated Lenders does not exceed
twenty-five percent (25%) of the aggregate principal amount of all Term Loans
outstanding at such time and (vi) as of the date hereof, and after giving effect
to this Assignment, the total number of Affiliated Lenders (other than
Affiliated Debt Funds) does not exceed the lesser of (A) three (3) in the
aggregate or (B) 49% or less of the total number of Lenders (rounded down) party
to the Credit Agreement, provided that, notwithstanding the foregoing, there may
be at least one Affiliated Lender, (b) appoints and authorizes the
Administrative Agent to take such action as administrative agent and collateral
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, including a power of attorney in
favor of Administrative Agent to vote the claims in respect of Term Loans held
by Assignee in an Insolvency Proceeding as provided in Section 11.2(g)(iv) of
the Credit Agreement, (c) shall perform in accordance with their terms all
obligations that, by the terms of the Loan Documents, are required to be 2



--------------------------------------------------------------------------------



 
[wtm_q12020ex10257.jpg]
performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and shall continue to make its own credit
decisions in taking or not taking any action under any Loan Document
independently and without reliance upon Administrative Agent, any L/C Issuer,
any Lender or any other Indemnitee and based on such documents and information
as it shall deem appropriate at the time, (e) acknowledges and agrees that, as a
Lender, it may receive material non-public information and confidential
information concerning the Loan Parties and their Affiliates and their
Securities and agrees to use such information in accordance with Section 11.20
of the Credit Agreement, (f) specifies as its applicable lending offices (and
addresses for notices) the offices at the addresses set forth beneath its name
on the signature pages hereof, (g) shall pay to the Administrative Agent an
assignment fee in the amount of $3,500 to the extent such fee is required to be
paid under Section 11.2(c) of the Credit Agreement, (h) to the extent required
pursuant to Section 2.17(g) of the Credit Agreement, attaches two properly
completed and duly executed originals of Forms W-8ECI, W-8BEN, W-8BEN-E, W-8IMY
or W-9 and, if applicable, a portfolio interest exemption certificate and (i) to
the extent required pursuant to Section 2.17(h) of the Credit Agreement,
attaches properly completed and duly executed tax forms required to be delivered
thereunder. If any Loan Party shall be subject to any Insolvency Proceeding,
with respect to any matter requiring the vote of holders of any Term Loans
during the pendency of an Insolvency Proceeding (including voting on any plan of
reorganization pursuant to 11 U.S.C. §1126), Assignee irrevocably authorizes and
empowers the Administrative Agent to vote and/or object on behalf of Assignee in
connection with any plan of reorganization with respect to the Term Loans held
by Assignee in accordance with Section 11.2(g)(iii) of the Credit Agreement
(without regard to clauses (2), (3) and (4) of the proviso to such Section
11.2(g)(iii)). Section 4. Determination of Effective Date; Register. Following
the due execution and delivery of this Assignment by Assignor, Assignee and, to
the extent required by Section 11.2(b) of the Credit Agreement, the U.S.
Borrower, this Assignment (including its attachments) will be delivered to the
Administrative Agent for its acceptance and recording in the Register. The
effective date of this Assignment (the “Effective Date”) shall be the later of
(i) the acceptance of this Assignment by the Administrative Agent and (ii) the
recording of this Assignment in the Register. The Administrative Agent shall
insert the Effective Date when known in the space provided therefor at the
beginning of this Assignment. Section 5. Effect. As of the Effective Date, (a)
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment, have the rights and obligations of a Lender under the Credit
Agreement and (b) Assignor shall, to the extent provided in this Assignment,
relinquish its rights (except those surviving the termination of the Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date. Section 6. Distribution of
Payments. On and after the Effective Date, the Administrative Agent shall make
all payments under the Loan Documents in respect of the Assigned Interest (a) in
the case of amounts accrued to but excluding the Effective Date, to Assignor and
(b) otherwise, to Assignee. Section 7. Miscellaneous. This Assignment is a Loan
Document and, as such, is subject to certain provisions of the Credit Agreement,
including Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction)
and 11.15 (Waiver of Jury Trial) thereof. On and after the Effective Date, this
Assignment shall be binding upon, and inure to the benefit of, the Assignor,
Assignee, the Administrative Agent and their Related Persons and their
successors and assigns. This Assignment shall be governed by, and be construed
and interpreted in accordance with, the law of the State of New York. This
Assignment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute 3



--------------------------------------------------------------------------------



 
[wtm_q12020ex10258.jpg]
one and the same agreement. Signature pages may be detached from multiple
separate counterparts and attached to a single counterpart. Delivery of an
executed signature page of this Assignment by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment. 4



--------------------------------------------------------------------------------



 
[wtm_q12020ex10259.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written. [NAME OF ASSIGNOR] as Assignor By: Name: Title: [NAME OF
ASSIGNEE] as Assignee By: Name: Title: Lending Office for Eurocurrency Rate
Loans: [Insert Address (including contact name, fax number and e-mail address)]
Lending Office (and address for notices) for any other purpose: [Insert Address
(including contact name, fax number and e-mail address)] [SIGNATURE PAGE FOR
ASSIGNMENT]



--------------------------------------------------------------------------------



 
[wtm_q12020ex10260.jpg]
ACKNOWLEDGED this __ day of ______ _____: ARES CAPITAL CORPORATION as
Administrative Agent By:________________________________ Name: Title: I-1



--------------------------------------------------------------------------------



 
[wtm_q12020ex10261.jpg]
EXHIBIT J TO CREDIT AGREEMENT FORM OF SOLVENCY CERTIFICATE DATE: _________ ___,
20___ This certificate is being delivered pursuant to Section 5(l) of the Fourth
Amendment dated as of the date hereof (the “Fourth Amendment”), among NSM
Insurance Group, LLC, a Delaware limited liability company (the “U.S.
Borrower”), NSM Insurance HoldCo, LLC, a Delaware limited liability company
(“Holdings”), NSM UK Holdings LTD., a company incorporated in England and Wales
with registered number 12498389 and having its registered office at Level 15, 30
St Mary Axe, London, EC3A 8EP, the other Loan Parties, the Lenders party
thereto, the L/C Issuers party thereto and Ares Capital Corporation, as
administrative agent (in such capacity, the “Administrative Agent”), which
amends the Credit Agreement dated as of May 11, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the U.S. Borrower, Holdings, the Administrative Agent and the Lenders
party thereto. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Fourth Amendment or the
Credit Agreement as amended by the Fourth Amendment, as the case may be. The
undersigned hereby certifies, solely in the undersigned’s capacity as Chief
Financial Officer of the U.S. Borrower, and not in an individual capacity, as of
the Fourth Amendment Effective Date that: 1. He is the Chief Financial Officer
of the U.S. Borrower and, in such capacity, is authorized to execute and deliver
this certificate for and on behalf of the U.S. Borrower. 2. He is familiar with
the business and financial affairs of the Loan Parties, including the
transactions contemplated by the Fourth Amendment. 3. The U.S. Borrower and its
Subsidiaries on a consolidated basis will be Solvent after giving effect to the
Sterling Term Loans to be made on the Fourth Amendment Effective Date, the
consummation of the Kingsbridge Acquisition and the payment of fees and expenses
relating to the Fourth Amendment and the Kingsbridge Acquisition. - REMAINDER OF
PAGE INTENTIONALLY BLANK - J-1



--------------------------------------------------------------------------------



 
[wtm_q12020ex10262.jpg]
IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the date first set forth above. NSM INSURANCE GROUP, LLC By: Name: Title:
J-2



--------------------------------------------------------------------------------



 